


Exhibit 10.1

 

 

US $135,000,000
CREDIT AGREEMENT

 

Dated as of May 31, 2007

 

among

 

UHS MERGER SUB, INC.,

 

as Borrower

 

UHS HOLDCO, INC.,

 

as Parent

 

MERRILL LYNCH CAPITAL, a division of MERRILL LYNCH BUSINESS FINANCIAL SERVICES,
INC.,

 

as Administrative Agent

 

BANK OF AMERICA, N.A.,

 

as Documentation Agent

 

THE INITIAL L/C ISSUER AND INITIAL SWING LINE LENDER NAMED HEREIN

 

as Initial L/C Issuer and Initial Swing Line Lender
and
THE OTHER LENDERS PARTY HERETO

 

--------------------------------------------------------------------------------

 

MERRILL LYNCH CAPITAL, a division of MERRILL LYNCH BUSINESS FINANCIAL SERVICES,
INC.,

 

BEAR, STEARNS & CO. INC.

 

and

 

WACHOVIA CAPITAL MARKETS, LLC,

 

as Joint Lead Arrangers and as Joint Bookrunners

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE 1

 

 

 

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

 

SECTION 1.01. Defined Terms

 

1

SECTION 1.02. Other Interpretive Provisions

 

39

SECTION 1.03. Accounting Terms

 

39

SECTION 1.04. Rounding

 

39

SECTION 1.05. References to Agreements and Laws

 

40

SECTION 1.06. Times of Day

 

40

SECTION 1.07. Timing of Payment or Performance

 

40

 

 

 

ARTICLE 2

 

 

 

 

 

THE REVOLVING CREDIT COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

 

 

SECTION 2.01. The Revolving Credit Loans

 

40

SECTION 2.02. Borrowings, Conversions and Continuations of Loans

 

41

SECTION 2.03. Letters of Credit

 

42

SECTION 2.04. Swing Line Loans

 

49

SECTION 2.05. Prepayments

 

51

SECTION 2.06. Termination or Reduction of Revolving Credit Commitments

 

53

SECTION 2.07. Repayment of Loans

 

53

SECTION 2.08. Interest

 

53

SECTION 2.09. Fees

 

54

SECTION 2.10. Computation of Interest and Fees

 

54

SECTION 2.11. Evidence of Indebtedness

 

55

SECTION 2.12. Payments Generally

 

56

SECTION 2.13. Sharing of Payments

 

57

SECTION 2.14. Increase in Revolving Credit Commitments

 

58

SECTION 2.15. Eligible Accounts and Eligible Unbilled Accounts

 

59

SECTION 2.16. Eligible Rental Equipment, Eligible Wholesale Disposables and
Eligible Equipment Disposables.

 

63

 

 

 

ARTICLE 3

 

 

 

 

 

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

 

 

 

 

SECTION 3.01. Taxes

 

64

SECTION 3.02. Illegality

 

67

SECTION 3.03. Inability to Determine Rates

 

67

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans

 

67

 

i

--------------------------------------------------------------------------------


 

SECTION 3.05. Funding Losses

 

69

SECTION 3.06. Matters Applicable to Requests for Compensation

 

69

SECTION 3.07. Replacement of Lenders Under Certain Circumstances

 

70

SECTION 3.08. Survival

 

71

 

 

 

ARTICLE 4

 

 

 

 

 

CONDITIONS PRECEDENT

 

 

 

 

 

SECTION 4.01. Conditions Precedent to Initial Credit Extension

 

71

SECTION 4.02. Conditions to All Credit Extensions After the Closing Date

 

74

 

 

 

ARTICLE 5

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws

 

75

SECTION 5.02. Authorization; No Contravention

 

75

SECTION 5.03. Governmental Authorization; Other Consents

 

75

SECTION 5.04. Binding Effect

 

76

SECTION 5.05. Financial Statements; No Material Adverse Effect

 

76

SECTION 5.06. Litigation

 

77

SECTION 5.07. Ownership of Property; Liens

 

77

SECTION 5.08. Environmental Compliance

 

77

SECTION 5.09. Taxes

 

78

SECTION 5.10. ERISA Compliance

 

79

SECTION 5.11. Subsidiaries; Equity Interests

 

79

SECTION 5.12. Margin Regulations; Investment Company Act

 

79

SECTION 5.13. Disclosure

 

80

SECTION 5.14. Intellectual Property, Licenses, Etc.

 

80

SECTION 5.15. Solvency

 

80

SECTION 5.16. Perfection, Mortgages, Etc.

 

80

SECTION 5.17. Compliance with Laws Generally

 

81

SECTION 5.18. Labor Matters

 

81

SECTION 5.19. Debt

 

81

 

 

 

ARTICLE 6

 

 

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

 

SECTION 6.01. Financial Statements

 

81

SECTION 6.02. Certificates; Other Information

 

83

SECTION 6.03. Notices

 

84

SECTION 6.04. Payment of Obligations

 

85

SECTION 6.05. Preservation of Existence, Etc.

 

85

SECTION 6.06. Maintenance of Properties

 

85

SECTION 6.07. Maintenance of Insurance

 

85

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.08. Compliance with Laws

 

85

SECTION 6.09. Books and Records

 

85

SECTION 6.10. Inspection Rights

 

85

SECTION 6.11. Use of Proceeds

 

86

SECTION 6.12. Covenant to Guarantee Obligations and Give Security

 

86

SECTION 6.13. Compliance with Environmental Laws

 

88

SECTION 6.14. Further Assurances

 

88

SECTION 6.15. Landlord Agreement and Real Estate Purchases

 

89

SECTION 6.16. Designation of Subsidiaries

 

89

SECTION 6.17. Maintenance of Separate Existence

 

89

SECTION 6.18. Junior Financing Documentation

 

90

 

 

 

ARTICLE 7

 

 

NEGATIVE COVENANTS

 

 

 

 

 

SECTION 7.01. Liens

 

90

SECTION 7.02. Investments

 

93

SECTION 7.03. Indebtedness

 

96

SECTION 7.04. Fundamental Changes

 

98

SECTION 7.05. Dispositions

 

99

SECTION 7.06. Restricted Payments

 

100

SECTION 7.07. Change in Nature of Business

 

102

SECTION 7.08. Transactions with Affiliates

 

102

SECTION 7.09. Burdensome Agreements

 

103

SECTION 7.10. Holding Company

 

104

SECTION 7.11. Financial Covenant

 

104

SECTION 7.12. Amendments of Certain Documents

 

104

SECTION 7.13. Accounting Changes

 

104

SECTION 7.14. Prepayments, Etc. of Permitted Subordinated Indebtedness

 

104

SECTION 7.15. Designated Senior Debt

 

105

 

 

 

ARTICLE 8

 

 

 

 

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

 

SECTION 8.01. Events of Default

 

105

SECTION 8.02. Remedies Upon Event of Default

 

107

SECTION 8.03. Application of Funds

 

108

 

 

 

ARTICLE 9

 

 

 

 

 

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

 

 

 

 

SECTION 9.01. Authorization and Action

 

109

SECTION 9.02. Agents’ Reliance, Etc.

 

110

SECTION 9.03. Merrill Lynch Capital, a division of Merrill Lynch Business
Financial Services, Inc. and Affiliates

 

110

 

iii

--------------------------------------------------------------------------------


 

SECTION 9.04. Lender Credit Decision

 

110

SECTION 9.05. Indemnification

 

110

SECTION 9.06. Successor Agents

 

111

SECTION 9.07. Other Agents; Arrangers and Managers

 

112

SECTION 9.08. Intercreditor Agreement

 

112

 

 

 

ARTICLE 10

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

SECTION 10.01. Amendments, Etc.

 

113

SECTION 10.02. Notices and Other Communications; Facsimile Copies

 

115

SECTION 10.03. No Waiver; Cumulative Remedies

 

116

SECTION 10.04. Attorney Costs, Expenses and Taxes

 

116

SECTION 10.05. Indemnification by the Borrowers

 

116

SECTION 10.06. Payments Set Aside

 

117

SECTION 10.07. Successors and Assigns

 

117

SECTION 10.08. Confidentiality

 

121

SECTION 10.09. Setoff

 

121

SECTION 10.10. Interest Rate Limitation

 

122

SECTION 10.11. Counterparts

 

122

SECTION 10.12. Integration

 

122

SECTION 10.13. Survival of Representations and Warranties

 

122

SECTION 10.14. Severability

 

122

SECTION 10.15. Tax Forms

 

122

SECTION 10.16. Process Agent

 

124

SECTION 10.17. Release of Collateral

 

124

SECTION 10.18. GOVERNING LAW

 

124

SECTION 10.19. WAIVER OF RIGHT TO TRIAL BY JURY

 

125

SECTION 10.20. Binding Effect

 

125

SECTION 10.21. USA Patriot Act Notice

 

125

 

 

 

SIGNATURES

 

S-1

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

2.01

 

Revolving Credit Commitments

5.06

 

Disclosed Litigation

5.07(c)

 

Real Property Pledged as Collateral

5.08

 

Environmental Compliance

5.10(b)

 

Material ERISA Claims, Actions, Suits, or Action by Governmental Authority

5.10(c)

 

ERISA Events or Material Liabilities

5.11

 

Subsidiaries

5.14

 

IP Rights

6.14(c)

 

Post-Closing Matters

7.01(b)

 

Existing Liens

7.02(f)

 

Existing Investments

7.03(c)(i)

 

Existing Indebtedness

7.08

 

Transactions with Affiliates

7.09

 

Existing Restrictions

10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

EXHIBITS

 

 

 

 

 

Form of

 

 

 

 

 

A

 

Committed Loan Notice

B

 

Swing Line Loan Notice

C-1

 

Revolving Credit Note

C-2

 

Swing Line Note

D

 

Compliance Certificate

E

 

Assignment and Assumption

F

 

Guaranty

G

 

Security Agreement

H

 

Kirkland & Ellis LLP Opinion

I

 

Administrative Questionnaire

J

 

Intercreditor Agreement

K

 

Borrowing Base Certificate

L

 

Solvency Certificate

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”) is entered into as of May 31, 2007
among UHS MERGER SUB, INC., a Delaware corporation (“Merger Sub”), UNIVERSAL
HOSPITAL SERVICES, INC., a Delaware corporation (“UHS”) (prior to the
Acquisition, Merger Sub, and after giving effect to the Acquisition, UHS as the
surviving corporation, shall be referred to as the “Borrower”), UHS HOLDCO,
INC., a Delaware corporation (the “Parent”), each lender from time to time party
hereto (collectively, the “Lenders” and individually, each a “Lender”), the
Initial L/C Issuer, the Initial Swing Line Lender and MERRILL LYNCH CAPITAL, a
division of MERRILL LYNCH BUSINESS FINANCIAL SERVICES, INC., as Administrative
Agent.

 

PRELIMINARY STATEMENTS

 

Pursuant to an Agreement and Plan of Merger (as amended from time to time in
accordance with the terms hereof, the “Merger Agreement”) dated as of April 15,
2007, by and among J.W. Childs Equity Partners III, L.P., as representative of
the Securityholders (as defined in the Merger Agreement) (the “Seller”), Parent,
and Merger Sub., Merger Sub has agreed to consummate a merger (the
“Acquisition”) with UHS, in which UHS will be the surviving corporation.

 

To finance the acquisition, substantially contemporaneously with the
consummation of the Merger, (a) Merger Sub will issue the Senior Notes (as
defined below) in a principal amount of $230 million, to be secured on a second
lien basis pursuant to the Second Lien Security Agreement (as defined below) and
subject to the Intercreditor Agreement (as defined below), (b) Merger Sub will
issue the Senior PIK/Toggle Notes (as defined below) in a principal amount of
$230 million, to be secured on a second lien basis pursuant to the Second Lien
Security Agreement and subject to the Intercreditor Agreement, and (c) Parent
will receive a common equity contribution from the Sponsor (as defined below) in
an amount equal to at least 25% of the pro forma capitalization of the Borrower
after giving effect to the Transactions, which amount will be contributed as
common capital in Merger Sub.

 

The Borrowers have requested that (a) to finance the balance of the cost of the
Acquisition (including to pay the fees, costs and expenses incurred in
connection with the Transactions) substantially contemporaneously with the
consummation of the Acquisition the Lenders make Revolving Credit Loans to the
Borrowers in an aggregate principal amount not in excess of $25,000,000, and (b)
from time to time after the date of such consummation, the Lenders lend to the
Borrowers and the L/C Issuer issue Letters of Credit for the account of the
Borrowers and the Restricted Subsidiaries under a $135,000,000 Revolving Credit
Facility, secured on a first lien basis by the Collateral Documents (as defined
below) with the benefits of the Intercreditor Agreement.

 

The applicable Lenders have indicated their willingness to lend and the L/C
Issuer has indicated its willingness to so issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth in this Agreement.

 

In consideration of the mutual covenants and agreements contained in this
Agreement, the parties hereto hereby covenant and agree as follows:

 


ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

 

1

--------------------------------------------------------------------------------


 

“Account Debtor” means any Person who may become obligated to any Loan Party
under, with respect to, or on account of, an Account, Chattel Paper or General
Intangibles (including a payment intangible).

 

“Accounts” means all “accounts,” as such term is defined in the Uniform
Commercial Code, now owned or hereafter acquired by any Loan Party, including
(a) all accounts receivable, other receivables, book debts and other forms of
obligations (other than forms of obligations evidenced by Chattel Paper or
Instruments), (including any such obligations that may be characterized as an
account or contract right under the Uniform Commercial Code), (b) all of each
Loan Party’s rights in, to and under all purchase orders or receipts for goods
or services, (c) all of each Loan Party’s rights to any goods represented by any
of the foregoing (including unpaid sellers’ rights of rescission, replevin,
reclamation and stoppage in transit and rights to returned, reclaimed or
repossessed goods), (d) all rights to payment due to any Loan Party for property
sold, leased, licensed, assigned or otherwise disposed of, for a policy of
insurance issued or to be issued, for a secondary obligation incurred or to be
incurred, for energy provided or to be provided, for the use or hire of a vessel
under a charter or other contract, arising out of the use of a credit card or
charge card, or for services rendered or to be rendered by such Loan Party or in
connection with any other transaction (whether or not yet earned by performance
on the part of such Loan Party), (e) all health care insurance receivables and
(f) all collateral security and guaranties of any kind, given by any Account
Debtor or any other Person with respect to any of the foregoing.

 

“Acquired EBITDA” means, with respect to any entity or business acquired in a
Permitted Acquisition for any period, the amount for such period of Consolidated
EBITDA of such entity or business (determined as if references to the Borrowers
and the Restricted Subsidiaries in the definition of Consolidated EBITDA were
references to such entity or business and its Subsidiaries), all as determined
on a consolidated basis for such entity or business.

 

“Acquisition” has the meaning specified in the preliminary statements to this
Agreement.

 

“Additional Commitments Effective Date” has the meaning specified in Section
2.14(b).

 

“Additional Lenders” means the lenders providing the Additional Revolving Credit
Commitments.

 

“Additional Revolving Credit Commitments” means the commitments of the
Additional Lenders to make Additional Revolving Credit Loans pursuant to Section
2.14.

 

“Additional Revolving Credit Loans” means any loans made in respect of any
Additional Revolving Credit Commitments that shall have been added pursuant to
Section 2.14.

 

“Adjusted Consolidated Funded Indebtedness” means, on any day, the sum of (a)
with respect to Consolidated Funded Indebtedness consisting of revolving
borrowings, the average daily outstanding amount of such revolving borrowings
for the four fiscal quarters most recently ended on or prior to such day (or, if
fewer than four full fiscal quarters have elapsed since the Closing Date, for
the period commencing on the Closing Date and ending on the last day of the
fiscal quarter most recently ended on or prior to such day) plus (b) with
respect to all other Consolidated Funded Indebtedness, the outstanding amount
thereof on such day.

 

“Administrative Agent” means ML Capital, in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

 

2

--------------------------------------------------------------------------------


 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify in writing to
the Borrowers, the Lenders and the L/C Issuers.

 

“Administrative Questionnaire” means an Administrative Questionnaire
substantially in the form of Exhibit I.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided that portfolio
companies of the Sponsor that are not Subsidiaries of Parent shall be deemed not
to be Affiliates of any Loan Party. “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise. “Controlling” and “Controlled” have meanings correlative
thereto.

 

“Agent-Related Persons” means the Administrative Agent, the Collateral Agent
and, in each case, the officers, directors, employees, agents and
attorneys-in-fact of such Person.

 

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Syndication Agent and the Documentation Agent.

 

“Aggregate Commitments” means the Revolving Credit Commitments of all the
Lenders.

 

“Agreement” means this Credit Agreement.

 

“Alternative Borrowing Base Certificate” has the meaning set forth in Section
6.01(e).

 

“Applicable Amount” means, at any time (the “Reference Time”), an amount equal
to:

 

(a)           50% of the Consolidated Net Income of UHS for the period from July
1, 2007 until the last day of the then most recent fiscal quarter for which
financial statements have been delivered; plus

 

(b)           100% of the aggregate net cash proceeds and the fair market value
of property and marketable securities received by UHS since the Closing Date as
a contribution to its common equity capital or from the issue or sale of Equity
Interests of UHS (other than Disqualified Equity Interests) or from the issue or
sale of convertible or exchangeable Disqualified Equity Interests or convertible
or exchangeable debt securities of UHS that have been converted into or
exchanged for such Equity Interests (other than Equity Interests (or
Disqualified Equity Interests or debt securities) sold to a Subsidiary of the
Borrower); but excluding cash proceeds received from the sale of Equity
Interests of UHS (and, to the extent actually contributed to UHS, Equity
Interests of UHS’s direct or indirect parent corporations) to members of
management, directors or consultants of UHS, any direct or indirect parent of
UHS and the Subsidiaries of UHS after the Closing Date to the extent such
amounts have been applied to Restricted Payments made in accordance with Section
7.06(d)(iii); plus

 

(c)           to the extent that any Investment that was made after the Closing
Date is sold, the return of capital with respect to such Investment (less the
cost of disposition, if any); plus

 

(d)           100% of any dividends received by UHS or a Restricted Subsidiary
of UHS that is a Guarantor after the Closing Date from an Unrestricted
Subsidiary of UHS, to the extent that such dividends were not otherwise included
in Consolidated Net Income of UHS for such period.

 

3

--------------------------------------------------------------------------------


 

minus (b) the sum, without duplication, of:

 

(i)            the aggregate amount of dividends pursuant to Section 7.06(e)
following the Closing Date and prior to the Reference Time;

 

(ii)           the aggregate amount of prepayments, repurchases and redemptions
of Permitted Subordinated Indebtedness pursuant to Section 7.14(i)(x)(2)
following the Closing Date and prior to the Reference Time; and

 

(iii)          the aggregate amount of Investments pursuant to Section
7.02(n)(ii).

 

“Applicable Commitment Fee Rate” means a percentage per annum equal to (a)
0.375% at any time the Usage Percentage is equal to or less than 50%, and (b)
0.25% at any time the Usage Percentage is greater than 50%.

 

“Applicable Rate” means:

 

(a)           a percentage per annum equal to the following percentages per
annum, based upon the Usage Percentage as of any date of determination:

 

Applicable Rate

 

Pricing Level

 

Usage Percentage

 

Eurodollar Rate and
Letter of Credit Fees

 

Base Rate

 

1

 

< 25%

 

1.75

%

0.75

%

2

 

> 25% but < 75%

 

1.50

%

0.50

%

3

 

> 75%

 

1.25

%

0.25

%

 

Any change in the Applicable Rate will become effective as of the date the rate
interest which is so identified as the “Applicable Rate” is different from that
in effect on the prior Business Day, based on the Usage Percentage for such
prior day; provided that at the option of the Administrative Agent or the
Required Lenders, pricing level 1 shall apply, (x) as of the first Business Day
after the date on which a Borrowing Base Certificate was required to have been
delivered but was not delivered, and shall continue to so apply to and including
the date on which such Borrowing Base Certificate is so delivered (and
thereafter the Pricing Level otherwise determined in accordance with this
definition shall apply) and (y) as of the first Business Day after an Event of
Default shall have occurred and be continuing, and shall continue to so apply to
but excluding the date on which such Event of Default is cured or waived (and
thereafter the Pricing Level otherwise determined in accordance with this
definition shall apply); provided further that in the event that any Borrowing
Base Certificate delivered pursuant to Section 6.01(e) is shown to be inaccurate
(regardless of whether this Agreement or the Revolving Credit Commitments are in
effect when such inaccuracy is discovered) within one year of delivery thereof,
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Rate applied for such Applicable Period, then (i) the Borrowers shall promptly
deliver to the Administrative Agent a correct certificate for such Applicable
Period, (ii) the Applicable Rate shall be determined based upon such corrected
certificate for such Applicable Period, and (iii) the Borrowers shall promptly
pay to the Administrative Agent the accrued

 

4

--------------------------------------------------------------------------------


 

additional interest owing as a result of such increased Applicable Rate for such
Applicable Period; provided that the provisions of this proviso shall terminate
unless a claim is made therefor by the Administrative Agent within 365 days
after the date all Revolving Credit Loans are paid in full and all Revolving
Credit Commitments shall have terminated;

 

(b)           with respect to any Additional Revolving Credit Commitments, such
amount as may be agreed to by the Borrowers, the Administrative Agent and the
Additional Lenders; and

 

(c)           This definition shall not limit the rights of the Administrative
Agent and Lenders under and with respect to Sections 2.08(b) and Article 8.

 

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Lenders and (c) with respect to the Swing Line Facility,
(i) the Swing Line Lender and (ii) if any Swing Line Loans are outstanding
pursuant to Section 2.04(a), the Lenders.

 

“Approved Domestic Bank” has the meaning specified in clause (b) of the
definition of “Cash Equivalents”.

 

“Approved Foreign Bank” has the meaning specified in clause (f) of the
definition of “Cash Equivalents”.

 

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Arrangers” means ML Capital, Bear, Stearns & Co. Inc. and Wachovia Capital
Markets LLC, each in its capacity as a joint lead arranger and joint bookrunner
for the Facilities.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

 

“Attorney Costs” means and includes all reasonable fees, documented
out-of-pocket expenses and documented out-of-pocket disbursements of any law
firm or other external counsel.

 

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

“Auto-Renewal Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

 

“Base Rate” means a variable per annum rate, as of any date of determination,
equal to the greater of (i) the Federal Funds Rate plus one-half of one percent
(0.50%) per annum and (ii) the rate of interest which is identified and normally
published by Bloomberg Professional Service Page Prime as the “Prime Rate” (or,
if more than one rate is published as the Prime Rate, then the highest of such
rates). Any change in Base Rate will become effective as of the date the rate of
interest which is so identified as the “Prime Rate” is different from that
published on the preceding Business Day. If Bloomberg Professional Service no
longer reports the Prime Rate, or if such Page Prime no longer exists, or
Administrative Agent determines in good faith that the rate so reported no
longer accurately reflects an accurate determination of the prevailing Prime
Rate, Administrative Agent may select a reasonably

 

5

--------------------------------------------------------------------------------


 

comparable publicly available index or source to use as the basis for the Base
Rate. The Base Rate is not intended to be nor will it necessarily be the lowest
rate of interest extended by the Lenders to their customers.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Billed Accounts” means any Account with respect to which an invoice has been
sent to the applicable Account Debtor.

 

“Borrowers” has the meaning specified in the Preliminary Statements, and, after
giving effect to the Assumption Agreement, shall include UHS, and any Subsidiary
that becomes a Borrower under Section 6.12.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrower Parties” means the collective reference to the Borrowers and the
Restricted Subsidiaries, and “Borrower Party” means any one of them.

 

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Borrowing Availability” means, as of any date of determination, the lesser of
(a) the Maximum Amount and (b) the Borrowing Base, in each case, less the sum of
(i) the aggregate principal amount of the Revolving Credit Loans then
outstanding plus (ii) the aggregate principal amount of the Swing Line Loans
then outstanding, plus (iii) the L/C Obligations then outstanding.

 

“Borrowing Base” means, as of any date of determination by the Administrative
Agent, from time to time, an amount equal to the sum at such time of:

 

(a)           eighty-five percent (85%) of the total face amount of the
Borrowers’ Eligible Accounts; and

 

(b)           fifty percent (50%) of the total face amount of the Borrowers’
Eligible Unbilled Accounts, not to exceed, as of any date of determination,
twenty-five percent (25%) of the sum of (x) the total face amount of the
Borrowers’ Eligible Accounts as of such date plus (y) the total face amount of
the Borrowers’ Eligible Unbilled Accounts as of such date; and

 

(c)           the sum of:

 

(i)            sixty-five percent (65%) of the Borrowers’ Eligible Rental
Equipment valued on a net book value basis consistent with the Borrowers’
consolidated month-end balance sheet;

 

(ii)           fifty percent (50%) of the Borrowers’ Eligible Wholesale
Disposables valued on a net book value basis consistent with the Borrowers’
consolidated month-end balance sheet; and

 

(iii)          twenty percent (20%) of the Borrowers’ Eligible Equipment
Disposables valued on a net book value basis consistent with the Borrowers’
consolidated month-end balance sheet;

 

6

--------------------------------------------------------------------------------


 

(x) in each case, less any Reserves established by the Administrative Agent at
such time in accordance with the provisions of Section 2.15 and/or Section 2.16
and (y) in the case of clauses (c)(ii) and (c)(iii), less any Lease Payment
Reserves established by the Administrative Agent at such time in accordance with
the provisions of Section 2.16.

 

“Borrowing Base Adjustment Limit” means $25,000,000.

 

“Borrowing Base Certificate” means a certificate to be executed and delivered
from time to time by each Borrower in the form attached to the Agreement as
Exhibit K.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in (a) when used in relation to any Borrower, the state where the
Administrative Agent’s Office and the L/C Issuer’s Office are located and (b) if
such day relates to any interest rate settings as to a Eurodollar Rate Loan, any
fundings, disbursements, settlements and payments in respect of any such
Eurodollar Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurodollar Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market.

 

“Capital Expenditures” means, for any Person for any period, the sum of, without
duplication, (a) all expenditures made, directly or indirectly, by such Person
or any of its Subsidiaries during such period for equipment, fixed assets, real
property or improvements, or for replacements or substitutions therefor or
additions thereto, that have been or should be, in accordance with GAAP,
reflected as additions to property, plant or equipment on a consolidated balance
sheet of such Person or have a useful life of more than one year plus (b) the
aggregate principal amount of all Indebtedness (including Obligations under
Capitalized Leases) assumed or incurred in connection with any such
expenditures.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases on a balance sheet of the lessee.

 

“Cash Collateral” has the meaning specified in Section 2.03(g).

 

“Cash Collateral Account” means a deposit account at a commercial bank selected
by the Administrative Agent in the name of the Administrative Agent and under
the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by any Borrower or any of its Restricted Subsidiaries free and
clear of all Liens (other than Liens permitted pursuant to any Loan Document):

 

(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States, any state, commonwealth or territory
of the United States or any agency or instrumentality thereof, having (i) one of
the three highest ratings from either Moody’s or S&P and (ii) maturities of not
more than one year from the date of acquisition thereof; provided that the full
faith and credit of the United States is pledged in support thereof;

 

(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii)(A) is organized
under the laws of the United

 

7

--------------------------------------------------------------------------------


 

States, any state thereof or the District of Columbia or is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States, any state thereof, the District of Columbia or the Commonwealth
of Puerto Rico and is a member of the Federal Reserve System and (B) has
combined capital and surplus of at least $250,000,000 (any such bank in the
foregoing clauses (i) or (ii) being an “Approved Domestic Bank”), in each case
with maturities of not more than one year from the date of acquisition thereof;

 

(c)           commercial paper and variable or fixed rate notes issued by an
Approved Domestic Bank (or by the parent company thereof) or any variable rate
note issued by, or guaranteed by a domestic corporation rated “A-1” (or the
equivalent thereof) or better by S&P or “P-1” (or the equivalent thereof) or
better by Moody’s, in each case with maturities of not more than one year from
the date of acquisition thereof;

 

(d)           repurchase agreements entered into by any Person with a bank or
trust company or recognized securities dealer (including any of the Lenders), in
each case, having capital and surplus in excess of $250,000,000 for direct
obligations issued by or fully guaranteed or insured by the government or any
agency or instrumentality of the United States;

 

(e)           Investments, classified in accordance with GAAP as current assets
of any Borrower or any of its Restricted Subsidiaries, in money market
investment programs registered under the Investment Company Act of 1940, which
are administered by financial institutions having capital of at least
$250,000,000, and the portfolios of which are limited such that 95% of such
investments are of the character, quality and maturity described in clauses (a),
(b), (c), and (d) of this definition;

 

(f)            solely with respect to any Foreign Subsidiary,
non-Dollar-denominated (i) certificates of deposit of, bankers acceptances of,
or time deposits with, any commercial bank which is organized and existing under
the laws of the country in which such Person maintains its chief executive
office and principal place of business provided such country is a member of the
Organization for Economic Cooperation and Development, and whose short-term
commercial paper rating from S&P is at least “A-1” or the equivalent thereof or
from Moody’s is at least “P 1” or the equivalent thereof (any such bank being an
“Approved Foreign Bank”) and maturing within one year of the date of acquisition
and (ii) equivalents of demand deposit accounts which are maintained with an
Approved Foreign Bank; and

 

(g)           readily marketable obligations issued or directly and fully
guaranteed or insured by the government or any agency or instrumentality of any
member nation of the European Union whose legal tender is the Euro and which are
denominated in Euros or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by any
Restricted Subsidiary organized in such jurisdiction, having (i) one of the
three highest ratings from either Moody’s or S&P and (ii) maturities of not more
than one year from the date of acquisition thereof; provided that the full faith
and credit of any such member nation of the European Union is pledged in support
thereof.

 

“Cash Management Obligations” means obligations owed by any Loan Party to any
Lender or any Affiliate of a Lender in respect of any overdraft and related
liabilities arising from treasury, depository and cash management services or
any automated clearing house transfers of funds or in respect of any credit card
or similar services, which Lender or Affiliate of a Lender has been designated
by a Borrower as incurring Cash Management Obligations.

 

8

--------------------------------------------------------------------------------


 

“Cash on Hand” means, on any date of determination, the sum of the amount of
cash and Cash Equivalents of the Borrower Parties, as set forth on the balance
sheet of UHS and its consolidated Subsidiaries (it being understood that such
amount shall exclude in any event any cash or Cash Equivalents identified on
such balance sheet as “restricted” (other than cash or Cash Equivalents
restricted in favor of the Secured Parties)).

 

“Casualty Event” means any event that gives rise to the receipt by any Borrower
Party of any insurance proceeds or condemnation awards in respect of any
equipment, fixed assets or real property (including any improvements thereon) to
replace or repair such equipment, fixed assets or real property.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the US Environmental Protection
Agency.

 

“Change of Control” means the earliest to occur of (a) the Permitted Holders
ceasing to have the power, directly or indirectly, to vote or direct the voting
of securities having a majority of the ordinary voting power for the election of
directors of UHS; provided that the occurrence of the foregoing event shall not
be deemed a Change of Control if,

 

(i)    any time prior to the consummation of a Qualifying IPO, and for any
reason whatsoever, (A) the Permitted Holders otherwise have the right, directly
or indirectly, to designate (and do so designate) a majority of the board of
directors of UHS or (B) the Permitted Holders own, directly or indirectly, of
record and beneficially an amount of common stock or other common Equity
Interests having ordinary voting power of UHS equal to more than fifty percent
(50%) of the amount of common stock or other common Equity Interests having
ordinary voting power of UHS owned, directly or indirectly, by the Permitted
Holders of record and beneficially as of the Closing Date and such ownership by
the Permitted Holders represents the largest single block of voting securities
having ordinary voting power of UHS held by any Person or related group for
purposes of Section 13(d) of the Securities and Exchange Act of 1934, or

 

(ii)   at any time after the consummation of a Qualifying IPO, and for any
reason whatsoever, (A) no “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person and its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan, and excluding the Permitted Holders), shall
become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Securities Exchange Act of 1934), directly or indirectly, of more than the
greater of (x) thirty-five percent (35%) of the outstanding voting securities
having ordinary voting power of the Qualifying IPO Issuer and (y) the percentage
of the then outstanding voting securities having ordinary voting power of the
Qualifying IPO Issuer owned, directly or indirectly, beneficially by the
Permitted Holders, and (B) during any period of twelve (12) consecutive months,
the board of directors of the Qualifying IPO Issuer shall consist of a majority
of the Continuing Directors; or

 

(b)           Any “Change of Control” (or any comparable term) in any document
pertaining to the Senior Notes, the Senior PIK/Toggle Notes or any other
financing with an aggregate outstanding principal amount in excess of the
Threshold Amount; or

 

9

--------------------------------------------------------------------------------


 

(c)           at any time prior to a Qualifying IPO of UHS, UHS ceasing to be a
directly or indirectly wholly owned Subsidiary of Parent.

 

“Chattel Paper” means any “chattel paper,” as such term is defined in the
Uniform Commercial Code, including electronic chattel paper, now owned or
hereafter acquired by any Loan Party.

 

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Lenders or Additional Lenders, (b) when used with respect to Revolving
Credit Commitments, refers to whether such Revolving Credit Commitments are
Revolving Credit Commitments or Additional Revolving Credit Commitments and (c)
when used with respect to Loans or a Borrowing, refers to whether such Loans, or
the Loans comprising such Borrowing, are Revolving Credit Loans or Additional
Revolving Credit Loans.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01.

 

“Closing Date Representations and Warranties” means, solely with respect to the
Borrowers and their Subsidiaries, (a) those representations and warranties set
forth in the final Merger Agreement dated as of April 15, 2007 made by the
Seller in respect of UHS and its Subsidiaries that (i) are material to the
interests of the Lenders and (ii) a breach of any of which would permit Merger
Sub to terminate its obligations thereunder and (b) those representations and
warranties set forth in Sections 5.01, 5.02, 5.03, 5.04, 5.15 and 5.16, in each
case to the extent the same relate to the entering into and performance of the
Loan Documents, and Section 5.12.

 

“Code” means the US Internal Revenue Code of 1986, as amended.

 

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property and assets that are or are required
under the terms hereof or of the Collateral Documents to be subject to Liens in
favor of the Collateral Agent for the benefit of the Secured Parties.

 

“Collateral Agent” means ML Capital, in its capacity as collateral agent under
any of the Loan Documents, or any successor administrative agent.

 

“Collateral Documents” means, collectively, the Security Agreement, each
Intellectual Property Security Agreement, the Mortgages, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Collateral Agent for the benefit of the Secured Parties as
security for the Secured Obligations, including collateral assignments, Security
Agreement Supplements, security agreements, pledge agreements or other similar
agreements delivered to the Administrative Agent and the Lenders pursuant to
Section 6.12.

 

“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing, (b)
a conversion of Loans from one Type to the other (other than a conversion of a
Eurodollar Rate Loan to a Base Rate Loan), or (c) a continuation of Eurodollar
Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.

 

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Confidential Memorandum” means the Confidential Memorandum dated May 2007 with
respect to the syndication of the Facilities.

 

10

--------------------------------------------------------------------------------


 

“Consolidated Cash Taxes” means, as of any date for the applicable period ending
on such date with respect to the Borrower Parties on a consolidated basis, the
aggregate of all income, franchise and similar taxes, as determined in
accordance with GAAP, to the extent the same are paid or payable in cash with
respect to such period.

 

“Consolidated EBITDA” means, for any period, with respect to any Person and its
Subsidiaries on a consolidated basis, the sum of (a) Consolidated Net Income,
plus (b) an amount which, in the determination of Consolidated Net Income for
such period, has been deducted for, without duplication,

 

(i)                    total interest expense, and to the extent not reflected
in such total interest expense, any costs of hedging obligations or other
derivative instruments entered into for the purpose of hedging interest rate
risk,

 

(ii)                   income, withholding, franchise and similar taxes and any
tax distributions made pursuant to Section 7.06(d)(ii) and foreign withholding
taxes paid or accrued during such period,

 

(iii)                  total depreciation and amortization expense (including
non-cash amortization of debt discount or deferred financing costs),

 

(iv)                 letter of credit fees,

 

(v)                  cash fees, costs and expenses incurred in connection with
the Transactions or, to the extent permitted hereunder, any Investment permitted
under Section 7.02, Disposition permitted under Section 7.05, Equity Issuance,
Debt Issuance or any amendment or waiver of any Debt Issuance (in each case,
whether or not consummated),

 

(vi)                 to the extent actually reimbursed or reimbursable, expenses
incurred to the extent covered by indemnification provisions in any agreement in
connection with the Transactions or a Permitted Acquisition,

 

(vii)                to the extent covered by insurance under which the insurer
has been properly notified and has not denied or contested coverage, expenses
with respect to liability or casualty events or business interruption,

 

(viii)               management fees paid under Section 7.08(d) or any other
monitoring, consulting or advisory fees and related expenses paid to Sponsor to
the extent permitted under this Agreement,

 

(ix)                  expenses during such period in respect of salary and
out-of-pocket expense reimbursements paid to David Dovenberg, so long as he
remains an employee of any Loan Party, in the aggregate amount not to exceed
$200,000 in any fiscal year,

 

(x)                   to the extent deducted in calculating Consolidated Net
Income for such period, any non-cash purchase accounting adjustment and any
step-ups with respect to re-valuing assets and liabilities in connection with
the Transactions or any Investment permitted under Section 7.02,

 

(xi)                  non-cash losses from Joint Ventures and non-cash minority
interest reductions,

 

11

--------------------------------------------------------------------------------


 

(xii)                 fees and expenses in connection with exchanges or
refinancings permitted by Section 7.14,

 

(xiii)                with respect to the calculation of the financial covenant
set forth in Section 7.11 for any applicable period, the Net Cash Proceeds from
any issuance of Equity Interests (other than Disqualified Equity Interests) by
UHS to the Equity Investors in an amount not greater than the amount necessary
to ensure that the Borrower Parties are in compliance with the financial
covenant set forth in Section 7.11 for such period, solely to the extent that
the Net Cash Proceeds therefrom (A) are actually received by UHS (including
through capital contribution of such Net Cash Proceeds by Parent to UHS) no
later than ten (10) Business Days after the date of delivery of the applicable
Compliance Certificate and (B) are Not Otherwise Applied; provided that any
infusion of equity pursuant to a Notice of Intent to Make an Equity Infusion
shall not be made more than twice in any four fiscal quarter period; it being
understood that this clause (xiii) may not be relied on for purposes of
calculating any financial ratios other than as applicable to Section 7.11
(including for purposes of the definition of “Pro Forma Basis”),

 

(xiv)                any other non-cash charges or expenses to the extent such
non-cash charges or expenses do not result in a cash payment in a future period,

 

(xv)                 one-time cash charges relating to the transition costs
associated with becoming a public company;  minus

 

(c)           an amount which, in the determination of Consolidated Net Income
for such period, has been included for non-cash income during such period (other
than with respect to cash actually received), minus

 

(d)           all cash payments made during such period on account of non-cash
charges added to Consolidated Net Income pursuant to clause (b)(xii) above in
such period or in a previous period (other than to the extent the amount thereof
is within the basket provided for in clause (b)(xii)(C)),

 

provided that notwithstanding any other provision to the contrary contained in
this Agreement, for purposes of any calculation made under the financial
covenant set forth in Section 7.11 (including for purposes of the definition of
“Pro Forma Basis”, but excluding for purposes of the definition of “Applicable
Rate”), to the extent the receipt of any Net Cash Proceeds of any issuance of
Equity Interests are an effective addition to Consolidated EBITDA as
contemplated by, and in accordance with, the provisions of clause (b)(xiii)
above and, as a result thereof, any Event of Default of the financial covenant
set forth in Section 7.11 shall have been cured for any applicable period, such
cure shall be deemed to be effective as of the last day of such applicable
period; provided further that (a) Consolidated EBITDA of Parent and its
Subsidiaries for the fiscal quarters ended (i) June 30, 2006 shall equal
$20,040,000, (ii) September 30, 2006 shall equal $19,422,000, (iii) December 31,
2006 shall equal $19,983,000, and (iv) March 31, 2007 shall equal $25,204,000,
and (b) for any four fiscal quarter period ending on or prior to June 30, 2008,
EBITDA attributable to Stryker Corporation of $3,000,000 and EBITDA attributable
to Intellamed, Inc. of $2,500,000 shall be included.

 

“Consolidated Funded Indebtedness” means, with respect to any Person and its
Subsidiaries on a consolidated basis, without duplication,

 

(a)           all obligations of such Person for borrowed money,

 

12

--------------------------------------------------------------------------------


 

(b)           all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments,

 

(c)           all obligations of such Person issued or assumed as the deferred
purchase price of property or services purchased by such Person (other than
accrued expenses and trade debt incurred in the ordinary course of business)
which would appear in the liabilities section of the balance sheet of such
Person,

 

(d)           all Consolidated Funded Indebtedness of others secured by any Lien
on property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed,

 

(e)           all Guarantees of such Person with respect to Consolidated Funded
Indebtedness of another Person.

 

(f)            the implied principal component of all obligations of such Person
under Capitalized Leases,

 

(g)           all drafts drawn (to the extent unreimbursed) under standby
letters of credit issued or bankers’ acceptances facilities created for the
account of such Person,

 

(h)           unless the holder thereof is a Loan Party or, if the issuer
thereof is a Subsidiary of any Borrower which is not a Loan Party, any other
Subsidiary of any Borrower, all Disqualified Equity Interests convertible into
Indebtedness and issued by such Person from and after the date on which they are
so converted, and

 

(i)            the Consolidated Funded Indebtedness of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer to the extent such Consolidated Funded Indebtedness is recourse
to such Person.

 

Notwithstanding any other provision of this Agreement to the contrary, (i) the
term “Consolidated Funded Indebtedness” shall not be deemed to include (A) any
earn-out obligation until such obligation appears in the liabilities section of
the balance sheet of the applicable Person, (B) any earn-out obligation that
appears in the liabilities section of the balance sheet of the applicable Person
to the extent (1) such Person is indemnified for the payment thereof by a
solvent Person reasonably acceptable to the Administrative Agent or (2) amounts
to be applied to the payment thereof are in escrow, (C) any deferred
compensation arrangements or employee equity plan related to which there is a
liability on the balance sheet or (D) any non-compete or consulting obligations
incurred in connection with Permitted Acquisitions and (ii) the amount of
Consolidated Funded Indebtedness for which recourse is limited either to a
specified amount or to an identified asset of such Person shall be deemed to be
equal to such specified amount or the fair market value of such identified asset
as determined by such Person in good faith, as the case may be.

 

“Consolidated Interest Charges” means, for any period, with respect to any
Person and its Subsidiaries on a consolidated basis, the amount by which (a) the
sum of interest expense for such period (including the interest component under
Capitalized Leases, but excluding, to the extent included in interest expense,
(i) fees and expenses associated with the consummation of the Transactions, (ii)
annual agency fees paid to the Administrative Agent, (iii) costs associated with
obtaining Swap Contracts, (x) fees and expenses associated with any Investment
permitted under Section 7.02, Equity Issuance or Debt Issuance or any amendment
or waiver of any Debt Issuance (whether or not consummated), (iv) pay-in-kind
interest expense or other noncash interest expense (including as a result of the
effects of purchase accounting) and (v) amortization or write-down of any
deferred financing fees) exceeds (b) interest

 

13

--------------------------------------------------------------------------------


 

income for such period, in each case as determined in accordance with GAAP, to
the extent the same are paid or payable (or received or receivable) in cash with
respect to such period.

 

“Consolidated Net Income” means, for any period, with respect to any Person and
its Subsidiaries on a consolidated basis, net income as determined in accordance
with GAAP; provided that Consolidated Net Income for any such period shall
exclude, without duplication, (a) any net after-tax extraordinary, unusual or
non-recurring gains, losses or charges (including severance, relocation,
transition and other restructuring costs and litigation settlements or losses),
(b) the cumulative effect of a change in accounting principle(s) during such
period, (c) any net after-tax gains or losses realized upon the disposition of
assets outside the ordinary course of business (including any gain or loss
realized upon the sale or other disposition of any Equity Interests of any
Person) or attributable to discontinued operations, (d) (i) the income or loss
of (1) for purposes of calculating cumulative Consolidated Net Income only, any
Subsidiary (other than a Loan Party) to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary of that income
is not at the time permitted without any prior governmental approval (which has
not been obtained) or, directly or indirectly, by the operation of the terms of
its charter or any agreement, instrument, judgment, decree, statute, rule or
governmental regulation applicable to such Subsidiary or its stockholders (which
has not been legally waived) and (2) any Joint Venture and any Unrestricted
Subsidiary, except in each case to the extent of the amount of dividends or
other distributions actually paid in cash to such Person or one of its
Subsidiaries by such Subsidiary, Joint Venture or Unrestricted Subsidiary during
such period and (ii) the income or loss of any Person accrued prior to the date
it becomes a Subsidiary of such Person or is merged into or consolidated with
such Person or any Subsidiary of such Person or the date that such other
Person’s assets are acquired by such Person or any Subsidiary of such Person,
(e) non-cash compensation charges, including any such charges arising from stock
options, restricted stock grants or other equity-incentive programs, (f) any net
after-tax income or loss (less all fees and expenses or charges relating
thereto) attributable to the early extinguishment of Indebtedness or hedging
obligations, including under Swap Contracts, (g) the effect of any non-cash
items resulting from any amortization, write-up, write-down or write-off or
impairment of assets (including intangible assets, goodwill and deferred
financing costs or liabilities) in connection with the Transactions, any
Permitted Acquisition or any merger, consolidation or similar transaction not
prohibited by this Agreement and non-cash impairment charges incurred subsequent
to the Closing Date resulting from the application of SFAS Nos. 142-144 (other
than any such non-cash item to the extent that it represents an accrual of or
reserve for cash expenditures in any future period except to the extent such
item is subsequently reversed), (h) any reductions in respect of dividends on,
or accretion of, preferred Equity Interests; and provided further that
Consolidated Net Income for any such period shall be decreased by the amount of
any equity of any Borrower in a net loss of any Joint Venture for such period to
the extent such Borrower has funded such net loss, and (i) unrealized gains and
losses in respect of Swap Contracts and other “embedded derivatives” or similar
contracts that require the same accounting treatment as Swap Contracts.

 

“Continuing Directors” means the directors of Parent and UHS, respectively, on
the Closing Date, after giving effect to the Acquisition and the other
transactions contemplated hereby, and each other director, if, in each case,
such other directors’ or managers’ nomination for election to the board of
directors of Parent or UHS (or the Qualifying IPO Issuer after a Qualifying IPO)
is recommended by a majority of the then Continuing Directors or such other
director receives the indirect vote of the Permitted Holders in his or her
election by the stockholders of Parent or UHS (or the Qualifying IPO Issuer
after a Qualifying IPO).

 

“Contracts” means all “contracts,” as such term is defined in the Uniform
Commercial Code, now owned or hereafter acquired by any Loan Party, in any
event, including all contracts, undertakings, or agreements (other than rights
evidenced by Chattel Paper, Documents or Instruments) in or under

 

14

--------------------------------------------------------------------------------


 

which any Loan Party may now or hereafter have any right, title or interest,
including any agreement relating to the terms of payment or the terms of
performance of any Account.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Copyright License” means rights under any agreement to which any Loan Party is
or becomes a party granting any right to use any copyright.

 

“Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Loan Party: (a) all copyrights and General Intangibles of like
nature (whether registered or unregistered), all registrations and recordings
thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof, and (b) all
reissues, extensions or renewals thereof.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt Issuance” means the issuance by any Person and its Subsidiaries of any
Indebtedness for borrowed money.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, general assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the lapse of grace period, or both, would
be an Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to a Eurodollar Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws, and if there is no applicable
interest rate, then at the rate applicable to the Revolving Credit Loans bearing
interest at the Base Rate plus the Applicable Rate applicable to Base Rate Loans
plus 2.0% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans, participations in L/C Obligations or participations
in Swing Line Loans required to be funded by it hereunder within one (1)
Business Day of the date required to be funded by it hereunder, unless the
subject of a good faith dispute, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one (1) Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.

 

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Uniform Commercial Code, now or hereafter held in the name of any Loan Party.

 

15

--------------------------------------------------------------------------------


 

“Disclosed Litigation” has the meaning specified in Section 5.06.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (including any sale and leaseback
transaction and any sale of Equity Interests, but excluding any issuance by such
Person of its own Equity Interests), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.

 

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case of clauses (a) through (d) above, prior to the
date that is one hundred eighty-one (181) days after the Maturity Date of the
Revolving Credit Facility (except, in each case, as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Revolving Credit Commitments).

 

“Documentation Agent” means Bank of America, N.A., as documentation agent under
this Agreement.

 

“Documents” means all “documents,” as such term is defined in the Uniform
Commercial Code, now owned or hereafter acquired by any Loan Party, wherever
located.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

 

“Eligible Accounts” has the meaning ascribed to it in Section 2.15.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person or a
Disqualified Institution, as designated by the Sponsor to the Administrative
Agent in the electronic communication from Sponsor to the Administrative Agent
dated May 25, 2007) approved by the Administrative Agent, the L/C Issuer and the
Swing Line Lender, and (iii) unless an Event of Default has occurred and is
continuing under Section 8.01(a), Section 8.01(f) or Section 8.01(g)(i), the
Borrowers (each such approval not to be unreasonably withheld or delayed).

 

“Eligible Equipment Disposables” means, as of any date of determination, all
Equipment Disposables of Borrowers which conform to the requirements of Section
2.16 of the Agreement.

 

“Eligible Equity Proceeds” means (a) the Net Cash Proceeds received by Parent
from any sale or issuance of any Equity Interests (other than Disqualified
Equity Interests) of Parent to the extent such Net Cash Proceeds are directly or
indirectly contributed as a common capital contribution to, and actually
received by, UHS (or, if only a portion thereof is so contributed and received,
to the extent of such portion) and (b) after a Qualifying IPO of UHS, the Net
Cash Proceeds received by UHS from any sale or issuance of any Equity Interests
(other than Disqualified Equity Interests) of UHS.

 

16

--------------------------------------------------------------------------------


 

“Eligible Rental Equipment” means, as of any date of determination, the amount
of all Rental Equipment of the Borrowers which (a) is held by Borrower (other
than for sale) or is rented to third Persons in the ordinary course of business
by Borrower or which is the subject of an equipment rental program or similar
equipment outsourcing program, and (b) conforms to the requirements of Section
2.16 of the Agreement.

 

“Eligible Unbilled Accounts” has the meaning specified in Section 2.15.

 

“Eligible Wholesale Disposables” means, as of any date of determination, all
Wholesale Disposables of the Borrowers which conform to the requirements of
Section 2.16 of the Agreement.

 

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, legally-binding agreements or governmental restrictions relating to
pollution, the protection of the environment or the management, disposal or
release of any hazardous materials, substances or wastes into the environment,
including those related to air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Loan Party or any of
their respective Subsidiaries arising from, resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equipment” means all “equipment,” as such term is defined in the Uniform
Commercial Code, now owned or hereafter acquired by any Loan Party, wherever
located and, in any event, including all such Loan Party’s machinery and
equipment, including processing equipment, conveyors, machine tools, data
processing and computer equipment, including embedded Software and peripheral
equipment and all engineering, processing and manufacturing equipment, office
machinery, furniture, materials handling equipment, tools, attachments,
accessories, automotive equipment, trailers, trucks, forklifts, molds, dies,
stamps, motor vehicles, rolling stock and other equipment of every kind and
nature, trade fixtures and Fixtures not forming a part of real property,
together with all additions and accessions thereto, replacements therefor, all
parts therefor, all substitutes for any of the foregoing, fuel therefor, and all
manuals, drawings, instructions, warranties and rights with respect thereto, and
all products and proceeds thereof and condemnation awards and insurance proceeds
with respect thereto.

 

“Equipment Disposables” means repair or replacement parts purchased by the
Borrowers or any of its Subsidiaries for repair of its Rental Equipment or for
sale to customers of the Borrowers or any of its Subsidiaries.

 

“Equity Contribution Agreement” means the definitive agreement pursuant to which
the Sponsor commits to make the Equity Contribution.

 

“Equity Contributions” means, collectively, the contribution by the Equity
Investors indirectly to UHS (through Parent) of an aggregate amount of cash
equal to not less than (taken together with the Rollover Equity (on a fully
diluted basis)) 25% of the total consolidated capitalization of UHS on the

 

17

--------------------------------------------------------------------------------


 

Closing Date after giving pro forma effect to the consummation of the
Transactions in order to consummate the Acquisition.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

“Equity Investors” means the Sponsor and the Management Shareholders.

 

“Equity Issuance” means any issuance for cash by any Person and its Subsidiaries
to any other Person of (a) its Equity Interests, (b) any of its Equity Interests
pursuant to the exercise of options or warrants, (c) any of its Equity Interests
pursuant to the conversion of any debt securities to equity or (d) any options
or warrants relating to its Equity Interests. A Disposition shall not be deemed
to be an Equity Issuance.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the any Borrower within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) 
a withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Borrower or any ERISA Affiliate from
a Multiemployer Plan or notification that a Multiemployer Plan is, or is
expected to be, in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; or (f) the imposition of any material liability under Title IV of ERISA,
other than for PBGC premiums not yet due or premiums due but not yet delinquent
under Section 4007 of ERISA, upon any Borrower or any ERISA Affiliate.

 

“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Rate Loan:

 

(a)           the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate by reference to a page or other
service that displays an average British Bankers Association Interest Settlement
Rate for deposits in Dollars (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period, or

 

(b)           if the rate referenced in the preceding clause (a) is not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars for delivery on the first day of such
Interest Period in immediately available funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted by the Administrative
Agent and with a term equivalent to such Interest Period would be offered by the
Administrative Agent’s London Branch to major banks in the London interbank
eurodollar

 

18

--------------------------------------------------------------------------------


 

market at their request at approximately 4:00 p.m. (London time) two (2)
Business Days prior to the first day of such Interest Period.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Existing Indebtedness” means Indebtedness existing on the Closing Date, as set
forth in Schedule 7.03(b)(viii).

 

“Facility” means the Revolving Credit Facility, the Swing Line Sublimit or the
Letter of Credit Sublimit, as the context may require.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately  preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.

 

“Fee Letter” means that certain Fee Letter dated as of April 23, 2007 among the
Arrangers, the Administrative Agent and Parent.

 

“Fixtures” means all “fixtures” as such term is defined in the Uniform
Commercial Code, now owned or hereafter acquired by any Loan Party.

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of any Borrower
which is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“General Intangibles” means all “general intangibles,” as such term is defined
in the Uniform Commercial Code, now owned or hereafter acquired by any Loan
Party, including all right, title and interest that such Loan Party may now or
hereafter have in or under any Contract, all payment intangibles, customer
lists, Licenses, Copyrights, Trademarks, Patents, rights in Intellectual
Property, interests in partnerships, joint ventures and other business
associations, licenses, permits, trade secrets, proprietary or confidential
information, inventions (whether or not patented or patentable), technical
information, procedures, designs, knowledge, know-how, Software, data bases,
data, skill, expertise, experience,

 

19

--------------------------------------------------------------------------------


 

processes, models, drawings, materials and records, goodwill, all rights and
claims in or under insurance policies (including insurance for fire, damage,
loss and casualty, whether covering personal property, real property, tangible
rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights to receive dividends, distributions,
cash, Instruments and other property in respect of or in exchange for pledged
Stock and Investment Property, rights of indemnification, all books and records,
correspondence, credit files, invoices and other papers, including without
limitation all tapes, cards, computer runs and other papers and documents in the
possession or under the control of such Loan Party or any computer bureau or
service company from time to time acting for such Loan Party.

 

“Goods” means all “goods” as defined in the Uniform Commercial Code, now owned
or hereafter acquired by any Loan Party, wherever located, including embedded
Software to the extent included in “goods” as defined in the Uniform Commercial
Code, manufactured homes, standing timber that is cut and removed for sale and
unborn young of animals.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Granting Lender” has the meaning specified in Section 10.07(g).

 

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, however, if
such obligation has not been assumed, the amount of such Guarantee shall be the
lesser of the primary obligations so secured or the value of the assets to which
a Lien has attached; and provided further that the term “Guarantee” shall not
include endorsements for collection or deposit, in either case in the ordinary
course of business, or customary and reasonable indemnity obligations,
including, but not limited to, those in effect on the Closing Date or entered
into in connection with any acquisition or disposition of assets permitted under
this Agreement (other than such obligations with respect to Indebtedness). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

20

--------------------------------------------------------------------------------


 

“Guarantors” means, collectively, (a) Parent and (b) each Restricted Subsidiary
that is a Subsidiary of the Borrowers that shall be required to become a
Guarantor pursuant to Section 6.12.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the Secured
Parties, substantially in the form of Exhibit F, together with each other
guaranty and guaranty supplement of any Subsidiary in respect of the Obligations
of the Borrowers delivered pursuant to Section 6.12.

 

“Hazardous Materials” means all substances, materials or wastes classified or
regulated pursuant to any Environmental Law as hazardous, toxic explosive or
radioactive or as pollutants, including petroleum or petroleum distillates,
mold, asbestos or asbestos-containing materials and polychlorinated biphenyls.

 

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender, in
its capacity as a party to a Secured Hedge Agreement.

 

“Historical Financial Statements” means the audited consolidated balance sheets
of UHS as of each of December 31, 2006, December 31, 2005 and December 31, 2004,
and the related audited consolidated statements of income, retained earnings and
cash flow for UHS for the fiscal years ended December 31, 2006, December 31,
2005 and December 31, 2004.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all outstanding letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds, performance bonds and similar instruments issued or created by or
for the account of such Person;

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than (i) trade accounts payable or accrued
expenses in the ordinary course of business and (ii) any earn-out obligation
until such obligation appears in the liabilities section of the balance sheet of
such Person);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements and
mortgage, industrial revenue bond, industrial development bond and similar
financings), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)            all Attributable Indebtedness;

 

(g)           all obligations of such Person in respect of Disqualified Equity
Interests;

 

(h)           all Synthetic Indebtedness of such Person; and

 

21

--------------------------------------------------------------------------------


 

(i)            all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of Indebtedness of any Person for purposes
of clause (e) shall be deemed to be equal to the lesser of (x) the aggregate
unpaid amount of such Indebtedness and (y) the fair market value of the property
encumbered thereby as determined by such Person in good faith.

 

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

 

“Indemnitees” has the meaning set forth in Section 10.05.

 

“Information” has the meaning specified in Section 10.08.

 

“Initial L/C Issuer” means the bank or other financial institution listed on the
signature pages hereof as the Initial L/C Issuer.

 

“Initial Lenders” means, at any date, collectively, the Lenders party to this
Agreement on the Closing Date, each in its capacity as, and so long as it is, a
“Lender” hereunder.

 

“Initial Swing Line Lender” means the bank or other financial institution listed
on the signature pages hereof as the Initial Swing Line Lender.

 

“Instruments” means all “instruments,” as such term is defined in the Uniform
Commercial Code, now owned or hereafter acquired by any Loan Party, wherever
located, and, in any event, including all certificated securities, all
certificates of deposit, and all promissory notes and other evidences of
indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.

 

“Intellectual Property” means any and all Patents, Copyrights and Trademarks.

 

“Intellectual Property Security Agreement” means, collectively, the Copyright
Security Agreement, the Trademark Security Agreement and the Patent Security
Agreement (each as defined in the Security Agreement), referred to in and
substantially in the forms attached to the Security Agreement together with each
other intellectual property security agreement executed and delivered pursuant
to Section 6.12 or the Security Agreement.

 

“Intercreditor Agreement” means the intercreditor agreement, in substantially
the form of Exhibit J hereto, dated as of May 31, 2007 among the Administrative
Agent, the Collateral Agent and the Second Lien Collateral Agent and
acknowledged and agreed to by the Borrowers, Parent and each other Loan Party.

 

“Interest Coverage Ratio” means, with respect to the Borrower Parties on a
consolidated basis, as of the end of any fiscal quarter of UHS for the four (4)
fiscal quarter period ending on such date with respect to the Borrower Parties
on a consolidated basis, the ratio of (a) Consolidated EBITDA of the Borrower
Parties for such period to (b) Consolidated Interest Charges of the Borrower
Parties for such period; provided that for the purpose of calculating the
Interest Coverage Ratio on any day prior to the expiration of five full fiscal
quarters since the Closing Date, Consolidated Interest Charges shall be

 

22

--------------------------------------------------------------------------------


 

determined for the period commencing on the Closing Date and ending on the last
day of the most recently ended fiscal quarter, annualized on a simple arithmetic
basis.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan
(including a Swing Line Loan), the last Business Day of each March, June,
September and December and the Maturity Date of the Facility under which such
Loan was made.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or if available to all relevant Lenders, nine or twelve months
thereafter, as selected by the relevant Borrower in its Committed Loan Notice;
provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

 

“Inventory” means all “inventory,” as such term is defined in the Uniform
Commercial Code, now owned or hereafter acquired by any Loan Party, wherever
located, and in any event including inventory, merchandise, goods and other
personal property that are held by or on behalf of any Loan Party for sale or
lease or are furnished or are to be furnished under a contract of service, or
that constitute raw materials, work in process, finished goods, returned goods,
or materials or supplies of any kind, nature or description used or consumed or
to be used or consumed in such Loan Party’s business or in the processing,
production, packaging, promotion, delivery or shipping of the same, including
all supplies and embedded Software.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs debt of the type referred to in clause (i) of the definition of
“Indebtedness” set forth in this Section 1.01 in respect of such Person or (c)
the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such

 

23

--------------------------------------------------------------------------------


 

Investment, less any amount paid, repaid, returned, distributed or otherwise
received in cash in respect of such Investment.

 

“Investment Property” means all “investment property” as such term is defined in
the Uniform Commercial Code now owned or hereafter acquired by any Loan Party,
wherever located, including (a) all securities, whether certificated or
uncertificated, including stocks, bonds, interests in limited liability
companies, partnership interests, treasuries, certificates of deposit, and
mutual fund shares; (b) all securities entitlements of any Loan Party, including
the rights of any Loan Party to any securities account and the financial assets
held by a securities intermediary in such securities account and any free credit
balance or other money owing by any securities intermediary with respect to that
account; (c) all securities accounts of any Loan Party; (d) all commodity
contracts of any Loan Party; and (e) all commodity accounts held by any Loan
Party.

 

“IP Rights” has the meaning set forth in Section 5.14.

 

“IRS” means the United States Internal Revenue Service.

 

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of UHS or any of its Restricted Subsidiaries and (b) any Person in
whom UHS or any of its Restricted Subsidiaries beneficially owns any Equity
Interest that is not a Subsidiary.

 

“Junior Financing Documentation” means any documentation governing any Permitted
Subordinated Indebtedness.

 

“Jurisdictional Requirements” has the meaning specified in Section 7.04(a).

 

“Laws” means, collectively, all applicable international, foreign, Federal,
state, commonwealth and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation thereof by any Governmental Authority
charged with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Issuer” means the Initial L/C Issuer in its capacity as issuer of Letters
of Credit hereunder and each other Lender reasonably acceptable to both the
Administrative Agent and the Borrowers that has entered into a letter of credit
issuer agreement in form and substance reasonably satisfactory to the
Administrative Agent, in each case, in its capacity as an issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder;
provided that no Person shall at any time become an L/C Issuer if after giving
effect thereto there would at such time be more than three (3) L/C Issuers. Each
L/C Issuer may, in its discretion, arrange for one or more Letters of Credit to
be issued by Affiliates of such L/C Issuer, in which case the term L/C Issuer
shall include any such Affiliate with respect to Letters of

 

24

--------------------------------------------------------------------------------


 

Credit issued by such Affiliate. In the event that there is more than one L/C
Issuer at any time, references herein and in the other Loan Documents to the L/C
Issuer shall be deemed to refer to the L/C Issuer in respect of the applicable
Letter of Credit or to all L/C Issuers, as the context requires.

 

“L/C Issuer’s Office” means the L/C Issuer’s address and, as appropriate,
account as set forth on Schedule 10.02, or such other address or account as the
L/C Issuer may from time to time notify in writing to the Borrowers, the Lenders
and the Administrative Agent.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including, without duplication, all L/C Borrowings.

 

“Lease Payment Reserves” means, a reserve against the Borrowing Base in an
amount determined by the Administrative Agent in its reasonable discretion for
rent payable by Borrowers with respect to each lease of real property where
Eligible Rental Equipment, Eligible Wholesale Disposables and Eligible Equipment
Disposables are located and with respect to which the applicable Borrower has
failed to obtain an access agreement, in form and substance reasonably
satisfactory to the Administrative Agent; provided that (a) such reserves shall
be limited to leases of real property where Eligible Rental Equipment, Eligible
Wholesale Disposables and Eligible Equipment Disposables are located in the
States of Iowa, Louisiana, Pennsylvania, Virginia and Washington and the
District of Columbia and any other jurisdiction that, after the Closing Date,
enacts legislation providing landlords with a Lien (i) that is senior in
priority to that of the Collateral Agent, and (ii) which Lien will not lose its
senior priority with respect to that of the Collateral Agent upon a one time
turnover of the Eligible Rental Equipment, Eligible Wholesale Disposables and
Eligible Equipment Disposables, (b) such reserves shall be limited to: (i)
twelve (12) months rent payable by Borrowers with respect to locations in Iowa
and Pennsylvania, (ii) six (6) months rent payable by Borrowers with respect to
locations in Louisiana and Virginia, (iii) three (3) months rent payable by
Borrowers with respect to locations in the District of Columbia, (iv) two (2)
months rent payable by Borrowers with respect to locations in the State of
Washington, and (v) the applicable number of months rent for which the landlord
has priority over the Lien of the Collateral Agent pursuant to legislation in
the applicable jurisdiction, and (c) the amount of any reserves imposed with
respect to any location shall not exceed the fair market value of the Eligible
Rental Equipment, Eligible Wholesale Disposables and Eligible Equipment
Disposables located at such location.

 

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes the L/C Issuer and the Swing
Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit substantially in the form from time
to time in use by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is the scheduled Maturity
Date then in effect for the Revolving Credit Facility.

 

“Letter of Credit Sublimit” means $10,000,000. The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Credit Facility.

 

25

--------------------------------------------------------------------------------


 

“Leverage Ratio” means, with respect to the Borrower Parties on a consolidated
basis, as of the end of any fiscal quarter of UHS for the four (4) fiscal
quarter period ending on such date, the ratio of (a) Consolidated Funded
Indebtedness (net of Cash on Hand) of the Borrower Parties on the last day of
such period to (b) Consolidated EBITDA of the Borrower Parties for such period.

 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any Loan
Party in any IP Rights.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing). For the avoidance of doubt “Lien” shall not be
deemed to include any license of IP Rights.

 

“Loan” means an extension of credit by a Lender to a Borrower under Article 2 in
the form of a Revolving Credit Loan or a Swing Line Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letter, (f) each Letter of
Credit Application, (g) the Intercreditor Agreement and (h) solely for purposes
of the Collateral Documents and the Guaranty, each Secured Hedge Agreement.

 

“Loan Parties” means, collectively, each Borrower and each Guarantor.

 

“Management Shareholders” means the members of management of UHS, its direct or
indirect parent company or its Subsidiaries who are investors, directly or
indirectly, in Parent.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, properties, financial condition or results of operations of UHS and its
Restricted Subsidiaries, taken as a whole, (b) a material adverse effect on the
ability of the Loan Parties (taken as a whole) to perform their obligations
under any Loan Document or (c) a material adverse effect on the rights and
remedies of the Lenders under any Loan Document.

 

“Material Intellectual Property” means any IP Rights that are material to the
operation of the business of the Borrowers and the Restricted Subsidiaries,
taken as a whole.

 

“Material Real Property” means fee owned real property with a value in excess of
$5,000,000.

 

“Maturity Date” means the earlier of May 31, 2013 and the date of termination in
whole of the Revolving Credit Commitments pursuant to Section 2.06 or 8.02.

 

“Maximum Amount” means, as of any date of determination, an amount equal to the
aggregate Revolving Credit Commitments of all the Lenders as of such date. The
initial amount thereof as of the Closing Date is $135,000,000.

 

“Maximum Rate” has the meaning specified in Section 10.10.

 

“Merger Agreement” has the meaning specified in the preliminary statements to
this Agreement.

 

26

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“ML Capital” means Merrill Lynch Capital, a division of Merrill Lynch Business
Financial Services, Inc.

 

“Mortgage” has the meaning specified in Section 4.01(a)(vi), together with each
other mortgage or other comparable instrument in form and substance reasonably
acceptable to the Administrative Agent executed and delivered pursuant to
Section 6.12.

 

“Mortgage Policies” has the meaning specified in Section 4.01(a)(vi)(B).

 

“Multiemployer Plan” means any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, and subject to ERISA, to which any Borrower or any
ERISA Affiliate makes or is obligated to make contributions, or during the
preceding five plan years, has made or been obligated to make contributions.

 

“Net Cash Proceeds” means:

 

(a)           with respect to any Casualty Event, the excess, if any, of (i) the
sum of cash and Cash Equivalents received in connection with such Casualty Event
(including any insurance proceeds or condemnation awards in respect of such
Casualty Event actually received by or paid to or for the account of any
Borrower or any of its Restricted Subsidiaries) over (ii) the sum of (A) the
principal amount of any Indebtedness that is secured by the asset subject to
such Casualty Event and that is required to be repaid (and is timely repaid) in
connection with such Casualty Event (other than Indebtedness under the Loan
Documents), (B) the out-of-pocket fees and expenses (including, without
limitation, attorneys’ fees, investment banking fees, survey costs, title
insurance premiums, and related search and recording charges, transfer taxes,
deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees) actually incurred by such Borrower or such
Restricted Subsidiary in connection with such Casualty Event, (C) taxes paid or
reasonably estimated to be payable in connection therewith by such Borrower or
such Restricted Subsidiary and attributable to such Casualty Event (including,
in respect of any proceeds received in connection with a Casualty Event of any
asset of any Restricted Subsidiary organized under the laws of a jurisdiction
different from the jurisdiction of organization of the Borrower that is its most
direct parent company, deductions in respect of withholding taxes that are
payable in cash if such funds are repatriated to the jurisdiction of the
relevant Borrower) and (D) any reserve for adjustment in respect of (1) the sale
price of such asset or assets established in accordance with GAAP and (2) any
liabilities associated with such asset or assets and retained by any Borrower or
any of its Restricted Subsidiaries after such sale or other disposition thereof,
including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction and it being
understood that “Net Cash Proceeds” shall include, without limitation, any cash
or Cash Equivalents (i) received upon the Disposition of any non-cash
consideration received by any Borrower or any of its Restricted Subsidiaries in
respect of any such Casualty Event and (ii) upon the reversal (without the
satisfaction of any applicable liabilities in cash in a corresponding amount) of
any reserve described in clause (D) above or, if such liabilities have not been
satisfied in cash and such reserve not reversed within three hundred and
sixty-five (365) days after such Casualty Event, the amount of such reserve.

 

(b)           with respect to the issuance of any Equity Interest by any
Borrower or any of its Restricted Subsidiaries, the excess of (i) the sum of the
cash and Cash Equivalents received in

 

27

--------------------------------------------------------------------------------


 

connection with such issuance over (ii) all taxes (including, in respect of any
proceeds received in connection with the issuance of Equity Interests of any
Restricted Subsidiary organized under the laws of a jurisdiction different from
the jurisdiction of organization of the Borrower that is its most direct parent
company, deductions in respect of withholding taxes that are payable in cash if
such funds are repatriated to the jurisdiction of the relevant Borrower) and
fees (including investment banking fees, underwriting discounts, commissions,
costs and other out-of-pocket expenses (including attorneys’ fees) and other
customary expenses) incurred by such Borrower or such Restricted Subsidiary in
connection with such issuance; and

 

(c)           with respect to the incurrence or issuance of any Indebtedness by
any Borrower or any of its Restricted Subsidiaries, the excess, if any, of (i)
the sum of the cash received in connection with such incurrence or issuance over
(ii) the investment banking fees, underwriting discounts, commissions, costs and
other out-of-pocket expenses (including attorneys’ fees) and other customary
expenses, incurred by such Borrower or such Restricted Subsidiary in connection
with such incurrence or issuance (including, in the case of Indebtedness of any
Restricted Subsidiary organized under the laws of a jurisdiction different from
the jurisdiction of organization of the Borrower that is its most direct parent
company, deductions in respect of withholding taxes that are payable in cash if
such funds are repatriated to the jurisdiction of the relevant Borrower).

 

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

 

“Non-Recourse Debt” means Indebtedness:

 

(a)           as to which neither Parent nor any of its Restricted Subsidiaries
(i) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), (ii) is directly or indirectly
liable as a guarantor or otherwise, or (ii) constitutes the lender;

 

(b)           no default with respect to which would permit upon notice, lapse
of time or both any holder of any Indebtedness of Parent or any of its
Restricted Subsidiaries to declare a default on such Indebtedness or cause the
payment of the Indebtedness to be accelerated or payable prior to its Stated
Maturity; and

 

(c)           as to which the lenders have been notified in writing that they
will not have any recourse to the stock or assets of Parent or any of its
Restricted Subsidiaries (other than a pledge of the Equity Interests of an
Unrestricted Subsidiary).

 

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Non-US Lender” has the meaning specified in Section 10.15(a)(i).

 

“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any transaction or event, that such amount (a) was not previously included in
a calculation of “Consolidated EBITDA” pursuant to clause (b)(xiii) of the
definition thereof and (c) was not previously applied in determining the
permissibility of a transaction under the Loan Documents where such
permissibility was (or may have been) contingent on receipt of such amount.

 

“Note” means a Revolving Credit Note.

 

“Notice of Intent to Make An Equity Infusion” has the meaning specified in
Section 6.02(a).

 

28

--------------------------------------------------------------------------------


 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document with
respect to any Loan or Letter of Credit, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding. Without
limiting the generality of the foregoing, the Obligations of the Loan Parties
under the Loan Documents include (a) the obligation to pay principal, interest,
Letter of Credit commissions, charges, expenses, fees, Attorney Costs,
indemnities and other amounts payable by any Loan Party under any Loan Document
and (b) the obligation of any Loan Party to reimburse any amount in respect of
any of the foregoing that any Lender, any Agent or any L/C Issuer in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction); (b)
with respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” has the meaning specified in Section 3.01(b).

 

“Outstanding Amount” means (a) with respect to the Revolving Credit Loans and
Swing Line Loans on any date, the principal amount thereof after giving effect
to any borrowings and prepayments or repayments of Revolving Credit Loans
(including any refinancing of outstanding unpaid drawings under Letters of
Credit or L/C Credit Extensions as a Revolving Credit Borrowing) and Swing Line
Loans, as the case may be, occurring on such date; and (b) with respect to any
L/C Obligations on any date, the amount thereof on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes thereto
as of such date, including as a result of any reimbursements of outstanding
unpaid drawings under any Letters of Credit (including any refinancing of
outstanding unpaid drawings under Letters of Credit or L/C Credit Extensions as
a Revolving Credit Borrowing) or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.

 

“Parent” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Participant” has the meaning specified in Section 10.07(d).

 

“Patent License” means rights under written agreement to which any Loan Party is
now or hereafter becomes a party granting any right of use to any patent.

 

“Patents” means all patents and patent and patent applications now or hereafter
acquired by any Loan Party.

 

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into Law October 26, 2001)).

 

29

--------------------------------------------------------------------------------

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five (5) plan years.

 

“Permitted Acquisition” has the meaning specified in Section 7.02(i).

 

“Permitted Encumbrances” has the meaning specified in the Mortgages.

 

“Permitted Holders” means the Sponsor and the Management Shareholders.

 

“Permitted Liens” means each of the Liens permitted pursuant to Section 7.01.

 

“Permitted Refinancing” means, with respect  to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable),
including any amounts paid-in-kind, of the Indebtedness so modified, refinanced,
refunded, renewed or extended except by an amount equal to unpaid accrued
interest and premium thereon plus other reasonable amounts paid, and fees and
expenses reasonably incurred, in connection with such modification, refinancing,
refunding, renewal or extension and by an amount equal to any existing
commitments unutilized thereunder, (b) such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended, (c) if the Indebtedness
being modified, refinanced, refunded, renewed or extended is subordinated in
right of payment to the Obligations, such modification, refinancing, refunding,
renewal or extension is subordinated in right of payment to the Obligations on
terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed or extended, taken as a whole, (d) the terms and conditions (including,
if applicable, as to collateral) of any such modified, refinanced, refunded,
renewed or extended Indebtedness (excluding interest rate and call protection,
which shall be on then market terms for similar issuances of Indebtedness) are
not materially less favorable to the Loan Parties or the Lenders than the terms
and conditions of the Indebtedness being modified, refinanced, refunded, renewed
or extended, (e) such modification, refinancing, refunding, renewal or extension
is incurred by the Person or Persons who are the obligors on the Indebtedness
being modified, refinanced, refunded, renewed or extended, and such new or
additional obligors as are permitted under Section 7.03 or as are or become Loan
Parties in accordance with Section 6.12 and with respect to subordinated
Indebtedness the obligations of such obligors shall be subordinated in right of
payment to the Obligations on terms at least as favorable to the Lenders as
those contained in documentation governing the Indebtedness, taken as a whole
and (f) at the time thereof, no Event of Default shall have occurred and be
continuing.

 

“Permitted Subordinated Indebtedness” means any unsecured Indebtedness of a
Borrower that (a) is expressly subordinated to the prior payment in full in cash
of the Obligations on terms and conditions satisfactory to the Administrative
Agent, (b) is not scheduled to mature prior to the date that is one hundred
eighty-one (181) days after the scheduled Maturity Date of the Revolving Credit
Facility, (c) has no scheduled amortization or payments of principal prior to
the date that is one hundred eighty-one (181) days after the Maturity Date of
the Revolving Credit Facility, and (d) has covenant, default and

 

30

--------------------------------------------------------------------------------


 

remedy provisions no more restrictive, or mandatory prepayment, repurchase or
redemption provisions no more onerous or expansive in scope, taken as a whole,
than those set forth in the Senior Indenture.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledged Debt” has the meaning specified in the Security Agreement.

 

“Pledged Equity” has the meaning specified in the Security Agreement.

 

“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.

 

“Pro Forma Adjustment” means, for any period for which the financial covenant
contained in Section 7.11, the Leverage Ratio or the Interest Coverage Ratio is
measured that includes all or any part of a fiscal quarter included in any
Post-Acquisition Period, with respect to the Acquired EBITDA of the applicable
entity or business acquired in a Permitted Acquisition or the Consolidated
EBITDA of the Borrower Parties, the pro forma increase or decrease in such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, either (a) in
an aggregate amount not in excess of 15% of Consolidated EBITDA after giving
effect to any such Permitted Acquisition, projected by the Borrowers in good
faith or (b) reasonably acceptable to the Administrative Agent, in each case, as
a result of (i) any action taken during such Post-Acquisition Period for the
purposes of realizing reasonable identifiable and factually supportable cost
savings or (ii) any additional costs incurred during such Post-Acquisition
Period, in each case in connection with the combination of the operations of
such entity or business with the operations of the Borrowers and the Restricted
Subsidiaries; provided that, so long as such actions are taken during such
Post-Acquisition Period or such costs are incurred during such Post-Acquisition
Period, as applicable, the cost savings related to such actions or such
additional costs, as applicable, it may be assumed, for purposes of projecting
such pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, that such cost savings will be realized during the
entirety of such period, or such additional costs, as applicable, will be
incurred during the entirety of such period; provided further that any such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, shall be without duplication for cost savings or additional
costs already included in such Acquired EBITDA or such Consolidated EBITDA, as
the case may be, for such period.

 

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, for
purposes of calculating compliance with the financial covenant set forth in
Section 7.11 and the definitions of Leverage Ratio and Interest Coverage Ratio
in respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith shall be deemed to have occurred
as of the first day of the applicable period of measurement in such covenant: 
(a) income statement items (whether positive or negative) attributable to the
property or Person subject to such Specified Transaction, (i) in the case of a
Permitted Acquisition or Investment described in the definition of “Specified
Transaction”, shall be included and (ii) in the case of a Disposition of all or
substantially all of the assets of or all of the Equity Interests of any
Restricted Subsidiary of any Borrower or any division or product line of any
Borrower or any of its Restricted Subsidiaries, shall be excluded, (b) any
retirement of Indebtedness, and (c) any Indebtedness incurred or assumed by any
Borrower or any of its Restricted Subsidiaries in connection therewith and if
such Indebtedness has a floating or formula rate, shall have an

 

31

--------------------------------------------------------------------------------


 

implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination; provided
that the foregoing pro forma adjustments may be applied to the financial
covenants set forth in Section 7.11 the definitions of Leverage Ratio and
Interest Coverage Ratio solely to the extent that such adjustments are
consistent with the definition of Consolidated EBITDA and give effect to events
that are (i) (x) directly attributable to such transaction, (y) expected to have
a continuing impact on the Borrowers and their Restricted Subsidiaries and (z)
factually supportable or based on the reasonable good faith of the Responsible
Officer executing the Compliance Certificate or (ii) otherwise consistent with
the definition of Pro Forma Adjustment.

 

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Revolving Credit Commitments of such
Lender under the Revolving Credit Facility at such time and the denominator of
which is the amount of the Aggregate Commitments under the Revolving Credit
Facility at such time; provided that if such Revolving Credit Commitments have
been terminated, then the Pro Rata Share of each Lender shall be determined
based on the Pro Rata Share of such Lender immediately prior to such termination
and after giving effect to any subsequent assignments made pursuant to the terms
hereof.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Purchased Subsidiary” has the meaning specified in the preliminary statements
to this Agreement.

 

“Qualifying IPO” means the issuance by the Qualifying IPO Issuer of its common
Equity Interests resulting in Net Cash Proceeds to Parent or UHS of at least
$75,000,000 in an underwritten primary public offering (other than a public
offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act of 1933 (whether alone or in connection with a secondary public
offering).

 

“Qualifying IPO Issuer” means any of Parent or UHS or a corporation or other
legal entity which owns, directly or indirectly, 100% of the outstanding equity
interests of any of Parent or UHS.

 

“Reference Bank” means each of the Arrangers.

 

“Register” has the meaning set forth in Section 10.07(c).

 

“Related Documents” means the Merger Agreement, the Equity Contribution
Agreement, the Senior Notes Documents and the Senior PIK/Toggle Notes Documents.

 

“Rental Equipment” means all medical equipment that does not constitute a
fixture, owned by any Borrower or any of its Subsidiaries including, but not
limited to, critical care equipment, monitoring equipment, newborn care
equipment, respiratory therapy equipment, beds, stretchers and surfaces.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

 

32

--------------------------------------------------------------------------------


 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), and (b) aggregate unused Revolving Credit Commitments; provided
that the unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Reserves” means reserves established pursuant to either of Sections 2.15 or
2.16 and Lease Payment Reserves.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer or controller of a Loan Party or, in the case of any Borrower,
any duly appointed authorized signatory or any director or managing member of
such Person and, as to any document delivered on the Closing Date, any secretary
or assistant secretary. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the stockholders, partners or members (or the equivalent
Persons thereof) of any Borrower or any Restricted Subsidiary.

 

“Restricted Subsidiary” means any Subsidiary of any Borrower other than an
Unrestricted Subsidiary.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

 

“Revolving Credit Commitment Period” means the period from and including the
Closing Date to but not including the Maturity Date of the Revolving Credit
Facility or any earlier date on which the Revolving Credit Commitments shall
terminate as provided herein.

 

“Revolving Credit Commitment” means, as to each Lender, its obligation to (a)
make Revolving Credit Loans to the Borrowers pursuant to Section 2.01, (b)
purchase participations in L/C Obligations in respect of Letters of Credit and
(c) purchase participations in Swing Line Loans, in an aggregate amount at any
one time outstanding not to exceed the amount set forth, and opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Credit Commitment”
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate Revolving Credit Commitments of
all Lenders shall be $135,000,000 on the Closing Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.

 

“Revolving Credit Exposure” means, as to each Lender, the sum of the outstanding
principal amount of such Lender’s Revolving Credit Loans and its Pro Rata Share
of the L/C Obligations and the Swing Line Obligations at such time.

 

33

--------------------------------------------------------------------------------


 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01.

 

“Revolving Credit Note” means a promissory note of a Borrower payable to any
Lender or its registered assigns, in substantially the form of Exhibit C-1
hereto, evidencing the aggregate indebtedness of such Borrower to such Lender
resulting from the Revolving Credit Loans made by such Lender to such Borrower.

 

“Rollover Equity” means the “rollover” by Management Shareholders, concurrently
with the consummation of the Acquisition, of Equity Interests held in the Seller
into Equity Interests in Parent.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Lien Collateral Agent” means Wells Fargo Bank, National Association, in
its capacity as collateral agent for the holders of the Senior Notes and the
Senior PIK/Toggle Notes.

 

“Second Lien Security Agreement” means the Second Lien Security Agreement among
the Borrowers, the Guarantors, the Additional Grantors named therein, dated as
of the Closing Date, in favor of the Second Lien Collateral Agent.

 

“Secured Hedge Agreement” means any Swap Contract required or permitted under
Article 6 or Article 7 that is entered into by and between any Loan Party and
any Hedge Bank.

 

“Secured Hedge Obligations” means any Obligation arising under a Secured Hedge
Agreement.

 

“Secured Obligations” has the meaning specified in the Security Agreement.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
Affiliates of the Lenders in the case of Cash Management Obligations, the Hedge
Banks and each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Article 9.

 

“Security Agreement” means the First Lien Security Agreement among the
Borrowers, the Guarantors, the Additional Grantors named therein and the
Administrative Agent, dated as of the Closing Date and substantially in the form
of Exhibit G, together with each related security agreement supplement executed
and delivered pursuant to Section 6.12.

 

“Security Agreement Supplement” has the meaning specified in the applicable
Security Agreement, if applicable.

 

“Senior Notes” means the $230,000,000 aggregate principal amount of the
Borrower’s Second Lien Senior Secured Floating Rate Notes due 2015 issued in a
public offering or in a Rule 144A or other private placement pursuant to the
Senior Indenture.

 

34

--------------------------------------------------------------------------------


 

“Senior Notes Documents” means the Senior Notes, the Senior Indenture, the
Intercreditor Agreement, the Second Lien Security Agreement and all other
documents executed and delivered with respect to the Senior Notes or the Senior
Indenture.

 

“Senior Indenture” means the Indenture dated as of May 31, 2007, pursuant to
which the Senior Notes and the Senior PIK/Toggle Notes were issued.

 

“Senior PIK/Toggle Notes” means the $230,000,000 aggregate principal amount of
the Borrower’s 8.50%/9.25% Second Lien Senior Secured PIK Toggle Notes due 2015
issued in a public offering or in a Rule 144A or other private placement
pursuant to the Senior Indenture.

 

“Senior PIK/Toggle Notes Documents” means the Senior PIK/Toggle Notes, the
Senior Indenture, the Intercreditor Agreement, the Second Lien Security
Agreement and all other documents executed and delivered with respect to the
Senior PIK/Toggle Notes or the Senior Indenture.

 

“Solvency Certificate” has the meaning specified in Section 4.01(a)(xvii).

 

“SPC” has the meaning specified in Section 10.07(g).

 

“Specified Officer” means the chief executive officer, president, chief
financial officer or general counsel of a Loan Party.

 

“Specified Transaction” means any (a) Disposition of all or substantially all
the assets of or all the Equity Interests of any Restricted Subsidiary or of any
division or product line of any Borrower or any of its Restricted Subsidiaries,
(b) Permitted Acquisition, (c) designation of any Restricted Subsidiary as an
Unrestricted Subsidiary, or of any Unrestricted Subsidiary as a Restricted
Subsidiary, in each case in accordance with Section 6.16 or (d) the proposed
incurrence of Indebtedness or making of a Restricted Payment in respect of which
compliance with the financial covenant set forth in Section 7.11 is by the terms
of this Agreement required to be calculated on a Pro Forma Basis.

 

“Sponsor Management Agreement” means the Professional Services Agreement dated
May 31, 2007 between UHS and Bear Stearns Merchant Manager III (Cayman), L.P.

 

“Sponsor” means, collectively, Bear Stearns Merchant Manager III, (Cayman) L.P.
and/or its Affiliates (including, as applicable, related funds, general partners
thereof and limited partners thereof, but solely to the extent any such limited
partners are directly or indirectly participating as investors pursuant to a
side-by-side investing arrangement, but not including, however, any portfolio
company of any of the foregoing).

 

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness, and will not include any contingent obligations to repay,
redeem or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company or other business entity of which a majority of the shares of securities
or other interests having ordinary voting power for the election of directors or
other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned,
or the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries,

 

35

--------------------------------------------------------------------------------


 

or both, by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
any Borrower.

 

“Supermajority Required Lenders” means, as of any date of determination, Lenders
having more than 75% of the sum of the (a) Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition), and (b) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Supermajority
Required Lenders.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward contracts, future contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, repurchase agreements,
reverse repurchase agreements, sell buy back and buy sell back agreements, and
securities lending and borrowing agreements or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

 

“Swing Line Lender” means the Initial Swing Line Lender in its capacity as
provider of Swing Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Note” means a promissory note of any Borrower payable to the Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-2
hereto, evidencing the aggregate

 

36

--------------------------------------------------------------------------------


 

indebtedness of such Borrower to such Swing Line Lender resulting from the Swing
Line Loans made by the Swing Line Lender.

 

“Swing Line Sublimit” means $5,000,000. The Swing Line Sublimit is part of, and
not in addition to, the Revolving Credit Facility.

 

“Syndication Agent” means ML Capital, as syndication agent under this Agreement.

 

“Synthetic Indebtedness” means, with respect to any Person as of any date of
determination thereof, all Obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including, without limitation, any minority interest
transactions that function primarily as a borrowing) but are not otherwise
included in the definition of “Indebtedness” or as a liability on the
consolidated balance sheet of such Person and its Subsidiaries in accordance
with GAAP.

 

“Target Material Adverse Effect” means a material and adverse effect on the
business, financial condition or results of operations of UHS; provided,
however, that none of the following shall be deemed (either alone or in
combination) to constitute, a Target Material Adverse Effect:  (a) a general
deterioration in the economy in the United States or in any industry in which
UHS operates; (b) the outbreak or escalation of hostilities involving the United
States, the declaration by the United States of a national emergency or war or
the occurrence of any other calamity or crisis, including an act of terrorism;
(c) the disclosure of the fact that Merger Sub is the prospective acquirer of
UHS; (d) the announcement or pendency of the transactions contemplated by the
Merger Agreement; (e) any changes in any applicable federal, state, local,
municipal, foreign, international, multinational, or other administrative order,
constitution, law, ordinance, principle of common law, regulation, statute, or
treaty; (f) any changes in GAAP; (g) actions taken by Merger Sub or its
Affiliates; or (h) compliance with the terms of, or the taking of any action
required by, the Merger Agreement, in each case, to the extent that any of the
items in clauses (a) or (b) does not have a disproportionate impact on UHS.

 

“Taxes” has the meaning specified in Section 3.01(a).

 

“Threshold Amount” means $15,000,000.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Loan Party granting any right to use any Trademark.

 

“Trademarks” means all of the following now owned or hereafter existing or
adopted or acquired by any Loan Party: (a) all trademarks, trade names,
corporate names, business names, trade styles, service marks, logos, other
source or business identifiers, designs and general intangibles of like nature
(whether registered or unregistered), all registrations and recordings thereof,
and all applications in connection therewith, including registrations,
recordings and applications in the United States Patent and Trademark Office or
in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof; (b) all
reissues, extensions or renewals thereof; and (c) all goodwill associated with
or symbolized by any of the foregoing.

 

“Transactions” means, collectively, (a) the Equity Contributions, (b) the
Acquisition, (c) the execution and delivery and performance by the Loan Parties
of each Loan Document to which they are a party executed and delivered or to be
executed and delivered on or prior to the Closing Date, and, in the

 

37

--------------------------------------------------------------------------------


 

case of each Borrower, the making of the initial Borrowings hereunder, (d) the
execution, delivery and performance by the Loan Parties of the Senior Notes
Documents to which they are a party and, in the case of UHS, the issuance of the
Senior Notes, (e) the execution, delivery and performance by the Loan Parties of
the Senior PIK/Toggle Notes Documents to which they are a party and, in the case
of UHS, the issuance of the Senior PIK/Toggle Notes, (f) the consummation of any
other transactions in connection with the foregoing, including the execution and
delivery of the Intercreditor Agreement by the entities designated as parties
thereto, and (g) the payment of the fees and expenses incurred in connection
with any of the foregoing.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UHS” has the meaning specified in first paragraph of this Agreement.

 

“Unbilled Account” means any Account with respect to which an invoice has not
been sent to the applicable Account Debtor.

 

“Unfunded Advances/Participations” means (a) with respect to the Administrative
Agent, the aggregate amount, if any (i) made available to the Borrowers on the
assumption that each Appropriate Lender has made its Pro Rata Share of the
applicable Borrowing available to the Administrative Agent and (ii) with respect
to which a corresponding amount shall not in fact have been made available to
the Administrative Agent by any such Lender, (b) with respect to the Swing Line
Lender, the aggregate amount, if any, of participations in respect of any
outstanding Swing Line Loan that shall not have been funded by the Appropriate
Lenders in accordance with Section 2.04(c) and (c) with respect to the L/C
Issuer, the aggregate amount of L/C Borrowings.

 

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to the creation or perfection of a security interest in any
item or items of Collateral.

 

“United States” and “US” mean the United States of America.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

 

“Unrestricted Subsidiary” means any Subsidiary of any Borrower designated by the
board of directors of such Borrower as an Unrestricted Subsidiary pursuant to
Section 6.16 subsequent to the date hereof.

 

“Usage Percentage” means, as of any date of determination, the percentage equal
to the ratio of (a) Total Outstandings to (b) the Maximum Amount.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

“Wholesale Disposables” means Inventory purchased by any Borrower or any of its
Subsidiaries for sale to customers of such Borrower or any of its Subsidiaries.

 

38

--------------------------------------------------------------------------------


 

SECTION 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 


(A)           THE MEANINGS OF DEFINED TERMS ARE EQUALLY APPLICABLE TO THE
SINGULAR AND PLURAL FORMS OF THE DEFINED TERMS.


 


(B)           (I)            THE WORDS “HEREIN,” “HERETO,” “HEREOF” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED IN ANY LOAN DOCUMENT SHALL
REFER TO SUCH LOAN DOCUMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION
THEREOF.


 

(II)           ARTICLE, SECTION, EXHIBIT AND SCHEDULE REFERENCES ARE TO THE LOAN
DOCUMENT IN WHICH SUCH REFERENCE APPEARS.

 

(III)          THE TERM “INCLUDING” IS BY WAY OF EXAMPLE AND NOT LIMITATION.

 


(C)           IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A
LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING;” THE WORDS “TO”
AND “UNTIL” EACH MEAN “TO BUT EXCLUDING;” AND THE WORD “THROUGH” MEANS “TO AND
INCLUDING.”


 


(D)           SECTION HEADINGS HEREIN AND IN THE OTHER LOAN DOCUMENTS ARE
INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE
INTERPRETATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 

SECTION 1.03. Accounting Terms. (a)  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, as in effect from time to time. The financial
ratio calculated pursuant to Section 7.11 shall be calculated in a manner
consistent with that used in preparing the Historical Financial Statements for
the fiscal year ended December 31, 2006, except as otherwise specifically
prescribed herein.

 


(B)           IF AT ANY TIME ANY CHANGE IN GAAP WOULD AFFECT THE COMPUTATION OF
ANY FINANCIAL RATIO SET FORTH IN ANY LOAN DOCUMENT, AND EITHER THE BORROWERS OR
THE REQUIRED LENDERS SHALL SO REQUEST, THE ADMINISTRATIVE AGENT AND THE
BORROWERS SHALL NEGOTIATE IN GOOD FAITH TO AMEND SUCH RATIO TO PRESERVE THE
ORIGINAL INTENT THEREOF IN LIGHT OF SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL
OF THE REQUIRED LENDERS AND BORROWERS); PROVIDED THAT, UNTIL SO AMENDED, (I)
SUCH RATIO SHALL CONTINUE TO BE COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH
CHANGE THEREIN AND (II) THE BORROWERS SHALL PROVIDE TO THE ADMINISTRATIVE AGENT
AND THE LENDERS A WRITTEN RECONCILIATION IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, BETWEEN CALCULATIONS OF SUCH RATIO
MADE BEFORE AND AFTER GIVING EFFECT TO SUCH CHANGE IN GAAP.


 


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN,
FINANCIAL RATIOS AND OTHER FINANCIAL CALCULATIONS PURSUANT TO THIS AGREEMENT
SHALL, FOLLOWING ANY SPECIFIED TRANSACTION, BE CALCULATED ON A PRO FORMA BASIS.


 

SECTION 1.04. Rounding. Any financial ratios required to be maintained by any
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

39

--------------------------------------------------------------------------------


 

SECTION 1.05. References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

SECTION 1.07. Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

 


ARTICLE 2

 


THE REVOLVING CREDIT COMMITMENTS AND CREDIT EXTENSIONS

 

SECTION 2.01. The Revolving Credit Loans. The Revolving Credit Borrowings.
Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans denominated in Dollars to any Borrower as elected by such
Borrower pursuant to Section 2.02 (each such loan, a “Revolving Credit Loan”)
from time to time, on any Business Day until the Maturity Date during the
Revolving Credit Commitment Period, in an aggregate principal amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided that (a) after giving effect to any Revolving Credit
Borrowing, the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender, plus the amount of such Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans, shall not exceed such Lender’s
Revolving Credit Commitment, and (b) the amount of any Revolving Credit Loan to
be made at any time shall not exceed Borrowing Availability at such time.
Borrowing Availability may be reduced by Reserves and Lease Payment Reserves
imposed by Agent in accordance with the provisions of Sections 2.15 and 2.16, as
applicable. Within the limits of each Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof (including as to Borrowing
Availability), the Borrowers may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Credit Loans may
be Base Rate Loans or Eurodollar Loans, as further provided herein; provided
that all Revolving Credit Loans made by each of the Lenders pursuant to the same
Borrowing shall, unless otherwise specifically provided herein, consist entirely
of Revolving Credit Loans of the same Type.

 

Any provision of this Agreement to the contrary notwithstanding, at the request
of Borrowers, in its discretion Administrative Agent may (but shall have
absolutely no obligation to), make Revolving Credit Loans to the Borrowers on
behalf of the Lenders, for the purpose of protecting or preserving the
Collateral or any portion thereof, enhancing the likelihood of repayment of the
Obligations or paying any other amount chargeable to borrower pursuant to the
terms of this Agreement (including fees, costs and expenses described in Section
10.04), in amounts that cause the aggregate Outstanding Amount of the Revolving
Credit Loans to exceed the Borrowing Base (less the Swing Line Loan) (any such
excess aggregate Outstanding Amount of the Revolving Credit Loans are hereby
collectively referred to as “Overadvances”); provided that (A) no such event or
occurrence shall cause or constitute a waiver of the Administrative Agent’s, the
Swing Line Lender’s or any Lender’s right to refuse to make

 

40

--------------------------------------------------------------------------------


 

any further Overadvances, Swing Line Loans or Revolving Credit Loans, or incur
any L/C Obligations, as the case may be, at any time that an Overadvance exists,
and (B) no Overadvance shall result in a Default or Event of Default due to
Borrowers’ failure to comply with Section 2.05(b) for so long as the
Administrative Agent permits such Overadvance to remain outstanding, but solely
with respect to the amount of such Overadvance. In addition, Overadvances may be
made even if the conditions to lending set forth in Article 4 have not been met.
All Overadvances shall constitute Base Rate Loans, shall bear interest at the
Default Rate and shall be payable on the earlier of demand and the Termination
Date. The authority of Administrative Agent to make Overadvances is limited to
an aggregate amount of $10,000,000 at any time, shall not cause the Revolving
Loan to exceed the Maximum Amount and may be revoked prospectively by a written
notice to Administrative Agent signed by Required Lenders.

 

SECTION 2.02. Borrowings, Conversions and Continuations of Loans. (a)  Each
Revolving Credit Borrowing, each conversion of Revolving Credit Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon any Borrower’s irrevocable (except as provided in Section 3.02, Section
3.03 and Section 3.04 herein) notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent (i) not later than 12:00 p.m. (noon) three (3) Business Days prior to the
requested date of any Borrowing of Eurodollar Rate Loans, continuation of
Eurodollar Rate Loans or any conversion of Base Rate Loans to Eurodollar Rate
Loans, and (ii) not later than 12:00 p.m. (noon) on the requested date of any
Borrowing of Base Rate Loans. Each telephonic notice by a Borrower pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of such Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a minimum
principal amount of $500,000 or a whole multiple of $250,000 in excess thereof.
Except as provided in Section 2.03(c)(i) and Section 2.04(c)(i), each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $50,000 or
a whole multiple of $50,000 in excess thereof. Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the relevant Borrower
is requesting a Revolving Credit Borrowing, a conversion of Revolving Credit
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Revolving Credit Loans are to be converted, (v) if applicable,
the duration of the Interest Period with respect thereto and (vi) the account of
the relevant Borrower to be credited with the proceeds of such Borrowing. If,
with respect to Loans denominated in Dollars the relevant Borrower fails to
specify a Type of Loan in a Committed Loan Notice or fails to give a timely
notice requesting a conversion or continuation, then the applicable Revolving
Credit Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the relevant Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month.

 


(B)           FOLLOWING RECEIPT OF A COMMITTED LOAN NOTICE, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH APPROPRIATE LENDER OF THE AMOUNT OF ITS PRO
RATA SHARE OF THE APPLICABLE CLASS OF LOANS, AND IF NO TIMELY NOTICE OF A
CONVERSION OR CONTINUATION IS PROVIDED BY THE RELEVANT BORROWER, THE
ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER OF THE DETAILS OF ANY AUTOMATIC
CONVERSION TO BASE RATE LOANS OR CONTINUATION DESCRIBED IN SECTION 2.02(A). IN
THE CASE OF EACH BORROWING, EACH APPROPRIATE LENDER SHALL MAKE THE AMOUNT OF ITS
LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS AT THE
ADMINISTRATIVE AGENT’S OFFICE NOT LATER THAN 12:00 P.M. (NOON) ON THE BUSINESS
DAY SPECIFIED IN THE APPLICABLE COMMITTED LOAN NOTICE. UPON SATISFACTION OF THE
APPLICABLE CONDITIONS SET FORTH IN SECTION 4.02 (OR, IF SUCH BORROWING IS THE
INITIAL CREDIT EXTENSION, SECTION 4.01), THE ADMINISTRATIVE AGENT SHALL MAKE ALL
FUNDS SO RECEIVED AVAILABLE TO THE RELEVANT BORROWER IN LIKE FUNDS AS RECEIVED
BY THE

 

41

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT BY WIRE TRANSFER OF SUCH FUNDS IN ACCORDANCE WITH
INSTRUCTIONS PROVIDED TO THE ADMINISTRATIVE AGENT BY SUCH BORROWER.


 


(C)           EXCEPT AS OTHERWISE PROVIDED HEREIN, A EURODOLLAR RATE LOAN MAY BE
CONTINUED OR CONVERTED ONLY ON THE LAST DAY OF AN INTEREST PERIOD FOR SUCH
EURODOLLAR RATE LOAN UNLESS THE RELEVANT BORROWER PAYS THE AMOUNT DUE, IF ANY,
UNDER SECTION 3.05 IN CONNECTION THEREWITH. DURING THE CONTINUANCE OF AN EVENT
OF DEFAULT, THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS MAY REQUIRE THAT NO
LOANS MAY BE CONVERTED TO OR CONTINUED AS EURODOLLAR RATE LOANS.


 


(D)           THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE RELEVANT
BORROWER AND THE APPROPRIATE LENDERS OF THE INTEREST RATE APPLICABLE TO ANY
INTEREST PERIOD FOR EURODOLLAR RATE LOANS UPON DETERMINATION OF SUCH INTEREST
RATE. THE DETERMINATION OF THE EURODOLLAR RATE BY THE ADMINISTRATIVE AGENT SHALL
BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR. AT ANY TIME THAT BASE RATE LOANS
ARE OUTSTANDING, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE RELEVANT BORROWER AND
THE APPROPRIATE LENDERS OF ANY CHANGE IN THE ADMINISTRATIVE AGENT’S PRIME RATE
USED IN DETERMINING THE BASE RATE PROMPTLY FOLLOWING THE DETERMINATION OF SUCH
CHANGE.


 


(E)           AFTER GIVING EFFECT TO ALL REVOLVING CREDIT BORROWINGS, ALL
CONVERSIONS OF REVOLVING CREDIT LOANS FROM ONE TYPE TO THE OTHER, AND ALL
CONTINUATIONS OF REVOLVING CREDIT LOANS AS THE SAME TYPE, THERE SHALL NOT BE
MORE THAN FIFTEEN (15) INTEREST PERIODS IN EFFECT.


 


(F)            THE FAILURE OF ANY LENDER TO MAKE THE LOAN TO BE MADE BY IT AS
PART OF ANY BORROWING SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION, IF
ANY, HEREUNDER TO MAKE ITS LOAN ON THE DATE OF SUCH BORROWING, BUT NO LENDER
SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE THE LOAN TO BE
MADE BY SUCH OTHER LENDER ON THE DATE OF ANY BORROWING.


 

SECTION 2.03. Letters of Credit. (a)  The Letter of Credit Commitment. (i) 
Subject to the terms and conditions set forth herein, (A) the L/C Issuer agrees,
in reliance upon the agreements of the other Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars for the account of the Borrowers (or any
Restricted Subsidiary so long as a Borrower is a joint and several co-applicant,
and references to a “Borrower” in this Section 2.03 shall be deemed to include
reference to such Restricted Subsidiary) and to amend or renew Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drafts under the Letters of Credit; and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of the relevant
Borrower; provided that the L/C Issuer shall not be obligated to make any L/C
Credit Extension with respect to any Letter of Credit, and no Lender shall be
obligated to participate in any Letter of Credit if, as of the date of such L/C
Credit Extension, (x) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such Lender’s Amount of Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans, would exceed such Lender’s
Revolving Credit Commitment, or (y) the Outstanding Amount of the L/C
Obligations would exceed the Letter of Credit Sublimit, or (z) the aggregate
Outstanding Amount of the Revolving Credit Loans, plus the Outstanding Amount of
all L/C Obligations, plus the Outstanding Amount of all Swing Line Loans, would
exceed the Borrowing Base; provided further that the Initial L/C Issuer shall
not be obligated to make any L/C Credit Extension with respect to any Letter of
Credit, if, as of the date of such L/C Credit Extension, the Outstanding Amount
of the L/C Obligations issued by the Initial L/C issuer would exceed $5,000,000.
Within the foregoing limits, and subject to the terms and conditions hereof, the
relevant Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly such Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

 

42

--------------------------------------------------------------------------------


 

(II)           THE L/C ISSUER SHALL BE UNDER NO OBLIGATION TO ISSUE ANY LETTER
OF CREDIT IF:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which, in each case, the L/C Issuer in good faith deems material to it;

 

(B)           subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit, prior to giving effect to any automatic renewal, would occur
more than twelve months after the date of issuance or last renewal, unless the
Required Lenders have approved such expiry date;

 

(C)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date; or

 

(D)          the issuance of such Letter of Credit would violate any Laws or one
or more policies of the L/C Issuer.

 

(III)          THE L/C ISSUER SHALL BE UNDER NO OBLIGATION TO AMEND ANY LETTER
OF CREDIT IF (A) THE L/C ISSUER WOULD HAVE NO OBLIGATION AT SUCH TIME TO ISSUE
SUCH LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS HEREOF, OR (B) THE
BENEFICIARY OF SUCH LETTER OF CREDIT DOES NOT ACCEPT THE PROPOSED AMENDMENT TO
SUCH LETTER OF CREDIT.

 


(B)           PROCEDURES FOR ISSUANCE AND AMENDMENT OF LETTERS OF CREDIT;
AUTO-RENEWAL LETTERS OF CREDIT. (I)  EACH LETTER OF CREDIT SHALL BE ISSUED OR
AMENDED, AS THE CASE MAY BE, UPON THE REQUEST OF THE RELEVANT BORROWER DELIVERED
TO THE L/C ISSUER (WITH A COPY TO THE ADMINISTRATIVE AGENT) IN THE FORM OF A
LETTER OF CREDIT APPLICATION, APPROPRIATELY COMPLETED AND SIGNED BY A
RESPONSIBLE OFFICER OF SUCH BORROWER. SUCH LETTER OF CREDIT APPLICATION MUST BE
RECEIVED BY THE L/C ISSUER AND THE ADMINISTRATIVE AGENT NOT LATER THAN 1:00 P.M.
AT LEAST TWO (2) DAYS, OR SUCH SHORTER PERIOD AS MUTUALLY AGREED, PRIOR TO THE
PROPOSED ISSUANCE DATE OR DATE OF AMENDMENT, AS THE CASE MAY BE (PROVIDED THAT
IN EACH CASE THE APPLICABLE BORROWER HAS DELIVERED A LETTER OF CREDIT
APPLICATION, APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF SUCH
BORROWER AND HAS PROVIDED SATISFACTORY LANGUAGE WITH RESPECT TO THE APPLICABLE
BENEFICIARY OF SUCH LETTER OF CREDIT), OR SUCH LATER DATE AND TIME AS THE L/C
ISSUER MAY AGREE IN A PARTICULAR INSTANCE IN ITS SOLE DISCRETION. IN THE CASE OF
A REQUEST FOR AN INITIAL ISSUANCE OF A LETTER OF CREDIT, SUCH LETTER OF CREDIT
APPLICATION SHALL SPECIFY IN FORM AND DETAIL REASONABLY SATISFACTORY TO THE L/C
ISSUER:  (A) THE PROPOSED ISSUANCE DATE OF THE REQUESTED LETTER OF CREDIT (WHICH
SHALL BE A BUSINESS DAY); (B) THE AMOUNT THEREOF; (C) THE EXPIRY DATE THEREOF;
(D) THE NAME AND ADDRESS OF THE BENEFICIARY THEREOF; (E) THE DOCUMENTS TO BE
PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY DRAWING THEREUNDER; (F) THE FULL
TEXT OF ANY CERTIFICATE TO BE PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY
DRAWING THEREUNDER; AND (G) SUCH OTHER MATTERS AS THE L/C ISSUER MAY REASONABLY
REQUEST. IN THE CASE OF A REQUEST FOR AN AMENDMENT OF ANY OUTSTANDING LETTER OF
CREDIT, SUCH LETTER OF CREDIT APPLICATION SHALL SPECIFY IN FORM AND DETAIL
REASONABLY SATISFACTORY TO THE L/C ISSUER:  (A) THE LETTER OF CREDIT TO BE
AMENDED; (B) THE PROPOSED DATE

 

43

--------------------------------------------------------------------------------


 


OF AMENDMENT THEREOF (WHICH SHALL BE A BUSINESS DAY); (C) THE NATURE OF THE
PROPOSED AMENDMENT; AND (D) SUCH OTHER MATTERS AS THE L/C ISSUER MAY REASONABLY
REQUEST.


 

(II)           PROMPTLY AFTER RECEIPT OF ANY LETTER OF CREDIT APPLICATION, THE
L/C ISSUER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN
WRITING) THAT THE ADMINISTRATIVE AGENT HAS RECEIVED A COPY OF SUCH LETTER OF
CREDIT APPLICATION FROM THE RELEVANT BORROWER AND, IF NOT, THE L/C ISSUER WILL
PROVIDE THE ADMINISTRATIVE AGENT WITH A COPY THEREOF. UPON RECEIPT BY THE L/C
ISSUER OF CONFIRMATION FROM THE ADMINISTRATIVE AGENT THAT THE REQUESTED ISSUANCE
OR AMENDMENT IS PERMITTED IN ACCORDANCE WITH THE TERMS HEREOF (SUCH CONFIRMATION
TO BE PROMPTLY PROVIDED BY THE ADMINISTRATIVE AGENT), THEN, SUBJECT TO THE TERMS
AND CONDITIONS HEREOF, THE L/C ISSUER SHALL, ON THE REQUESTED DATE, ISSUE A
LETTER OF CREDIT FOR THE ACCOUNT OF THE RELEVANT BORROWER OR ENTER INTO THE
APPLICABLE AMENDMENT, AS THE CASE MAY BE. IMMEDIATELY UPON THE ISSUANCE OF EACH
LETTER OF CREDIT, EACH LENDER SHALL BE DEEMED TO, AND HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES TO, PURCHASE FROM THE L/C ISSUER AN UNFUNDED RISK
PARTICIPATION IN SUCH LETTER OF CREDIT IN AN AMOUNT EQUAL TO THE PRODUCT OF SUCH
LENDER’S PRO RATA SHARE TIMES THE AMOUNT OF SUCH LETTER OF CREDIT.

 

(III)          IF THE RELEVANT BORROWER SO REQUESTS IN ANY APPLICABLE LETTER OF
CREDIT APPLICATION, THE L/C ISSUER MAY, IN ITS SOLE AND ABSOLUTE DISCRETION,
AGREE TO ISSUE A LETTER OF CREDIT THAT HAS AUTOMATIC RENEWAL PROVISIONS (EACH,
AN “AUTO-RENEWAL LETTER OF CREDIT”); PROVIDED THAT ANY SUCH AUTO-RENEWAL LETTER
OF CREDIT MUST PERMIT THE L/C ISSUER TO PREVENT ANY SUCH RENEWAL AT LEAST ONCE
IN EACH TWELVE MONTH PERIOD (COMMENCING WITH THE DATE OF ISSUANCE OF SUCH LETTER
OF CREDIT) BY GIVING PRIOR NOTICE TO THE BENEFICIARY THEREOF NOT LATER THAN A
DAY (THE “NONRENEWAL NOTICE DATE”) IN EACH SUCH TWELVE MONTH PERIOD TO BE AGREED
UPON AT THE TIME SUCH LETTER OF CREDIT IS ISSUED. UNLESS OTHERWISE DIRECTED BY
THE L/C ISSUER, NO BORROWER SHALL BE REQUIRED TO MAKE A SPECIFIC REQUEST TO THE
L/C ISSUER FOR ANY SUCH RENEWAL. ONCE AN AUTO-RENEWAL LETTER OF CREDIT HAS BEEN
ISSUED, THE LENDERS SHALL BE DEEMED TO HAVE AUTHORIZED (BUT MAY NOT REQUIRE) THE
L/C ISSUER TO PERMIT THE RENEWAL OF SUCH LETTER OF CREDIT AT ANY TIME TO AN
EXPIRY DATE NOT LATER THAN THE LETTER OF CREDIT EXPIRATION DATE; PROVIDED THAT
THE L/C ISSUER SHALL NOT PERMIT ANY SUCH RENEWAL IF (A) THE L/C ISSUER HAS
DETERMINED THAT IT WOULD HAVE NO OBLIGATION AT SUCH TIME TO ISSUE SUCH LETTER OF
CREDIT IN ITS RENEWED FORM UNDER THE TERMS HEREOF (BY REASON OF THE PROVISIONS
OF SECTION 2.03(A)(II) OR OTHERWISE), OR (B) IT HAS RECEIVED NOTICE (WHICH MAY
BE BY TELEPHONE OR IN WRITING) ON OR BEFORE THE DAY THAT IS FIVE (5) BUSINESS
DAYS BEFORE THE NONRENEWAL NOTICE DATE (1) FROM THE ADMINISTRATIVE AGENT THAT
THE REQUIRED LENDERS HAVE ELECTED NOT TO PERMIT SUCH RENEWAL OR (2) FROM THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY BORROWER THAT ONE OR MORE OF THE
APPLICABLE CONDITIONS SPECIFIED IN SECTION 4.02 IS NOT THEN SATISFIED.

 

(IV)          PROMPTLY AFTER ITS DELIVERY OF ANY LETTER OF CREDIT OR ANY
AMENDMENT TO A LETTER OF CREDIT TO AN ADVISING BANK WITH RESPECT THERETO OR TO
THE BENEFICIARY THEREOF, THE L/C ISSUER WILL ALSO DELIVER TO THE RELEVANT
BORROWER AND THE ADMINISTRATIVE AGENT A TRUE AND COMPLETE COPY OF SUCH LETTER OF
CREDIT OR AMENDMENT.

 


(C)           DRAWINGS AND REIMBURSEMENTS; FUNDING OF PARTICIPATIONS. (I) UPON
RECEIPT FROM THE BENEFICIARY OF ANY LETTER OF CREDIT OF ANY NOTICE OF A DRAWING
UNDER SUCH LETTER OF CREDIT, THE L/C ISSUER SHALL NOTIFY THE RELEVANT BORROWER
AND THE ADMINISTRATIVE AGENT THEREOF. NOT LATER THAN 12:00 P.M. (NOON) ON THE
BUSINESS DAY IMMEDIATELY FOLLOWING ANY PAYMENT BY THE L/C ISSUER UNDER A LETTER
OF CREDIT (EACH SUCH DATE, AN “HONOR DATE”), THE RELEVANT BORROWER SHALL
REIMBURSE THE L/C ISSUER THROUGH THE ADMINISTRATIVE AGENT IN AN AMOUNT EQUAL TO
THE AMOUNT OF SUCH DRAWING (WITH INTEREST, IF NOT ON THE SAME DATE). IF ANY
BORROWER FAILS TO SO REIMBURSE THE L/C ISSUER BY SUCH TIME, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE HONOR DATE, THE AMOUNT OF THE
UNREIMBURSED DRAWING (THE

 

44

--------------------------------------------------------------------------------


 


“UNREIMBURSED AMOUNT”), AND THE AMOUNT OF SUCH LENDER’S PRO RATA SHARE THEREOF.
IN SUCH EVENT, THE RELEVANT BORROWER SHALL BE DEEMED TO HAVE REQUESTED A
REVOLVING CREDIT BORROWING OF BASE RATE LOANS TO BE DISBURSED ON THE HONOR DATE
IN AN AMOUNT EQUAL TO THE UNREIMBURSED AMOUNT, WITHOUT REGARD TO THE MINIMUM AND
MULTIPLES SPECIFIED IN SECTION 2.02(A) FOR THE PRINCIPAL AMOUNT OF BASE RATE
LOANS BUT SUBJECT TO THE AMOUNT OF THE UNUTILIZED PORTION OF THE REVOLVING
CREDIT COMMITMENTS AND THE CONDITIONS SET FORTH IN SECTION 4.02 (OTHER THAN THE
DELIVERY OF A COMMITTED LOAN NOTICE). ANY NOTICE GIVEN BY THE L/C ISSUER OR THE
ADMINISTRATIVE AGENT PURSUANT TO THIS SECTION 2.03(C)(I) MAY BE GIVEN BY
TELEPHONE IF PROMPTLY CONFIRMED IN WRITING; PROVIDED THAT THE LACK OF A PROMPT
CONFIRMATION SHALL NOT AFFECT THE CONCLUSIVENESS OR BINDING EFFECT OF SUCH
NOTICE.


 

(II)           EACH LENDER (INCLUDING THE LENDER ACTING AS THE L/C ISSUER) SHALL
UPON ANY NOTICE PURSUANT TO SECTION 2.03(C)(I) MAKE FUNDS AVAILABLE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER, IN DOLLARS, AT THE
ADMINISTRATIVE AGENT’S OFFICE IN AN AMOUNT EQUAL TO ITS PRO RATA SHARE OF THE
UNREIMBURSED AMOUNT NOT LATER THAN 1:00 P.M. ON THE BUSINESS DAY SPECIFIED IN
SUCH NOTICE BY THE ADMINISTRATIVE AGENT, WHEREUPON, SUBJECT TO THE PROVISIONS OF
SECTION 2.03(C)(III), EACH LENDER THAT SO MAKES FUNDS AVAILABLE SHALL BE DEEMED
TO HAVE MADE A BASE RATE LOAN TO THE RELEVANT BORROWER IN SUCH AMOUNT. THE
ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS SO RECEIVED TO THE L/C ISSUER.

 

(III)          WITH RESPECT TO ANY UNREIMBURSED AMOUNT THAT IS NOT FULLY
REFINANCED BY A REVOLVING CREDIT BORROWING OF BASE RATE LOANS BECAUSE THE
CONDITIONS SET FORTH IN SECTION 4.02 CANNOT BE SATISFIED OR FOR ANY OTHER
REASON, OR IF A REIMBURSEMENT TO THE L/C ISSUER SHALL BE REQUIRED TO BE RETURNED
OR DISGORGED FOR ANY REASON (INCLUDING BY REASON OF THE COMMENCEMENT OF A
PROCEEDING OF THE TYPE DESCRIBED IN SECTION 8.01(F)), THE RELEVANT BORROWER
SHALL BE DEEMED TO HAVE INCURRED FROM THE L/C ISSUER AN L/C BORROWING IN THE
AMOUNT OF THE UNREIMBURSED AMOUNT THAT IS NOT SO REFINANCED, WHICH L/C BORROWING
SHALL BE DUE AND PAYABLE ON DEMAND (TOGETHER WITH INTEREST) AND SHALL BEAR
INTEREST AT THE DEFAULT RATE. IN SUCH EVENT, EACH LENDER’S PAYMENT TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER PURSUANT TO SECTION
2.03(C)(II) SHALL BE DEEMED PAYMENT IN RESPECT OF ITS PARTICIPATION IN SUCH L/C
BORROWING AND SHALL CONSTITUTE AN L/C ADVANCE FROM SUCH LENDER IN SATISFACTION
OF ITS PARTICIPATION OBLIGATION UNDER THIS SECTION 2.03.

 

(IV)          UNTIL EACH LENDER FUNDS ITS REVOLVING CREDIT LOAN OR L/C ADVANCE
PURSUANT TO THIS SECTION 2.03(C) TO REIMBURSE THE L/C ISSUER FOR ANY AMOUNT
DRAWN UNDER ANY LETTER OF CREDIT, INTEREST IN RESPECT OF SUCH LENDER’S PRO RATA
SHARE OF SUCH AMOUNT SHALL BE SOLELY FOR THE ACCOUNT OF THE L/C ISSUER.

 

(V)           EACH LENDER’S OBLIGATION TO MAKE REVOLVING CREDIT LOANS OR L/C
ADVANCES TO REIMBURSE THE L/C ISSUER FOR AMOUNTS DRAWN UNDER LETTERS OF CREDIT,
AS CONTEMPLATED BY THIS SECTION 2.03(C), SHALL BE ABSOLUTE AND UNCONDITIONAL AND
SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (A) ANY SETOFF,
COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER MAY HAVE
AGAINST THE L/C ISSUER, ANY BORROWER OR ANY OTHER PERSON FOR ANY REASON
WHATSOEVER, (B) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT, OR (C) ANY OTHER
OCCURRENCE, EVENT OR CONDITION, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING;
PROVIDED THAT EACH LENDER’S OBLIGATION TO MAKE REVOLVING CREDIT LOANS PURSUANT
TO THIS SECTION 2.03(C) IS SUBJECT TO THE CONDITIONS SET FORTH IN SECTION 4.02
(OTHER THAN DELIVERY BY THE RELEVANT BORROWER OF A COMMITTED LOAN NOTICE). NO
SUCH MAKING OF AN L/C ADVANCE SHALL RELIEVE OR OTHERWISE IMPAIR THE OBLIGATION
OF THE RELEVANT BORROWER TO REIMBURSE THE L/C ISSUER FOR THE AMOUNT OF ANY
PAYMENT MADE BY THE L/C ISSUER UNDER ANY LETTER OF CREDIT, TOGETHER WITH
INTEREST AS PROVIDED HEREIN.

 

(VI)          IF ANY LENDER FAILS TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF THE L/C ISSUER ANY AMOUNT REQUIRED TO BE PAID BY SUCH LENDER
PURSUANT TO THE FOREGOING

 

45

--------------------------------------------------------------------------------


 

PROVISIONS OF THIS SECTION 2.03(C) BY THE TIME SPECIFIED IN SECTION 2.03(C)(II),
THE L/C ISSUER SHALL BE ENTITLED TO RECOVER FROM SUCH LENDER (ACTING THROUGH THE
ADMINISTRATIVE AGENT), ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON FOR THE
PERIOD FROM THE DATE SUCH PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT
IS IMMEDIATELY AVAILABLE TO THE L/C ISSUER AT A RATE PER ANNUM EQUAL TO THE
APPLICABLE FEDERAL FUNDS RATE FROM TIME TO TIME IN EFFECT. A CERTIFICATE OF THE
L/C ISSUER SUBMITTED TO ANY LENDER (THROUGH THE ADMINISTRATIVE AGENT) WITH
RESPECT TO ANY AMOUNTS OWING UNDER THIS SECTION 2.03(C)(VI) SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.

 


(D)           REPAYMENT OF PARTICIPATIONS. (I)  IF, AT ANY TIME AFTER THE L/C
ISSUER HAS MADE A PAYMENT UNDER ANY LETTER OF CREDIT AND HAS RECEIVED FROM ANY
LENDER SUCH LENDER’S L/C ADVANCE IN RESPECT OF SUCH PAYMENT IN ACCORDANCE WITH
SECTION 2.03(C), THE ADMINISTRATIVE AGENT RECEIVES FOR THE ACCOUNT OF THE L/C
ISSUER ANY PAYMENT IN RESPECT OF THE RELATED UNREIMBURSED AMOUNT OR INTEREST
THEREON (WHETHER DIRECTLY FROM THE RELEVANT BORROWER OR OTHERWISE, INCLUDING
PROCEEDS OF CASH COLLATERAL APPLIED THERETO BY THE ADMINISTRATIVE AGENT), THE
ADMINISTRATIVE AGENT WILL DISTRIBUTE TO SUCH LENDER ITS PRO RATA SHARE THEREOF
(APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT THE PERIOD
OF TIME DURING WHICH SUCH LENDER’S L/C ADVANCE WAS OUTSTANDING) IN THE SAME
FUNDS AS THOSE RECEIVED BY THE ADMINISTRATIVE AGENT.


 

(II)           IF ANY PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE L/C ISSUER PURSUANT TO SECTION 2.03(D)(I) IS REQUIRED TO BE
RETURNED UNDER ANY OF THE CIRCUMSTANCES DESCRIBED IN SECTION 10.06 (INCLUDING
PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE L/C ISSUER IN ITS DISCRETION),
EACH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C
ISSUER ITS PRO RATA SHARE THEREOF ON DEMAND OF THE ADMINISTRATIVE AGENT, PLUS
INTEREST THEREON FROM THE DATE OF SUCH DEMAND TO THE DATE SUCH AMOUNT IS
RETURNED BY SUCH LENDER, AT A RATE PER ANNUM EQUAL TO THE APPLICABLE FEDERAL
FUNDS RATE FROM TIME TO TIME IN EFFECT.

 


(E)           OBLIGATIONS ABSOLUTE. THE OBLIGATION OF EACH BORROWER TO REIMBURSE
THE L/C ISSUER FOR EACH DRAWING UNDER EACH LETTER OF CREDIT ISSUED FOR ITS
ACCOUNT AND TO REPAY EACH L/C BORROWING RELATING TO ANY LETTER OF CREDIT ISSUED
FOR ITS ACCOUNT SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE
PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ALL
CIRCUMSTANCES, INCLUDING THE FOLLOWING:


 

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF SUCH LETTER OF CREDIT,
THIS AGREEMENT, OR ANY OTHER AGREEMENT OR INSTRUMENT RELATING THERETO;

 

(II)           THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM, SETOFF, DEFENSE OR
OTHER RIGHT THAT SUCH BORROWER OR THE APPLICABLE OTHER BORROWER OR APPLICABLE
RESTRICTED SUBSIDIARY MAY HAVE AT ANY TIME AGAINST ANY BENEFICIARY OR ANY
TRANSFEREE OF SUCH LETTER OF CREDIT (OR ANY PERSON FOR WHOM ANY SUCH BENEFICIARY
OR ANY SUCH TRANSFEREE MAY BE ACTING), THE L/C ISSUER OR ANY OTHER PERSON,
WHETHER IN CONNECTION WITH THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY
OR BY SUCH LETTER OF CREDIT OR ANY AGREEMENT OR INSTRUMENT RELATING THERETO, OR
ANY UNRELATED TRANSACTION;

 

(III)          ANY DRAFT, DEMAND, CERTIFICATE OR OTHER DOCUMENT PRESENTED UNDER
SUCH LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT
IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY
RESPECT; OR ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY DOCUMENT
REQUIRED IN ORDER TO MAKE A DRAWING UNDER SUCH LETTER OF CREDIT;

 

(IV)          ANY PAYMENT BY THE L/C ISSUER UNDER SUCH LETTER OF CREDIT AGAINST
PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT STRICTLY COMPLY WITH THE
TERMS OF SUCH LETTER OF CREDIT; OR ANY PAYMENT MADE BY THE L/C ISSUER UNDER SUCH
LETTER OF CREDIT TO ANY PERSON PURPORTING TO BE A TRUSTEE IN BANKRUPTCY,
DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF CREDITORS, LIQUIDATOR,

 

46

--------------------------------------------------------------------------------


 

RECEIVER OR OTHER REPRESENTATIVE OF OR SUCCESSOR TO ANY BENEFICIARY OR ANY
TRANSFEREE OF SUCH LETTER OF CREDIT, INCLUDING ANY ARISING IN CONNECTION WITH
ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW;

 

(V)           ANY EXCHANGE, RELEASE OR NONPERFECTION OF ANY COLLATERAL, OR ANY
RELEASE OR AMENDMENT OR WAIVER OF OR CONSENT TO DEPARTURE FROM THE GUARANTY OR
ANY OTHER GUARANTEE, FOR ALL OR ANY OF THE OBLIGATIONS OF SUCH BORROWER IN
RESPECT OF SUCH LETTER OF CREDIT; OR

 

(VI)          ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING, INCLUDING ANY OTHER CIRCUMSTANCE THAT MIGHT
OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, SUCH BORROWER;

 

provided that the foregoing shall not excuse the L/C Issuer from liability to
such Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by such Borrower to the extent
permitted by applicable Law) suffered by such Borrower that are determined by a
nonappealable judgment of a court of competent jurisdiction to have been caused
by the L/C Issuer’s gross negligence, bad faith or willful misconduct when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. Each Borrower shall promptly examine a
copy of each Letter of Credit issued for its account and each amendment thereto
that is delivered to it and, in the event of any claim of noncompliance with
such Borrower’s instructions or other irregularity, such Borrower will promptly
notify the L/C Issuer. Each Borrower shall be conclusively deemed to have waived
any such claim against the L/C Issuer and its correspondents unless such notice
is given as aforesaid.

 


(F)            ROLE OF L/C ISSUER. EACH LENDER AND EACH BORROWER AGREE THAT, IN
PAYING ANY DRAWING UNDER A LETTER OF CREDIT, THE L/C ISSUER SHALL NOT HAVE ANY
RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER THAN ANY SIGHT DRAFT, CERTIFICATES
AND DOCUMENTS EXPRESSLY REQUIRED BY THE LETTER OF CREDIT) OR TO ASCERTAIN OR
INQUIRE AS TO THE VALIDITY OR ACCURACY OF ANY SUCH DOCUMENT OR THE AUTHORITY OF
THE PERSON EXECUTING OR DELIVERING ANY SUCH DOCUMENT. NONE OF THE L/C ISSUER,
ANY AGENT-RELATED PERSON NOR ANY OF THE RESPECTIVE CORRESPONDENTS, PARTICIPANTS
OR ASSIGNEES OF THE L/C ISSUER SHALL BE LIABLE TO ANY LENDER FOR (I) ANY ACTION
TAKEN OR OMITTED IN CONNECTION HEREWITH AT THE REQUEST OR WITH THE APPROVAL OF
THE LENDERS OR THE REQUIRED LENDERS, AS APPLICABLE; (II) ANY ACTION TAKEN OR
OMITTED IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; OR (III) THE
DUE EXECUTION, EFFECTIVENESS, VALIDITY OR ENFORCEABILITY OF ANY DOCUMENT OR
INSTRUMENT RELATED TO ANY LETTER OF CREDIT OR LETTER OF CREDIT APPLICATION. EACH
BORROWER HEREBY ASSUMES ALL RISKS OF THE ACTS OR OMISSIONS OF ANY BENEFICIARY OR
TRANSFEREE WITH RESPECT TO ITS USE OF ANY LETTER OF CREDIT; PROVIDED THAT THIS
ASSUMPTION IS NOT INTENDED TO, AND SHALL NOT, PRECLUDE SUCH BORROWER’S PURSUING
SUCH RIGHTS AND REMEDIES AS IT MAY HAVE AGAINST THE BENEFICIARY OR TRANSFEREE AT
LAW OR UNDER ANY OTHER AGREEMENT. NONE OF THE L/C ISSUER, ANY AGENT-RELATED
PERSON, NOR ANY OF THE RESPECTIVE CORRESPONDENTS, PARTICIPANTS OR ASSIGNEES OF
THE L/C ISSUER, SHALL BE LIABLE OR RESPONSIBLE FOR ANY OF THE MATTERS DESCRIBED
IN CLAUSES (I) THROUGH (VI) OF SECTION 2.03(E); PROVIDED THAT ANYTHING IN SUCH
CLAUSES TO THE CONTRARY NOTWITHSTANDING, EACH RELEVANT BORROWER MAY HAVE A CLAIM
AGAINST THE L/C ISSUER, AND THE L/C ISSUER MAY BE LIABLE TO SUCH BORROWER, TO
THE EXTENT, BUT ONLY TO THE EXTENT, OF ANY DIRECT, AS OPPOSED TO CONSEQUENTIAL
OR EXEMPLARY, DAMAGES SUFFERED BY SUCH BORROWER WHICH SUCH BORROWER PROVES WERE
CAUSED BY THE L/C ISSUER’S WILLFUL MISCONDUCT, BAD FAITH OR GROSS NEGLIGENCE OR
THE L/C ISSUER’S WILLFUL OR GROSSLY NEGLIGENT OR BAD FAITH FAILURE TO PAY UNDER
ANY LETTER OF CREDIT AFTER THE PRESENTATION TO IT BY THE BENEFICIARY OF A SIGHT
DRAFT AND CERTIFICATE(S) STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS OF A
LETTER OF CREDIT. IN FURTHERANCE AND NOT IN LIMITATION OF THE FOREGOING, THE L/C
ISSUER MAY ACCEPT DOCUMENTS THAT APPEAR ON THEIR FACE TO BE IN ORDER, WITHOUT
RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR
INFORMATION TO THE CONTRARY, AND THE L/C ISSUER SHALL NOT BE RESPONSIBLE FOR THE
VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT TRANSFERRING OR ASSIGNING OR
PURPORTING TO TRANSFER OR ASSIGN A LETTER OF CREDIT OR THE RIGHTS OR BENEFITS
THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART, WHICH MAY PROVE TO BE
INVALID OR INEFFECTIVE FOR ANY REASON.

 

47

--------------------------------------------------------------------------------


 


(G)           CASH COLLATERAL. UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, (I)
IF THE L/C ISSUER HAS HONORED ANY FULL OR PARTIAL DRAWING REQUEST UNDER ANY
LETTER OF CREDIT AND SUCH DRAWING HAS RESULTED IN AN L/C BORROWING AND THE
CONDITIONS SET FORTH IN SECTION 4.02 TO A REVOLVING CREDIT BORROWING CANNOT THEN
BE MET, OR (II) IF, AS OF THE LETTER OF CREDIT EXPIRATION DATE, ANY LETTER OF
CREDIT MAY FOR ANY REASON REMAIN OUTSTANDING AND PARTIALLY OR WHOLLY UNDRAWN,
THE RELEVANT BORROWER SHALL PROMPTLY CASH COLLATERALIZE (X) IN THE CASE OF
CLAUSE (I), 100% AND (Y) IN THE CASE OF CLAUSE (II), 103%, IN EACH CASE, THE
THEN OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS (SUCH OUTSTANDING AMOUNT TO BE
DETERMINED AS OF THE DATE OF SUCH L/C BORROWING OR THE LETTER OF CREDIT
EXPIRATION DATE, AS THE CASE MAY BE) OR, IN THE CASE OF CLAUSE (II), PROVIDE A
BACK TO BACK LETTER OF CREDIT IN A FACE AMOUNT AT LEAST EQUAL TO 103% OF THE
THEN UNDRAWN AMOUNT OF SUCH LETTER OF CREDIT FROM AN ISSUER AND IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE L/C ISSUER IN ITS REASONABLE
DISCRETION. ANY LETTER OF CREDIT THAT IS SO CASH COLLATERALIZED OR IN RESPECT OF
WHICH SUCH A BACK-TO-BACK LETTER OF CREDIT SHALL HAVE BEEN ISSUED SHALL BE
DEEMED NO LONGER OUTSTANDING FOR PURPOSES OF THIS AGREEMENT. FOR PURPOSES
HEREOF, “CASH COLLATERALIZE” MEANS TO PLEDGE AND DEPOSIT WITH OR DELIVER TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE L/C ISSUER AND THE LENDERS, AS
COLLATERAL FOR THE L/C OBLIGATIONS, CASH OR DEPOSIT ACCOUNT BALANCES (“CASH
COLLATERAL”) PURSUANT TO DOCUMENTATION IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE L/C ISSUER (WHICH DOCUMENTS ARE
HEREBY CONSENTED TO BY THE LENDERS). DERIVATIVES OF SUCH TERM HAVE CORRESPONDING
MEANINGS. CASH COLLATERAL SHALL BE MAINTAINED IN DEPOSIT ACCOUNTS DESIGNATED BY
THE ADMINISTRATIVE AGENT AND WHICH IS UNDER THE SOLE DOMINION AND CONTROL OF THE
ADMINISTRATIVE AGENT AND SHALL BE DEPOSITED IN AN INTEREST-BEARING ACCOUNT. IF
AT ANY TIME THE ADMINISTRATIVE AGENT DETERMINES THAT ANY FUNDS HELD AS CASH
COLLATERAL ARE SUBJECT TO ANY RIGHT OR CLAIM OF ANY PERSON OTHER THAN THE
ADMINISTRATIVE AGENT OR CLAIMS OF THE DEPOSITARY BANK ARISING BY OPERATION OF
LAW OR THAT THE TOTAL AMOUNT OF SUCH FUNDS IS LESS THAN THE AMOUNT REQUIRED BY
THE FIRST SENTENCE OF THIS CLAUSE (G), THE RELEVANT BORROWER WILL, FORTHWITH
UPON DEMAND BY THE ADMINISTRATIVE AGENT, PAY TO THE ADMINISTRATIVE AGENT, AS
ADDITIONAL FUNDS TO BE DEPOSITED AND HELD IN THE DEPOSIT ACCOUNTS DESIGNATED BY
THE ADMINISTRATIVE AGENT AS AFORESAID, AN AMOUNT EQUAL TO THE EXCESS OF (X) 100%
OR 103%, AS APPLICABLE, OF SUCH AGGREGATE OUTSTANDING AMOUNT OVER (Y) THE TOTAL
AMOUNT OF FUNDS, IF ANY, THEN HELD AS CASH COLLATERAL THAT THE ADMINISTRATIVE
AGENT REASONABLY DETERMINES TO BE FREE AND CLEAR OF ANY SUCH RIGHT AND CLAIM.
UPON THE DRAWING OF ANY LETTER OF CREDIT FOR WHICH FUNDS ARE ON DEPOSIT AS CASH
COLLATERAL, SUCH FUNDS SHALL BE APPLIED, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, TO REIMBURSE THE L/C ISSUER. TO THE EXTENT THE AMOUNT OF ANY
CASH COLLATERAL EXCEEDS 100% OR 103%, AS APPLICABLE, OF THE THEN OUTSTANDING
AMOUNT OF SUCH L/C OBLIGATIONS AND SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, THE EXCESS SHALL BE REFUNDED TO THE RELEVANT BORROWER.


 


(H)           APPLICABILITY OF ISP98 AND UCP. UNLESS OTHERWISE EXPRESSLY AGREED
BY THE L/C ISSUER AND THE RELEVANT BORROWER WHEN A LETTER OF CREDIT IS ISSUED,
(I) THE RULES OF THE “INTERNATIONAL STANDBY PRACTICES 1998” PUBLISHED BY THE
INSTITUTE OF INTERNATIONAL BANKING LAW & PRACTICE (OR SUCH LATER VERSION THEREOF
AS MAY BE IN EFFECT AT THE TIME OF ISSUANCE) (EXCLUDING RULE 3.14) SHALL APPLY
TO EACH STANDBY LETTER OF CREDIT, AND (II) THE RULES OF THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS, AS MOST RECENTLY PUBLISHED BY THE
INTERNATIONAL CHAMBER OF COMMERCE AT THE TIME OF ISSUANCE SHALL APPLY TO EACH
COMMERCIAL LETTER OF CREDIT.


 


(I)            LETTER OF CREDIT FEES. EACH BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER IN ACCORDANCE WITH ITS PRO
RATA SHARE A LETTER OF CREDIT FEE FOR EACH LETTER OF CREDIT ISSUED FOR THE
ACCOUNT OF SUCH BORROWER EQUAL TO THE APPLICABLE RATE TIMES THE DAILY MAXIMUM
AMOUNT THEN AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT. SUCH LETTER OF
CREDIT FEES SHALL BE COMPUTED ON A QUARTERLY BASIS IN ARREARS. SUCH LETTER OF
CREDIT FEES SHALL BE DUE AND PAYABLE ON THE LAST BUSINESS DAY OF EACH MARCH,
JUNE, SEPTEMBER AND DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER
THE ISSUANCE OF SUCH LETTER OF CREDIT, ON THE LETTER OF CREDIT EXPIRATION DATE
AND THEREAFTER ON DEMAND. IF THERE IS ANY CHANGE IN THE APPLICABLE RATE DURING
ANY QUARTER, THE DAILY MAXIMUM AMOUNT OF

 

48

--------------------------------------------------------------------------------


 


EACH LETTER OF CREDIT SHALL BE COMPUTED AND MULTIPLIED BY THE APPLICABLE RATE
SEPARATELY FOR EACH PERIOD DURING SUCH QUARTER THAT SUCH APPLICABLE RATE WAS IN
EFFECT.


 


(J)            FRONTING FEE AND DOCUMENTARY AND PROCESSING CHARGES PAYABLE TO
L/C ISSUER. EACH BORROWER SHALL PAY DIRECTLY TO THE L/C ISSUER FOR ITS OWN
ACCOUNT A FRONTING FEE WITH RESPECT TO EACH LETTER OF CREDIT ISSUED FOR THE
ACCOUNT OF SUCH BORROWER EQUAL TO 0.25% PER ANNUM OF THE DAILY MAXIMUM AMOUNT
THEN AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT. SUCH FRONTING FEES SHALL
BE COMPUTED ON A QUARTERLY BASIS IN ARREARS. SUCH FRONTING FEES SHALL BE DUE AND
PAYABLE ON THE LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER,
COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE ISSUANCE OF SUCH LETTER
OF CREDIT, ON THE LETTER OF CREDIT EXPIRATION DATE AND THEREAFTER ON DEMAND. IN
ADDITION, EACH BORROWER SHALL PAY DIRECTLY TO THE L/C ISSUER FOR ITS OWN ACCOUNT
THE CUSTOMARY ISSUANCE, PRESENTATION, AMENDMENT AND OTHER PROCESSING FEES, AND
OTHER STANDARD COSTS AND CHARGES, OF THE L/C ISSUER RELATING TO LETTERS OF
CREDIT AS FROM TIME TO TIME IN EFFECT. SUCH CUSTOMARY FEES NOT RELATED TO THE
FRONTING FEE AND STANDARD COSTS AND CHARGES ARE DUE AND PAYABLE WITHIN FIVE (5)
BUSINESS DAYS OF WRITTEN DEMAND BY THE L/C ISSUER SETTING FORTH IN REASONABLE
DETAIL SUCH COSTS AND CHARGES AND ARE NONREFUNDABLE.


 


(K)           CONFLICT WITH LETTER OF CREDIT APPLICATION. IN THE EVENT OF ANY
CONFLICT BETWEEN THE TERMS HEREOF AND THE TERMS OF ANY LETTER OF CREDIT
APPLICATION, THE TERMS OF THIS AGREEMENT SHALL CONTROL.


 

SECTION 2.04. Swing Line Loans. (a)  The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees to make loans (each
such loan, a “Swing Line Loan”) to each Borrower from time to time on any
Business Day (other than the Closing Date) during the Revolving Credit
Commitment Period in an aggregate amount not to exceed at any time outstanding
the least of (i) the amount of the Swing Line Sublimit, and (ii) the lesser of
the Revolving Credit Commitment and the Borrowing Base, in each case, less the
outstanding balance of the Revolving Credit Loans and outstanding L/C
Obligations at such time, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Pro Rata Share of the Outstanding Amount of Loans and
L/C Obligations of the Lender acting as Swing Line Lender, may exceed the amount
of such Lender’s Commitment; provided that after giving effect to any Swing Line
Loan, the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the amount of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment; provided further that (x) no Borrower shall use the proceeds of any
Swing Line Loan to refinance any outstanding Swing Line Loan, and (y) the
aggregate principal amount of the Swing Line Loans outstanding to the Borrowers
shall not exceed at any time the Borrowing Base less the Revolving Credit Loans
and the Outstanding Amount of all L/C Obligations outstanding to the Borrowers.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall be a Base
Rate Loan. Swing Line Loans shall only be denominated in Dollars. Immediately
upon the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender
an unfunded risk participation in such Swing Line Loan in an amount equal to the
product of such Lender’s Pro Rata Share times the amount of such Swing Line
Loan.

 


(B)           BORROWING PROCEDURES. EACH SWING LINE BORROWING SHALL BE MADE UPON
THE RELEVANT BORROWER’S IRREVOCABLE NOTICE TO THE SWING LINE LENDER AND THE
ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY TELEPHONE. EACH SUCH NOTICE MUST BE
RECEIVED BY THE SWING LINE LENDER AND THE ADMINISTRATIVE AGENT NOT LATER THAN
1:00 P.M. ON THE REQUESTED BORROWING DATE, AND SHALL SPECIFY (I) THE AMOUNT TO
BE BORROWED, WHICH SHALL BE A MINIMUM OF $100,000 (II) THE REQUESTED BORROWING
DATE, WHICH SHALL BE A BUSINESS DAY AND (III) THE ACCOUNT OF THE RELEVANT
BORROWER TO BE CREDITED WITH THE PROCEEDS OF SUCH SWING LINE BORROWING. EACH
SUCH TELEPHONIC NOTICE MUST BE CONFIRMED PROMPTLY BY DELIVERY TO THE

 

49

--------------------------------------------------------------------------------


 


SWING LINE LENDER AND THE ADMINISTRATIVE AGENT OF A WRITTEN SWING LINE LOAN
NOTICE, APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE
RELEVANT BORROWER. PROMPTLY AFTER RECEIPT BY THE SWING LINE LENDER OF ANY
TELEPHONIC SWING LINE LOAN NOTICE, THE SWING LINE LENDER WILL CONFIRM WITH THE
ADMINISTRATIVE AGENT (BY TELEPHONE OR IN WRITING) THAT THE ADMINISTRATIVE AGENT
HAS ALSO RECEIVED SUCH SWING LINE LOAN NOTICE AND, IF NOT, THE SWING LINE LENDER
WILL NOTIFY THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN WRITING) OF THE
CONTENTS THEREOF. UNLESS THE SWING LINE LENDER HAS RECEIVED NOTICE (BY TELEPHONE
OR IN WRITING) FROM THE ADMINISTRATIVE AGENT (INCLUDING AT THE REQUEST OF ANY
LENDER) PRIOR TO 2:00 P.M. ON THE DATE OF SUCH PROPOSED SWING LINE BORROWING (A)
DIRECTING THE SWING LINE LENDER NOT TO MAKE SUCH SWING LINE LOAN AS A RESULT OF
THE LIMITATIONS SET FORTH IN THE FIRST PROVISO TO THE FIRST SENTENCE OF SECTION
2.04(A), OR (B) THAT ONE OR MORE OF THE APPLICABLE CONDITIONS SPECIFIED IN
SECTION 4.02 IS NOT THEN SATISFIED, THEN, SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, THE SWING LINE LENDER WILL, NOT LATER THAN 3:00 P.M. ON THE BORROWING
DATE SPECIFIED IN SUCH SWING LINE LOAN NOTICE, MAKE THE AMOUNT OF ITS SWING LINE
LOAN AVAILABLE TO THE RELEVANT BORROWER.


 


(C)           REFINANCING OF SWING LINE LOANS. (I)  THE SWING LINE LENDER AT ANY
TIME IN ITS SOLE AND ABSOLUTE DISCRETION MAY REQUEST, BUT NO LESS FREQUENTLY
THAN WEEKLY, ON BEHALF OF THE RELEVANT BORROWER (EACH OF WHICH HEREBY
IRREVOCABLY AUTHORIZES THE SWING LINE LENDER TO SO REQUEST ON ITS BEHALF), THAT
EACH LENDER MAKE A BASE RATE LOAN IN AN AMOUNT EQUAL TO SUCH LENDER’S PRO RATA
SHARE OF THE AMOUNT OF SWING LINE LOANS THEN OUTSTANDING. EACH SUCH REQUEST
SHALL BE MADE IN WRITING (WHICH WRITTEN REQUEST SHALL BE DEEMED TO BE A
COMMITTED LOAN NOTICE FOR PURPOSES HEREOF) AND IN ACCORDANCE WITH THE
REQUIREMENTS OF SECTION 2.02(A), WITHOUT REGARD TO THE MINIMUM AND MULTIPLES
SPECIFIED THEREIN FOR THE PRINCIPAL AMOUNT OF BASE RATE LOANS, BUT SUBJECT TO
THE UNUTILIZED PORTION OF THE AGGREGATE REVOLVING CREDIT COMMITMENTS AND THE
CONDITIONS SET FORTH IN SECTION 4.02. THE SWING LINE LENDER SHALL FURNISH THE
RELEVANT BORROWER WITH A COPY OF THE APPLICABLE COMMITTED LOAN NOTICE PROMPTLY
AFTER DELIVERING SUCH NOTICE TO THE ADMINISTRATIVE AGENT. EACH LENDER SHALL MAKE
AN AMOUNT EQUAL TO ITS PRO RATA SHARE OF THE AMOUNT SPECIFIED IN SUCH COMMITTED
LOAN NOTICE AVAILABLE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS
FOR THE ACCOUNT OF THE SWING LINE LENDER AT THE ADMINISTRATIVE AGENT’S OFFICE
NOT LATER THAN 1:00 P.M. ON THE DAY SPECIFIED IN SUCH COMMITTED LOAN NOTICE,
WHEREUPON, SUBJECT TO SECTION 2.04(C)(II), EACH LENDER THAT SO MAKES FUNDS
AVAILABLE SHALL BE DEEMED TO HAVE MADE A BASE RATE LOAN TO THE RELEVANT BORROWER
IN SUCH AMOUNT. THE ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS SO RECEIVED TO
THE SWING LINE LENDER.


 

(II)           IF FOR ANY REASON ANY SWING LINE LOAN CANNOT BE REFINANCED BY
SUCH A REVOLVING CREDIT BORROWING IN ACCORDANCE WITH SECTION 2.04(C)(I), OR IF A
REIMBURSEMENT TO THE SWING LINE LENDER SHALL BE REQUIRED TO BE RETURNED OR
DISGORGED FOR ANY REASON (INCLUDING BY REASON OF THE COMMENCEMENT OF A
PROCEEDING OF THE TYPE DESCRIBED IN SECTION 8.01(F)), THE REQUEST FOR BASE RATE
LOANS SUBMITTED BY THE SWING LINE LENDER AS SET FORTH HEREIN SHALL BE DEEMED TO
BE A REQUEST BY THE SWING LINE LENDER THAT EACH OF THE LENDERS FUND ITS RISK
PARTICIPATION IN SUCH SWING LINE LOAN AND EACH SUCH LENDER’S PAYMENT TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE SWING LINE LENDER PURSUANT TO
SECTION 2.04(C)(I) SHALL BE DEEMED PAYMENT IN RESPECT OF SUCH PARTICIPATION.

 

(III)          IF ANY LENDER FAILS TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF THE SWING LINE LENDER ANY AMOUNT REQUIRED TO BE PAID BY SUCH
LENDER PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION 2.04(C) BY THE TIME
SPECIFIED IN SECTION 2.04(C)(I), THE SWING LINE LENDER SHALL BE ENTITLED TO
RECOVER FROM SUCH LENDER (ACTING THROUGH THE ADMINISTRATIVE AGENT), ON DEMAND,
SUCH AMOUNT WITH INTEREST THEREON FOR THE PERIOD FROM THE DATE SUCH PAYMENT IS
REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE TO THE SWING
LINE LENDER AT A RATE PER ANNUM EQUAL TO THE APPLICABLE FEDERAL FUNDS RATE FROM
TIME TO TIME IN EFFECT. A CERTIFICATE OF THE SWING LINE LENDER SUBMITTED TO ANY
LENDER (THROUGH THE ADMINISTRATIVE AGENT)

 

50

--------------------------------------------------------------------------------


 

WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS CLAUSE (III) SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.

 

(IV)          EACH LENDER’S OBLIGATION TO MAKE REVOLVING CREDIT LOANS OR TO
PURCHASE AND FUND RISK PARTICIPATIONS IN SWING LINE LOANS PURSUANT TO THIS
SECTION 2.04(C) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY
ANY CIRCUMSTANCE, INCLUDING (A) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR
OTHER RIGHT WHICH SUCH LENDER MAY HAVE AGAINST THE SWING LINE LENDER, ANY
BORROWER OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER, (B) THE OCCURRENCE OR
CONTINUANCE OF A DEFAULT, OR (C) ANY OTHER OCCURRENCE, EVENT OR CONDITION,
WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING; PROVIDED THAT EACH LENDER’S
OBLIGATION TO MAKE REVOLVING CREDIT LOANS PURSUANT TO THIS SECTION 2.04(C) IS
SUBJECT TO THE CONDITIONS SET FORTH IN SECTION 4.02 (OTHER THAN DELIVERY BY A
BORROWER OF A COMMITTED LOAN NOTICE). NO SUCH FUNDING OF RISK PARTICIPATIONS
SHALL RELIEVE OR OTHERWISE IMPAIR THE OBLIGATION OF THE RELEVANT BORROWER TO
REPAY SWING LINE LOANS, TOGETHER WITH INTEREST AS PROVIDED HEREIN.

 


(D)           REPAYMENT OF PARTICIPATIONS. (I)  AT ANY TIME AFTER ANY LENDER HAS
PURCHASED AND FUNDED A RISK PARTICIPATION IN A SWING LINE LOAN, IF THE SWING
LINE LENDER RECEIVES ANY PAYMENT ON ACCOUNT OF SUCH SWING LINE LOAN, THE SWING
LINE LENDER WILL DISTRIBUTE TO SUCH LENDER ITS PRO RATA SHARE OF SUCH PAYMENT
(APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT THE PERIOD
OF TIME DURING WHICH SUCH LENDER’S RISK PARTICIPATION WAS FUNDED) IN THE SAME
FUNDS AS THOSE RECEIVED BY THE SWING LINE LENDER.


 

(II)           IF ANY PAYMENT RECEIVED BY THE SWING LINE LENDER IN RESPECT OF
PRINCIPAL OR INTEREST ON ANY SWING LINE LOAN IS REQUIRED TO BE RETURNED BY THE
SWING LINE LENDER UNDER ANY OF THE CIRCUMSTANCES DESCRIBED IN SECTION 10.06
(INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE SWING LINE LENDER IN
ITS DISCRETION), EACH LENDER SHALL PAY TO THE SWING LINE LENDER ITS PRO RATA
SHARE THEREOF ON DEMAND OF THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON FROM
THE DATE OF SUCH DEMAND TO THE DATE SUCH AMOUNT IS RETURNED, AT A RATE PER ANNUM
EQUAL TO THE APPLICABLE FEDERAL FUNDS RATE. THE ADMINISTRATIVE AGENT WILL MAKE
SUCH DEMAND UPON THE REQUEST OF THE SWING LINE LENDER.

 


(E)           INTEREST FOR ACCOUNT OF SWING LINE LENDER. THE SWING LINE LENDER
SHALL BE RESPONSIBLE FOR INVOICING THE RELEVANT BORROWER FOR INTEREST ON THE
SWING LINE LOANS. UNTIL EACH LENDER FUNDS ITS BASE RATE LOAN OR RISK
PARTICIPATION PURSUANT TO THIS SECTION 2.04 TO REFINANCE SUCH LENDER’S PRO RATA
SHARE OF ANY SWING LINE LOAN, INTEREST IN RESPECT OF SUCH PRO RATA SHARE SHALL
BE SOLELY FOR THE ACCOUNT OF THE SWING LINE LENDER.


 


(F)            PAYMENTS DIRECTLY TO SWING LINE LENDER. THE RELEVANT BORROWER
SHALL MAKE ALL PAYMENTS OF PRINCIPAL AND INTEREST IN RESPECT OF THE SWING LINE
LOANS DIRECTLY TO THE SWING LINE LENDER.


 

SECTION 2.05. Prepayments. (a)  Optional. (i)  Any Borrower may, upon notice to
the Administrative Agent, at any time or from time to time voluntarily prepay
Loans made to such Borrower, in each case, in whole or in part without premium
or penalty; provided that (A) such notice must be received by the Administrative
Agent not later than 12:00 p.m. (noon) (1) three (3) Business Days prior to any
date of prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of
Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $250,000 in excess thereof
or, if less, the entire principal amount thereof then outstanding; and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $50,000 or a
whole multiple of $50,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Class(es) and Type(s) of Loans to be prepaid.
The Administrative Agent will promptly notify each Appropriate

 

51

--------------------------------------------------------------------------------


 

Lender of its receipt of each such notice, and of the amount of such Lender’s
Pro Rata Share of such prepayment. If such notice is given by a Borrower, such
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment made by a Borrower in respect of a particular Facility shall be paid
to the Administrative Agent for the account of (and to be promptly disbursed to)
the Appropriate Lenders in accordance with their respective Pro Rata Shares.

 

(II)           EITHER BORROWER MAY, UPON NOTICE TO THE SWING LINE LENDER (WITH A
COPY TO THE ADMINISTRATIVE AGENT), AT ANY TIME OR FROM TIME TO TIME, VOLUNTARILY
PREPAY SWING LINE LOANS IN WHOLE OR IN PART WITHOUT PREMIUM OR PENALTY; PROVIDED
THAT (1) SUCH NOTICE MUST BE RECEIVED BY THE SWING LINE LENDER AND THE
ADMINISTRATIVE AGENT NOT LATER THAN 12:00 P.M. (NOON) ON THE DATE OF THE
PREPAYMENT, AND (2) ANY SUCH PREPAYMENT SHALL BE IN A MINIMUM PRINCIPAL AMOUNT
OF $100,000 OR, IF LESS, THE ENTIRE PRINCIPAL AMOUNT THEREOF THEN OUTSTANDING.
EACH SUCH NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF SUCH PREPAYMENT. IF SUCH
NOTICE IS GIVEN BY EITHER BORROWER, SUCH BORROWER SHALL MAKE SUCH PREPAYMENT AND
THE PAYMENT AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE
SPECIFIED THEREIN.

 

(III)          NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, ANY RELEVANT BORROWER MAY RESCIND ANY NOTICE OF PREPAYMENT UNDER
SECTION 2.05(A)(I) OR SECTION 2.05(A)(II) IF SUCH PREPAYMENT WOULD HAVE RESULTED
FROM A REFINANCING OF ALL OF THE FACILITIES, WHICH REFINANCING SHALL NOT BE
CONSUMMATED OR SHALL OTHERWISE BE DELAYED.

 


(B)           MANDATORY. (I)  IF FOR ANY REASON THE AGGREGATE OUTSTANDING AMOUNT
OF THE REVOLVING CREDIT LOANS, THE L/C OBLIGATIONS AND SWING LINE LOANS AT ANY
TIME EXCEEDS THE AGGREGATE REVOLVING CREDIT COMMITMENTS THEN IN EFFECT, THE
BORROWERS SHALL PROMPTLY PREPAY REVOLVING CREDIT LOANS OR SWING LINE LOANS
AND/OR CASH COLLATERALIZE THE L/C OBLIGATIONS IN AN AGGREGATE AMOUNT EQUAL TO
SUCH EXCESS; PROVIDED THAT THE BORROWERS SHALL NOT BE REQUIRED TO CASH
COLLATERALIZE THE L/C OBLIGATIONS PURSUANT TO THIS SECTION 2.05(B)(II) UNLESS
AFTER THE PREPAYMENT IN FULL OF THE REVOLVING CREDIT LOANS AND SWING LINE LOANS
SUCH AGGREGATE OUTSTANDING AMOUNT EXCEEDS SUCH AGGREGATE REVOLVING CREDIT
COMMITMENTS THEN IN EFFECT.


 

(II)           IF ON ANY DATE ON WHICH A BORROWING BASE CERTIFICATE OR A
ALTERNATIVE BORROWING BASE, AS THE CASE MAY BE, IS DELIVERED PURSUANT TO SECTION
6.01(E), THE AGGREGATE OUTSTANDING BALANCE OF THE REVOLVING CREDIT LOANS, THE
L/C OBLIGATIONS AND THE SWING LINE LOANS EXCEEDS THE BORROWING BASE, AS
CALCULATED THEREIN, THE BORROWERS SHALL, NO LATER THAN THE BUSINESS DAY
IMMEDIATELY FOLLOWING THE DATE OF DELIVERY OF SUCH BORROWING BASE CERTIFICATE OR
ALTERNATIVE BORROWING BASE, AS APPLICABLE, PREPAY THE REVOLVING CREDIT LOANS OR
SWING LINE LOANS AND/OR CASH COLLATERALIZE THE L/C OBLIGATIONS IN AN AGGREGATE
AMOUNT EQUAL TO SUCH EXCESS; PROVIDED THAT THE BORROWERS SHALL NOT BE REQUIRED
TO CASH COLLATERALIZE THE L/C OBLIGATIONS PURSUANT TO THIS SECTION 2.05(B)(II)
UNLESS AFTER THE PREPAYMENT IN FULL OF THE REVOLVING CREDIT LOANS AND SWING LINE
LOANS SUCH AGGREGATE OUTSTANDING AMOUNT EXCEEDS SUCH AGGREGATE BORROWING BASE
THEN IN EFFECT.

 

(III)          FUNDING LOSSES, ETC. ALL PREPAYMENTS UNDER THIS SECTION 2.05
SHALL BE MADE TOGETHER WITH, IN THE CASE OF ANY SUCH PREPAYMENT OF A EURODOLLAR
RATE LOAN ON A DATE OTHER THAN THE LAST DAY OF AN INTEREST PERIOD THEREFOR, ANY
AMOUNTS OWING IN RESPECT OF SUCH EURODOLLAR RATE LOAN, PURSUANT TO SECTION 3.05.
NOTWITHSTANDING ANY OF THE OTHER PROVISIONS OF SECTION 2.05(B), SO LONG AS NO
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, IF ANY PREPAYMENT OF
EURODOLLAR RATE LOANS IS REQUIRED TO BE MADE UNDER THIS SECTION 2.05(B), OTHER
THAN ON THE LAST DAY OF THE INTEREST PERIOD THEREFOR, THE BORROWERS MAY, IN
THEIR SOLE DISCRETION, DEPOSIT THE AMOUNT

 

52

--------------------------------------------------------------------------------


 

OF ANY SUCH PREPAYMENT OTHERWISE REQUIRED TO BE MADE THEREUNDER INTO A CASH
COLLATERAL ACCOUNT UNTIL THE LAST DAY OF SUCH INTEREST PERIOD, AT WHICH TIME THE
ADMINISTRATIVE AGENT SHALL BE AUTHORIZED (WITHOUT ANY FURTHER ACTION BY OR
NOTICE TO OR FROM SUCH BORROWERS OR ANY OTHER LOAN PARTY) TO APPLY SUCH AMOUNT
TO THE PREPAYMENT OF SUCH LOANS IN ACCORDANCE WITH THIS SECTION 2.05(B). UPON
THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, THE
ADMINISTRATIVE AGENT SHALL ALSO BE AUTHORIZED (WITHOUT ANY FURTHER ACTION BY OR
NOTICE TO OR FROM A BORROWER OR ANY OTHER LOAN PARTY) TO APPLY SUCH AMOUNT TO
THE PREPAYMENT OF THE OUTSTANDING LOANS IN ACCORDANCE WITH THIS SECTION 2.05(B).

 

SECTION 2.06. Termination or Reduction of Revolving Credit Commitments. (a) 
Optional. The Borrowers may, upon written notice to the Administrative Agent,
terminate all or any portion of the unused Revolving Credit Commitments under
the Revolving Credit Facility; provided that (i) any such notice shall be
received by the Administrative Agent three (3) Business Days prior to the date
of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount (A) of $1,000,000 or any whole multiple of $100,000 in excess
thereof or (B) equal to the entire remaining amount of the Revolving Credit
Commitments and (iii) if, after giving effect to any reduction of the Revolving
Credit Commitments, (1) the Letter of Credit Sublimit or the Swing Line
Sublimit, as the case may be, exceeds the amount of the Revolving Credit
Commitments, such sublimit shall be automatically reduced by the amount of such
excess. The amount of any such Revolving Credit Commitment reduction shall not
be applied to the Letter of Credit Sublimit or the Swing Line Sublimit unless
otherwise specified by the Borrowers. Notwithstanding the foregoing, the
Borrowers may rescind or postpone any notice of termination of the Revolving
Credit Commitments if such termination would have resulted from a refinancing of
all of the Facilities, which refinancing shall not be consummated or otherwise
shall be delayed.

 


(B)           APPLICATION OF REVOLVING CREDIT COMMITMENT REDUCTIONS; PAYMENT OF
FEES. THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY THE APPROPRIATE LENDERS OF
ANY TERMINATION OR REDUCTION OF UNUSED PORTIONS OF THE LETTER OF CREDIT SUBLIMIT
OR THE SWING LINE SUBLIMIT OR THE UNUSED REVOLVING CREDIT COMMITMENTS OF ANY
CLASS UNDER THIS SECTION 2.06. UPON ANY REDUCTION OF UNUSED REVOLVING CREDIT
COMMITMENTS OF ANY CLASS, THE REVOLVING CREDIT COMMITMENT OF EACH LENDER OF SUCH
CLASS SHALL BE REDUCED BY SUCH LENDER’S PRO RATA SHARE OF THE AMOUNT BY WHICH
SUCH REVOLVING CREDIT COMMITMENTS ARE REDUCED (OTHER THAN THE TERMINATION OF THE
REVOLVING CREDIT COMMITMENT OF ANY LENDER AS PROVIDED IN SECTION 3.07). ALL
COMMITMENT FEES ACCRUED UNTIL THE EFFECTIVE DATE OF ANY TERMINATION OF THE
AGGREGATE COMMITMENTS OF ANY CLASS SHALL BE PAID TO THE APPROPRIATE LENDERS ON
THE EFFECTIVE DATE OF SUCH TERMINATION.


 

SECTION 2.07. Repayment of Loans. (a)  Revolving Credit Loans. Each Borrower
shall repay to the Administrative Agent for the ratable account of the
applicable Lenders on the Maturity Date for the Revolving Credit Facility the
aggregate principal amount of all of its Revolving Credit Loans outstanding on
such date.

 

(b)           Swing Line Loans. Each Borrower shall repay the aggregate
principal amount of all of its Swing Line Loans on the Maturity Date for the
Revolving Credit Facility.


 


(C)           ADDITIONAL REVOLVING CREDIT LOANS. THE RELEVANT BORROWER SHALL
REPAY THE AGGREGATE AMOUNT OF ANY ADDITIONAL REVOLVING CREDIT LOANS TO THE
ADMINISTRATIVE AGENT ON THE MATURITY DATE TO BE AGREED BY SUCH BORROWER AND THE
RELEVANT ADDITIONAL LENDERS.


 

SECTION 2.08. Interest. (a)  Subject to the provisions of Section 2.08(b), (i)
each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate;

 

53

--------------------------------------------------------------------------------


 

(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for Revolving Credit Loans.

 


(B)           WHILE ANY EVENT OF DEFAULT SET FORTH IN SECTION 8.01(A) EXISTS,
EACH BORROWER SHALL PAY INTEREST ON THE OVERDUE PRINCIPAL AMOUNT OF ALL OF ITS
OUTSTANDING OBLIGATIONS HEREUNDER AT A FLUCTUATING INTEREST RATE PER ANNUM AT
ALL TIMES EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAWS. ACCRUED AND UNPAID INTEREST ON PAST DUE AMOUNTS (INCLUDING
INTEREST ON PAST DUE INTEREST) SHALL BE DUE AND PAYABLE UPON DEMAND.


 


(C)           INTEREST ON EACH LOAN SHALL BE DUE AND PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH OTHER TIMES AS MAY BE
SPECIFIED HEREIN. INTEREST HEREUNDER SHALL BE DUE AND PAYABLE IN ACCORDANCE WITH
THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND BEFORE AND AFTER THE
COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.


 

SECTION 2.09. Fees. In addition to certain fees described in Section 2.03(i) and
Section 2.03(j):

 


(A)           REVOLVING CREDIT COMMITMENT FEE. THE BORROWERS SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER IN ACCORDANCE WITH ITS PRO
RATA SHARE, A COMMITMENT FEE (EACH, A “REVOLVING CREDIT COMMITMENT FEE” AND,
COLLECTIVELY, THE “REVOLVING CREDIT COMMITMENT FEES”) EQUAL TO THE APPLICABLE
COMMITMENT FEE RATE TIMES THE ACTUAL DAILY AMOUNT BY WHICH THE AGGREGATE
REVOLVING CREDIT COMMITMENTS EXCEED THE SUM OF (I) THE OUTSTANDING AMOUNT OF
REVOLVING CREDIT LOANS (EXCLUSIVE OF ANY SWING LINE LOANS) AND (II) THE
OUTSTANDING AMOUNT OF L/C OBLIGATIONS; PROVIDED THAT ANY REVOLVING CREDIT
COMMITMENT FEE ACCRUED WITH RESPECT TO THE REVOLVING CREDIT COMMITMENT OF A
DEFAULTING LENDER DURING THE PERIOD PRIOR TO THE TIME SUCH LENDER BECAME A
DEFAULTING LENDER AND UNPAID AT SUCH TIME SHALL NOT BE PAYABLE BY THE BORROWERS
SO LONG AS SUCH LENDER SHALL BE A DEFAULTING LENDER EXCEPT TO THE EXTENT THAT
SUCH REVOLVING CREDIT COMMITMENT FEE SHALL OTHERWISE HAVE BEEN DUE AND PAYABLE
BY THE BORROWERS PRIOR TO SUCH TIME; AND PROVIDED FURTHER THAT NO REVOLVING
CREDIT COMMITMENT FEE SHALL ACCRUE ON THE REVOLVING CREDIT COMMITMENT OF A
DEFAULTING LENDER SO LONG AS SUCH LENDER SHALL BE A DEFAULTING LENDER. THE
REVOLVING CREDIT COMMITMENT FEES SHALL ACCRUE AT ALL TIMES FROM THE DATE HEREOF
UNTIL THE MATURITY DATE FOR THE REVOLVING CREDIT FACILITY, INCLUDING AT ANY TIME
DURING WHICH ONE OR MORE OF THE CONDITIONS IN ARTICLE 4 IS NOT MET, AND SHALL BE
DUE AND PAYABLE QUARTERLY IN ARREARS ON THE LAST BUSINESS DAY OF EACH MARCH,
JUNE, SEPTEMBER AND DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER
THE CLOSING DATE, AND ON THE MATURITY DATE FOR THE REVOLVING CREDIT FACILITY.
THE REVOLVING CREDIT COMMITMENT FEES SHALL BE CALCULATED QUARTERLY IN ARREARS,
AND IF THERE IS ANY CHANGE IN THE APPLICABLE RATE DURING ANY QUARTER, THE ACTUAL
DAILY AMOUNT SHALL BE COMPUTED AND MULTIPLIED BY THE APPLICABLE RATE SEPARATELY
FOR EACH PERIOD DURING SUCH QUARTER THAT SUCH APPLICABLE RATE WAS IN EFFECT.


 


(B)           OTHER FEES. THE BORROWERS SHALL PAY OR CAUSE TO BE PAID TO THE
AGENTS SUCH FEES AS SHALL HAVE BEEN SEPARATELY AGREED UPON IN WRITING IN THE
AMOUNTS AND AT THE TIMES SO SPECIFIED. SUCH FEES SHALL BE FULLY EARNED WHEN PAID
AND SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER (EXCEPT AS EXPRESSLY
AGREED BETWEEN THE BORROWERS AND THE APPLICABLE AGENT).


 

SECTION 2.10. Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by reference to the “Prime
Rate” as published by Bloomberg Professional Service Page Prime shall be made on
the basis of a year of three hundred and sixty-five (365) or three hundred and
sixty-six (366) days, as the case may be, and actual days elapsed.

 

54

--------------------------------------------------------------------------------


 

All other computations of fees and interest shall be made on the basis of a
three hundred and sixty (360) day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a three hundred and sixty-five (365) day year). Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one (1) day. Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

SECTION 2.11. Evidence of Indebtedness. (a)  The Credit Extensions made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting solely for purposes of Treasury Regulation Section
5f.103-1(c), as agent for the Borrowers, in each case in the ordinary course of
business. The accounts or records maintained by the Administrative Agent and
each Lender shall be prima facie evidence absent manifest error of the amount of
the Credit Extensions made by the Lenders to the Borrowers and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the relevant Borrowers shall execute and deliver to such Lender (through
the Administrative Agent) a Note payable to such Lender, which shall evidence
such Lender’s Loans in addition to such accounts or records. Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto. Each
Borrower and each Lender agrees from time to time after the occurrence and
during the continuance of an Event of Default under Section 8.01(f) or
Section 8.01(g)(i) to execute and deliver to the Administrative Agent all such
Notes or other promissory notes and other instruments and documents as the
Administrative Agent shall reasonably request to evidence and confirm the
respective interests and obligations of the Lenders after giving effect to any
exchange of Lenders’ interests pursuant to arrangements relating thereto among
the Lenders, and each Lender agrees to surrender any Notes or other promissory
notes originally received by it in connection with its Loans hereunder to the
Administrative Agent against delivery of any Notes or other promissory notes so
executed and delivered.

 


(B)           IN ADDITION TO THE ACCOUNTS AND RECORDS REFERRED TO IN SECTION
2.11(A), EACH LENDER AND THE ADMINISTRATIVE AGENT SHALL MAINTAIN IN ACCORDANCE
WITH ITS USUAL PRACTICE ACCOUNTS OR RECORDS AND, IN THE CASE OF THE
ADMINISTRATIVE AGENT, ENTRIES IN THE REGISTER, EVIDENCING THE PURCHASES AND
SALES BY SUCH LENDER OF PARTICIPATIONS IN LETTERS OF CREDIT AND SWING LINE
LOANS. IN THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED
BY THE ADMINISTRATIVE AGENT AND THE ACCOUNTS AND RECORDS OF ANY LENDER IN
RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT
SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.


 


(C)           ENTRIES MADE IN GOOD FAITH BY THE ADMINISTRATIVE AGENT IN THE
REGISTER PURSUANT TO SECTION 2.11(A) AND SECTION 2.11(B), AND BY EACH LENDER IN
ITS ACCOUNT OR ACCOUNTS PURSUANT TO SECTION 2.11(A) AND SECTION 2.11(B), SHALL
BE PRIMA FACIE EVIDENCE OF THE AMOUNT OF PRINCIPAL AND INTEREST DUE AND PAYABLE
OR TO BECOME DUE AND PAYABLE FROM THE BORROWERS TO, IN THE CASE OF THE REGISTER,
EACH LENDER AND, IN THE CASE OF SUCH ACCOUNT OR ACCOUNTS, SUCH LENDER, UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, ABSENT MANIFEST ERROR; PROVIDED
THAT THE FAILURE OF THE ADMINISTRATIVE AGENT OR SUCH LENDER TO MAKE AN ENTRY, OR
ANY FINDING THAT AN ENTRY IS INCORRECT, IN THE REGISTER OR SUCH ACCOUNT OR
ACCOUNTS SHALL NOT LIMIT OR OTHERWISE AFFECT THE OBLIGATIONS OF THE BORROWERS
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

55

--------------------------------------------------------------------------------


 

SECTION 2.12. Payments Generally. (a)  All payments to be made by the Borrowers
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Pro Rata Share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 4:00 p.m. shall be deemed received on the next succeeding Business
Day in the Administrative Agent’s sole discretion and any applicable interest or
fee shall continue to accrue to the extent applicable.

 


(B)           IF ANY PAYMENT TO BE MADE BY ANY BORROWER SHALL COME DUE ON A DAY
OTHER THAN A BUSINESS DAY IN RELATION TO SUCH BORROWER, PAYMENT SHALL BE MADE ON
THE NEXT FOLLOWING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL BE REFLECTED
IN COMPUTING INTEREST OR FEES, AS THE CASE MAY BE; PROVIDED THAT, IF SUCH
EXTENSION WOULD CAUSE PAYMENT OF INTEREST ON OR PRINCIPAL OF EURODOLLAR RATE
LOANS TO BE MADE IN THE NEXT SUCCEEDING CALENDAR MONTH, SUCH PAYMENT SHALL BE
MADE ON THE IMMEDIATELY PRECEDING BUSINESS DAY.


 


(C)           UNLESS ANY BORROWER OR ANY LENDER HAS NOTIFIED THE ADMINISTRATIVE
AGENT, PRIOR TO THE DATE ANY PAYMENT IS REQUIRED TO BE MADE BY IT TO THE
ADMINISTRATIVE AGENT HEREUNDER, THAT SUCH BORROWER OR SUCH LENDER, AS THE CASE
MAY BE, WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT
SUCH BORROWER OR SUCH LENDER, AS THE CASE MAY BE, HAS TIMELY MADE SUCH PAYMENT
AND MAY (BUT SHALL NOT BE SO REQUIRED TO), IN RELIANCE THEREON, MAKE AVAILABLE A
CORRESPONDING AMOUNT TO THE PERSON ENTITLED THERETO. IF AND TO THE EXTENT THAT
SUCH PAYMENT WAS NOT IN FACT MADE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY
AVAILABLE FUNDS, THEN:


 

(I)            IF ANY BORROWER FAILED TO MAKE SUCH PAYMENT, EACH LENDER SHALL
FORTHWITH ON DEMAND REPAY TO THE ADMINISTRATIVE AGENT THE PORTION OF SUCH
ASSUMED PAYMENT THAT WAS MADE AVAILABLE TO SUCH LENDER IN IMMEDIATELY AVAILABLE
FUNDS, TOGETHER WITH INTEREST THEREON IN RESPECT OF EACH DAY FROM AND INCLUDING
THE DATE SUCH AMOUNT WAS MADE AVAILABLE BY THE ADMINISTRATIVE AGENT TO SUCH
LENDER TO THE DATE SUCH AMOUNT IS REPAID TO THE ADMINISTRATIVE AGENT IN
IMMEDIATELY AVAILABLE FUNDS AT THE APPLICABLE FEDERAL FUNDS RATE FROM TIME TO
TIME IN EFFECT; AND

 

(II)           IF ANY LENDER FAILED TO MAKE SUCH PAYMENT, SUCH LENDER SHALL
FORTHWITH ON DEMAND PAY TO THE ADMINISTRATIVE AGENT THE AMOUNT THEREOF IN
IMMEDIATELY AVAILABLE FUNDS, TOGETHER WITH INTEREST THEREON FOR THE PERIOD FROM
THE DATE SUCH AMOUNT WAS MADE AVAILABLE BY THE ADMINISTRATIVE AGENT TO THE
RELEVANT BORROWER TO THE DATE SUCH AMOUNT IS RECOVERED BY THE ADMINISTRATIVE
AGENT (THE “COMPENSATION PERIOD”) AT A RATE PER ANNUM EQUAL TO THE APPLICABLE
FEDERAL FUNDS RATE FROM TIME TO TIME IN EFFECT. WHEN SUCH LENDER MAKES PAYMENT
TO THE ADMINISTRATIVE AGENT (TOGETHER WITH ALL ACCRUED INTEREST THEREON), THEN
SUCH PAYMENT AMOUNT (EXCLUDING THE AMOUNT OF ANY INTEREST WHICH MAY HAVE ACCRUED
AND BEEN PAID IN RESPECT OF SUCH LATE PAYMENT) SHALL CONSTITUTE SUCH LENDER’S
LOAN INCLUDED IN THE APPLICABLE BORROWING. IF SUCH LENDER DOES NOT PAY SUCH
AMOUNT FORTHWITH UPON THE ADMINISTRATIVE AGENT’S DEMAND THEREFOR, THE
ADMINISTRATIVE AGENT MAY MAKE A DEMAND THEREFOR UPON THE RELEVANT BORROWER, AND
THE RELEVANT BORROWER SHALL PAY SUCH AMOUNT TO THE ADMINISTRATIVE AGENT,
TOGETHER WITH INTEREST THEREON FOR THE COMPENSATION PERIOD AT A RATE PER ANNUM
EQUAL TO THE RATE OF INTEREST APPLICABLE TO THE APPLICABLE BORROWING. NOTHING
HEREIN SHALL BE DEEMED TO RELIEVE ANY LENDER FROM ITS OBLIGATION TO FULFILL ITS
REVOLVING CREDIT COMMITMENT OR TO PREJUDICE ANY RIGHTS WHICH THE ADMINISTRATIVE
AGENT OR ANY BORROWER MAY HAVE AGAINST ANY LENDER AS A RESULT OF ANY DEFAULT BY
SUCH LENDER HEREUNDER.

 

56

--------------------------------------------------------------------------------


 

A notice of the Administrative Agent to any Lender or any relevant Borrower with
respect to any amount owing under this Section 2.12(c) shall be conclusive,
absent manifest error.

 


(D)           IF ANY LENDER MAKES AVAILABLE TO THE ADMINISTRATIVE AGENT FUNDS
FOR ANY LOAN TO BE MADE BY SUCH LENDER AS PROVIDED IN THE FOREGOING PROVISIONS
OF THIS ARTICLE 2, AND SUCH FUNDS ARE NOT MADE AVAILABLE TO THE RELEVANT
BORROWER BY THE ADMINISTRATIVE AGENT BECAUSE THE CONDITIONS TO THE APPLICABLE
CREDIT EXTENSION SET FORTH IN ARTICLE 4 ARE NOT SATISFIED OR WAIVED IN
ACCORDANCE WITH THE TERMS HEREOF, THE ADMINISTRATIVE AGENT SHALL RETURN SUCH
FUNDS (IN LIKE FUNDS AS RECEIVED FROM SUCH LENDER) TO SUCH LENDER, WITHOUT
INTEREST.


 


(E)           THE OBLIGATIONS OF THE LENDERS HEREUNDER TO MAKE LOANS AND TO FUND
PARTICIPATIONS IN LETTERS OF CREDIT AND SWING LINE LOANS ARE SEVERAL AND NOT
JOINT. THE FAILURE OF ANY LENDER TO MAKE ANY LOAN OR TO FUND ANY SUCH
PARTICIPATION ON ANY DATE REQUIRED HEREUNDER SHALL NOT RELIEVE ANY OTHER LENDER
OF ITS CORRESPONDING OBLIGATION TO DO SO ON SUCH DATE, AND NO LENDER SHALL BE
RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO SO MAKE ITS LOAN OR PURCHASE
ITS PARTICIPATION.


 


(F)            NOTHING HEREIN SHALL BE DEEMED TO OBLIGATE ANY LENDER TO OBTAIN
THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER OR TO CONSTITUTE A
REPRESENTATION BY ANY LENDER THAT IT HAS OBTAINED OR WILL OBTAIN THE FUNDS FOR
ANY LOAN IN ANY PARTICULAR PLACE OR MANNER.


 


(G)           WHENEVER ANY PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT UNDER
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS IS INSUFFICIENT TO PAY IN FULL
ALL AMOUNTS DUE AND PAYABLE TO THE ADMINISTRATIVE AGENT AND THE LENDERS UNDER OR
IN RESPECT OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON ANY DATE, SUCH
PAYMENT SHALL BE DISTRIBUTED BY THE ADMINISTRATIVE AGENT AND APPLIED BY THE
ADMINISTRATIVE AGENT AND THE LENDERS IN THE ORDER OF PRIORITY SET FORTH IN
SECTION 8.03. IF THE ADMINISTRATIVE AGENT RECEIVES FUNDS FOR APPLICATION TO THE
OBLIGATIONS OF THE LOAN PARTIES UNDER OR IN RESPECT OF THE LOAN DOCUMENTS UNDER
CIRCUMSTANCES FOR WHICH THE LOAN DOCUMENTS DO NOT SPECIFY THE MANNER IN WHICH
SUCH FUNDS ARE TO BE APPLIED, THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE
OBLIGATED TO, ELECT TO DISTRIBUTE SUCH FUNDS TO EACH OF THE LENDERS IN
ACCORDANCE WITH SUCH LENDER’S PRO RATA SHARE OF THE SUM OF (I) THE OUTSTANDING
AMOUNT OF ALL LOANS OUTSTANDING AT SUCH TIME AND (II) THE OUTSTANDING AMOUNT OF
ALL L/C OBLIGATIONS OUTSTANDING AT SUCH TIME, IN REPAYMENT OR PREPAYMENT OF SUCH
OF THE OUTSTANDING LOANS OR OTHER OBLIGATIONS THEN OWING TO SUCH LENDER. IN THE
ABSENCE OF A SPECIFIC DETERMINATION BY THE ADMINISTRATIVE AGENT, PAYMENTS SHALL
BE APPLIED TO AMOUNTS THEN DUE AND PAYABLE IN THE FOLLOWING ORDER: (I) TO FEES,
EXPENSES OF THE AGENTS REIMBURSABLE HEREUNDER AND INDEMNIFIED LIABILITIES OF THE
AGENTS HEREUNDER, (II) TO INTEREST ON THE SWING LINE LOANS, (III) TO PRINCIPAL
PAYMENTS ON THE SWING LINE LOANS, (IV) TO INTEREST ON THE REVOLVING CREDIT
LOANS, (V) TO PRINCIPAL PAYMENTS ON THE REVOLVING CREDIT LOANS AND TO PROVIDE
CASH COLLATERALIZE L/C OBLIGATIONS, RATABLY TO THE AGGREGATE COMBINED PRINCIPAL
AMOUNT OF THE REVOLVING CREDIT LOANS AND OUTSTANDING L/C OBLIGATIONS, AND (VI)
TO ALL OTHER OBLIGATIONS, INCLUDING EXPENSES OF LENDERS HEREUNDER TO THE EXTENT
REIMBURSEABLE UNDER SECTION 10.04 AND ALL INDEMNIFIED LIABILITIES OF LENDERS.


 

SECTION 2.13. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations or in Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the

 

57

--------------------------------------------------------------------------------


 

circumstances described in Section 10.06 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, without
further interest thereon. Each Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by Law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of such Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 2.13 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.13 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

 

SECTION 2.14. Increase in Revolving Credit Commitments. (a)  Upon notice to the
Administrative Agent, at any time after the Closing Date, the Borrowers may
request Additional Revolving Credit Commitments; provided that (i) after giving
effect to any such addition, the aggregate amount of Additional Revolving Credit
Commitments that have been added pursuant to this Section 2.14 shall not exceed
$50,000,000, (ii) any such addition shall be in an aggregate amount of
$15,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
final maturity date of any Additional Revolving Credit Loans shall be no earlier
than the Maturity Date for the Revolving Credit Loans, and (iv) such Additional
Revolving Credit Commitments shall be first offered to the then existing
Lenders, which shall have a right of first refusal (but not an obligation) to
increase their revolving Credit Commitments by a pro rata amount, and any such
lenders which become party hereto which are not then Lenders shall be subject to
the approval of the Administrative Agent and the Borrowers (such approval not to
be unreasonably withheld).

 


(B)           IF ANY ADDITIONAL REVOLVING CREDIT COMMITMENTS ARE ADDED IN
ACCORDANCE WITH THIS SECTION 2.14, THE ADMINISTRATIVE AGENT AND THE APPLICABLE
BORROWER SHALL DETERMINE THE EFFECTIVE DATE (THE “ADDITIONAL COMMITMENTS
EFFECTIVE DATE”) AND THE FINAL AMOUNT OF SUCH ADDITION. THE ADMINISTRATIVE AGENT
SHALL PROMPTLY NOTIFY THE APPLICABLE BORROWER AND THE LENDERS (WHICH MAY INCLUDE
PERSONS REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND THE APPLICABLE
BORROWER THAT WERE NOT LENDERS PRIOR TO THE ADDITIONAL COMMITMENTS EFFECTIVE
DATE) OF THE FINAL AMOUNT OF SUCH ADDITION AND THE ADDITIONAL COMMITMENTS
EFFECTIVE DATE. AS A CONDITION PRECEDENT TO SUCH ADDITION, THE BORROWERS SHALL
DELIVER TO THE ADMINISTRATIVE AGENT A CERTIFICATE OF THE BORROWERS DATED AS OF
THE ADDITIONAL COMMITMENTS EFFECTIVE DATE SIGNED BY A RESPONSIBLE OFFICER OF
EACH BORROWER CERTIFYING THAT, BEFORE AND AFTER GIVING EFFECT TO SUCH INCREASE,
(I) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE 5 AND THE OTHER LOAN
DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE
ADDITIONAL COMMITMENTS EFFECTIVE DATE, EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH
CASE THEY SHALL HAVE BEEN TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH
EARLIER DATE, AND EXCEPT THAT FOR PURPOSES OF THIS SECTION 2.14(B), THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 5.05(A) AND SECTION 5.05(B)
SHALL BE DEEMED TO REFER TO THE MOST RECENT FINANCIAL STATEMENTS FURNISHED
PURSUANT TO SUBSECTIONS (A) AND (B), RESPECTIVELY, OF SECTION 6.01, (II) NO
DEFAULT OR EVENT OF DEFAULT EXISTS IMMEDIATELY BEFORE OR IMMEDIATELY AFTER
GIVING EFFECT TO SUCH ADDITION, (III) UHS AND ITS RESTRICTED SUBSIDIARIES SHALL
BE IN PRO FORMA COMPLIANCE WITH THE FINANCIAL COVENANT SET FORTH IN SECTION 7.11
AS OF (A) THE ADDITIONAL COMMITMENTS EFFECTIVE DATE AND (B) THE LAST DAY OF THE
MOST RECENTLY ENDED DETERMINATION PERIOD AFTER GIVING PRO FORMA EFFECT TO SUCH
ADDITIONAL REVOLVING CREDIT

 

58

--------------------------------------------------------------------------------


 


COMMITMENT, AS APPLICABLE, THE MAKING OF ADDITIONAL REVOLVING CREDIT LOANS, AS
THE CASE MAY BE, IN RESPECT THEREOF AND ANY INVESTMENT OR DISPOSITION TO BE
CONSUMMATED IN CONNECTION THEREWITH. ON EACH ADDITIONAL COMMITMENTS EFFECTIVE
DATE, EACH APPLICABLE LENDER, ELIGIBLE ASSIGNEE OR OTHER PERSON WHICH IS
PROVIDING AN ADDITIONAL REVOLVING CREDIT COMMITMENT SHALL BECOME A “LENDER”, AS
APPLICABLE, FOR ALL PURPOSES OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


(C)           ANY OTHER TERMS OF AND DOCUMENTATION ENTERED INTO IN RESPECT OF
ANY ADDITIONAL REVOLVING CREDIT COMMITMENTS PROVIDED, IN EACH CASE PURSUANT TO
THIS SECTION 2.14, TO THE EXTENT NOT CONSISTENT WITH THE REVOLVING CREDIT
COMMITMENTS, AS THE CASE MAY BE, SHALL BE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT. ANY ADDITIONAL REVOLVING CREDIT COMMITMENTS, AS
APPLICABLE, MADE OR PROVIDED PURSUANT TO THIS SECTION 2.14 SHALL BE EVIDENCED BY
ONE OR MORE ENTRIES IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH THE PROVISIONS SET FORTH IN SECTION 2.11.


 


(D)           THIS SECTION 2.14 SHALL SUPERSEDE ANY PROVISIONS IN SECTION 10.01
TO THE CONTRARY. NOTWITHSTANDING ANY OTHER PROVISION OF ANY LOAN DOCUMENT, THE
LOAN DOCUMENTS MAY BE AMENDED BY THE ADMINISTRATIVE AGENT AND THE LOAN PARTIES,
IF NECESSARY, TO PROVIDE FOR TERMS APPLICABLE TO EACH ADDITIONAL REVOLVING
CREDIT COMMITMENT.


 

SECTION 2.15. Eligible Accounts and Eligible Unbilled Accounts. All of the
Accounts owned by Borrowers and their Subsidiaries and reflected in the most
recent Borrowing Base Certificate (to the extent required to be reflected
pursuant to Section 6.01(e)) delivered by Borrowers to Administrative Agent
shall be “Eligible Accounts” or, as applicable, “Eligible Unbilled Accounts” for
purposes of this Agreement, except any Account to which any of the exclusionary
criteria set forth below applies. Administrative Agent shall have the right, in
its commercially reasonable judgment that there has been a material and adverse
change from historical performance with respect to the value of Eligible
Accounts and/or Eligible Unbilled Accounts, at any time either (a) an Event of
Default has occurred and is then continuing and/or (b) Borrowing Availability is
less than the Borrowing Base Adjustment Limit, to (i) establish, modify or
eliminate Reserves against Eligible Accounts and/or Eligible Unbilled Accounts
from time to time and/or (ii) adjust from time to time any of the criteria set
forth below, establish new criteria and adjust advance rates with respect to
Eligible Accounts and/or Eligible Unbilled Accounts, in each case effective on
prior written notice delivered by Administrative Agent to the Borrowers, the
effect of which, along with any other changes to Reserves, eligibility criteria,
advance rates and the exercise of other Administrative Agent rights under this
Section 2.15 and/or under Section 2.16, shall not reduce the Borrowing Base by
an aggregate amount in excess of the Borrowing Base Adjustment Limit. Any
exercise of rights by Administrative Agent pursuant to the immediately preceding
sentence (x) shall be reversed, automatically and without further action by
Administrative Agent, at such time that no Event of Default shall have occurred
and remain continuing and Borrowing Availability, calculated without giving
effect to any actions taken by Administrative Agent pursuant to the immediately
preceding sentence, is greater than the Borrowing Base Adjustment Limit and (y)
subject to the provisions of the immediately preceding clause (x), shall be
subject to the approval of Supermajority Required Lenders in the case of
adjustments, new criteria, changes in advance rates or the elimination of
Reserves which have the effect of making more credit available.

 


(A)           ELIGIBLE ACCOUNTS SHALL NOT INCLUDE ANY ACCOUNT OF ANY BORROWER OR
ANY OF ITS SUBSIDIARIES:


 

(I)            THAT DOES NOT ARISE FROM THE SALE OR RENTAL OF GOODS OR THE
PERFORMANCE OF SERVICES BY ANY BORROWER OR ANY OF ITS SUBSIDIARIES THAT ARE LOAN
PARTIES IN THE ORDINARY COURSE OF ITS BUSINESS AND IN THE AMOUNT OF THE ACCOUNT;

 

59

--------------------------------------------------------------------------------


 

(II)           (X) UPON WHICH ANY BORROWER’S OR ANY SUBSIDIARY’S RIGHT TO
RECEIVE PAYMENT IS NOT ABSOLUTE OR IS CONTINGENT UPON THE FULFILLMENT OF ANY
CONDITION WHATSOEVER OR (Y) AS TO WHICH ANY BORROWER OR ANY SUBSIDIARY IS NOT
LEGALLY ABLE TO BRING SUIT OR OTHERWISE ENFORCE ITS REMEDIES AGAINST THE ACCOUNT
DEBTOR THROUGH JUDICIAL PROCESS;

 

(III)          WITH RESPECT TO WHICH AN INVOICE, REASONABLY ACCEPTABLE TO
ADMINISTRATIVE AGENT  IN FORM AND SUBSTANCE, HAS NOT BEEN SENT TO THE APPLICABLE
ACCOUNT DEBTOR;

 

(IV)          THAT (X) IS NOT OWNED BY ANY BORROWER OR ANY SUBSIDIARY OR (Y) IS
SUBJECT TO ANY RIGHT, CLAIM, SECURITY INTEREST OR OTHER INTEREST OF ANY OTHER
PERSON, OTHER THAN LIENS IN FAVOR OF ADMINISTRATIVE AGENT, ON BEHALF OF ITSELF
AND LENDERS OR PERMITTED LIENS UNDER SECTION 7.01(B), (C), (H), (J), (K), (N),
(P), (Q), (U), (V), (X), (AA) AND (BB);

 

(V)           THAT IS THE OBLIGATION OF AN ACCOUNT DEBTOR LOCATED IN A FOREIGN
COUNTRY OTHER THAN CANADA UNLESS PAYMENT THEREOF IS ASSURED BY A LETTER OF
CREDIT ASSIGNED AND DELIVERED TO ADMINISTRATIVE AGENT, REASONABLY SATISFACTORY
TO ADMINISTRATIVE AGENT AS TO FORM, AMOUNT AND ISSUER;

 

(VI)          THAT ARISES WITH RESPECT TO GOODS THAT ARE DELIVERED ON A BILL AND
HOLD, CASH ON DELIVERY BASIS OR PLACED ON CONSIGNMENT, SALE OR RETURN, SALE ON
APPROVAL, GUARANTEED SALE OR OTHER TERMS BY REASON OF WHICH THE PAYMENT BY THE
ACCOUNT DEBTOR IS OR MAY BE CONDITIONAL;

 

(VII)         THAT IS IN DEFAULT, AS ESTABLISHED UPON THE OCCURRENCE OF ANY OF
THE FOLLOWING:

 

(A)          the Account is not paid within 90 days following its original
invoice date;

 

(B)           the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due; or

 

(C)           a petition is filed by or against any Account Debtor obligated
upon such Account under any bankruptcy law or any other federal, state or
foreign (including any provincial) receivership, insolvency relief or other law
or laws for the relief of debtors;

 

(VIII)        AS TO WHICH ADMINISTRATIVE AGENT’S LIEN THEREON, ON BEHALF OF
ITSELF AND LENDERS, IS NOT A FIRST PRIORITY PERFECTED LIEN;

 

(IX)           AS TO WHICH ANY OF THE REPRESENTATIONS OR WARRANTIES IN THE LOAN
DOCUMENTS ARE UNTRUE;

 

(X)            TO THE EXTENT SUCH ACCOUNT IS EVIDENCED BY A JUDGMENT, INSTRUMENT
OR CHATTEL PAPER (UNLESS SUCH CHATTEL PAPER HAS BEEN DELIVERED TO THE COLLATERAL
AGENT OR BEARS THE LEGEND SET FORTH IN SECTION 4 OF THE SECURITY AGREEMENT);

 

(XI)           TO THE EXTENT THAT BOTH (X) THE ACCOUNT REPRESENTS A PROGRESS
BILLING CONSISTING OF AN INVOICE FOR GOODS SOLD OR USED OR SERVICES RENDERED
PURSUANT TO A CONTRACT UNDER WHICH THE ACCOUNT DEBTOR’S OBLIGATION TO PAY THAT
INVOICE IS SUBJECT TO ANY BORROWER’S OR ANY SUBSIDIARY’S COMPLETION OF FURTHER
PERFORMANCE UNDER SUCH CONTRACT OR IS SUBJECT TO THE EQUITABLE LIEN OF A SURETY
BOND ISSUER AND (Y) THE AGGREGATE FACE AMOUNT OF ALL ACCOUNTS DESCRIBED IN THIS
CLAUSE (XI) EXCEEDS $500,000;

 

60

--------------------------------------------------------------------------------

 

(XII)          TO THE EXTENT THAT ANY DEFENSE, COUNTERCLAIM, SETOFF OR DISPUTE
HAS BEEN ASSERTED AS TO SUCH ACCOUNT, UP TO THE AMOUNT OF THE DEFENSE,
COUNTERCLAIM, SETOFF OR DISPUTE SO ASSERTED;

 

(XIII)         THAT ARISES FROM A SALE OR RENTAL TO ANY DIRECTOR, OFFICER, OTHER
EMPLOYEE OR AFFILIATE OF ANY LOAN PARTY, OR TO ANY ENTITY THAT HAS ANY COMMON
OFFICER OR DIRECTOR WITH ANY LOAN PARTY (IT BEING UNDERSTOOD AND AGREED THAT
SALES TO ANY PORTFOLIO COMPANIES OF SPONSOR SHALL NOT BE EXCLUDED FROM THE
CATEGORY OF ELIGIBLE ACCOUNTS SOLELY BY OPERATION OF THIS CLAUSE (XIII));

 

(XIV)        TO THE EXTENT THAT BOTH (X) THE ACCOUNT IS THE OBLIGATION OF AN
ACCOUNT DEBTOR THAT IS THE UNITED STATES GOVERNMENT, OR ANY DEPARTMENT, AGENCY
OR INSTRUMENTALITY THEREOF, UNLESS THE ADMINISTRATIVE AGENT, IN ITS SOLE
DISCRETION, HAS AGREED TO THE CONTRARY IN WRITING AND THE RELEVANT BORROWER OR A
SUBSIDIARY, IF NECESSARY OR DESIRABLE, HAS COMPLIED WITH RESPECT TO SUCH
OBLIGATION WITH THE FEDERAL ASSIGNMENT OF CLAIMS ACT OF 1940, AND (Y) THE
AGGREGATE FACE AMOUNT OF ALL ACCOUNTS DESCRIBED IN THIS CLAUSE (XIV) AND IN
CLAUSE (B)(XIV) BELOW WITH RESPECT TO UNBILLED ACCOUNTS, EXCEED $1,000,000;

 

(XV)         UNLESS THE AGGREGATE AMOUNT FOR ALL ACCOUNT DEBTORS WOULD NOT IN
THE REASONABLE DETERMINATION OF THE BORROWERS EXCEED $250,000, TO THE EXTENT ANY
BORROWER OR ANY SUBSIDIARY IS LIABLE FOR GOODS SOLD OR SERVICES RENDERED BY THE
APPLICABLE ACCOUNT DEBTOR TO ANY BORROWER OR ANY SUBSIDIARY BUT ONLY TO THE
EXTENT OF THE POTENTIAL OFFSET;

 

(XVI)        THAT IS THE OBLIGATION OF AN ACCOUNT DEBTOR IF FIFTY PERCENT (50%)
OR MORE OF THE DOLLAR AMOUNT OF ALL ACCOUNTS OWING BY THAT ACCOUNT DEBTOR ARE
INELIGIBLE UNDER THE OTHER CRITERIA SET FORTH IN THIS SECTION 2.15; OR

 

(XVII)       TO THE EXTENT THAT SUCH ACCOUNT, TOGETHER WITH ALL OTHER ACCOUNTS
OWING BY SUCH ACCOUNT DEBTOR AND ITS AFFILIATES AS OF ANY DATE OF DETERMINATION
EXCEED TEN PERCENT (10%) OF ALL ELIGIBLE ACCOUNTS AND/OR ALL ELIGIBLE UNBILLED
ACCOUNTS.

 


(B)           ELIGIBLE UNBILLED ACCOUNTS SHALL NOT INCLUDE ANY ACCOUNT OF ANY
BORROWER OR ANY OF ITS SUBSIDIARIES:


 

(I)            THAT DOES NOT ARISE FROM THE SALE OR RENTAL OF GOODS OR THE
PERFORMANCE OF SERVICES BY ANY BORROWER OR ANY OF ITS SUBSIDIARIES IN THE
ORDINARY COURSE OF ITS BUSINESS AND IN THE AMOUNT OF THE ACCOUNT ;

 

(II)           (X) UPON WHICH ANY BORROWER’S OR ANY SUBSIDIARY’S RIGHT TO
RECEIVE PAYMENT IS NOT ABSOLUTE OR IS CONTINGENT UPON THE FULFILLMENT OF ANY
CONDITION WHATSOEVER (OTHER THAN THE ISSUANCE OF AN INVOICE) OR (Y) AS TO WHICH
ANY BORROWER OR ANY SUBSIDIARY IS NOT LEGALLY ABLE TO BRING SUIT OR OTHERWISE
ENFORCE ITS REMEDIES AGAINST THE ACCOUNT DEBTOR THROUGH JUDICIAL PROCESS;

 

(III)          THAT IS NOT AN UNBILLED ACCOUNT;

 

(IV)          THAT (X) IS NOT OWNED BY ANY BORROWER OR ANY SUBSIDIARY OR (Y) IS
SUBJECT TO ANY RIGHT, CLAIM, SECURITY INTEREST OR OTHER INTEREST OF ANY OTHER
PERSON, OTHER THAN LIENS IN FAVOR OF THE COLLATERAL AGENT, ON BEHALF OF ITSELF
AND LENDERS;

 

(V)           THAT IS THE OBLIGATION OF AN ACCOUNT DEBTOR LOCATED IN A FOREIGN
COUNTRY OTHER THAN CANADA UNLESS PAYMENT THEREOF IS ASSURED BY A LETTER OF
CREDIT ASSIGNED AND DELIVERED TO THE COLLATERAL AGENT, REASONABLY SATISFACTORY
TO THE COLLATERAL AGENT AS TO FORM, AMOUNT AND ISSUER;

 

61

--------------------------------------------------------------------------------


 

(VI)          THAT ARISES WITH RESPECT TO GOODS THAT ARE DELIVERED ON A BILL AND
HOLD, CASH ON DELIVERY BASIS OR PLACED ON CONSIGNMENT, SALE OR RETURN, SALE ON
APPROVAL, GUARANTEED SALE OR OTHER TERMS BY REASON OF WHICH THE PAYMENT BY THE
ACCOUNT DEBTOR IS OR MAY BE CONDITIONAL;

 

(VII)         THAT IS IN DEFAULT, AS ESTABLISHED UPON THE OCCURRENCE OF ANY OF
THE FOLLOWING:

 

(A)          the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due; or

 

(B)           a petition is filed by or against any Account Debtor obligated
upon such Account under any bankruptcy law or any other federal, state or
foreign (including any provincial) receivership, insolvency relief or other law
or laws for the relief of debtors;

 

(C)           as to which the Collateral Agent’s Lien thereon, on behalf of
itself and Lenders, is not a first priority perfected Lien;

 

(VIII)        AS TO WHICH ANY OF THE REPRESENTATIONS OR WARRANTIES IN THE LOAN
DOCUMENTS ARE UNTRUE;

 

(IX)           TO THE EXTENT SUCH ACCOUNT IS EVIDENCED BY A JUDGMENT, INSTRUMENT
OR CHATTEL PAPER (UNLESS SUCH CHATTEL PAPER HAS BEEN DELIVERED TO THE COLLATERAL
AGENT OR BEARS THE LEGEND SET FORTH IN SECTION 4 OF THE SECURITY AGREEMENT);

 

(X)            THAT HAS REMAINED AN UNBILLED ACCOUNT FOR MORE THAN SEVEN (7)
BUSINESS DAYS FOLLOWING THE DATE OF THE BORROWING BASE CERTIFICATE THAT INCLUDES
SUCH UNBILLED ACCOUNTS AS ELIGIBLE UNBILLED ACCOUNTS.

 

(XI)           TO THE EXTENT THAT BOTH (X) THE ACCOUNT REPRESENTS A PROGRESS
BILLING CONSISTING OF AN INVOICE FOR GOODS SOLD OR USED OR SERVICES RENDERED
PURSUANT TO A CONTACT UNDER WHICH THE ACCOUNT DEBTOR’S OBLIGATION TO PAY THAT
INVOICE IS SUBJECT TO ANY BORROWER’S OR ANY SUBSIDIARY’S COMPLETION OF FURTHER
PERFORMANCE UNDER SUCH CONTRACT OR IS SUBJECT TO THE EQUITABLE LIEN OF A SURETY
BOND ISSUER AND (Y) THAT AGGREGATE FACE AMOUNT OF ALL ACCOUNTS DESCRIBED IN THIS
CLAUSE (XI) EXCEEDS $500,000;

 

(XII)          TO THE EXTENT THAT ANY DEFENSE, COUNTERCLAIM, SETOFF OR DISPUTE
HAS BEEN ASSERTED AS TO SUCH ACCOUNT, UP TO THE AMOUNT OF THE DEFENSE,
COUNTERCLAIM, SETOFF OR DISPUTE SO ASSERTED;

 

(XIII)         THAT ARISES FROM A SALE OR RENTAL TO ANY DIRECTOR, OFFICER, OTHER
EMPLOYEE OR AFFILIATE OF ANY LOAN PARTY, OR TO ANY ENTITY THAT HAS ANY COMMON
OFFICER OR DIRECTOR WITH ANY LOAN PARTY (IT BEING UNDERSTOOD AND AGREED THAT
SALES TO ANY PORTFOLIO COMPANIES OF SPONSOR SHALL NOT BE EXCLUDED FROM THE
CATEGORY OF ELIGIBLE ACCOUNTS SOLELY BY OPERATION OF THIS CLAUSE (XIII));

 

(XIV)        TO THE EXTENT THAT BOTH (X) THE ACCOUNT IS THE OBLIGATION OF AN
ACCOUNT DEBTOR THAT IS THE UNITED STATES GOVERNMENT, OR ANY DEPARTMENT, AGENCY
OR INSTRUMENTALITY THEREOF, UNLESS THE ADMINISTRATIVE AGENT, IN ITS SOLE
DISCRETION, HAS AGREED TO THE CONTRARY IN WRITING AND THE RELEVANT BORROWER OR A
SUBSIDIARY, IF NECESSARY OR DESIRABLE, HAS COMPLIED WITH RESPECT TO SUCH
OBLIGATION WITH THE FEDERAL ASSIGNMENT OF CLAIMS ACT OF 1940, AND (Y) THE
AGGREGATE FACE AMOUNT OF ALL ACCOUNTS DESCRIBED IN THIS CLAUSE (XIV) AND IN
CLAUSE (A)(XIV) ABOVE WITH RESPECT TO BILLED ACCOUNTS, EXCEED $1,000,000;

 

62

--------------------------------------------------------------------------------


 

(XV)         UNLESS THE AGGREGATE AMOUNT FOR ALL ACCOUNT DEBTORS WOULD NOT IN
THE REASONABLE DETERMINATION OF THE BORROWERS EXCEED $250,000, TO THE EXTENT ANY
BORROWER OR ANY SUBSIDIARY IS LIABLE FOR GOODS SOLD OR SERVICES RENDERED BY THE
APPLICABLE ACCOUNT DEBTOR TO ANY BORROWER OR ANY SUBSIDIARY BUT ONLY TO THE
EXTENT OF THE POTENTIAL OFFSET;

 

(XVI)        THAT IS THE OBLIGATION OF AN ACCOUNT DEBTOR IF FIFTY PERCENT (50%)
OR MORE OF THE DOLLAR AMOUNT OF ALL ACCOUNTS OWING BY THAT ACCOUNT DEBTOR ARE
INELIGIBLE UNDER THE OTHER CRITERIA SET FORTH IN THIS SECTION 2.15;

 

(XVII)       TO THE EXTENT THAT SUCH ACCOUNT, TOGETHER WITH ALL OTHER ACCOUNTS
OWING BY SUCH ACCOUNT DEBTOR AND ITS AFFILIATES AS OF ANY DATE OF DETERMINATION
EXCEED TEN PERCENT (10%) OF ALL ELIGIBLE ACCOUNTS AND/OR ALL ELIGIBLE UNBILLED
ACCOUNTS.

 

SECTION 2.16. Eligible Rental Equipment, Eligible Wholesale Disposables and
Eligible Equipment Disposables.

 

. All of the Rental Equipment, Wholesale Disposables and Equipment Disposables
owned by any Borrower or any of its Subsidiaries and reflected in the most
recent Borrowing Base Certificate (to the extent required to be reflected
pursuant to Section 6.01(e)) delivered by Borrowers to Administrative Agent
shall be “Eligible Rental Equipment”, “Eligible Wholesale Disposables” and
“Eligible Equipment Disposables” for purposes of this Agreement, respectively,
except any Inventory or Equipment (as applicable) to which any of the
exclusionary criteria set forth below applies. Administrative Agent shall have
the right, in its commercially reasonable judgment that there has been a
material and adverse change from historical performance with respect to the
value of Eligible Rental Equipment, Eligible Wholesale Disposables and/or
Eligible Equipment Disposables, at any time either (x) an Event of Default has
occurred and is then continuing and/or (y) Borrowing Availability is less than
the Borrowing Base Adjustment Limit, to (i) establish, modify or eliminate
Reserves against Eligible Rental Equipment, Eligible Wholesale Disposables and
Eligible Equipment Disposables from time to time, and/or (ii) adjust from time
to time any of the criteria set forth below, establish new criteria and adjust
advance rates with respect to Eligible Rental Equipment, Eligible Wholesale
Disposables and Eligible Equipment Disposables, in each case effective on prior
written notice delivered by the Administrative Agent to Borrowers, the effect of
which, along with any other changes to Reserves, eligibility criteria, advance
rates and the exercise of other Administrative Agent rights under this Section
2.15 and/or under Section 2.16, shall not reduce the Borrowing Base by an
aggregate amount in excess of the Borrowing Base Adjustment Limit. Any exercise
of rights by Administrative Agent pursuant to the immediately preceding sentence
(A) shall be reversed, automatically and without further action by
Administrative Agent, at such time that no Event of Default shall have occurred
and remain continuing and Borrowing Availability, calculated without giving
effect to any actions taken by Administrative Agent pursuant to the immediately
preceding sentence, is greater than the Borrowing Base Adjustment Limit and (B)
subject to the provisions of the immediately preceding clause (A), shall be
subject to the approval of (i) Supermajority Required Lenders in the case of
adjustments, new criteria, changes in advance rates or the elimination of
Reserves which have the effect of making more credit available and (ii)
Supermajority Required Lenders in the case of adjustments, new criteria, changes
in advance rates or the elimination of Reserves, the effect of which is to make
credit available to Borrowers in respect of Rental Equipment, Wholesale
Disposables and Equipment Disposables in excess of eighty five percent (85%) of
the orderly liquidation value of such assets as reflected in the appraisal of
such assets most recently conducted by or at the request of Administrative
Agent. If any Eligible Wholesale Deliverables or Eligible Equipment Disposables
are located at any leased location of Borrowers, the Administrative Agent shall
have the right, in its commercially reasonable judgment, to establish Lease
Payment Reserves against such Eligible Wholesale Deliverables and/or Eligible
Equipment Disposables effective upon five (5) days prior written notice
delivered by the Administrative Agent to the Borrowers. Eligible Rental
Equipment, Eligible

 

63

--------------------------------------------------------------------------------


 

Wholesale Disposables and Eligible Equipment Disposables shall not include any
Inventory or Equipment of any Borrower or any of its Subsidiaries that:

 


(A)           IS NOT OWNED BY A BORROWER OR A SUBSIDIARY FREE AND CLEAR OF ALL
LIENS AND RIGHTS OF ANY OTHER PERSON (INCLUDING THE RIGHTS OF A PURCHASER THAT
HAS MADE PROGRESS PAYMENTS AND THE RIGHTS OF A SURETY THAT HAS ISSUED A BOND TO
ASSURE ANY BORROWER’S OR ANY SUBSIDIARY’S PERFORMANCE WITH RESPECT TO ANY
INVENTORY, BUT EXCLUDING THE RIGHTS OF ANY CUSTOMER UNDER A CUSTOMER CONTRACT
ENTERED INTO BY ANY BORROWER IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT
WITH PAST PRACTICES), EXCEPT THE LIENS IN FAVOR OF THE COLLATERAL AGENT, ON
BEHALF OF ITSELF AND LENDERS, AND PERMITTED LIENS UNDER SECTION 7.01(B), (C),
(H), (J), (K), (N), (P), (Q), (U), (V), (X), (AA) AND (BB), PROVIDED THAT SUCH
PERMITTED LIENS ARE JUNIOR TO THE LIENS IN FAVOR OF THE COLLATERAL AGENT, ON
BEHALF OF ITSELF AND LENDERS;


 


(B)           IS COVERED BY A NEGOTIABLE DOCUMENT OF TITLE, UNLESS SUCH DOCUMENT
HAS BEEN DELIVERED TO THE COLLATERAL AGENT WITH ALL NECESSARY ENDORSEMENTS, FREE
AND CLEAR OF ALL LIENS EXCEPT THOSE IN FAVOR OF THE COLLATERAL AGENT AND
LENDERS;


 


(C)           IS UNRENTABLE, OBSOLETE, OR SLOW MOVING;


 


(D)           CONSISTS OF DISPLAY ITEMS OR PACKING OR SHIPPING MATERIALS,
MANUFACTURING SUPPLIES OR WORK IN PROCESS INVENTORY;


 


(E)           IS NOT OF A TYPE HELD FOR SALE OR RENT IN THE ORDINARY COURSE OF
ANY BORROWER’S OR ANY SUBSIDIARY’S BUSINESS;


 


(F)            IS NOT SUBJECT TO A FIRST PRIORITY LIEN IN FAVOR OF THE
COLLATERAL AGENT ON BEHALF OF ITSELF AND LENDERS, SUBJECT TO PERMITTED LIENS
UNDER SECTION 7.01(E) IN FAVOR OF LANDLORDS AND BAILEES;


 


(G)           BREACHES ANY OF THE REPRESENTATIONS OR WARRANTIES PERTAINING TO
INVENTORY SET FORTH IN THE LOAN DOCUMENTS;


 


(H)           IS NOT IN COMPLIANCE WITH ENVIRONMENTAL LAWS;


 


(I)            IS NOT COVERED BY CASUALTY INSURANCE REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT;


 


(J)            IS NOT LOCATED IN THE UNITED STATES OF AMERICA OR CANADA; OR


 


(K)           IS PLACED ON CONSIGNMENT, SALE OR RETURN OR SALE ON APPROVAL.


 

ARTICLE 3

 


TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

SECTION 3.01. Taxes. (a)  Except as provided in this Section 3.01, any and all
payments by any Borrower to or for the account of any Agent or any Lender under
any Loan Document shall be made free and clear of and without deduction for any
and all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities
(including additions to tax, penalties and interest) with respect thereto,
excluding, in the case of each Agent and each Lender, (i) taxes imposed on or
measured by its net income and franchise (and similar) taxes imposed on it in
lieu of net income taxes, by the United States and the jurisdiction (or any
political subdivision thereof) under the Laws of which such Agent or such
Lender, as the case may be, is organized or in which its principal office is
located or in the case of any Lender, in which its Lending Office is

 

64

--------------------------------------------------------------------------------


 

located, and (ii) any branch profits tax imposed by the United States, and all
liabilities (including additions to tax, penalties and interest) with respect
thereto (all such non-excluded taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and liabilities being
hereinafter referred to as “Taxes”). If any Borrower shall be required by any
Laws to deduct any Taxes from or in respect of any sum payable under any Loan
Document to any Agent or any Lender, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.01), each of such
Agent and such Lender receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Borrower shall make such deductions,
(iii) such Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Laws, and (iv) within
thirty (30) days after the date of such payment, such Borrower shall furnish to
such Agent or Lender (as the case may be) the original or a certified copy of a
receipt evidencing payment thereof to the extent such a receipt is issued
therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Administrative Agent; provided that no Borrower shall be
obligated to make any such payment to any Agent or any Lender (as the case may
be) in respect of penalties, interest and other liabilities attributable to
Taxes or Other Taxes if and to the extent that such penalties, interest and
other liabilities are attributable to the gross negligence or willful misconduct
of such Agent or such Lender (as the case may be); provided further that if any
Borrower reasonably believes that such taxes were not correctly or legally
asserted by any Agent or Any Lender, such Agent or such Lender, as the case may
be, will use reasonable efforts to cooperate with the Borrowers to obtain a
refund of such taxes so long as such efforts would not, in the sole
determination of the Agent or such Lender (as the case may be) result in any
additional costs, expenses or risks or be otherwise disadvantageous to it.

 


(B)           IN ADDITION, EACH BORROWER AGREES TO PAY ANY AND ALL PRESENT OR
FUTURE STAMP, COURT OR DOCUMENTARY TAXES AND ANY OTHER EXCISE, PROPERTY,
INTANGIBLE OR MORTGAGE RECORDING TAXES OR CHARGES OR SIMILAR LEVIES WHICH ARISE
FROM ANY PAYMENT MADE UNDER ANY LOAN DOCUMENT OR FROM THE EXECUTION, DELIVERY,
PERFORMANCE, ENFORCEMENT OR REGISTRATION OF, OR OTHERWISE WITH RESPECT TO, ANY
LOAN DOCUMENT (HEREINAFTER REFERRED TO AS “OTHER TAXES”).


 


(C)           EACH BORROWER AGREES TO INDEMNIFY EACH AGENT AND EACH LENDER FOR
(I) THE FULL AMOUNT OF TAXES AND OTHER TAXES(INCLUDING ANY TAXES OR OTHER TAXES
IMPOSED OR ASSERTED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION
3.01) PAID BY SUCH AGENT AND SUCH LENDER, AND (II) ANY LIABILITY (INCLUDING
ADDITIONS TO TAX, PENALTIES, INTEREST AND EXPENSES) ARISING THEREFROM OR WITH
RESPECT THERETO, IN EACH CASE WHETHER OR NOT SUCH TAXES OR OTHER TAXES WERE
CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY;
PROVIDED THAT SUCH AGENT OR LENDER, AS THE CASE MAY BE, PROVIDES SUCH BORROWER
WITH A WRITTEN STATEMENT THEREOF SETTING FORTH IN REASONABLE DETAIL THE BASIS
AND CALCULATION OF SUCH AMOUNTS. PAYMENT UNDER THIS SECTION 3.01(C) SHALL BE
MADE WITHIN THIRTY (30) DAYS AFTER THE DATE SUCH LENDER OR SUCH AGENT MAKES A
WRITTEN DEMAND THEREFOR. NOTWITHSTANDING ANYTHING CONTAINED IN THIS SECTION 3.01
TO THE CONTRARY, THE BORROWERS SHALL BE UNDER NO OBLIGATION TO ANY AGENT OR ANY
LENDER WITH RESPECT TO ANY ADDITIONAL AMOUNTS DESCRIBED IN SUBSECTIONS (A), (B)
AND (C) OF THIS SECTION 3.01 TO THE EXTENT INCURRED PRIOR TO THE ONE
HUNDRED-EIGHTIETH (180TH) DAY PRECEDING THE DATE ON WHICH THE BORROWERS RECEIVED
NOTICE BY SUCH AGENT OR SUCH LENDER OF SUCH ADDITIONAL AMOUNTS, UNLESS THE
REQUIREMENT RESULTING IN SUCH ADDITIONAL AMOUNTS BECOMES EFFECTIVE DURING SUCH
180 DAY PERIOD AND RETROACTIVELY APPLIES TO A DATE OCCURRING PRIOR TO SUCH 180
DAY PERIOD, IN WHICH CASE THE BORROWERS SHALL BE RESPONSIBLE FOR ALL SUCH
ADDITIONAL AMOUNTS DESCRIBED IN SUBSECTIONS (A), (B) AND (C) OF THIS SECTION
3.01 FROM AND AFTER SUCH DATE OF EFFECTIVENESS.


 


(D)           NO BORROWER SHALL BE REQUIRED PURSUANT TO THIS SECTION 3.01 TO PAY
ANY ADDITIONAL AMOUNT TO, OR TO INDEMNIFY, ANY LENDER OR AGENT, AS THE CASE MAY
BE, TO THE EXTENT THAT SUCH LENDER OR SUCH AGENT BECOMES SUBJECT TO TAXES
SUBSEQUENT TO THE CLOSING DATE (OR, IF LATER, THE DATE SUCH LENDER OR AGENT
BECOMES A PARTY TO THIS AGREEMENT) AS A RESULT OF A CHANGE IN THE PLACE OF
ORGANIZATION OF SUCH LENDER OR

 

65

--------------------------------------------------------------------------------


 


AGENT OR A CHANGE IN THE LENDING OFFICE OF SUCH LENDER, EXCEPT TO THE EXTENT
THAT ANY SUCH CHANGE IS REQUESTED OR REQUIRED IN WRITING BY ANY BORROWER (AND
PROVIDED THAT NOTHING IN THIS CLAUSE (D) SHALL BE CONSTRUED AS RELIEVING ANY
BORROWER FROM ANY OBLIGATION TO MAKE SUCH PAYMENTS OR INDEMNIFICATION IN THE
EVENT OF A CHANGE IN LENDING OFFICE OR PLACE OF ORGANIZATION THAT PRECEDES A
CHANGE IN LAW TO THE EXTENT SUCH TAXES RESULT FROM A CHANGE IN LAW).


 


(E)           IF A LENDER OR AN AGENT IS SUBJECT TO UNITED STATES WITHHOLDING
TAX AT A RATE IN EXCESS OF ZERO PERCENT AT THE TIME SUCH LENDER OR SUCH AGENT,
AS THE CASE MAY BE, FIRST BECOMES A PARTY TO THIS AGREEMENT, WITHHOLDING TAX AT
SUCH RATE (OR AT A LESSER RATE TO WHICH SUCH LENDER OR AGENT IS ENTITLED UNDER
AN APPLICABLE TREATY) AT SUCH TIME SHALL BE CONSIDERED EXCLUDED FROM TAXES;
PROVIDED THAT, IF AT THE DATE OF THE ASSIGNMENT AND ASSUMPTION PURSUANT TO WHICH
A LENDER BECOMES A PARTY TO THIS AGREEMENT, THE LENDER ASSIGNOR WAS ENTITLED TO
PAYMENTS UNDER CLAUSE (A) OF THIS SECTION 3.01 IN RESPECT OF UNITED STATES
WITHHOLDING TAX WITH RESPECT TO INTEREST PAID AT SUCH DATE, THEN, TO SUCH
EXTENT, THE TERM TAXES SHALL INCLUDE (IN ADDITION TO WITHHOLDING TAXES THAT MAY
BE IMPOSED IN THE FUTURE OR OTHER AMOUNTS OTHERWISE INCLUDABLE IN TAXES) UNITED
STATES WITHHOLDING TAX, IF ANY, APPLICABLE WITH RESPECT TO THE LENDER ASSIGNEE
ON SUCH DATE. ANY LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF
WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE BORROWER IS
LOCATED OR ANY TREATY TO WHICH THE NETHERLANDS IS A PARTY, WITH RESPECT TO
PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE
APPROPRIATE AGENT), AT THE REASONABLE WRITTEN REQUEST OF THE BORROWER, SUCH
PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS
WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE;
PROVIDED THAT SUCH LENDER IS LEGALLY ENTITLED TO COMPLETE, EXECUTE AND DELIVER
SUCH DOCUMENTATION AND IN SUCH LENDER’S JUDGMENT SUCH COMPLETION, EXECUTION OR
DELIVERY WOULD NOT MATERIALLY PREJUDICE THE LEGAL POSITION OF SUCH LENDER; AND
PROVIDED FURTHER, THAT IF ANY FORM OR DOCUMENT REFERRED TO IN THIS SECTION 3.01
REQUIRES THE DISCLOSURE OF INFORMATION, OTHER THAN INFORMATION NECESSARY TO
COMPUTE THE TAX PAYABLE AND INFORMATION REQUIRED ON THE DATE HEREOF BY THE
RELEVANT TAXING AUTHORITY, THAT THE APPLICABLE LENDER OR AGENT CONSIDERS TO BE
CONFIDENTIAL, SUCH LENDER OR AGENT SHALL GIVE NOTICE THEREOF TO THE BORROWER AND
SHALL NOT BE OBLIGATED TO INCLUDE IN SUCH FORM OR DOCUMENT SUCH CONFIDENTIAL
INFORMATION.


 


(F)            IF ANY LENDER OR AGENT SHALL BECOME AWARE THAT IT IS ENTITLED TO
RECEIVE A REFUND IN RESPECT OF AMOUNTS PAID BY ANY BORROWER PURSUANT TO THIS
SECTION 3.01, WHICH REFUND IN THE GOOD FAITH JUDGMENT OF SUCH LENDER OR AGENT IS
ALLOCABLE TO SUCH PAYMENT, IT SHALL PROMPTLY NOTIFY SUCH BORROWER OF THE
AVAILABILITY OF SUCH REFUND AND SHALL, WITHIN THIRTY (30) DAYS THEREAFTER, APPLY
FOR SUCH REFUND; PROVIDED THAT IN THE SOLE JUDGMENT OF THE LENDER OR AGENT,
APPLYING FOR SUCH REFUND WOULD NOT CAUSE SUCH PERSON TO SUFFER ANY MATERIAL
ECONOMIC, LEGAL OR REGULATORY DISADVANTAGE. IF ANY LENDER OR AGENT RECEIVES A
REFUND IN RESPECT OF ANY TAXES OR OTHER TAXES AS TO WHICH INDEMNIFICATION OR
ADDITIONAL AMOUNTS HAVE BEEN PAID TO IT BY ANY BORROWER PURSUANT TO THIS SECTION
3.01, IT SHALL PROMPTLY REMIT SUCH REFUND (INCLUDING ANY INTEREST INCLUDED IN
SUCH REFUND) TO SUCH BORROWER (TO THE EXTENT THAT IT DETERMINES THAT IT CAN DO
SO WITHOUT PREJUDICE TO THE RETENTION OF THE REFUND), NET OF ALL REASONABLE
OUT-OF-POCKET EXPENSES OF THE LENDER OR AGENT, AS THE CASE MAY BE; PROVIDED THAT
SUCH BORROWER, UPON THE REQUEST OF THE LENDER OR AGENT, AS THE CASE MAY BE,
AGREES PROMPTLY TO RETURN SUCH REFUND TO SUCH PARTY IN THE EVENT SUCH PARTY IS
REQUIRED TO REPAY SUCH REFUND TO THE RELEVANT TAXING AUTHORITY. SUCH LENDER OR
AGENT, AS THE CASE MAY BE, SHALL, AT SUCH BORROWER’S REQUEST, PROVIDE SUCH
BORROWER WITH A COPY OF ANY NOTICE OF ASSESSMENT OR OTHER EVIDENCE OF THE
REQUIREMENT TO REPAY SUCH REFUND RECEIVED FROM THE RELEVANT TAXING AUTHORITY
(PROVIDED THAT SUCH LENDER OR AGENT MAY DELETE ANY INFORMATION THEREIN THAT SUCH
LENDER OR AGENT DEEMS CONFIDENTIAL). NOTHING HEREIN CONTAINED SHALL INTERFERE
WITH THE RIGHT OF A LENDER OR AGENT TO ARRANGE ITS TAX AFFAIRS IN WHATEVER
MANNER IT THINKS FIT NOR OBLIGE ANY LENDER OR AGENT TO CLAIM ANY TAX REFUND OR
TO DISCLOSE ANY INFORMATION RELATING TO ITS TAX AFFAIRS OR ANY COMPUTATIONS IN
RESPECT THEREOF OR REQUIRE ANY LENDER OR AGENT TO DO ANYTHING THAT WOULD
PREJUDICE ITS ABILITY TO BENEFIT FROM ANY OTHER REFUNDS, CREDITS, RELIEFS,
REMISSIONS OR REPAYMENTS TO WHICH IT MAY BE ENTITLED.

 

66

--------------------------------------------------------------------------------


 


 


(G)           EACH LENDER AGREES THAT, UPON THE OCCURRENCE OF ANY EVENT GIVING
RISE TO THE OPERATION OF SECTION 3.01(A) OR SECTION 3.01(C) WITH RESPECT TO SUCH
LENDER IT WILL, IF REQUESTED BY THE RELEVANT BORROWER, USE COMMERCIALLY
REASONABLE EFFORTS (SUBJECT TO SUCH LENDER’S OVERALL INTERNAL POLICIES OF
GENERAL APPLICATION AND LEGAL AND REGULATORY RESTRICTIONS) TO AVOID THE
CONSEQUENCES OF SUCH EVENT, INCLUDING TO DESIGNATE ANOTHER LENDING OFFICE FOR
ANY LOAN OR LETTER OF CREDIT AFFECTED BY SUCH EVENT; PROVIDED THAT SUCH EFFORTS
ARE MADE ON TERMS THAT, IN THE REASONABLE JUDGMENT OF SUCH LENDER, CAUSE SUCH
LENDER AND ITS LENDING OFFICE(S) TO SUFFER NO MATERIAL ECONOMIC, LEGAL OR
REGULATORY DISADVANTAGE, AND PROVIDED FURTHER THAT NOTHING IN THIS SECTION
3.01(G) SHALL AFFECT OR POSTPONE ANY OF THE OBLIGATIONS OF ANY BORROWER OR THE
RIGHTS OF THE LENDER PURSUANT TO SECTION 3.01(A) AND SECTION 3.01(C).


 

SECTION 3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the Borrowers through
the Administrative Agent, any obligation of such Lender to make Eurodollar Rate
Loans or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, each such
Borrower (i) may revoke any pending request for a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans or (ii) shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, each such Borrower shall also pay
accrued interest on the amount so prepaid or converted. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

 

SECTION 3.03. Inability to Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or that the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, or that Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and the Interest Period of such Eurodollar Rate
Loan the Administrative Agent will promptly so notify each Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, each Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

 

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans. (a)  If any Lender reasonably determines in good faith
that as a result of the introduction of or any change in or in the
interpretation of any Law, in each case after the date hereof, or such Lender’s
compliance therewith, there shall be any increase in the cost to such Lender of
agreeing to make or making, funding or maintaining Eurodollar Rate Loans or (as
the case may be) issuing or participating in Letters of Credit, or a reduction
in the amount received or receivable by such Lender in connection with any of
the foregoing (excluding for purposes of this Section 3.04(a) any such increased
costs or reduction in amount resulting from (i) taxes (as to which Section 3.01
shall govern), (ii) changes in the basis of taxation of overall net income or
overall gross income (including branch profits), and franchise (and similar)
taxes imposed in lieu of net income taxes, by the United States or any foreign

 

67

--------------------------------------------------------------------------------


 

jurisdiction or any political subdivision of either thereof under the Laws of
which such Lender is organized or maintains a Lending Office and (iii) reserve
requirements contemplated by Section 3.04(c), then from time to time each such
Borrower (A) may revoke any pending request for a Borrowing of Eurodollar Rate
Loans conversion to or continuation of Eurodollar Rate Loans or (B) within
thirty (30) days after written demand by such Lender setting forth in reasonable
detail such increased costs or reduction (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.06), the relevant
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction.

 


(B)           IF ANY LENDER REASONABLY DETERMINES IN GOOD FAITH THAT THE
INTRODUCTION OF ANY LAW REGARDING CAPITAL ADEQUACY OR ANY CHANGE THEREIN OR IN
THE INTERPRETATION THEREOF, IN EACH CASE AFTER THE DATE HEREOF, OR COMPLIANCE BY
SUCH LENDER (OR ITS LENDING OFFICE) THEREWITH, HAS THE EFFECT OF REDUCING THE
RATE OF RETURN ON THE CAPITAL OF SUCH LENDER OR ANY CORPORATION CONTROLLING SUCH
LENDER AS A CONSEQUENCE OF SUCH LENDER’S OBLIGATIONS HEREUNDER (TAKING INTO
CONSIDERATION ITS POLICIES WITH RESPECT TO CAPITAL ADEQUACY AND SUCH LENDER’S
DESIRED RETURN ON CAPITAL), THEN FROM TIME TO TIME (I) EACH SUCH BORROWER MAY
REVOKE ANY PENDING REQUEST FOR A BORROWING OF, CONVERSION TO OR CONTINUATION OF
EURODOLLAR RATE LOANS, (II) WITHIN THIRTY (30) DAYS AFTER WRITTEN DEMAND BY SUCH
LENDER SETTING FORTH IN REASONABLE DETAIL THE CHARGE AND THE CALCULATION OF SUCH
REDUCED RATE OF RETURN (WITH A COPY OF SUCH DEMAND TO THE ADMINISTRATIVE AGENT
GIVEN IN ACCORDANCE WITH SECTION 3.06), THE RELEVANT BORROWER SHALL PAY TO SUCH
LENDER SUCH ADDITIONAL AMOUNTS AS WILL COMPENSATE SUCH LENDER FOR SUCH
REDUCTION.


 


(C)           EACH BORROWER SHALL PAY TO EACH LENDER, (I) AS LONG AS SUCH LENDER
SHALL BE REQUIRED TO MAINTAIN RESERVES WITH RESPECT TO LIABILITIES OR ASSETS
CONSISTING OF OR INCLUDING EUROCURRENCY FUNDS OR DEPOSITS (CURRENTLY KNOWN AS
“EUROCURRENCY LIABILITIES”), ADDITIONAL INTEREST ON THE UNPAID PRINCIPAL AMOUNT
OF EACH EURODOLLAR RATE LOAN EQUAL TO THE ACTUAL COSTS OF SUCH RESERVES
ALLOCATED TO SUCH LOAN BY SUCH LENDER (AS DETERMINED BY SUCH LENDER IN GOOD
FAITH, WHICH DETERMINATION SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST
ERROR), AND (II) AS LONG AS SUCH LENDER SHALL BE REQUIRED TO COMPLY WITH ANY
RESERVE RATIO REQUIREMENT OR ANALOGOUS REQUIREMENT OF ANY OTHER CENTRAL BANKING
OR FINANCIAL REGULATORY AUTHORITY IMPOSED IN RESPECT OF THE MAINTENANCE OF THE
REVOLVING CREDIT COMMITMENTS OR THE FUNDING OF THE EURODOLLAR RATE LOANS SUCH
ADDITIONAL COSTS (EXPRESSED AS A PERCENTAGE PER ANNUM AND ROUNDED UPWARDS, IF
NECESSARY, TO THE NEAREST FIVE DECIMAL PLACES) EQUAL TO THE ACTUAL COSTS
ALLOCATED TO SUCH REVOLVING CREDIT COMMITMENT OR LOAN BY SUCH LENDER (AS
DETERMINED BY SUCH LENDER IN GOOD FAITH, WHICH DETERMINATION SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR) WHICH IN EACH CASE SHALL BE DUE AND PAYABLE ON EACH DATE
ON WHICH INTEREST IS PAYABLE ON SUCH LOAN; PROVIDED SUCH BORROWER SHALL HAVE
RECEIVED AT LEAST THIRTY (30) DAYS’ PRIOR NOTICE (WITH A COPY TO THE
ADMINISTRATIVE AGENT) OF SUCH ADDITIONAL INTEREST OR COST FROM SUCH LENDER. IF A
LENDER FAILS TO GIVE NOTICE THIRTY (30) DAYS PRIOR TO THE RELEVANT INTEREST
PAYMENT DATE, SUCH ADDITIONAL INTEREST OR COST SHALL BE DUE AND PAYABLE THIRTY
(30) DAYS FROM RECEIPT OF SUCH NOTICE.


 


(D)           NO BORROWER SHALL BE REQUIRED TO COMPENSATE A LENDER PURSUANT TO
SECTION 3.04(A), SECTION 3.04(B) OR SECTION 3.04(C) FOR ANY SUCH INCREASED COST
OR REDUCTION INCURRED MORE THAN NINETY (90) DAYS PRIOR TO THE DATE THAT SUCH
LENDER DEMANDS, OR NOTIFIES SUCH BORROWER OF ITS INTENTION TO DEMAND,
COMPENSATION THEREFOR; PROVIDED THAT, IF THE CIRCUMSTANCE GIVING RISE TO SUCH
INCREASED COST OR REDUCTION IS RETROACTIVE, THEN SUCH 90-DAY PERIOD REFERRED TO
ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF.


 


(E)           IF ANY LENDER REQUESTS COMPENSATION UNDER THIS SECTION 3.04, THEN
SUCH LENDER WILL, IF REQUESTED BY THE RELEVANT BORROWER, USE COMMERCIALLY
REASONABLE EFFORTS TO DESIGNATE ANOTHER LENDING OFFICE FOR ANY LOAN OR LETTER OF
CREDIT AFFECTED BY SUCH EVENT; PROVIDED THAT SUCH EFFORTS ARE MADE ON TERMS
THAT, IN THE REASONABLE JUDGMENT OF SUCH LENDER, CAUSE SUCH LENDER AND ITS
LENDING OFFICE(S) TO SUFFER NO MATERIAL ECONOMIC, LEGAL OR REGULATORY
DISADVANTAGE, AND PROVIDED FURTHER THAT NOTHING IN THIS

 

68

--------------------------------------------------------------------------------


 


SECTION 3.04(E) SHALL AFFECT OR POSTPONE ANY OF THE OBLIGATIONS OF ANY BORROWER
OR THE RIGHTS OF SUCH LENDER PURSUANT TO SECTION 3.04(A), SECTION 3.04(B),
SECTION 3.04(C) OR SECTION 3.04(D).


 

SECTION 3.05. Funding Losses. Upon demand of any Lender from time to time, each
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense incurred by it as a result of:

 


(A)           ANY CONTINUATION, CONVERSION, PAYMENT OR PREPAYMENT OF ANY LOAN
OTHER THAN A BASE RATE LOAN ON A DAY OTHER THAN THE LAST DAY OF THE INTEREST
PERIOD FOR SUCH LOAN (WHETHER VOLUNTARY, MANDATORY, AUTOMATIC, BY REASON OF
ACCELERATION, OR OTHERWISE); OR


 


(B)           ANY FAILURE BY ANY BORROWER (FOR A REASON OTHER THAN THE FAILURE
OF SUCH LENDER TO MAKE A LOAN) TO PREPAY, BORROW, CONTINUE OR CONVERT ANY LOAN
OTHER THAN A BASE RATE LOAN ON THE DATE OR IN THE AMOUNT NOTIFIED BY SUCH
BORROWER;


 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

 

For purposes of calculating amounts payable by a Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

SECTION 3.06. Matters Applicable to Requests for Compensation. (a)  Any Agent or
any Lender claiming compensation under this Article 3 shall deliver a
certificate to the applicable Borrower setting forth in reasonable detail the
additional amount or amounts to be paid to it hereunder, which shall be
conclusive in the absence of manifest error. In determining such amount, such
Agent or such Lender may use any reasonable averaging and attribution methods.

 


(B)           WITH RESPECT TO ANY LENDER’S CLAIM FOR COMPENSATION UNDER SECTION
3.02, SECTION 3.03 OR SECTION 3.04, NO BORROWER SHALL BE REQUIRED TO COMPENSATE
SUCH LENDER FOR ANY AMOUNT INCURRED MORE THAN NINETY (90) DAYS PRIOR TO THE DATE
THAT SUCH LENDER NOTIFIES THE RELEVANT BORROWER OF THE EVENT THAT GIVES RISE TO
SUCH CLAIM; PROVIDED THAT, IF THE CIRCUMSTANCE GIVING RISE TO SUCH INCREASED
COST OR REDUCTION IS RETROACTIVE, THEN SUCH 90-DAY PERIOD REFERRED TO ABOVE
SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF. IF ANY
LENDER REQUESTS COMPENSATION BY A BORROWER UNDER SECTION 3.04, SUCH BORROWER
MAY, BY NOTICE TO SUCH LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT), SUSPEND
THE OBLIGATION OF SUCH LENDER TO MAKE OR CONTINUE EURODOLLAR RATE LOANS FROM ONE
INTEREST PERIOD TO ANOTHER, OR TO CONVERT BASE RATE LOANS INTO EURODOLLAR RATE
LOANS, UNTIL THE EVENT OR CONDITION GIVING RISE TO SUCH REQUEST CEASES TO BE IN
EFFECT (IN WHICH CASE THE PROVISIONS OF SECTION 3.06(C) SHALL BE APPLICABLE);
PROVIDED THAT SUCH SUSPENSION SHALL NOT AFFECT THE RIGHT OF SUCH LENDER TO
RECEIVE THE COMPENSATION SO REQUESTED.


 


(C)           IF THE OBLIGATION OF ANY LENDER TO MAKE OR CONTINUE ANY EURODOLLAR
RATE LOAN FROM ONE INTEREST PERIOD TO ANOTHER, OR TO CONVERT BASE RATE LOANS
INTO EURODOLLAR RATE LOANS SHALL BE SUSPENDED PURSUANT TO SECTION 3.06(B)
HEREOF, SUCH LENDER’S EURODOLLAR RATE LOANS SHALL BE AUTOMATICALLY CONVERTED
INTO BASE RATE LOANS ON THE LAST DAY(S) OF THE THEN CURRENT INTEREST PERIOD(S)
FOR SUCH EURODOLLAR RATE LOANS (OR, IN THE CASE OF AN IMMEDIATE CONVERSION
REQUIRED BY SECTION 3.02, ON SUCH EARLIER DATE AS REQUIRED BY LAW) AND, UNLESS
AND UNTIL SUCH LENDER GIVES NOTICE AS PROVIDED BELOW THAT THE CIRCUMSTANCES
SPECIFIED IN SECTION 3.01, SECTION 3.02, SECTION 3.03 OR SECTION 3.04 HEREOF
THAT GAVE RISE TO SUCH CONVERSION NO LONGER EXIST:

 

69

--------------------------------------------------------------------------------


 

(I)            TO THE EXTENT THAT SUCH LENDER’S EURODOLLAR RATE LOANS HAVE BEEN
SO CONVERTED, ALL PAYMENTS AND PREPAYMENTS OF PRINCIPAL THAT WOULD OTHERWISE BE
APPLIED TO SUCH LENDER’S EURODOLLAR RATE LOANS SHALL BE APPLIED INSTEAD TO ITS
BASE RATE LOANS; AND

 

(II)           ALL LOANS THAT WOULD OTHERWISE BE MADE OR CONTINUED AS EURODOLLAR
RATE LOANS FROM ONE INTEREST PERIOD TO ANOTHER BY SUCH LENDER SHALL BE MADE OR
CONTINUED INSTEAD AS BASE RATE LOANS, AND ALL BASE RATE LOANS OF SUCH LENDER
THAT WOULD OTHERWISE BE CONVERTED INTO EURODOLLAR RATE LOANS SHALL REMAIN AS
BASE RATE LOANS.

 


(D)           IF ANY LENDER GIVES NOTICE TO A BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT) THAT THE CIRCUMSTANCES SPECIFIED IN SECTION 3.01, SECTION
3.02, SECTION 3.03 OR SECTION 3.04 HEREOF THAT GAVE RISE TO THE CONVERSION OF
SUCH LENDER’S EURODOLLAR RATE LOANS PURSUANT TO THIS SECTION 3.06 NO LONGER
EXIST (WHICH SUCH LENDER AGREES TO DO PROMPTLY UPON SUCH CIRCUMSTANCES CEASING
TO EXIST) AT A TIME WHEN EURODOLLAR RATE LOANS MADE BY OTHER LENDERS ARE
OUTSTANDING, SUCH LENDER’S BASE RATE LOANS SHALL BE AUTOMATICALLY CONVERTED
IRRESPECTIVE OF WHETHER SUCH CONVERSION RESULTS IN GREATER THAN TWENTY-FIVE (25)
INTEREST PERIODS BEING OUTSTANDING UNDER THIS AGREEMENT, ON THE FIRST DAY(S) OF
THE NEXT SUCCEEDING INTEREST PERIOD(S) FOR SUCH OUTSTANDING EURODOLLAR RATE
LOANS, TO THE EXTENT NECESSARY SO THAT, AFTER GIVING EFFECT THERETO, ALL LOANS
HELD BY THE LENDERS HOLDING EURODOLLAR RATE LOANS AND BY SUCH LENDER ARE HELD
PRO RATA (AS TO PRINCIPAL AMOUNTS, INTEREST RATE BASIS, AND INTEREST PERIODS) IN
ACCORDANCE WITH THEIR RESPECTIVE REVOLVING CREDIT COMMITMENTS.


 

SECTION 3.07. Replacement of Lenders Under Certain Circumstances. (a)  If at any
time (x) any Borrower becomes obligated to pay additional amounts or indemnity
payments described in Section 3.01 or Section 3.04 as a result of any condition
described in such Sections or any Lender ceases to make Eurodollar Rate Loans as
a result of any condition described in Section 3.02 or Section 3.04, (y) any
Lender becomes a Defaulting Lender or (z) any Lender becomes a Non Consenting
Lender, then such Borrower may, on five (5) Business Days’ prior written notice
to the Administrative Agent and such Lender, replace such Lender (in its
capacity as a Lender under the applicable Facility, if the underlying matter in
respect of which such Lender has become a Non-Consenting Lender relates to a
certain Class of Loans or Revolving Credit Commitments) by causing such Lender
to (and such Lender shall be obligated to) assign pursuant to Section 10.07(b)
(with the assignment fee to be paid by such Borrower in such instance) all of
its rights and obligations under this Agreement (in respect of the applicable
Class of Loans or Revolving Credit Commitments if the underlying matter in
respect of which such Lender has become a Non-Consenting Lender relates to a
certain Class of Loans or Revolving Credit Commitments) to one or more Eligible
Assignees; provided that (A) in the case of any Eligible Assignees in respect of
Non-Consenting Lenders, the replacement Lender shall agree to the consent,
waiver or amendment to which the Non-Consenting Lender did not agree and (B)
neither the Administrative Agent nor any Lender shall have any obligation to any
Borrower to find a replacement Lender or other such Person.

 


(B)           ANY LENDER BEING REPLACED PURSUANT TO SECTION 3.07(A) ABOVE SHALL
(I) EXECUTE AND DELIVER AN ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH
LENDER’S REVOLVING CREDIT COMMITMENT AND OUTSTANDING LOANS OF THE APPLICABLE
CLASS AND, IF APPLICABLE, PARTICIPATIONS IN L/C OBLIGATIONS AND SWING LINE
LOANS, AND (II) DELIVER ANY NOTES EVIDENCING SUCH LOANS TO THE RELEVANT BORROWER
OR THE ADMINISTRATIVE AGENT. PURSUANT TO SUCH ASSIGNMENT AND ASSUMPTION, (I) THE
ASSIGNEE LENDER SHALL ACQUIRE ALL OR A PORTION, AS THE CASE MAY BE, OF THE
ASSIGNING LENDER’S REVOLVING CREDIT COMMITMENT AND OUTSTANDING LOANS OF THE
APPLICABLE CLASS AND, IF APPLICABLE, PARTICIPATIONS IN L/C OBLIGATIONS AND SWING
LINE LOANS, (II) ALL OBLIGATIONS OF THE BORROWERS OWING TO THE ASSIGNING LENDER
RELATING TO THE LOANS AND PARTICIPATIONS SO ASSIGNED SHALL BE PAID IN FULL BY
THE ASSIGNEE LENDER TO SUCH ASSIGNING LENDER CONCURRENTLY WITH SUCH ASSIGNMENT
AND ASSUMPTION AND (III) UPON SUCH PAYMENT AND, IF SO REQUESTED BY THE ASSIGNEE
LENDER, DELIVERY TO THE ASSIGNEE LENDER OF THE APPROPRIATE NOTE OR NOTES
EXECUTED BY THE

 

70

--------------------------------------------------------------------------------


 


RELEVANT BORROWER, THE ASSIGNEE LENDER SHALL BECOME A LENDER HEREUNDER AND THE
ASSIGNING LENDER SHALL CEASE TO CONSTITUTE A LENDER HEREUNDER WITH RESPECT TO
SUCH ASSIGNED LOANS, REVOLVING CREDIT COMMITMENTS AND PARTICIPATIONS, EXCEPT
WITH RESPECT TO INDEMNIFICATION PROVISIONS UNDER THIS AGREEMENT, WHICH SHALL
SURVIVE AS TO SUCH ASSIGNING LENDER.


 


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED ABOVE, (I) THE
LENDER THAT ACTS AS THE L/C ISSUER MAY NOT BE REPLACED HEREUNDER AT ANY TIME
THAT IT HAS ANY LETTER OF CREDIT OUTSTANDING HEREUNDER UNLESS ARRANGEMENTS
REASONABLY SATISFACTORY TO SUCH L/C ISSUER (INCLUDING THE FURNISHING OF A
BACK-UP STANDBY LETTER OF CREDIT IN FORM AND SUBSTANCE, AND ISSUED BY AN ISSUER
REASONABLY SATISFACTORY TO SUCH L/C ISSUER OR THE DEPOSITING OF CASH COLLATERAL
INTO A CASH COLLATERAL ACCOUNT IN AMOUNTS AND PURSUANT TO ARRANGEMENTS
REASONABLY SATISFACTORY TO SUCH L/C ISSUER) HAVE BEEN MADE WITH RESPECT TO SUCH
OUTSTANDING LETTER OF CREDIT AND (II) THE LENDER THAT ACTS AS THE ADMINISTRATIVE
AGENT MAY NOT BE REPLACED IN SUCH CAPACITY HEREUNDER EXCEPT IN ACCORDANCE WITH
THE TERMS OF SECTION 9.06.


 


(D)           IN THE EVENT THAT (I) THE BORROWERS OR THE ADMINISTRATIVE AGENT
HAS REQUESTED THE LENDERS TO CONSENT TO A DEPARTURE OR WAIVER OF ANY PROVISIONS
OF THE LOAN DOCUMENTS OR TO AGREE TO ANY AMENDMENT THERETO, (II) THE CONSENT,
WAIVER OR AMENDMENT IN QUESTION REQUIRES THE AGREEMENT OF ALL AFFECTED LENDERS
IN ACCORDANCE WITH THE TERMS OF SECTION 10.01 OR ALL THE LENDERS WITH RESPECT TO
A CERTAIN CLASS OF LOANS OR REVOLVING CREDIT COMMITMENTS AND (III) THE REQUIRED
LENDERS HAVE AGREED TO SUCH CONSENT, WAIVER OR AMENDMENT, THEN ANY LENDER WHO
DOES NOT AGREE TO SUCH CONSENT, WAIVER OR AMENDMENT SHALL BE DEEMED A
“NON-CONSENTING LENDER.”


 

SECTION 3.08. Survival. All of the Borrowers’ obligations under this Article 3
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

 

ARTICLE 4

 


CONDITIONS PRECEDENT

 

SECTION 4.01. Conditions Precedent to Initial Credit Extension. The obligation
of each Lender to make its initial Credit Extension hereunder is subject to
satisfaction (or waiver) of the following conditions precedent:

 


(A)           THE ADMINISTRATIVE AGENT’S RECEIPT OF THE FOLLOWING, EACH OF WHICH
SHALL BE ORIGINALS OR FACSIMILES OR PDF ELECTRONIC COPIES (FOLLOWED PROMPTLY BY
ORIGINALS) UNLESS OTHERWISE SPECIFIED, EACH PROPERLY EXECUTED BY A RESPONSIBLE
OFFICER OF THE SIGNING LOAN PARTY, EACH IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT:


 

(I)            EXECUTED COUNTERPARTS OF THIS AGREEMENT;

 

(II)           EXECUTED COUNTERPARTS OF EACH GUARANTY;

 

(III)          A NOTE EXECUTED BY THE RELEVANT BORROWER IN FAVOR OF EACH LENDER
REQUESTING A NOTE, IF ANY;

 

(IV)          THE SECURITY AGREEMENT, DULY EXECUTED BY EACH OF THE RELEVANT LOAN
PARTIES, TOGETHER WITH, IF APPLICABLE:

 

(A)          appropriate instruments of transfer and instruments evidencing the
Pledged Debt, if any, indorsed in blank, and

 

71

--------------------------------------------------------------------------------


 

(B)           copies of all searches with respect to the Collateral, together
with copies of the financing statements (or similar documents) disclosed by such
searches, and accompanied by evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated in any such financing statement
(or similar document) would be permitted by Section 7.01 or have been or
contemporaneously will be released or terminated or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent, and all proper
financing statements, duly prepared for filing under the Uniform Commercial Code
or other applicable Law in all jurisdictions necessary in order to perfect and
protect the Liens created under the Security Agreement under US Law, covering
the Collateral of the relevant Borrower described in the Security Agreement;

 

(V)           ONE OR MORE INTELLECTUAL PROPERTY SECURITY AGREEMENTS, DULY
EXECUTED BY EACH OF THE RELEVANT BORROWERS, TOGETHER WITH EVIDENCE THAT ALL
ACTION, TO THE EXTENT REASONABLY FEASIBLE AND REQUESTED BY THE ADMINISTRATIVE
AGENT, THAT IS REASONABLY NECESSARY IN ORDER TO PERFECT AND PROTECT THE LIENS ON
MATERIAL INTELLECTUAL PROPERTY CREATED UNDER THE INTELLECTUAL PROPERTY SECURITY
AGREEMENT UNDER US LAW HAS BEEN TAKEN;

 

(VI)          DEEDS OF TRUST, TRUST DEEDS AND MORTGAGES IN A FORM REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT (WITH SUCH CHANGES AS MAY BE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT TO ACCOUNT FOR LOCAL LAW MATTERS) AND
COVERING THE FEE OWNED PROPERTIES IDENTIFIED TO BE MORTGAGED ON SCHEDULE 5.07(C)
(TOGETHER WITH THE ASSIGNMENTS OF LEASES AND RENTS REFERRED TO THEREIN AND EACH
OTHER MORTGAGE DELIVERED PURSUANT TO SECTION 6.12, IN EACH CASE AS AMENDED, THE
“MORTGAGES”), DULY EXECUTED BY THE APPROPRIATE LOAN PARTY, TOGETHER WITH:

 

(A)          evidence that counterparts of the Mortgages have been duly
executed, acknowledged and delivered and are in form suitable for filing or
recording in all filing or recording offices that the Administrative Agent may
reasonably deem necessary in order to create a valid first and subsisting Lien
on the property described therein in favor of the Administrative Agent for the
benefit of the Secured Parties and that all filing and recording taxes and fees
have been paid,

 

(B)           fully paid Policy of Title Insurance with such extended coverage
as is available pursuant to the underwriting requirements of the Title Company
(to be substantially similar to that provided under an ALTA Extended form
policy) (the “Mortgage Policies”) in form and substance, with endorsements and
in amounts reasonably acceptable to the Administrative Agent, issued by Chicago
Title Insurance Company (“CTIC”), insuring the Mortgages to be valid first and
subsisting Liens on the property described therein, free and clear of all
defects (including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Permitted Encumbrances and other Liens permitted
under the Loan Documents, and providing for such other affirmative insurance
(including endorsements for future advances under the Loan Documents and for
mechanics’ and materialmen’s Liens),

 

(C)           any surveys or maps, for which all necessary fees (where
applicable) shall have been paid, as may be required for CTIC to provide the
Administrative Agent with extended coverage on the Administrative Agent’s loan
title policies,

 

(D)          engineering, soils and other reports as to the properties described
in the Mortgages to the extent any such reports have been prepared at the
request of, or are available to, the applicable Loan Party,

 

72

--------------------------------------------------------------------------------


 

(E)           evidence of the insurance required by the terms of the Mortgages,
and

 

(VII)         EVIDENCE THAT ALL OTHER ACTION THAT THE ADMINISTRATIVE AGENT MAY
REASONABLY DEEM NECESSARY IN ORDER TO CREATE VALID FIRST AND SUBSISTING LIENS ON
THE PROPERTY DESCRIBED IN THE MORTGAGES HAS BEEN TAKEN;

 

(VIII)        EVIDENCE THAT ALL INSURANCE (INCLUDING WITHOUT LIMITATION TITLE
INSURANCE) REQUIRED TO BE MAINTAINED PURSUANT TO THE LOAN DOCUMENTS HAS BEEN
OBTAINED AND IS IN EFFECT AND THAT THE ADMINISTRATIVE AGENT HAS BEEN NAMED AS
LOSS PAYEE UNDER EACH PROPERTY INSURANCE POLICY WITH RESPECT TO SUCH INSURANCE
AS TO WHICH THE ADMINISTRATIVE AGENT SHALL HAVE REQUESTED TO BE SO NAMED;

 

(IX)           A REQUEST FOR CREDIT EXTENSION RELATING TO THE INITIAL CREDIT
EXTENSIONS IN ACCORDANCE WITH THE REQUIREMENTS HEREOF;

 

(X)            AN OPINION OF KIRKLAND & ELLIS LLP, SPECIAL COUNSEL TO THE LOAN
PARTIES IN THE FORM OF EXHIBIT H, ADDRESSED TO EACH AGENT AND EACH LENDER AND IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;

 

(XI)           SUCH DOCUMENTS AND CERTIFICATIONS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUIRE TO EVIDENCE THAT EACH LOAN PARTY IS DULY ORGANIZED OR FORMED,
VALIDLY EXISTING, IN GOOD STANDING AND QUALIFIED TO ENGAGE IN BUSINESS IN ITS
JURISDICTION OF ORGANIZATION;

 

(XII)          SUCH CERTIFICATES OF RESOLUTIONS OR OTHER ACTION, INCUMBENCY
CERTIFICATES AND/OR OTHER CERTIFICATES OF RESPONSIBLE OFFICERS OF EACH LOAN
PARTY AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE EVIDENCING THE
IDENTITY, AUTHORITY AND CAPACITY OF EACH RESPONSIBLE OFFICER OF SUCH LOAN PARTY
AUTHORIZED TO ACT AS A RESPONSIBLE OFFICER IN CONNECTION WITH THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS TO WHICH SUCH LOAN PARTY IS A PARTY;

 

(XIII)         CERTIFIED COPIES OF EACH OF (A) THE SENIOR NOTES DOCUMENTS, (B)
THE SENIOR PIK/TOGGLE NOTES DOCUMENTS AND (C) THE EQUITY CONTRIBUTION AGREEMENT,
EACH IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT
AND EACH DULY EXECUTED BY THE PARTIES THERETO, WHICH SHALL BE IN FULL FORCE AND
EFFECTIVE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS AS OF THE CLOSING DATE;

 

(XIV)        DULY EXECUTED ORIGINALS OF AN INITIAL BORROWING BASE CERTIFICATE,
DATED THE CLOSING DATE;

 

(XV)         THE DEPOSIT ACCOUNT CONTROL AGREEMENTS REFERRED TO IN THE SECURITY
AGREEMENT, DULY EXECUTED BY THE APPLICABLE LOAN PARTIES AND EACH PLEDGED ACCOUNT
BANK REFERRED TO IN THE SECURITY AGREEMENT;

 

(XVI)        THE INTERCREDITOR AGREEMENT, DULY EXECUTED BY ALL THE PARTIES
THERETO; AND

 

(XVII)       A CERTIFICATE IN THE FORM OF EXHIBIT L HERETO, ATTESTING TO THE
SOLVENCY OF UHS, BEFORE AND AFTER GIVING EFFECT TO THE TRANSACTIONS, FROM THE
CHIEF FINANCIAL OFFICER OF UHS ON BEHALF OF UHS (THE “SOLVENCY CERTIFICATE”).

 


(B)           SINCE DECEMBER 31, 2006, THERE SHALL NOT HAVE OCCURRED ANY EVENT,
CIRCUMSTANCE OR OCCURRENCE THAT, EITHER SEPARATELY OR TOGETHER WITH ALL OTHER
SUCH EVENTS, CIRCUMSTANCES OR OCCURRENCES, THAT HAS HAD OR COULD REASONABLY BE
EXPECTED TO HAVE, A TARGET MATERIAL ADVERSE EFFECT.

 

73

--------------------------------------------------------------------------------


 


(C)           (I) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE 5, IN
EACH CASE SOLELY AS THEY RELATE TO THE BORROWERS, SHALL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS ON AND AS OF THE CLOSING DATE AND (II) THE CLOSING DATE
REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS.


 


(D)           THE ACQUISITION SHALL HAVE BEEN CONSUMMATED IN ALL MATERIAL
RESPECTS IN ACCORDANCE WITH THE TERMS OF THE MERGER AGREEMENT DATED APRIL 15,
2007 WITHOUT WAIVER OR AMENDMENT OF ANY PROVISION OR CONDITION THEREOF THAT IS
MATERIALLY ADVERSE TO THE LENDERS (AS REASONABLY DETERMINED BY THE
ADMINISTRATIVE AGENT), UNLESS CONSENTED TO BY THE ADMINISTRATIVE AGENT.


 


(E)           NO DEFAULT SHALL EXIST, OR WOULD RESULT FROM SUCH PROPOSED INITIAL
CREDIT EXTENSION OR FROM THE APPLICATION OF THE PROCEEDS THEREFROM.


 


(F)            PRIOR TO OR SUBSTANTIALLY CONTEMPORANEOUSLY WITH THE INITIAL
CREDIT EXTENSIONS, THE BORROWERS SHALL HAVE RECEIVED AT LEAST $460,000,000 IN
GROSS CASH PROCEEDS FROM (I) THE ISSUANCE AND SALE OF THE SENIOR NOTES AND THE
SENIOR PIK/TOGGLE NOTES, OR (II) ANY COMBINATION OF THE FOREGOING.


 


(G)           PRIOR TO OR SUBSTANTIALLY CONTEMPORANEOUSLY WITH THE INITIAL
CREDIT EXTENSIONS, THE EQUITY CONTRIBUTIONS SHALL HAVE BEEN FUNDED IN FULL.


 


(H)           ALL FEES AND EXPENSES REQUIRED TO BE PAID ON OR BEFORE THE CLOSING
DATE AND INVOICED (WITH REASONABLY SUPPORTING DOCUMENTATION) AND DELIVERED TO
THE BORROWERS BEFORE THE CLOSING DATE SHALL HAVE BEEN PAID IN FULL IN CASH.


 


(I)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL DOCUMENTATION
AND OTHER INFORMATION WITH RESPECT TO EACH LOAN PARTY REQUIRED BY REGULATORY
AUTHORITIES UNDER APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING
RULES AND REGULATIONS, INCLUDING WITHOUT LIMITATION, THE PATRIOT ACT.


 

SECTION 4.02. Conditions to All Credit Extensions After the Closing Date. The
obligation of each Lender to honor any Request for Credit Extension (other than
in connection with (i) a Credit Extension to be made on the Closing Date, or
(ii) a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurodollar Rate Loans) is subject to satisfaction (or
waiver) of the following conditions precedent:

 


(A)           THE REPRESENTATIONS AND WARRANTIES OF EACH BORROWER AND EACH OTHER
LOAN PARTY CONTAINED IN ARTICLE 5 OR ANY OTHER LOAN DOCUMENT SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF SUCH CREDIT EXTENSION,
EXCEPT (I) TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY
REFER TO AN EARLIER DATE, IN WHICH CASE THEY SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF SUCH EARLIER DATE AND (II) THAT FOR PURPOSES OF THIS
SECTION 4.02, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 5.05(A)
AND SECTION 5.05(B) SHALL BE DEEMED TO REFER TO THE MOST RECENT FINANCIAL
STATEMENTS FURNISHED PURSUANT TO SECTION 6.01(A) AND SECTION 6.01(B) AND, IN THE
CASE OF THE FINANCIAL STATEMENTS FURNISHED PURSUANT TO SECTION 6.01(B), THE
REPRESENTATIONS CONTAINED IN SECTION 5.05(A), AS MODIFIED BY THIS CLAUSE (II),
SHALL BE QUALIFIED BY THE STATEMENT THAT SUCH FINANCIAL STATEMENTS ARE SUBJECT
TO THE ABSENCE OF FOOTNOTES AND YEAR-END AUDIT ADJUSTMENTS.


 


(B)           NO DEFAULT SHALL EXIST, OR WOULD RESULT FROM SUCH PROPOSED CREDIT
EXTENSION OR FROM THE APPLICATION OF THE PROCEEDS THEREFROM.


 


(C)           THE ADMINISTRATIVE AGENT AND, IF APPLICABLE, THE L/C ISSUER OR THE
SWING LINE LENDER SHALL HAVE RECEIVED A REQUEST FOR CREDIT EXTENSION IN
ACCORDANCE WITH THE REQUIREMENTS HEREOF.

 

74

--------------------------------------------------------------------------------


 


(D)           AFTER GIVING EFFECT TO ANY CREDIT EXTENSION, THE AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT OF THE REVOLVING CREDIT LOANS SHALL NOT EXCEED THE
LESSER OF THE BORROWING BASE AND THE REVOLVING CREDIT COMMITMENTS, IN EACH CASE,
LESS THE THEN OUTSTANDING PRINCIPAL AMOUNT OF THE SWING LINE LOAN AND ALL L/C
OUTSTANDINGS.


 

Each Request for Credit Extension (other than (i) a Credit Extension to be made
on the Closing Date, or (ii) a Committed Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by any Borrower shall be deemed to be a representation and
warranty that the conditions specified in Section 4.02(a), Section 4.02(b) and
Section 4.02(d), have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE 5

 


REPRESENTATIONS AND WARRANTIES

 

Each of the Borrowers represents and warrants to the Agents and the Lenders on
the Closing Date and on each other date required by Section 4.02 that:

 

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Restricted Subsidiaries (a) is a Person duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite
corporate or other applicable entity power and authority to (i) own or lease its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all Laws, writs,
injunctions and orders and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clauses (a) (other than with
respect to any Borrower), (b)(i), (c), (d) or (e), to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.02. Authorization; No Contravention. The (a) execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and (b) as of the Closing Date only, the consummation of the Transactions
(other than the Transactions described in clause (a)), are within such Loan
Party’s corporate or other powers, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (i) contravene
the terms of any of such Person’s Organization Documents, (ii) conflict with or
result in any breach or contravention of, or the creation of any Lien under
(other than as permitted by Section 7.01), or constitute a default under or
require any payment (except for Indebtedness to be repaid on or prior to the
Closing Date in connection with the Transactions) to be made under (x) (A) the
Senior Notes Documents or the Senior PIK/Toggle Note Documents or (B) any other
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (y) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any Law
(including, without limitation, Regulation X issued by the FRB); except with
respect to any conflict, breach, contravention, default, payment (but not
creation of Liens) or violation referred to in clause (ii)(x)(B), clause (ii)(y)
or clause (iii), to the extent that such conflict, breach, contravention,
default, payment or violation could not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 5.03. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or

 

75

--------------------------------------------------------------------------------


 

performance by any Loan Party of this Agreement or any other Loan Document, (b)
the grant by any Loan Party of the Liens granted by it pursuant to the
Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the priority thereof), or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (i) filings necessary to perfect the Liens on
the Collateral granted by the Loan Parties in favor of the Secured Parties or to
release existing Liens in connection with the Transaction, (ii) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect and
(iii) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make could not reasonably
be expected to have a Material Adverse Effect.

 

SECTION 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable against such
Loan Party in accordance with its terms, except as such enforceability may be
limited by bankruptcy insolvency, reorganization, receivership, moratorium or
other Laws affecting creditors’ rights generally and by general principles of
equity (regardless of whether enforcement is sought in equity or at law).

 

SECTION 5.05. Financial Statements; No Material Adverse Effect. (a)  The
Historical Financial Statements fairly present in all material respects the
financial condition of the Acquired Business and its subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP or the equivalent accounting principles in the relevant
local jurisdiction consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

 


(B)           IN THE CASE OF THE CLOSING DATE, SINCE DECEMBER 31, 2006 AND, IN
ALL OTHER CASES, SINCE THE DATE OF THE MOST RECENT AUDITED FINANCIAL STATEMENTS
DELIVERED TO THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 6.01(A), THERE HAS
BEEN NO MATERIAL ADVERSE CHANGE IN, OR EVENT OR CONDITION, EITHER INDIVIDUALLY
OR IN THE AGGREGATE, THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT ON THE BUSINESS, OPERATIONS, ASSETS, FINANCIAL CONDITION
OR OPERATING RESULTS OF THE BORROWERS AND THEIR RESTRICTED SUBSIDIARIES, TAKEN
AS A WHOLE.


 


(C)           EXCEPT AS SET FORTH ON SCHEDULE 3.6 TO THE MERGER AGREEMENT, AS OF
THE CLOSING DATE, UHS HAS NO MATERIAL LIABILITIES OR OBLIGATIONS OF ANY NATURE
(WHETHER KNOWN OR UNKNOWN, ABSOLUTE, ACCRUED, CONTINGENT, MATURED OR UNMATURED),
EXCEPT FOR (I) LIABILITIES AND OBLIGATIONS REFLECTED ON THE HISTORICAL FINANCIAL
STATEMENTS, (II) LIABILITIES AND OBLIGATIONS THAT HAVE BEEN INCURRED IN THE
ORDINARY COURSE OF BUSINESS (AS DEFINED IN THE MERGER AGREEMENT) SINCE DECEMBER
31, 2006, (III) LIABILITIES AND OBLIGATIONS FOR FEES AND EXPENSES INCURRED IN
CONNECTION WITH THE MERGER AGREEMENT AND THE TRANSACTIONS CONTEMPLATED THEREBY,
(IV) LIABILITIES AND OBLIGATIONS THAT WOULD NOT REASONABLY BE EXPECTED TO HAVE A
TARGET MATERIAL ADVERSE EFFECT.


 


(D)           THE FORECASTS OF CONSOLIDATED INCOME STATEMENT AND CASH FLOW
STATEMENT OF UHS AND ITS SUBSIDIARIES FOR EACH FISCAL YEAR ENDING AFTER THE
CLOSING DATE UNTIL THE FOURTH ANNIVERSARY OF THE CLOSING DATE, COPIES OF WHICH
HAVE BEEN FURNISHED TO THE ADMINISTRATIVE AGENT AND THE INITIAL LENDERS PRIOR TO
THE CLOSING DATE, HAVE BEEN PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS
BELIEVED TO BE REASONABLE AT THE TIME MADE IN LIGHT OF THE CONDITIONS EXISTING
AT THE TIME OF PREPARATION OF SUCH FORECASTS AND REPRESENTED, AT THE TIME OF
PREPARATION, UHS’S REASONABLE ESTIMATE OF ITS FUTURE FINANCIAL PERFORMANCE, IT
BEING UNDERSTOOD THAT (I) SUCH FORECASTS, AS TO FUTURE EVENTS, ARE NOT TO BE
VIEWED AS FACTS, THAT ACTUAL RESULTS DURING THE PERIOD OR PERIODS COVERED BY ANY
SUCH FORECASTS MAY DIFFER SIGNIFICANTLY FROM THE FORECASTED

 

76

--------------------------------------------------------------------------------


 


RESULTS AND THAT SUCH DIFFERENCES MAY BE MATERIAL AND THAT SUCH FORECASTS ARE
NOT A GUARANTEE OF FINANCIAL PERFORMANCE AND (II) NO REPRESENTATION IS MADE WITH
RESPECT TO INFORMATION OF A GENERAL ECONOMIC OR GENERAL INDUSTRY NATURE.


 

SECTION 5.06. Litigation. Except (insofar as clause (b) below is concerned) as
disclosed on Schedule 5.06 (the “Disclosed Litigation”), there are no actions,
suits, proceedings, claims or disputes pending or, to the actual knowledge of
any Specified Officer of the Borrower, threatened in writing, at law, in equity,
in arbitration or before any Governmental Authority, against any Borrower or any
of its Subsidiaries or against any of their properties or revenues that (a)
purport to restrain or contest entry into or performance under this Agreement or
any other Loan Document or the consummation of the Transactions or (b) either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, and there has been no materially adverse change in the
status, or financial effect on any Loan Party or any of its Subsidiaries, of the
Disclosed Litigation from that described on Schedule 5.06 hereto.

 

SECTION 5.07. Ownership of Property; Liens. (a)  Each Loan Party and each of its
Subsidiaries, as applicable, has good and marketable title in fee simple to, or
valid leasehold interests in, or easements or other limited property interests
in, all real property necessary in the ordinary conduct of its business, free
and clear of all Liens except for Permitted Liens and such minor defects in
title that do not materially interfere with its ability to conduct its business
or to utilize such assets for their intended purposes and except where the
failure to have such title or other property interests described above could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 


(B)           SCHEDULE 7.01(B) SETS FORTH A LIST OF ALL LIENS ON THE PROPERTY
AND ASSETS OF EACH LOAN PARTY AND EACH OF ITS SUBSIDIARIES THAT IS COMPLETE AND
ACCURATE IN ALL MATERIAL RESPECTS, SHOWING AS OF THE DATE HEREOF THE LIENHOLDER
THEREOF, THE PRINCIPAL AMOUNT OF THE OBLIGATIONS SECURED THEREBY AND THE
PROPERTY OR ASSETS OF SUCH LOAN PARTY OR SUCH SUBSIDIARY SUBJECT THERETO. THE
PROPERTY OF EACH LOAN PARTY AND EACH OF ITS SUBSIDIARIES IS SUBJECT TO NO LIENS,
OTHER THAN LIENS SET FORTH ON SCHEDULE 7.01(B), AND AS OTHERWISE PERMITTED BY
SECTION 7.01.


 


(C)           SCHEDULE 5.07(C) SETS FORTH A COMPLETE AND ACCURATE LIST OF ALL
REAL PROPERTY OWNED BY ANY LOAN PARTY OR ANY OF ITS RESTRICTED SUBSIDIARIES, AS
OF THE CLOSING DATE, SHOWING AS OF SUCH DATE THE STREET ADDRESS (TO THE EXTENT
AVAILABLE), COUNTY OR OTHER RELEVANT JURISDICTION, STATE AND RECORD OWNER AND
BOOK AND ESTIMATED FAIR VALUE THEREOF. EACH LOAN PARTY HAS GOOD AND MARKETABLE
TITLE TO THE REAL PROPERTY OWNED BY SUCH LOAN PARTY, FREE AND CLEAR OF ALL
LIENS, OTHER THAN LIENS CREATED OR PERMITTED BY THE LOAN DOCUMENTS.


 


(D)           SCHEDULE 7.02(F) SETS FORTH A LIST OF ALL INVESTMENTS HELD BY ANY
LOAN PARTY OR ANY RESTRICTED SUBSIDIARY OF A LOAN PARTY THAT IS COMPLETE AND
ACCURATE IN ALL MATERIAL RESPECTS, AS OF THE CLOSING DATE, ON THE DATE HEREOF,
SHOWING AS OF THE DATE HEREOF THE AMOUNT, OBLIGOR OR ISSUER AND MATURITY, IF
ANY, THEREOF.


 

SECTION 5.08. Environmental Compliance. Except as set forth on Schedule 5.08
hereof:

 

(a)  There are no actions, suits, proceedings, demands or claims alleging
potential liability or responsibility for violation of, or liability under, any
Environmental Law received by, and relating to businesses, operations or
properties of, any Loan Party or its Subsidiaries except for matters (x)
disclosed on Schedule 5.08 hereto, which are not expected to result in material
liability to any Loan Party, or (y) that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

77

--------------------------------------------------------------------------------


 


(B)           EXCEPT FOR MATTERS (X) DISCLOSED ON SCHEDULE 5.08 HERETO, WHICH
ARE NOT EXPECTED TO RESULT IN MATERIAL LIABILITY TO ANY LOAN PARTY, OR (Y) THAT
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (I) NONE OF
THE PROPERTIES CURRENTLY OR, TO THE ACTUAL KNOWLEDGE OF ANY SPECIFIED OFFICER OF
THE BORROWER, FORMERLY OWNED, LEASED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES, OR, TO THE ACTUAL KNOWLEDGE OF ANY SPECIFIED OFFICER OF THE
BORROWER, TO WHICH ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SENT ANY HAZARDOUS
MATERIALS FOR DISPOSAL, IS LISTED ON THE NPL OR ON THE CERCLIS OR ANY ANALOGOUS
FOREIGN, STATE OR LOCAL LIST; (II) THERE ARE NO AND, TO THE ACTUAL KNOWLEDGE OF
ANY SPECIFIED OFFICER OF THE BORROWER, NEVER HAVE BEEN ANY UNDERGROUND OR
ABOVEGROUND STORAGE TANKS OR ANY SURFACE IMPOUNDMENTS, SEPTIC TANKS, PITS, SUMPS
OR LAGOONS IN WHICH HAZARDOUS MATERIALS ARE BEING OR HAVE BEEN DISCHARGED,
TREATED, STORED OR DISPOSED ON, AT OR UNDER ANY PROPERTY CURRENTLY OWNED OR
OPERATED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OR, TO ITS KNOWLEDGE, ON,
AT OR UNDER ANY PROPERTY FORMERLY OWNED, LEASED OR OPERATED BY ANY LOAN PARTY OR
ANY OF ITS SUBSIDIARIES DURING OR PRIOR TO THE PERIOD OF SUCH OWNERSHIP OR
OPERATION; (III) THERE IS NO ASBESTOS OR ASBESTOS-CONTAINING MATERIAL ON OR AT
ANY PROPERTY CURRENTLY OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES; AND (IV) HAZARDOUS MATERIALS HAVE NOT BEEN RELEASED, DISCHARGED OR
DISPOSED OF ON, AT OR UNDER ANY PROPERTY CURRENTLY OR TO THE ACTUAL KNOWLEDGE OF
ANY SPECIFIED OFFICER OF THE BORROWER FORMERLY OWNED OR OPERATED BY ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES, EXCEPT FOR SUCH RELEASES, DISCHARGES OR
DISPOSAL THAT WERE IN COMPLIANCE WITH ENVIRONMENTAL LAWS.


 


(C)           THE LOAN PARTIES’ OPERATIONS ARE IN COMPLIANCE WITH ALL
ENVIRONMENTAL LAWS AND ALL ENVIRONMENTAL PERMITS, EXCEPT FOR SUCH NONCOMPLIANCE
WHICH, INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT.


 


(D)           NONE OF THE LOAN PARTIES OR ANY OF THEIR RESPECTIVE SUBSIDIARIES
IS UNDERTAKING, AND HAS NOT COMPLETED, EITHER INDIVIDUALLY OR TOGETHER WITH
OTHER POTENTIALLY RESPONSIBLE PARTIES, ANY INVESTIGATION OR ASSESSMENT OR
REMEDIAL OR RESPONSE ACTION RELATING TO ANY ACTUAL OR THREATENED RELEASE,
DISCHARGE OR DISPOSAL OF HAZARDOUS MATERIALS AT ANY SITE, LOCATION OR OPERATION,
EITHER VOLUNTARILY OR PURSUANT TO THE ORDER OF ANY GOVERNMENTAL AUTHORITY OR THE
REQUIREMENTS OF ANY ENVIRONMENTAL LAW EXCEPT FOR ANY SUCH INVESTIGATION OR
ASSESSMENT OR REMEDIAL OR RESPONSE ACTION THAT, (X) IS DISCLOSED ON SCHEDULE
5.08 HERETO, WHICH IS NOT EXPECTED TO RESULT IN MATERIAL LIABILITY TO ANY LOAN
PARTY, OR (Y) INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(E)           NO HAZARDOUS MATERIALS GENERATED, USED, TREATED, HANDLED OR STORED
AT, OR TRANSPORTED TO OR FROM, ANY PROPERTY CURRENTLY OR TO THE ACTUAL KNOWLEDGE
OF ANY SPECIFIED OFFICER OF THE BORROWER FORMERLY OWNED OR OPERATED BY ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES HAVE BEEN DISPOSED OF BY OR ON BEHALF OF ANY
LOAN PARTY OR ANY OF ITS SUBSIDIARIES, EXCEPT FOR SUCH DISPOSAL (X) THAT COULD
REASONABLY BE EXPECTED TO RESULT IN, INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT, OR (Y) DISCLOSED ON SCHEDULE 5.08 HERETO, WHICH ARE NOT
EXPECTED TO RESULT IN MATERIAL LIABILITY TO ANY LOAN PARTY.


 

This Section 5.08 sets forth the sole and exclusive representations and
warranties of the Loan Parties with respect to environmental, health or safety
matters.

 

SECTION 5.09. Taxes. The Loan Parties have filed all Federal and state income
and other material tax returns and reports required to be filed (after giving
effect to permitted extension periods), and have paid all Federal and state
income and other material taxes, assessments, fees and other governmental
charges levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those (a) which are not overdue by more than
sixty (60) days or (b) which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or the equivalent accounting principles in the
relevant local jurisdiction or (c) with respect to which the failure to make
such filing or payment could not reasonably be expected to have a Material
Adverse Effect.

 

78

--------------------------------------------------------------------------------


 

SECTION 5.10. ERISA Compliance. (a)  Except as could not reasonably be expected
to have a Material Adverse Effect, (i) each Pension Plan is in compliance in all
material respects with the applicable provisions of ERISA and the Code; and (ii)
each Pension Plan that is intended to qualify under Section 401(a) of the Code
has either received a favorable determination letter from the IRS or an
application for such a letter has been or will be submitted to the IRS within
the applicable required time period with respect thereto and, to the knowledge
of any Specified Officer of the Borrower, nothing has occurred which could
reasonably be expected to prevent, or cause the loss of, such qualification.

 


(B)           EXCEPT AS SET FORTH ON SCHEDULE 5.10(B), THERE ARE NO PENDING OR,
TO THE KNOWLEDGE OF ANY SPECIFIED OFFICER OF THE BORROWER, THREATENED CLAIMS,
ACTIONS OR LAWSUITS, OR ACTION BY ANY GOVERNMENTAL AUTHORITY, WITH RESPECT TO
ANY PENSION PLAN THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT. TO THE KNOWLEDGE OF ANY SPECIFIED OFFICER OF THE BORROWER, THERE HAS
BEEN NO PROHIBITED TRANSACTION OR VIOLATION OF THE FIDUCIARY RESPONSIBILITY
RULES WITH RESPECT TO ANY PENSION PLAN THAT HAS RESULTED OR COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(C)           EXCEPT AS SET FORTH ON SCHEDULE 5.10(C), (I) NO ERISA EVENT HAS
OCCURRED OR IS REASONABLY EXPECTED TO OCCUR; (II) NO PENSION PLAN HAS AN
“ACCUMULATED FUNDING DEFICIENCY” (AS DEFINED IN SECTION 412 OF THE CODE),
WHETHER OR NOT WAIVED, AND NO APPLICATION FOR A WAIVER OF THE MINIMUM FUNDING
STANDARD HAS BEEN FILED WITH RESPECT TO ANY PENSION PLAN; (III) NONE OF THE
BORROWERS OR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO INCUR,
ANY LIABILITY UNDER TITLE IV OF ERISA WITH RESPECT TO ANY PENSION PLAN (OTHER
THAN PREMIUMS NOT YET DUE OR PREMIUMS DUE AND NOT YET DELINQUENT UNDER SECTION
4007 OF ERISA); (IV) NONE OF THE BORROWERS OR ANY ERISA AFFILIATE HAS INCURRED,
OR REASONABLY EXPECTS TO INCUR, ANY LIABILITY (AND NO EVENT HAS OCCURRED WHICH,
WITH THE GIVING OF NOTICE UNDER SECTION 4219 OF ERISA, WOULD RESULT IN SUCH
LIABILITY) UNDER SECTIONS 4201 OR 4243 OF ERISA WITH RESPECT TO A MULTIEMPLOYER
PLAN; AND (V) NONE OF THE BORROWERS OR ANY ERISA AFFILIATE HAS ENGAGED IN A
TRANSACTION THAT COULD BE SUBJECT TO SECTIONS 4069 OR 4212(C) OF ERISA, EXCEPT,
WITH RESPECT TO EACH OF THE FOREGOING CLAUSES OF THIS SECTION 5.10(C), AS COULD
NOT REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO RESULT IN A
MATERIAL ADVERSE EFFECT.


 

SECTION 5.11. Subsidiaries; Equity Interests. As of the Closing Date, no Loan
Party has any Subsidiaries other than those specifically disclosed in Schedule
5.11, and all of the outstanding Equity Interests in each Restricted Subsidiary
are fully paid and with respect to corporate shares, nonassessable and are owned
directly by the Person set forth on Schedule 5.11 and are free and clear of all
Liens except (i) those created under the Collateral Documents and (ii) any
nonconsensual Lien that is permitted under Section 7.01. As of the Closing Date,
Schedule 5.11 (a) sets forth the name and jurisdiction of each Subsidiary, and
(b) sets forth the direct ownership interest of the Borrowers and any other
Subsidiary in each Subsidiary, including the percentage of such ownership.

 

SECTION 5.12. Margin Regulations; Investment Company Act. (a)  No proceeds of
any Borrowings or drawings under any Letter of Credit will be used to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock in violation of Regulation U issued by
the FRB.

 


(B)           NONE OF THE BORROWERS, ANY PERSON CONTROLLING THE BORROWERS, OR
ANY SUBSIDIARY IS OR IS REQUIRED TO BE REGISTERED AS AN “INVESTMENT COMPANY”
UNDER THE INVESTMENT COMPANY ACT OF 1940. NEITHER THE MAKING OF ANY LOANS, NOR
THE ISSUANCE OF ANY LETTERS OF CREDIT, NOR THE APPLICATION OF THE PROCEEDS OR
REPAYMENT THEREOF BY THE BORROWERS, NOR THE CONSUMMATION OF THE OTHER
TRANSACTIONS CONTEMPLATED BY THE RELATED DOCUMENTS WILL VIOLATE ANY PROVISION OF
THE SECURITIES ACT OR ANY RULE, REGULATION OR ORDER OF THE SEC THEREUNDER.

 

79

--------------------------------------------------------------------------------


 

SECTION 5.13. Disclosure. To the actual knowledge of the Specified Officers of
the Borrowers, no report, financial statement, certificate or other written
information furnished by or on behalf of any Loan Party to any Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished), including
without limitation, the Confidential Memorandum, when taken as a whole contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading; provided that, (a) with respect to
financial estimates, projected financial information and other forward-looking
information, each Borrower represents and warrants only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time of preparation; it being understood that such projections, as to future
events, are not to be viewed as facts, that actual results during the period or
periods covered by any such projections may differ significantly from the
projected results and that such differences may be material and that such
projections are not a guarantee of financial performance and (b) no
representation is made with respect to information of a general economic or
general industry nature.

 

SECTION 5.14. Intellectual Property, Licenses, Etc. Schedule 5.14 sets forth a
complete and accurate list of all registered, patented or applied for Material
Intellectual Property on the Closing Date, owned by each Loan Party and its
Subsidiaries, showing as of the Closing Date the jurisdiction in which each such
Material Intellectual Property is registered, the registration or application
serial number, if applicable, and the date of registration, if applicable. Each
Loan Party and its Restricted Subsidiaries own, or possess a license or other
right to use, all of the material trademarks, service marks, trade names,
copyrights, patents, patent rights, database rights and design rights and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses as currently operated
by each Loan Party and its Restricted Subsidiaries without, to the knowledge of
a Specified Officer of the Borrower, conflict with the rights of any other
Person, except to the extent such failure to own or possess the right to use or
such conflicts, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. To the knowledge of the Specified
Officers of the Borrower, no trademarks, servicemarks, copyrights, logos,
designs, slogans or other advertising devices, products, processes, methods,
substances, part or other material, as currently used or employed by any Loan
Party or any Restricted Subsidiary, infringes upon any rights held by any other
Person except for such infringements, individually or in the aggregate, which
could not reasonably be expected to have a Material Adverse Effect. No claim or
litigation regarding any of the foregoing is pending or, to the actual knowledge
of any Specified Officer of the Borrower, threatened, against any Loan Party
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

SECTION 5.15. Solvency. On the Closing Date after giving effect to the
Transaction, the Loan Parties have certified, on a consolidated basis, as to
solvency in accordance with the Solvency Certificate.

 

SECTION 5.16. Perfection, Mortgages, Etc. All filings and other actions
reasonably necessary to perfect and protect the Liens on the Collateral created
under, and in the manner and to the extent contemplated by, the Collateral
Documents have been duly made or taken or otherwise provided for in a manner
reasonably acceptable to Administrative Agent and are in full force and effect
and the Collateral Documents create in favor of the Administrative Agent for the
benefit of the Secured Parties a valid and, together with such filings and other
actions, perfected first priority Lien in the Collateral, securing the payment
of the Secured Obligations, subject to Liens permitted by Section 7.01. The Loan
Parties are the legal and beneficial owners of the Collateral free and clear of
any Lien, except for the Liens created or permitted under the Loan Documents or
defects in title described on the schedules to the Loan Documents. Each Mortgage
(if any) creates, as security for the obligations purported to be

 

80

--------------------------------------------------------------------------------


 

secured thereby, a valid and enforceable first mortgage Lien on the respective
Property in favor of the Administrative Agent (or such other trustee as may be
required under local law) for the benefit of the Secured Parties, superior and
prior to the rights of all third Persons, except for the Liens created or
permitted under the Loan Documents.

 

SECTION 5.17. Compliance with Laws Generally. None of the Loan Parties or any of
their respective material properties, or the use of such material properties, is
in violation of any applicable Law, or is in default with respect to any
judgment, writ, injunction, decree or order of any Governmental Authority,
except for such violations or defaults (other than any violations of the PATRIOT
Act and other counter-terrorism laws) that (a) are being contested in good faith
by appropriate proceedings or (b) individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.18. Labor Matters. As of the Closing Date, except as in the aggregate
has not had and could not reasonably be expected to have a Material Adverse
Effect, there are no strikes, lockouts or slowdowns against any Loan Party
pending or, to the knowledge of any Responsible Officer of the Borrower,
threatened.

 

SECTION 5.19. Debt. Schedule 7.03(b)(viii) sets forth a list that is complete
and accurate in all material respects of all Existing Indebtedness of each Loan
Party and its Restricted Subsidiaries existing on the Closing Date.

 

ARTICLE 6

 


AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation (other than contingent indemnification obligations not
then due and payable) hereunder which is accrued and payable shall remain unpaid
or unsatisfied, or any Letter of Credit that has not been collateralized on
terms reasonably satisfactory to the applicable L/C Issuer shall remain
outstanding, each of the Borrowers shall, and shall (except in the case of the
covenants set forth in Section 6.01, Section 6.02, Section 6.03, Section 6.16,
Section 6.17 and Section 6.18) cause each Restricted Subsidiary to:

 

SECTION 6.01. Financial Statements. Deliver to the Administrative Agent for
further distribution to each Lender:

 


(A)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN ONE HUNDRED TWENTY
(120) DAYS AFTER THE END OF EACH FISCAL YEAR, A CONSOLIDATED BALANCE SHEET OF
UHS AND ITS SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR, AND THE RELATED
CONSOLIDATED STATEMENTS OF INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH
FLOWS FOR SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE
FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL AND PREPARED IN
ACCORDANCE WITH GAAP, AUDITED AND ACCOMPANIED BY A REPORT AND OPINION OF
PRICEWATERHOUSECOOPERS LLP OR ANY OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT
OF NATIONALLY RECOGNIZED STANDING, WHICH REPORT AND OPINION SHALL BE PREPARED IN
ACCORDANCE WITH GENERALLY ACCEPTED AUDITING STANDARDS AND SHALL NOT BE SUBJECT
TO ANY “GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION OR ANY QUALIFICATION
OR EXCEPTION AS TO THE SCOPE OF SUCH AUDIT;


 


(B)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN SIXTY (60) DAYS
AFTER THE END OF EACH FISCAL QUARTER, EXCLUDING, IN EACH CASE, THE FOURTH FISCAL
QUARTER, A CONSOLIDATED BALANCE SHEET OF UHS AND ITS SUBSIDIARIES AS AT THE END
OF SUCH FISCAL QUARTER, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME OR
OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH FISCAL QUARTER AND FOR
THE PORTION OF THE FISCAL YEAR THEN ENDED, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING FISCAL

 

81

--------------------------------------------------------------------------------


 


QUARTER OF THE PREVIOUS FISCAL YEAR AND THE CORRESPONDING PORTION OF THE
PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL AND CERTIFIED BY A RESPONSIBLE
OFFICER OF UHS AS FAIRLY PRESENTING IN ALL MATERIAL RESPECTS THE FINANCIAL
CONDITION, RESULTS OF OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS OF UHS AND
ITS SUBSIDIARIES IN ACCORDANCE WITH GAAP, SUBJECT ONLY TO NORMAL YEAR-END AUDIT
ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES; AND


 


(C)           AS SOON AS AVAILABLE, BUT IN ANY EVENT NO LATER THAN NINETY (90)
DAYS AFTER THE END OF EACH FISCAL YEAR, FORECASTS PREPARED BY MANAGEMENT OF UHS,
IN FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, OF CONSOLIDATED
BALANCE SHEETS, INCOME STATEMENTS AND CASH FLOW STATEMENTS AND BORROWING
AVAILABILITY PROJECTIONS OF UHS AND ITS SUBSIDIARIES FOR THE FISCAL YEAR
FOLLOWING SUCH FISCAL YEAR THEN ENDED.


 


(D)           SIMULTANEOUSLY WITH THE DELIVERY OF EACH SET OF CONSOLIDATED
FINANCIAL STATEMENTS REFERRED TO IN SECTION 6.01(A) AND SECTION 6.01(B) ABOVE,
THE RELATED CONSOLIDATING BALANCE SHEET AND THE RELATED CONSOLIDATING STATEMENTS
OF INCOME OR OPERATIONS REFLECTING THE ADJUSTMENTS NECESSARY TO ELIMINATE THE
ACCOUNTS OF UNRESTRICTED SUBSIDIARIES (IF ANY) FROM SUCH CONSOLIDATED FINANCIAL
STATEMENTS.


 


(E)           UPON ADMINISTRATIVE AGENT’S REQUEST AT ANY TIME BORROWING
AVAILABILITY IS LESS THAN $3,000,000, AND IN ANY EVENT NO LESS FREQUENTLY THAN 5
BUSINESS DAYS AFTER THE END OF EACH FISCAL MONTH (TOGETHER WITH A COPY OF ALL OR
ANY PART OF THE FOLLOWING REPORTS REQUESTED BY ANY LENDER IN WRITING AFTER THE
CLOSING DATE), A BORROWING BASE CERTIFICATE PREPARED BY THE BORROWERS AS OF THE
LAST DAY OF THE FISCAL MONTH IMMEDIATELY PRECEDING THE MOST RECENTLY ENDED
FISCAL MONTH OR THE DATE 2 DAYS PRIOR TO THE DATE OF ANY SUCH REQUEST, BASED ON
THE MOST RECENTLY AVAILABLE INFORMATION, ACCOMPANIED BY SUCH SUPPORTING DETAIL
AND DOCUMENTATION AS SHALL BE REASONABLY REQUESTED BY ADMINISTRATIVE AGENT.
NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN OR EXHIBIT K HERETO,
IF ON THE DATE OF DELIVERY OF ANY BORROWING BASE CERTIFICATE THE TOTAL
OUTSTANDINGS DO NOT EXCEED THE BORROWING BASE WITHOUT GIVING EFFECT TO CLAUSES
(A) AND (B) OF THE DEFINITION THEREOF, BORROWERS MAY DELIVER SUCH BORROWING BASE
CERTIFICATE WITHOUT CALCULATING THE AMOUNT OF ELIGIBLE ACCOUNTS, ELIGIBLE
UNBILLED ACCOUNTS, ELIGIBLE WHOLESALE DISPOSABLES AND ELIGIBLE EQUIPMENT
DISPOSABLES (EACH, A “ALTERNATIVE BORROWING BASE CERTIFICATE”). FOR THE
AVOIDANCE OF DOUBT, IF THE BORROWERS ELECT TO DELIVER AN ALTERNATIVE BORROWING
BASE CERTIFICATE, THE BORROWERS ACKNOWLEDGE THAT THE BORROWING BASE AND
BORROWING AVAILABILITY WILL BE DETERMINED FOR ALL PURPOSES UNDER THE LOAN
DOCUMENTS ON THE BASIS OF SUCH ALTERNATIVE BORROWING BASE CERTIFICATE,
REGARDLESS OF THE AMOUNT AND EXISTENCE OF ELIGIBLE ACCOUNTS AND ELIGIBLE
UNBILLED ACCOUNTS.


 


(F)            AT THE TIME OF DELIVERY OF EACH OF THE QUARTERLY FINANCIAL
STATEMENTS DELIVERED PURSUANT TO SECTION 6.01(B), A LIST OF ANY APPLICATIONS FOR
THE REGISTRATION OF ANY PATENT, TRADEMARK OR COPYRIGHT FILED BY ANY LOAN PARTY
WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT
OFFICE OR ANY SIMILAR OFFICE OR AGENCY IN THE PRIOR FISCAL QUARTER.


 


(G)           AT BORROWERS’ EXPENSE, THE RESULTS OF EACH PHYSICAL VERIFICATION,
IF ANY, THAT ANY BORROWER OR ANY OF ITS SUBSIDIARIES MAY IN THEIR DISCRETION
HAVE MADE, OR CAUSED ANY OTHER PERSON TO HAVE MADE ON THEIR BEHALF, OF ALL OR
ANY PORTION OF THEIR INVENTORY (AND, EACH BORROWER SHALL UPON THE REQUEST OF
ADMINISTRATIVE AGENT, UP TO ONE TIME IN ANY CALENDAR YEAR ABSENT THE OCCURRENCE
AND CONTINUANCE OF AN EVENT OF DEFAULT, AND AT ANY TIME IF AN EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING, CONDUCT, AND DELIVER THE RESULTS OF, SUCH
PHYSICAL VERIFICATIONS AS ADMINISTRATIVE AGENT MAY REQUIRE).


 


(H)           AT BORROWERS’ EXPENSE, SUCH APPRAISALS OF ITS ASSETS AS
ADMINISTRATIVE AGENT MAY REQUEST UP TO ONE TIME IN ANY CALENDAR YEAR ABSENT THE
OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT, AND AT ANY TIME AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, SUCH APPRAISALS TO
BE CONDUCTED BY AN APPRAISER, AND IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO ADMINISTRATIVE AGENT.

 

82

--------------------------------------------------------------------------------


 


(I)            SUCH OTHER REPORTS, STATEMENTS AND RECONCILIATIONS WITH RESPECT
TO THE BORROWING BASE, COLLATERAL OR OBLIGATIONS OF ANY OR ALL CREDIT PARTIES AS
ADMINISTRATIVE AGENT SHALL FROM TIME TO TIME REASONABLY REQUEST, INCLUDING
WITHOUT LIMITATION A MONTHLY TRIAL BALANCE WITH RESPECT TO ACCOUNTS; PROVIDED
THAT ADMINISTRATIVE AGENT SHALL NOT REQUEST CALCULATION OF A BORROWING BASE
CERTIFICATE THAT GIVES EFFECT TO CLAUSES (A) AND (B) OF THE BORROWING BASE FOR
ANY PERIOD FOR WHICH THE BORROWERS HAVE DELIVERED AN ALTERNATIVE BORROWING BASE
CERTIFICATE IN COMPLIANCE WITH SECTION 6.01(E).


 

SECTION 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for further distribution to each Lender:

 


(A)           (I) CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 6.01(A) AND SECTION 6.01(B) FOR A QUARTER DURING WHICH
BORROWING AVAILABILITY WAS LESS THAN $15,000,000 FOR THREE (3) CONSECUTIVE DAYS,
A DULY COMPLETED COMPLIANCE CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF UHS
(WHICH SHALL SET FORTH REASONABLY DETAILED CALCULATIONS DEMONSTRATING COMPLIANCE
WITH SECTION 7.11 AND (II) AT ANY TIME ON OR AFTER THE TENTH (10TH) DAY PRIOR TO
THE LAST DAY OF ANY FISCAL QUARTER, THE EQUITY INVESTORS MAY DELIVER NOTICE OF
THEIR INTENT TO PROVIDE UHS WITH NET CASH PROCEEDS (A “NOTICE OF INTENT TO MAKE
AN EQUITY INFUSION”) THROUGH CAPITAL CONTRIBUTIONS OR THE PURCHASE OF EQUITY
INTERESTS BY ONE OR MORE EQUITY INVESTORS AS CONTEMPLATED PURSUANT TO CLAUSE
(B)(XIII) AND THE FINAL PROVISO OF THE DEFINITION OF “CONSOLIDATED EBITDA”;
PROVIDED THAT THE DELIVERY OF A NOTICE OF INTENT TO MAKE AN EQUITY INFUSION
SHALL IN NO WAY AFFECT OR ALTER THE OCCURRENCE, EXISTENCE OR CONTINUATION OF ANY
SUCH EVENT OF DEFAULT OR THE RIGHTS, BENEFITS, POWERS AND REMEDIES OF THE
ADMINISTRATIVE AGENT AND THE LENDERS UNDER ANY LOAN DOCUMENT; PROVIDED FURTHER
THAT FROM THE DATE OF RECEIPT OF SUCH NOTICE OF INTENT TO MAKE AN EQUITY
INFUSION BY THE ADMINISTRATIVE AGENT UNTIL THE 20TH BUSINESS DAY FOLLOWING THE
DELIVERY OF THE COMPLIANCE CERTIFICATE, NEITHER THE ADMINISTRATIVE AGENT NOR ANY
LENDER SHALL EXERCISE ANY RIGHT TO FORECLOSE ON OR TAKE POSSESSION OF THE
COLLATERAL SOLELY ON THE BASIS OF AN EVENT OF DEFAULT HAVING OCCURRED AND BEING
CONTINUING UNDER SECTION 7.11;


 


(B)           PROMPTLY AFTER THE SAME ARE PUBLICLY AVAILABLE, COPIES OF ALL
ANNUAL, REGULAR, PERIODIC AND SPECIAL REPORTS AND REGISTRATION STATEMENTS WHICH
ANY BORROWER OR ANY RESTRICTED SUBSIDIARY FILED WITH THE SEC UNDER SECTION 13 OR
15(D) OF THE SECURITIES EXCHANGE ACT OF 1934, OR WITH ANY GOVERNMENTAL AUTHORITY
THAT MAY BE SUBSTITUTED THEREFOR, OR WITH ANY NATIONAL SECURITIES EXCHANGE, AND
IN ANY CASE NOT OTHERWISE REQUIRED TO BE DELIVERED TO THE ADMINISTRATIVE AGENT
PURSUANT HERETO;


 


(C)           PROMPTLY AFTER THE FURNISHING THEREOF, COPIES OF ANY MATERIAL
REQUESTS OR MATERIAL NOTICES RECEIVED BY ANY LOAN PARTY (OTHER THAN IN THE
ORDINARY COURSE OF BUSINESS) FROM, OR MATERIAL STATEMENT OR MATERIAL REPORT
FURNISHED TO, ANY HOLDER OF DEBT SECURITIES OF ANY LOAN PARTY OR OF ANY OF ITS
RESTRICTED SUBSIDIARIES PURSUANT TO THE TERMS OF ANY JUNIOR FINANCING
DOCUMENTATION IN A PRINCIPAL AMOUNT GREATER THAN THE THRESHOLD AMOUNT AND NOT
OTHERWISE REQUIRED TO BE FURNISHED TO THE LENDERS PURSUANT TO ANY OTHER CLAUSE
OF THIS SECTION 6.02;


 


(D)           PROMPTLY AFTER THE RECEIPT THEREOF BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES, COPIES OF EACH NOTICE OR OTHER WRITTEN CORRESPONDENCE RECEIVED
FROM THE SEC (OR COMPARABLE AGENCY IN ANY APPLICABLE NON-US JURISDICTION)
CONCERNING ANY MATERIAL INVESTIGATION OR OTHER MATERIAL INQUIRY BY SUCH AGENCY
REGARDING FINANCIAL OR OTHER OPERATIONAL RESULTS OF ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES;


 


(E)           PROMPTLY AFTER ANY BORROWER HAS NOTIFIED THE ADMINISTRATIVE AGENT
OF ANY INTENTION BY SUCH BORROWER TO TREAT THE LOANS AND/OR LETTERS OF CREDIT
AND RELATED TRANSACTIONS AS BEING A “REPORTABLE TRANSACTION” (WITHIN THE MEANING
OF TREASURY REGULATION SECTION 1.6011-4), A DULY COMPLETED COPY OF IRS FORM 8886
OR ANY SUCCESSOR FORM; AND

 

83

--------------------------------------------------------------------------------


 


(F)            PROMPTLY, SUCH ADDITIONAL INFORMATION REGARDING THE BUSINESS,
LEGAL, FINANCIAL OR CORPORATE AFFAIRS OF ANY LOAN PARTY OR ANY SUBSIDIARY, OR
COMPLIANCE WITH THE TERMS OF THE LOAN DOCUMENTS, AS THE ADMINISTRATIVE AGENT OR
ANY LENDER THROUGH THE ADMINISTRATIVE AGENT MAY FROM TIME TO TIME REASONABLY
REQUEST. NO LOAN PARTY SHALL BE REQUIRED TO PROVIDE THE ADMINISTRATION AGENT
WITH ACCESS TO PATIENT INFORMATION OF ANY CUSTOMER OR EMPLOYEE OF ANY LOAN PARTY
OR ANY SUBSIDIARY THEREOF.


 

Documents required to be delivered pursuant to Section 6.01(a), Section 6.01(b),
Section 6.02(b) or Section 6.02(c) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which any Borrower posts such documents, or provides a link
thereto on such Borrower’s website on the Internet at the website address listed
on Schedule 10.02; or (ii) on which such documents are posted on the Borrowers’
behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that:  (A) upon the request of the Administrative Agent, the Borrowers shall
deliver paper copies of such documents to the Administrative Agent for further
distribution to each Lender and (B) the Borrowers shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Except for Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrowers with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery of or maintaining its copies of such documents.

 

SECTION 6.03. Notices. As soon as practicable after any Specified Officer of the
Borrower has knowledge, promptly notify the Administrative Agent:

 


(A)           OF THE OCCURRENCE OF ANY DEFAULT;


 


(B)           OF ANY MATTER THAT HAS RESULTED OR COULD IN THE REASONABLE
JUDGMENT OF ANY LOAN PARTY REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT, INCLUDING ANY SUCH MATTER ARISING OUT OF OR RESULTING FROM (I)
BREACH OR NON-PERFORMANCE OF, OR ANY DEFAULT UNDER, A CONTRACTUAL OBLIGATION OF
ANY LOAN PARTY OR ANY RESTRICTED SUBSIDIARY, (II) ANY DISPUTE, LITIGATION,
INVESTIGATION, PROCEEDING OR SUSPENSION BETWEEN ANY LOAN PARTY OR ANY SUBSIDIARY
AND ANY GOVERNMENTAL AUTHORITY, (III) THE COMMENCEMENT OF, OR ANY MATERIAL
ADVERSE DEVELOPMENT IN, ANY LITIGATION OR PROCEEDING AFFECTING ANY LOAN PARTY OR
ANY SUBSIDIARY, INCLUDING PURSUANT TO ANY APPLICABLE ENVIRONMENTAL LAWS OR THE
ASSERTION OR OCCURRENCE OF ANY ALLEGED NONCOMPLIANCE BY ANY LOAN PARTY OR AS ANY
OF ITS SUBSIDIARIES WITH ANY ENVIRONMENTAL LAW OR ENVIRONMENTAL PERMIT, OR (IV)
THE OCCURRENCE OF ANY ERISA EVENT;


 


(C)           IF BORROWING AVAILABILITY IS LESS THAN $15,000,000; AND


 


(D)           OF ANY NOTICE PROVIDED TO OR BY ANY TRUSTEE WITH RESPECT TO THE
SENIOR NOTES DOCUMENTS OR THE SENIOR PIK/TOGGLE NOTES DOCUMENTS, ATTACHING
THERETO A TRUE AND CORRECT COPY OF ANY SUCH NOTICE.


 

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of UHS (x) that such notice is being
delivered pursuant to Section 6.03(a), Section 6.03(b) or Section 6.03(c) (as
applicable) and (y) setting forth details of the occurrence referred to therein
and (other than in the case of a notice pursuant to Section 6.03(c), stating
what action the Borrowers or the applicable Loan Party has taken and proposes to
take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document in respect of which such Default exists.

 

84

--------------------------------------------------------------------------------


 

SECTION 6.04. Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all its obligations and liabilities except,
in each case, to the extent the failure to pay or discharge the same could not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 6.05. Preservation of Existence, Etc. (a)  Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or Section
7.05, and, in the case of any Restricted Subsidiary (other than a Borrower) to
the extent the failure to do so could not reasonably be expected to have a
Material Adverse Effect, and (b) take all reasonable action to maintain all
rights, privileges (including its good standing), permits, licenses, Material
Intellectual Property Rights and franchises necessary in the normal conduct of
its business, except (i) to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect or (ii) pursuant to a
transaction permitted by Section 7.04 or Section 7.05.

 

SECTION 6.06. Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (a) maintain,
preserve and protect all of its material tangible properties and equipment
necessary in the operation of its business in good working order, repair and
condition, ordinary wear and tear, casualty and condemnation excepted, and (b)
make all necessary renewals, replacements, modifications, improvements,
upgrades, extensions and additions thereof or thereto in accordance with prudent
industry practice or in the reasonable judgment of management.

 

SECTION 6.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrowers and their Restricted Subsidiaries in the same geographic locales) as
are customarily carried under similar circumstances by such other Persons,
including, without limitation, casualty insurance with respect to the Collateral
in form and substance not materially less than that in effect on the Closing
Date. If reasonably requested by the Administrative Agent, each Loan Party shall
deliver to the Administrative Agent from time to time (no more frequently than
once in any calendar year unless an Event of Default has occurred and is
continuing) a report of its insurance broker with respect to its insurance
policies.

 

SECTION 6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith (other than the PATRIOT Act, any other counter-terrorism laws and the
Racketeer Influenced and Corrupt Organizations Chapter of the Organized Crime
Control Act of 1970) could not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 6.09. Books and Records. Maintain proper books of record and account (in
which full, true and correct, in all material respects, entries shall be made of
all material financial transactions and matters involving the assets and
business of the Borrowers and the Subsidiaries) in a manner that permits the
preparation of financial statements in accordance with GAAP or the equivalent
accounting principles in the relevant local jurisdiction.

 

SECTION 6.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants (so
long as an executed standard access letter of such independent public
accountants is received from the

 

85

--------------------------------------------------------------------------------


 

Administrative Agent) and to examine and make extracts from its books and
records, all at such reasonable times and as often as reasonably requested, all
at the expense of the Borrowers as provided below and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrowers and the applicable Loan Party;
provided that, excluding any such visits and inspections during the continuation
of an Event of Default, only the Administrative Agent on behalf of the Lenders
may exercise rights under this Section 6.10 and the Administrative Agent shall
not exercise such rights more often than one (1) time during any calendar year
absent the existence and continuance of an Event of Default and only at such
time shall it be at the Borrowers’ expense; provided further that when an Event
of Default has occurred and is continuing the Administrative Agent or any such
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrowers at any time during
normal business hours and upon reasonable advance notice. The Administrative
Agent and the Lenders shall give the Borrowers the opportunity to participate in
any discussions with the Borrowers’ accountants provided that no Loan Party
shall be required to provide the Administration Agent with access to patient
information of any customer or employee of any Loan Party or any Subsidiary
thereof.

 

SECTION 6.11. Use of Proceeds. Use the proceeds of the Credit Extensions (i) to
finance in part the Acquisition, (ii) to pay fees and expenses incurred in
connection with the Transactions, (iii) to provide ongoing working capital and
for other general corporate purposes of the Borrowers and their Subsidiaries
(including Permitted Acquisitions and Capital Expenditures), and (iv) to make
repayments and/or purchases of Indebtedness to the extent not prohibited by
Section 7.14.

 

SECTION 6.12. Covenant to Guarantee Obligations and Give Security. (a)  Upon (A)
the formation or acquisition of any new direct or indirect Restricted Subsidiary
by any Loan Party or the designation in accordance with Section 6.16 of any
existing direct or indirect Unrestricted Subsidiary as a Restricted Subsidiary,
or (B) any Restricted Subsidiary Guaranteeing any Permitted Subordinated
Indebtedness, the Borrowers shall, in each case at the Borrowers’ expense;
provided that, notwithstanding the foregoing, this Section 6.12 shall not apply
to any Subsidiary to the extent that such Subsidiary is prohibited by applicable
local Laws from taking any such action:

 

(I)            WITHIN THIRTY (30) DAYS AFTER SUCH FORMATION, ACQUISITION,
DESIGNATION OR GUARANTEE (OR SUCH LONGER PERIOD AS THE ADMINISTRATIVE AGENT MAY
AGREE IN ITS REASONABLE DISCRETION):

 

(A)          cause each such Restricted Subsidiary that is a material Domestic
Subsidiary to duly execute and deliver to the Administrative Agent a Guaranty or
guaranty supplement, in form and substance reasonably satisfactory to the
Administrative Agent, Guaranteeing the Obligations of the Borrowers and a
joinder agreement, in form and substance reasonably satisfactory to the
Administrative Agent, whereby such Person acknowledges and agrees to the terms
of the Intercreditor Agreement;

 

(B)           cause each such Restricted Subsidiary that is required to become a
Guarantor pursuant to Section 6.12(a)(i)(A) to furnish to the Administrative
Agent a description of any Material Real Property owned by such Restricted
Subsidiary in detail reasonably satisfactory to the Administrative Agent;

 

(C)           cause each such Restricted Subsidiary that is required to become a
Guarantor pursuant to Section 6.12(a)(i)(A), to duly execute and deliver to the
Administrative Agent Mortgages with respect to Material Real Property, Security
Agreement Supplements, Intellectual Property Security Agreements and other
Collateral Documents, as specified by, and in form and substance reasonably
satisfactory to the

 

86

--------------------------------------------------------------------------------


 

Administrative Agent (consistent with the Mortgages, Security Agreements,
Intellectual Property Security Agreement and other Collateral Documents in
effect on the Closing Date), granting a Lien in substantially all personal
property (other than Equity Interests in any Subsidiary or a Joint Venture) of
such Restricted Subsidiary and all Material Real Property, in each case securing
the Obligations of such Restricted Subsidiary under its Guaranty; provided that,
unless an Event of Default has occurred and is continuing, if UHS notifies the
Administrative Agent that it intends to sell such Material Real Property within
one year of the time such Mortgage would otherwise be required to be executed
and delivered, such Material Real Property shall not be required to be mortgaged
until such period expires (unless extended by the Administrative Agent in its
discretion);

 

(D)          cause each such Restricted Subsidiary that is required to become a
Guarantor pursuant to Section 6.12(a)(i)(A) to deliver any and all instruments,
if any, evidencing the intercompany debt held by such Restricted Subsidiary, if
any, indorsed in blank to the Administrative Agent or accompanied by other
appropriate instruments of transfer;

 

(E)           take and cause such Restricted Subsidiary to take whatever action
(including the recording of Mortgages with respect to Material Real Property,
the filing of Uniform Commercial Code financing statements, and delivery of
certificates evidencing stock and membership interests) as may be necessary in
the reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid and subsisting Liens on the properties purported to be subject to the
Mortgages and the other Collateral Documents delivered pursuant to this Section
6.12, enforceable against all third parties in accordance with their terms,

 

(II)           WITHIN THIRTY (30) DAYS AFTER THE REASONABLE REQUEST THEREFOR BY
THE ADMINISTRATIVE AGENT, DELIVER TO THE ADMINISTRATIVE AGENT A SIGNED COPY OF A
CUSTOMARY LEGAL OPINION, ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE OTHER
SECURED PARTIES, OF COUNSEL FOR THE LOAN PARTIES REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AS TO SUCH MATTERS SET FORTH IN THIS SECTION 6.12(A) AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, AND

 

(III)          AS PROMPTLY AS PRACTICABLE AFTER THE REQUEST THEREFOR BY THE
ADMINISTRATIVE AGENT, DELIVER TO THE ADMINISTRATIVE AGENT WITH RESPECT TO
MATERIAL REAL PROPERTY OWNED BY SUCH RESTRICTED SUBSIDIARY THAT IS THE SUBJECT
OF SUCH REQUEST, TITLE REPORTS IN SCOPE, FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND, TO THE EXTENT AVAILABLE, SURVEYS
AND ENVIRONMENTAL ASSESSMENT REPORTS.

 

(b)           Upon the acquisition of (x) any personal property by any Loan
Party or (y) Material Real Property by any Loan Party, if such property shall
not already be subject to a perfected Lien in favor of the Administrative Agent
for the benefit of the Secured Parties, the relevant Borrower or Loan Party, as
the case may be, shall give notice thereof to the Administrative Agent and
shall, if requested by the Administrative Agent or the Required Lenders, cause
such assets to be subjected to a Lien securing such Loan Party’s Obligations and
will take, or cause the relevant Loan Party to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect or record such Lien, including, as the case may be, the applicable
actions referred to in Section 6.12(a) and Section 6.14(b); provided that if UHS
notifies the Administrative Agent that it intends to sell such Material Real
Property within one year of the time such Mortgage would otherwise be required
to be executed and delivered, such Material Real Property shall not be required
to be mortgaged until such period expires (unless extended by the Administrative
Agent in its discretion).

 

87

--------------------------------------------------------------------------------


 


(C)           ON THE CLOSING DATE, UHS WILL CAUSE EACH GUARANTOR TO DULY EXECUTE
AND DELIVER (I) A SECURITY AGREEMENT TO GRANT A FIRST-PRIORITY PERFECTED
SECURITY INTEREST (SUBJECT TO LIENS PERMITTED UNDER SECTION 7.02) IN EACH OF
THEIR RESPECTIVE ASSETS CONSTITUTING COLLATERAL THEREUNDER TO SECURE EACH OF
THEIR RESPECTIVE OBLIGATIONS UNDER THE  GUARANTY, (II) A GUARANTY AND (III) IF
APPLICABLE, AN INTELLECTUAL PROPERTY SECURITY AGREEMENT TO SECURE EACH OF THEIR
RESPECTIVE OBLIGATIONS UNDER THE GUARANTY. TO THE EXTENT REASONABLY REQUESTED BY
THE ADMINISTRATIVE AGENT, THE BORROWERS WILL CAUSE TO BE DELIVERED TO THE
ADMINISTRATIVE AGENT ONE OR MORE CUSTOMARY LEGAL OPINIONS IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT WITH RESPECT TO THE GRANTING
OF SUCH SECURITY INTERESTS AND THE MAKING OF SUCH GUARANTEES.


 


(D)           NOTWITHSTANDING THE FOREGOING, (X) THE ADMINISTRATIVE AGENT SHALL
NOT TAKE A SECURITY INTEREST IN OR REQUIRE ANY TITLE INSURANCE OR SIMILAR ITEMS
WITH RESPECT TO THOSE ASSETS AS TO WHICH THE ADMINISTRATIVE AGENT SHALL
DETERMINE, IN ITS REASONABLE DISCRETION, THAT THE COST OF OBTAINING SUCH LIEN
(INCLUDING ANY MORTGAGE, STAMP, INTANGIBLES OR OTHER TAX, TITLE INSURANCE OR
SIMILAR ITEMS) IS EXCESSIVE IN RELATION TO THE BENEFIT TO THE LENDERS OF THE
SECURITY AFFORDED THEREBY AND (Y) LIENS REQUIRED TO BE GRANTED PURSUANT TO THIS
SECTION 6.12 SHALL BE SUBJECT TO EXCEPTIONS AND LIMITATIONS CONSISTENT WITH
THOSE SET FORTH IN THE COLLATERAL DOCUMENTS AS IN EFFECT ON THE CLOSING DATE (TO
THE EXTENT APPROPRIATE IN THE APPLICABLE JURISDICTION).


 

SECTION 6.13. Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect, (i) comply, and take all reasonable actions to cause
all lessees and other Persons operating or occupying its properties to comply
with all applicable Environmental Laws and Environmental Permits; (ii) obtain
and renew all Environmental Permits as necessary for its operations and
properties; and (iii) in each case to the extent required by Environmental Laws,
conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws.

 

SECTION 6.14. Further Assurances. (a)  Promptly upon reasonable request by the
Administrative Agent, (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any Loan
Document or other document or instrument relating to any Collateral, and (ii)
do, execute, acknowledge, deliver, record, re-record, file, re-file, register
and re-register any and all such further acts, deeds, certificates, assurances
and other instruments as the Administrative Agent may reasonably require from
time to time in order to carry out more effectively the purposes of the Loan
Documents (including, without limitation, the Collateral Documents).

 


(B)           PROMPTLY FOLLOWING THE DELIVERY OF EACH COMPLIANCE CERTIFICATE
PURSUANT TO SECTION 6.02(B), EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN
APPROPRIATE INTELLECTUAL PROPERTY SECURITY AGREEMENT WITH RESPECT TO ALL
AFTER-ACQUIRED INTELLECTUAL PROPERTY (AS DEFINED IN THE SECURITY AGREEMENT) THAT
IS MATERIAL INTELLECTUAL PROPERTY OWNED BY IT AS OF THE LAST DAY OF THE PERIOD
FOR WHICH SUCH COMPLIANCE CERTIFICATE IS DELIVERED, TO THE EXTENT THAT SUCH
AFTER-ACQUIRED INTELLECTUAL PROPERTY THAT IS MATERIAL INTELLECTUAL PROPERTY IS
NOT COVERED BY ANY PREVIOUS INTELLECTUAL PROPERTY SECURITY AGREEMENT SO SIGNED
AND DELIVERED BY IT. IN EACH CASE, EACH BORROWER WILL, AND WILL CAUSE EACH
GUARANTOR TO, PROMPTLY COOPERATE AS REASONABLY NECESSARY TO ENABLE THE
ADMINISTRATIVE AGENT TO MAKE ANY REASONABLY NECESSARY RECORDATIONS WITH THE US
COPYRIGHT OFFICE OR THE US PATENT AND TRADEMARK OFFICE OR COMPARABLE FOREIGN
GOVERNMENTAL AUTHORITY, AS APPROPRIATE, WITH RESPECT TO SUCH MATERIAL
INTELLECTUAL PROPERTY.


 


(C)           TAKE OR CAUSE TO BE TAKEN EACH ACTION SET FORTH ON SCHEDULE
6.14(C) WITHIN THE TIME PERIOD (AS SUCH TIME PERIOD MAY BE EXTENDED BY THE
ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION) SPECIFIED FOR SUCH ACTION TO BE
TAKEN ON SUCH SCHEDULE.

 

88

--------------------------------------------------------------------------------


 

SECTION 6.15. Landlord Agreement and Real Estate Purchases. UHS shall use
commercially reasonable efforts to obtain a landlord’s agreement with respect to
UHS’s operating headquarters from the lessor of such property, which agreement
shall be reasonably satisfactory in form and substance to the Administrative
Agent. To the extent otherwise permitted hereunder, if any Loan Party proposes
to acquire a fee ownership interest in Material real Property after the Closing
Date, it shall within sixty (60) days after such acquisition (or such longer
period as the Administrative Agent shall agree in its reasonable discretion)
provide to the Administrative Agent a mortgage or deed of trust granting the
Administrative Agent a first priority Lien on such real estate, together with
environmental audits, mortgage title insurance commitment, real property survey,
local counsel opinion(s), and supplemental casualty insurance and (to the extent
required by law) flood insurance, and such other documents, instruments or
agreements reasonably requested by the Administrative Agent, in each case, in
form and substance reasonably satisfactory to the Administrative Agent; provided
that if such Loan Party notifies the Administrative Agent that it intends to
sell such Material Real Property within one year of the time such Mortgage would
otherwise be required to be executed and delivered, such Material Real Property
shall not be required to be mortgaged until such period expires (unless extended
by the Administrative Agent in its discretion).

 

SECTION 6.16. Designation of Subsidiaries. The board of directors of any
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (a) immediately before and after such designation, no Default shall have
occurred and be continuing, (b) immediately before and after giving effect to
such designation, Borrowing Availability shall be no less that $25,000,000, (c)
immediately after giving effect to such designation, UHS and its Subsidiaries
shall be in compliance, on a Pro Forma Basis, with Articles 6 and 7, including
the financial covenant set forth in Section 7.11 as if in effect on the date
thereof (and, as a condition precedent to the effectiveness of any such
designation, the Borrowers shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
such compliance), (d) no Borrower may be designated as an Unrestricted
Subsidiary and (e) no Subsidiary may be designated as an Unrestricted Subsidiary
if it is a “Restricted Subsidiary” for the purpose of any Permitted Subordinated
Indebtedness. The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by such Borrower or the relevant Restricted
Subsidiary (as applicable) therein at the date of designation in an amount equal
to the net book value of such Person’s (as applicable) investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time.

 

SECTION 6.17. Maintenance of Separate Existence. Each Restricted Subsidiary
shall do all things necessary to maintain its corporate existence separate and
apart from each Unrestricted Subsidiary, including, without limitation:

 


(A)           MAINTAINING ITS ASSETS, FUNDS AND TRANSACTIONS SEPARATELY FROM
THOSE OF THE UNRESTRICTED SUBSIDIARIES, REFLECTING SUCH ASSETS AND TRANSACTIONS
IN FINANCIAL STATEMENTS SEPARATE AND DISTINCT FROM THOSE OF THE UNRESTRICTED
SUBSIDIARIES, AND EVIDENCING SUCH ASSETS AND TRANSACTIONS BY APPROPRIATE ENTRIES
IN BOOKS AND RECORDS SEPARATE AND DISTINCT FROM THOSE OF THE UNRESTRICTED
SUBSIDIARIES;


 


(B)           HOLDING ITSELF OUT TO THE PUBLIC UNDER THE RESTRICTED SUBSIDIARY’S
OWN NAME AS A LEGAL ENTITY SEPARATE AND DISTINCT FROM THE UNRESTRICTED
SUBSIDIARIES;


 


(C)           HOLDING REGULAR DULY NOTICED MEETINGS, OR OBTAINING APPROPRIATE
CONSENTS, OF ITS BOARD OF DIRECTORS, AND MAKING AND RETAINING MINUTES OF SUCH
MEETINGS, AS ARE NECESSARY OR APPROPRIATE TO AUTHORIZE ALL OF ITS ACTIONS
REQUIRED BY LAW TO BE AUTHORIZED BY ITS BOARD OF DIRECTORS;

 

89

--------------------------------------------------------------------------------


 


(D)           ENSURING THAT ANY INDEBTEDNESS OF ANY UNRESTRICTED SUBSIDIARY IS
NON-RECOURSE DEBT WITH RESPECT TO SUCH RESTRICTED SUBSIDIARY;


 


(E)           NOT BECOMING A PARTY TO ANY AGREEMENT, CONTRACT, ARRANGEMENT OR
UNDERSTANDING WITH ANY UNRESTRICTED SUBSIDIARY UNLESS THE TERMS OF ANY SUCH
AGREEMENT, CONTRACT, ARRANGEMENT OR UNDERSTANDING ARE NO LESS FAVORABLE TO SUCH
RESTRICTED SUBSIDIARY THAN THOSE THAT MIGHT BE OBTAINED AT THE TIME FROM PERSONS
WHO ARE NOT AFFILIATES OF SUCH RESTRICTED SUBSIDIARY;


 


(F)            NOT HAVING ANY DIRECT OR INDIRECT OBLIGATION (I) TO SUBSCRIBE FOR
ADDITIONAL EQUITY INTERESTS OR (II) TO MAINTAIN OR PRESERVE ANY UNRESTRICTED
SUBSIDIARY FINANCIAL CONDITION OR TO CAUSE SUCH PERSON TO ACHIEVE ANY SPECIFIED
LEVELS OF OPERATING RESULTS; AND


 


(G)           NOT PROVIDING ANY A GUARANTEE OR OTHERWISE DIRECTLY OR INDIRECTLY
PROVIDING CREDIT SUPPORT FOR ANY INDEBTEDNESS OF ANY UNRESTRICTED SUBSIDIARY.


 

SECTION 6.18. Junior Financing Documentation. (a) Cause each Loan Party to take
any and all actions deemed reasonably necessary so that the Obligations of such
Loan Parties under the Loan Documents shall be and at all times remain “Senior
Indebtedness” (or any comparable term), “Designated Senior Indebtedness” (or any
comparable term) or “Senior Secured Financing” (or any comparable term) under,
and as defined in any Junior Financing Documentation and (b) cause each Loan
Party to take any and all actions deemed reasonably necessary so that the
subordination provisions set forth in the Junior Financing Documentation, shall
be and at all times remain (until the termination of all obligations (other than
contingent indemnification obligations not then due and payable) of such Loan
Party thereunder) effective, legally valid, binding and enforceable against the
holders of any Permitted Subordinated Indebtedness, if applicable, in accordance
with the terms thereof, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, receivorship, moratorium or other Laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in equity or at law).

 

ARTICLE 7

NEGATIVE COVENANTS

 

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation (other than contingent indemnification obligations not
then due and payable) hereunder which is accrued and payable shall remain unpaid
or unsatisfied, or any Letter of Credit that has not been collateralized in a
manner reasonably satisfactory to the applicable L/C Issuer shall remain
outstanding, the Loan Parties shall not, nor shall the Borrowers permit any of
the Restricted Subsidiaries to, directly or indirectly:

 

SECTION 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

 


(A)           LIENS PURSUANT TO ANY LOAN DOCUMENT;


 


(B)           SUBJECT TO THE INTERCREDITOR AGREEMENT, LIENS CREATED UNDER ANY
SENIOR NOTES DOCUMENTS AND SENIOR PIK/TOGGLE NOTES DOCUMENTS;


 


(C)           LIENS EXISTING ON THE CLOSING DATE AND LISTED ON SCHEDULE 7.01(B)
AND ANY MODIFICATIONS, REPLACEMENTS, RENEWALS OR EXTENSIONS THEREOF; PROVIDED
THAT (I) THE LIEN DOES NOT EXTEND TO ANY ADDITIONAL PROPERTY OTHER THAN (A)
AFTER-ACQUIRED PROPERTY THAT IS AFFIXED OR INCORPORATED INTO THE PROPERTY
COVERED BY SUCH LIEN OR FINANCED BY INDEBTEDNESS PERMITTED UNDER SECTION
7.03(B)(II), AND (B) PROCEEDS AND PRODUCTS

 

90

--------------------------------------------------------------------------------


 


THEREOF, AND (II) THE MODIFICATION, REPLACEMENT, RENEWAL, EXTENSION OR
REFINANCING OF THE OBLIGATIONS SECURED OR BENEFITED BY SUCH LIENS (IF SUCH
OBLIGATIONS CONSTITUTE INDEBTEDNESS) IS PERMITTED BY SECTION 7.03;


 


(D)           LIENS FOR TAXES, ASSESSMENTS OR GOVERNMENTAL CHARGES WHICH ARE NOT
OVERDUE FOR A PERIOD OF MORE THAN SIXTY (60) DAYS OR, IF MORE THAN SIXTY (60)
DAYS OVERDUE (I) WHICH ARE BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE
ACTIONS DILIGENTLY CONDUCTED, IF ADEQUATE RESERVES WITH RESPECT THERETO ARE
MAINTAINED ON THE BOOKS OF THE APPLICABLE PERSON IN ACCORDANCE WITH GAAP OR THE
EQUIVALENT ACCOUNTING PRINCIPLES IN THE RELEVANT LOCAL JURISDICTION OR (II) WITH
RESPECT TO WHICH THE FAILURE TO MAKE PAYMENT COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT;


 


(E)           STATUTORY LIENS OF LANDLORDS, CARRIERS, WAREHOUSEMEN, MECHANICS,
MATERIALMEN, REPAIRMEN, CONSTRUCTION CONTRACTORS OR OTHER LIKE LIENS ARISING IN
THE ORDINARY COURSE OF BUSINESS WHICH SECURE AMOUNTS NOT OVERDUE FOR A PERIOD OF
MORE THAN SIXTY (60) DAYS OR, IF MORE THAN SIXTY (60) DAYS OVERDUE (I) NO ACTION
HAS BEEN TAKEN TO ENFORCE SUCH LIEN, (II) SUCH LIEN IS BEING CONTESTED IN GOOD
FAITH AND BY APPROPRIATE ACTIONS DILIGENTLY CONDUCTED, IF ADEQUATE RESERVES WITH
RESPECT THERETO ARE MAINTAINED ON THE BOOKS OF THE APPLICABLE PERSON IN
ACCORDANCE WITH GAAP OR THE EQUIVALENT ACCOUNTING PRINCIPLES IN THE RELEVANT
LOCAL JURISDICTION OR (III) WITH RESPECT TO WHICH THE FAILURE TO MAKE PAYMENT
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(F)            (I) PLEDGES OR DEPOSITS IN THE ORDINARY COURSE OF BUSINESS IN
CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL
SECURITY LEGISLATION, (II) PLEDGES AND DEPOSITS IN THE ORDINARY COURSE OF
BUSINESS SECURING INSURANCE PREMIUMS OR REIMBURSEMENT OBLIGATIONS UNDER
INSURANCE POLICIES, IN EACH CASE PAYABLE TO INSURANCE CARRIERS THAT PROVIDE
INSURANCE TO ANY BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES OR (III)
OBLIGATIONS IN RESPECT OF LETTERS OF CREDIT OR BANK GUARANTEES THAT HAVE BEEN
POSTED BY THE BORROWER PARTIES OR ANY OF THE RESTRICTED SUBSIDIARIES TO SUPPORT
THE PAYMENTS OF THE ITEMS SET FORTH IN CLAUSES (I) AND (II) OF THIS SECTION
7.01(F).


 


(G)           (I) DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS,
GOVERNMENTAL CONTRACTS AND LEASES (OTHER THAN INDEBTEDNESS FOR BORROWED MONEY),
STATUTORY OBLIGATIONS, SURETY, STAY, CUSTOMS AND APPEAL BONDS, PERFORMANCE
BONDS, PERFORMANCE AND COMPLETION GUARANTEES AND OTHER OBLIGATIONS OF A LIKE
NATURE (INCLUDING THOSE TO SECURE HEALTH, SAFETY AND ENVIRONMENTAL OBLIGATIONS)
INCURRED IN THE ORDINARY COURSE OF BUSINESS AND (II) OBLIGATIONS IN RESPECT OF
LETTERS OF CREDIT OR BANK GUARANTEES THAT HAVE BEEN POSTED TO SUPPORT PAYMENT OF
THE ITEMS SET FORTH IN CLAUSE (I) OF THIS SECTION 7.01(G);


 


(H)           EASEMENTS, RIGHTS-OF-WAY, COVENANTS, CONDITIONS, RESTRICTIONS,
ENCROACHMENTS, PROTRUSIONS AND OTHER SIMILAR ENCUMBRANCES AND MINOR TITLE
DEFECTS OR MATTERS THAT WOULD BE DISCLOSED IN AN ACCURATE SURVEY AFFECTING REAL
PROPERTY WHICH, IN THE AGGREGATE, DO NOT IN ANY CASE MATERIALLY AND ADVERSELY
INTERFERE WITH THE ORDINARY CONDUCT OF THE BUSINESS OF THE APPLICABLE PERSON;


 


(I)            LIENS SECURING JUDGMENTS FOR THE PAYMENT OF MONEY NOT
CONSTITUTING AN EVENT OF DEFAULT UNDER SECTION 8.01(H);


 


(J)            LIENS SECURING INDEBTEDNESS PERMITTED UNDER SECTION 7.03(B)(II);
PROVIDED THAT (I) SUCH LIENS ATTACH CONCURRENTLY WITH OR WITHIN TWO HUNDRED AND
SEVENTY (270) DAYS AFTER THE ACQUISITION, REPAIR, REPLACEMENT, CONSTRUCTION OR
IMPROVEMENT (AS APPLICABLE) OF THE PROPERTY SUBJECT TO SUCH LIENS AND (II) SUCH
LIENS DO NOT AT ANY TIME ENCUMBER ANY PROPERTY EXCEPT FOR ACCESSIONS TO SUCH
PROPERTY OTHER THAN THE PROPERTY FINANCED BY SUCH INDEBTEDNESS AND THE PROCEEDS
AND THE PRODUCTS THEREOF; PROVIDED THAT INDIVIDUAL FINANCINGS OF EQUIPMENT
PROVIDED BY ONE LENDER MAY BE CROSS COLLATERALIZED TO OTHER FINANCINGS OF
EQUIPMENT PROVIDED BY SUCH LENDER;

 

91

--------------------------------------------------------------------------------


 


(K)           (I) LEASES, LICENSES, SUBLEASES OR SUBLICENSES GRANTED TO OTHER
PERSONS IN THE ORDINARY COURSE OF BUSINESS WHICH DO NOT (A) INTERFERE IN ANY
MATERIAL RESPECT WITH THE BUSINESS OF ANY BORROWER OR ANY OTHER LOAN PARTY OR
(B) SECURE ANY INDEBTEDNESS FOR BORROWED MONEY OR (II) THE RIGHTS RESERVED OR
VESTED IN ANY PERSON BY THE TERMS OF ANY LEASE, LICENSE, FRANCHISE, GRANT OR
PERMIT HELD BY ANY BORROWER OR ANY OF THE RESTRICTED SUBSIDIARIES OR BY A
STATUTORY PROVISION, TO TERMINATE ANY SUCH LEASE, LICENSE, FRANCHISE, GRANT OR
PERMIT, OR TO REQUIRE ANNUAL OR PERIODIC PAYMENTS AS A CONDITION TO THE
CONTINUANCE THEREOF;


 


(L)            LIENS IN FAVOR OF CUSTOMS AND REVENUE AUTHORITIES ARISING AS A
MATTER OF LAW TO SECURE PAYMENT OF CUSTOMS DUTIES IN CONNECTION WITH THE
IMPORTATION OF GOODS IN THE ORDINARY COURSE OF BUSINESS;


 


(M)          LIENS (I) OF A COLLECTION BANK ARISING UNDER SECTION 4-210 OF THE
UNIFORM COMMERCIAL CODE ON ITEMS IN THE COURSE OF COLLECTION, (II) ATTACHING TO
COMMODITY TRADING ACCOUNTS OR OTHER COMMODITIES BROKERAGE ACCOUNTS INCURRED IN
THE ORDINARY COURSE OF BUSINESS OR (III) IN FAVOR OF A BANKING INSTITUTION
ARISING AS A MATTER OF LAW ENCUMBERING DEPOSITS (INCLUDING THE RIGHT OF SET-OFF)
AND WHICH ARE WITHIN THE GENERAL PARAMETERS CUSTOMARY IN THE BANKING INDUSTRY;


 


(N)           LIENS (I) (A) ON ADVANCES OF CASH OR CASH EQUIVALENTS IN FAVOR OF
THE SELLER OF ANY PROPERTY TO BE ACQUIRED IN AN INVESTMENT PERMITTED PURSUANT TO
SECTION 7.02(F), SECTION 7.02(I) OR SECTION 7.02(N) TO BE APPLIED AGAINST THE
PURCHASE PRICE FOR SUCH INVESTMENT AND (B) CONSISTING OF AN AGREEMENT TO DISPOSE
OF ANY PROPERTY IN A DISPOSITION PERMITTED UNDER SECTION 7.05, IN EACH CASE
UNDER THIS CLAUSE (I), SOLELY TO THE EXTENT SUCH INVESTMENT OR DISPOSITION, AS
THE CASE MAY BE, WOULD HAVE BEEN PERMITTED ON THE DATE OF THE CREATION OF SUCH
LIEN AND (II) ON EARNEST MONEY DEPOSITS OF CASH OR CASH EQUIVALENTS MADE BY ANY
BORROWER OR ANY OF THE RESTRICTED SUBSIDIARIES IN CONNECTION WITH ANY LETTER OF
INTENT OR PURCHASE AGREEMENT PERMITTED HEREUNDER;


 


(O)           LIENS IN FAVOR OF A BORROWER, A LOAN PARTY OR A RESTRICTED
SUBSIDIARY SECURING INDEBTEDNESS PERMITTED UNDER SECTION 7.03(B)(V), SECTION
7.03(B)(XI) AND SECTION 7.03(B)(XII);


 


(P)           LIENS EXISTING ON PROPERTY AT THE TIME OF ITS ACQUISITION OR
EXISTING ON THE PROPERTY OF ANY PERSON AT THE TIME SUCH PERSON BECOMES A
RESTRICTED SUBSIDIARY, IN EACH CASE AFTER THE DATE HEREOF (OTHER THAN LIENS ON
THE EQUITY INTERESTS OF ANY PERSON THAT BECOMES A RESTRICTED SUBSIDIARY) AND ANY
MODIFICATIONS, REPLACEMENTS, RENEWALS OR EXTENSIONS THEREOF; PROVIDED THAT (I)
SUCH LIEN WAS NOT CREATED IN CONTEMPLATION OF SUCH ACQUISITION OR SUCH PERSON
BECOMING A RESTRICTED SUBSIDIARY, (II) SUCH LIEN DOES NOT EXTEND TO OR COVER ANY
OTHER ASSETS OR PROPERTY (OTHER THAN THE PROCEEDS OR PRODUCTS THEREOF AND
AFTER-ACQUIRED PROPERTY SUBJECTED TO A LIEN PURSUANT TO TERMS EXISTING AT THE
TIME OF SUCH ACQUISITION, IT BEING UNDERSTOOD THAT SUCH REQUIREMENT SHALL NOT BE
PERMITTED TO APPLY TO ANY PROPERTY TO WHICH SUCH REQUIREMENT WOULD NOT HAVE
APPLIED BUT FOR SUCH ACQUISITION), AND (III) THE INDEBTEDNESS SECURED THEREBY
(OR, AS APPLICABLE, ANY MODIFICATIONS, REPLACEMENTS, RENEWALS OR EXTENSION
THEREOF) IS PERMITTED UNDER SECTION 7.03;


 


(Q)           LIENS ARISING FROM PRECAUTIONARY UNIFORM COMMERCIAL CODE FINANCING
STATEMENT FILINGS (OR SIMILAR FILINGS UNDER OTHER APPLICABLE LAW) REGARDING
LEASES ENTERED INTO BY ANY BORROWER OR ANY OF THE RESTRICTED SUBSIDIARIES IN THE
ORDINARY COURSE OF BUSINESS;


 


(R)            LIENS ARISING OUT OF CONDITIONAL SALE, TITLE RETENTION,
CONSIGNMENT OR SIMILAR ARRANGEMENTS FOR SALE OF GOODS ENTERED INTO BY ANY
BORROWER OR ANY OF THE RESTRICTED SUBSIDIARIES IN THE ORDINARY COURSE OF
BUSINESS AND NOT PROHIBITED BY THIS AGREEMENT;


 


(S)           PERMITTED ENCUMBRANCES;

 

92

--------------------------------------------------------------------------------


 


(T)            OTHER LIENS SECURING INDEBTEDNESS OR OTHER OBLIGATIONS PERMITTED
UNDER THIS AGREEMENT AND OUTSTANDING IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO
EXCEED $20,000,000;


 


(U)           LIENS THAT ARE CONTRACTUAL RIGHTS OF SET-OFF (I) RELATING TO THE
ESTABLISHMENT OF DEPOSITORY RELATIONS WITH BANKS NOT GIVEN IN CONNECTION WITH
THE ISSUANCE OF INDEBTEDNESS, (II) RELATING TO POOLED DEPOSIT OR SWEEP ACCOUNTS
OF ANY BORROWER OR ANY RESTRICTED SUBSIDIARY TO PERMIT SATISFACTION OF OVERDRAFT
OR SIMILAR OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS OF SUCH
BORROWER AND ITS RESTRICTED SUBSIDIARIES OR (III) RELATING TO PURCHASE ORDERS
AND OTHER AGREEMENTS ENTERED INTO WITH CUSTOMERS OF ANY BORROWER OR ANY
RESTRICTED SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS;


 

(v)           any interest or title of a licensor, sublicensor, lessor or
sublessor under any license or operating or true lease agreement;

 

(w)          Liens on securities which are the subject of repurchase agreements
incurred in the ordinary course of business;

 

(x)            ground leases in respect of real property on which facilities
owned or leased by any Borrower or any of its Subsidiaries are located;

 

(y)           Liens arising by operation of law under Article 2 of the Uniform
Commercial Code in favor of a reclaiming seller of goods or buyer of goods;

 

(z)            security given to a public or private utility or any Governmental
Authority as required in the ordinary course of business;

 

(aa)         Liens in the nature of the right of setoff in favor of
counterparties to contractual agreements with the Loan Parties in the ordinary
course of business; and

 

(bb)         any exclusive or non-exclusive licenses granted under any IP Rights
that do not secure or is not granted in connection with incurrence of
Indebtedness.

 

SECTION 7.02. Investments. Make or hold any Investments, except:

 


(A)           INVESTMENTS BY PARENT, ANY BORROWER OR ANY RESTRICTED SUBSIDIARY
IN ASSETS THAT WERE CASH EQUIVALENTS WHEN SUCH INVESTMENT WAS MADE;


 


(B)           LOANS OR ADVANCES TO OFFICERS, DIRECTORS, MEMBERS OF MANAGEMENT,
AND EMPLOYEES OF PARENT, ANY BORROWER OR ANY RESTRICTED SUBSIDIARY (I) IN AN
AGGREGATE AMOUNT NOT TO EXCEED $2,500,000 AT ANY TIME OUTSTANDING, FOR
BUSINESS-RELATED TRAVEL, ENTERTAINMENT, RELOCATION AND ANALOGOUS ORDINARY
BUSINESS PURPOSES, OR (II) IN CONNECTION WITH SUCH PERSON’S PURCHASE OF EQUITY
INTERESTS OF PARENT (OR AFTER THE OCCURRENCE OF A QUALIFYING IPO OF UHS, UHS) IN
AN AGGREGATE AMOUNT NOT TO EXCEED $2,500,000 AT ANY TIME OUTSTANDING (DETERMINED
WITHOUT REGARD TO ANY WRITE-DOWNS OR WRITE-OFFS OF SUCH LOANS OR ADVANCES);


 


(C)           INVESTMENTS (I) BY ANY LOAN PARTY IN ANY OTHER LOAN PARTY, (II) BY
ANY RESTRICTED SUBSIDIARY THAT IS NOT A LOAN PARTY IN ANY LOAN PARTY OR IN ANY
OTHER RESTRICTED SUBSIDIARY THAT IS NOT ALSO A LOAN PARTY, OR (III) BY LOAN
PARTIES IN ANY SUBSIDIARIES THAT ARE NOT LOAN PARTIES (INCLUDING UNRESTRICTED
SUBSIDIARIES) IN AN AGGREGATE AMOUNT NOT TO EXCEED $5,000,000 AT ANY TIME
OUTSTANDING, PLUS, TO THE EXTENT THAT ANY UNRESTRICTED SUBSIDIARY OF ANY LOAN
PARTY DESIGNATED AS SUCH AFTER THE CLOSING DATE IS REDESIGNATED AS A RESTRICTED
SUBSIDIARY AFTER THE CLOSING DATE, THE LESSER OF (X) THE FAIR MARKET VALUE OF
SUCH LOAN PARTY’S INVESTMENT IN SUCH SUBSIDIARY AS OF THE DATE OF SUCH
REDESIGNATION OR (Y) SUCH FAIR

 

93

--------------------------------------------------------------------------------


 


MARKET VALUE AS OF THE DATE ON WHICH SUCH SUBSIDIARY WAS ORIGINALLY DESIGNATED
AS AN UNRESTRICTED SUBSIDIARY AFTER THE CLOSING DATE (IN THE CASE OF CLAUSE
(II), DETERMINED WITHOUT REGARD TO ANY WRITE-DOWNS OR WRITE-OFFS OF SUCH
INVESTMENTS);


 


(D)           INVESTMENTS CONSISTING OF EXTENSIONS OF CREDIT IN THE NATURE OF
ACCOUNTS RECEIVABLE OR NOTES RECEIVABLE ARISING FROM THE GRANT OF TRADE CREDIT
IN THE ORDINARY COURSE OF BUSINESS, AND INVESTMENTS RECEIVED IN SATISFACTION OR
PARTIAL SATISFACTION THEREOF FROM FINANCIALLY TROUBLED ACCOUNT DEBTORS AND OTHER
CREDITS TO SUPPLIERS IN THE ORDINARY COURSE OF BUSINESS;


 


(E)           INVESTMENTS CONSISTING OF LIENS, INDEBTEDNESS, FUNDAMENTAL
CHANGES, DISPOSITIONS AND RESTRICTED PAYMENTS PERMITTED BY SECTION 7.01, SECTION
7.03, SECTION 7.04, SECTION 7.05 AND SECTION 7.06, RESPECTIVELY;


 


(F)            INVESTMENTS EXISTING OR CONTEMPLATED ON THE DATE HEREOF AND SET
FORTH ON SCHEDULE 7.02(F) AND ANY MODIFICATION, REPLACEMENT, RENEWAL OR
EXTENSION THEREOF; PROVIDED THAT THE AMOUNT OF THE ORIGINAL INVESTMENT IS NOT
INCREASED EXCEPT BY THE TERMS OF SUCH INVESTMENT OR AS OTHERWISE PERMITTED BY
THIS SECTION 7.02;


 


(G)           INVESTMENTS IN SWAP CONTRACTS PERMITTED BY SECTION 7.03;


 


(H)           PROMISSORY NOTES AND OTHER NON-CASH CONSIDERATION RECEIVED IN
CONNECTION WITH DISPOSITIONS PERMITTED BY SECTION 7.05;


 


(I)            THE PURCHASE OR OTHER ACQUISITION OF ALL OR SUBSTANTIALLY ALL OF
THE ASSETS OR BUSINESS OF, ANY PERSON, OR OF ASSETS CONSTITUTING A BUSINESS
UNIT, A LINE OF BUSINESS OR DIVISION OF, SUCH PERSON, OR OF ALL OF THE EQUITY
INTERESTS (OTHER THAN DIRECTORS’ QUALIFYING SHARES) IN A PERSON THAT, UPON THE
CONSUMMATION THEREOF, WILL BE OWNED DIRECTLY BY A BORROWER OR ONE OR MORE OF
THEIR RESPECTIVE WHOLLY OWNED SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, AS A
RESULT OF A MERGER OR CONSOLIDATION); PROVIDED THAT, WITH RESPECT TO EACH SUCH
PURCHASE OR OTHER ACQUISITION MADE PURSUANT TO THIS SECTION 7.02(I) (EACH OF THE
FOREGOING, A “PERMITTED ACQUISITION”):


 

(A)          each applicable Loan Party and any such newly created or acquired
Subsidiary shall, or will within the times specified therein, have complied with
the applicable requirements of Section 6.12;

 

(B)           (1) immediately before and immediately after giving Pro Forma
Effect to any such purchase or other acquisition, no Event of Default shall have
occurred and be continuing, (2) Borrowing Availability both before and after
giving effect to such purchase or other acquisition shall not be less than
$20,000,000, and (3) immediately after giving effect to such purchase or other
acquisition, the Borrower Parties shall be in Pro Forma Compliance with the
financial covenant set forth in Section 7.11 (assuming for purposes of making
such determination that such financial covenant was then applicable), such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or Section 6.01(b) as though such purchase or other acquisition
had been consummated as of the first day of the fiscal period covered thereby
and evidenced by a certificate from the Chief Financial Officer or Treasurer (or
other equivalent officer) of UHS demonstrating such compliance calculation in
reasonable detail; and

 

(C)           the Borrowers shall have delivered to the Administrative Agent, on
behalf of the Lenders, no later than five (5) Business Days after the date on
which any

 

94

--------------------------------------------------------------------------------


 

such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
Section 7.02(i) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition.

 


(J)            INVESTMENTS IN CONNECTION WITH THE ACQUISITION;


 


(K)           INVESTMENTS IN THE ORDINARY COURSE OF BUSINESS CONSISTING OF (I)
INDORSEMENTS FOR COLLECTION OR DEPOSIT OR (II) CUSTOMARY TRADE ARRANGEMENTS WITH
CUSTOMERS;


 


(L)            INVESTMENTS (INCLUDING DEBT OBLIGATIONS AND EQUITY INTERESTS)
RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR REORGANIZATION OF ANY PERSON AND
IN SETTLEMENT OF OBLIGATIONS OF, OR DISPUTES WITH, ANY PERSON ARISING IN THE
ORDINARY COURSE OF BUSINESS AND UPON FORECLOSURE WITH RESPECT TO ANY SECURED
INVESTMENT OR OTHER TRANSFER OF TITLE WITH RESPECT TO ANY SECURED INVESTMENT;


 


(M)          LOANS AND ADVANCES TO PARENT IN LIEU OF, AND NOT IN EXCESS OF THE
AMOUNT OF (AFTER GIVING EFFECT TO ANY OTHER LOANS, ADVANCES OR RESTRICTED
PAYMENTS IN RESPECT THEREOF), RESTRICTED PAYMENTS PERMITTED TO BE MADE TO PARENT
IN ACCORDANCE WITH SECTION 7.06;


 


(N)           SO LONG AS IMMEDIATELY AFTER GIVING EFFECT TO ANY SUCH INVESTMENT,
NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, OTHER INVESTMENTS (INCLUDING
IN UNRESTRICTED SUBSIDIARIES) THAT DO NOT EXCEED (I) $25,000,000 PLUS (II) THE
APPLICABLE AMOUNT AT ANY ONE TIME OUTSTANDING;


 


(O)           ADVANCES OF PAYROLL PAYMENTS TO EMPLOYEES IN THE ORDINARY COURSE
OF BUSINESS;


 


(P)           GUARANTEES BY PARENT, ANY BORROWER OR ANY RESTRICTED SUBSIDIARY OF
LEASES (OTHER THAN CAPITALIZED LEASES), CONTRACTS, OR OF OTHER OBLIGATIONS THAT
DO NOT CONSTITUTE INDEBTEDNESS, IN EACH CASE ENTERED INTO IN THE ORDINARY COURSE
OF BUSINESS;


 


(Q)           AT ANY TIME AFTER THE CONSUMMATION OF A QUALIFYING IPO OF UHS,
INVESTMENTS TO THE EXTENT THE CONSIDERATION PAID THEREFOR CONSISTS SOLELY OF
EQUITY INTERESTS OF UHS;


 

(s)           Investments consisting of promissory notes issued by any Loan
Party to future, present or former officers, directors and employees, members of
management, or consultants of UHS or any of its Subsidiaries or their respective
estates, spouses or former spouses to finance the purchase or redemption of
Equity Interests of Parent (or, after the occurrence of a Qualifying IPO of UHS,
UHS), to the extent the applicable Restricted Payment is permitted by Section
7.06;

 

(t)            earnest money required in connection with Permitted Acquisitions;

 

(u)           Investments consisting of loans and advances to Parent and its
Subsidiaries in connection with the reimbursement of expenses incurred on behalf
of the Loan Parties in the ordinary course of business;

 

(v)           capitalization or forgiveness of any Indebtedness owed to any Loan
Parties by any other Loan Parties; and

 

(w)          Investments to the extent the consideration paid therefor consists
solely of Equity Interests of Parent.

 

95

--------------------------------------------------------------------------------


 

SECTION 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

 


(A)           INDEBTEDNESS EVIDENCED BY THE SENIOR NOTES, THE SENIOR PIK/TOGGLE
NOTES AND ANY PERMITTED REFINANCING THEREOF;


 

(b)           In the case of any Loan Party and any Restricted Subsidiary:

 

(I)            INDEBTEDNESS OF THE LOAN PARTIES UNDER THE LOAN DOCUMENTS;

 

(II)           ATTRIBUTABLE INDEBTEDNESS AND PURCHASE MONEY OBLIGATIONS
(INCLUDING OBLIGATIONS IN RESPECT OF MORTGAGE, INDUSTRIAL REVENUE BOND,
INDUSTRIAL DEVELOPMENT BOND, AND SIMILAR FINANCINGS) TO FINANCE THE PURCHASE,
REPAIR OR IMPROVEMENT OF FIXED OR CAPITAL ASSETS WITHIN THE LIMITATIONS SET
FORTH IN SECTION 7.01(J) AND ANY PERMITTED REFINANCING THEREOF; PROVIDED THAT
THE AGGREGATE AMOUNT OF ALL SUCH INDEBTEDNESS AT ANY ONE TIME OUTSTANDING SHALL
NOT EXCEED $20,000,000;

 

(III)          PERMITTED SUBORDINATED INDEBTEDNESS FOR ALL LOAN PARTIES IN AN
AGGREGATE AMOUNT SUCH THAT AFTER GIVING EFFECT TO THE INCURRENCE OF SUCH
INDEBTEDNESS THE INTEREST COVERAGE RATIO ON A PRO FORMA BASIS IS NOT LESS THAT
1.50:1.00;

 

(IV)          (A) INDEBTEDNESS ASSUMED IN CONNECTION WITH ANY PERMITTED
ACQUISITION; PROVIDED THAT SUCH INDEBTEDNESS IS NOT INCURRED IN CONTEMPLATION OF
SUCH PERMITTED ACQUISITION, OR (B) INDEBTEDNESS OWED TO THE SELLER OF ANY
PROPERTY ACQUIRED IN A PERMITTED ACQUISITION ON AN UNSECURED SUBORDINATED BASIS,
WHICH SUBORDINATION SHALL BE ON TERMS REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, IN EACH CASE UNDER THIS CLAUSE (IV), SO LONG AS BOTH
IMMEDIATELY PRIOR AND AFTER GIVING EFFECT THERETO (X) NO EVENT OF DEFAULT SHALL
EXIST OR RESULT THEREFROM, (Y) THE BORROWER PARTIES SHALL BE IN PRO FORMA
COMPLIANCE WITH THE FINANCIAL COVENANT SET FORTH IN SECTION 7.11, AFTER GIVING
EFFECT TO SUCH PERMITTED ACQUISITION AND THE ASSUMPTION, INCURRENCE OR ISSUANCE
OF SUCH INDEBTEDNESS, AND, IN EACH CASE, ANY PERMITTED REFINANCING THEREOF, AND
(Z) THE  AMOUNT OF INDEBTEDNESS INCURRED UNDER THIS CLAUSE (IV) SHALL NOT EXCEED
$20,000,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING;

 

(V)           INDEBTEDNESS OF ANY LOAN PARTY OR ANY SUBSIDIARY THAT IS NOT A
LOAN PARTY OWING TO ANY OTHER LOAN PARTY OR ANY SUBSIDIARY THAT IS NOT A LOAN
PARTY IN RESPECT OF AN INVESTMENT PERMITTED BY SECTION 7.02; PROVIDED THAT ALL
SUCH INDEBTEDNESS OF ANY LOAN PARTY OWED TO ANY SUBSIDIARY THAT IS NOT A LOAN
PARTY MUST BE EXPRESSLY SUBORDINATED TO THE OBLIGATIONS OF SUCH LOAN PARTY, IT
BEING UNDERSTOOD THAT SUCH LOAN PARTY MAY MAKE PAYMENTS THEREON PRIOR TO THE
OCCURRENCE (BUT NOT DURING THE CONTINUANCE) OF AN EVENT OF DEFAULT;

 

(VI)          INDEBTEDNESS CONSISTING OF PROMISSORY NOTES ISSUED BY ANY LOAN
PARTY TO FUTURE, PRESENT OR FORMER OFFICERS, DIRECTORS AND EMPLOYEES, MEMBERS OF
MANAGEMENT, OR CONSULTANTS OF UHS OR ANY OF ITS SUBSIDIARIES OR THEIR RESPECTIVE
ESTATES, SPOUSES OR FORMER SPOUSES TO FINANCE THE PURCHASE OR REDEMPTION OF
EQUITY INTERESTS OF PARENT (OR, AFTER THE OCCURRENCE OF A QUALIFYING IPO OF UHS,
UHS), TO THE EXTENT THE APPLICABLE RESTRICTED PAYMENT IS PERMITTED BY SECTION
7.06;

 

(VII)         GUARANTEES BY PARENT OF INDEBTEDNESS OF UHS AND ITS RESTRICTED
SUBSIDIARIES TO THE EXTENT THE PRIMARY OBLIGATION IS EXPRESSLY PERMITTED OR NOT
PROHIBITED HEREUNDER.

 

(VIII)        EXISTING INDEBTEDNESS OUTSTANDING ON THE DATE HEREOF AND LISTED ON
SCHEDULE 7.03(B)(VIII) AND ANY PERMITTED REFINANCING THEREOF;

 

96

--------------------------------------------------------------------------------


 

(IX)           INDEBTEDNESS IN RESPECT OF SWAP CONTRACTS INCURRED IN THE
ORDINARY COURSE OF BUSINESS AND NOT FOR SPECULATIVE PURPOSES;

 

(X)            GUARANTEES BY ANY BORROWER OR ANY RESTRICTED SUBSIDIARY IN
RESPECT OF INDEBTEDNESS OF ANY BORROWER OR SUCH RESTRICTED SUBSIDIARY OTHERWISE
PERMITTED HEREUNDER; PROVIDED THAT IF THE INDEBTEDNESS BEING GUARANTEED IS
SUBORDINATED TO THE OBLIGATIONS, SUCH GUARANTEE SHALL BE SUBORDINATED TO THE
GUARANTEE OF THE OBLIGATIONS ON TERMS AT LEAST AS FAVORABLE TO THE LENDERS AS
THOSE CONTAINED IN THE SUBORDINATION PROVISIONS OF SUCH INDEBTEDNESS;

 

(XI)           INDEBTEDNESS OF LOAN PARTIES AND RESTRICTED SUBSIDIARIES IN AN
AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING FOR ALL SUCH PERSONS TAKEN
TOGETHER NOT EXCEEDING $20,000,000;

 

(XII)          INDEBTEDNESS (OTHER THAN FOR BORROWED MONEY) SUBJECT TO LIENS
PERMITTED UNDER SECTION 7.01;

 

(XIII)         INDEBTEDNESS REPRESENTING DEFERRED COMPENSATION TO EMPLOYEES OF
ANY BORROWER OR ANY RESTRICTED SUBSIDIARY INCURRED IN THE ORDINARY COURSE OF
BUSINESS;

 

(XIV)        INDEBTEDNESS INCURRED IN A PERMITTED ACQUISITION OR DISPOSITION
UNDER AGREEMENTS PROVIDING FOR INDEMNIFICATION, THE ADJUSTMENT OF THE PURCHASE
PRICE OR SIMILAR ADJUSTMENTS;

 

(XV)         INDEBTEDNESS CONSISTING OF OBLIGATIONS OF ANY BORROWER OR ANY
RESTRICTED SUBSIDIARY UNDER DEFERRED COMPENSATION OR OTHER SIMILAR ARRANGEMENTS
INCURRED BY SUCH PERSON IN CONNECTION WITH THE TRANSACTIONS AND PERMITTED
ACQUISITIONS;

 

(XVI)        CASH MANAGEMENT OBLIGATIONS AND OTHER INDEBTEDNESS IN RESPECT OF
NETTING SERVICES, OVERDRAFT PROTECTIONS AND SIMILAR ARRANGEMENTS IN EACH CASE IN
CONNECTION WITH CASH MANAGEMENT AND DEPOSIT ACCOUNTS;

 

(XVII)       INDEBTEDNESS CONSISTING OF (A) THE FINANCING OF INSURANCE PREMIUMS
OR (B) TAKE-OR-PAY OBLIGATIONS CONTAINED IN SUPPLY ARRANGEMENTS, IN EACH CASE,
IN THE ORDINARY COURSE OF BUSINESS;

 

(XVIII)      INDEBTEDNESS INCURRED BY ANY BORROWER OR ANY RESTRICTED SUBSIDIARY
CONSTITUTING REIMBURSEMENT OBLIGATIONS WITH RESPECT TO LETTERS OF CREDIT ISSUED
IN THE ORDINARY COURSE OF BUSINESS, INCLUDING IN RESPECT OF WORKERS COMPENSATION
CLAIMS, HEALTH, DISABILITY OR OTHER EMPLOYEE BENEFITS OR PROPERTY, CASUALTY OR
LIABILITY INSURANCE OR SELF-INSURANCE OR OTHER INDEBTEDNESS WITH RESPECT TO
REIMBURSEMENT-TYPE OBLIGATIONS REGARDING WORKERS COMPENSATION CLAIMS; PROVIDED
THAT UPON THE DRAWING OF SUCH LETTERS OF CREDIT OR THE INCURRENCE OF SUCH
INDEBTEDNESS, SUCH OBLIGATIONS ARE REIMBURSED WITHIN 30 DAYS FOLLOWING SUCH
DRAWING OR INCURRENCE;

 

(XIX)         OBLIGATIONS IN RESPECT OF SURETY, STAY, CUSTOMS AND APPEAL BONDS,
PERFORMANCE BONDS AND PERFORMANCE AND COMPLETION GUARANTEES PROVIDED BY ANY
BORROWER OR ANY RESTRICTED SUBSIDIARY OR OBLIGATIONS IN RESPECT OF LETTERS OF
CREDIT RELATED THERETO, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS OR
CONSISTENT WITH PAST PRACTICE;

 

(XX)          INDEBTEDNESS IN RESPECT OF ANY BANKERS’ ACCEPTANCE, LETTER OF
CREDIT, WAREHOUSE RECEIPT OR SIMILAR FACILITIES ENTERED INTO IN THE ORDINARY
COURSE OF BUSINESS;

 

97

--------------------------------------------------------------------------------


 

(XXI)         ATTRIBUTABLE INDEBTEDNESS AND INDEBTEDNESS INCURRED IN CONNECTION
WITH SALE-LEASEBACK TRANSACTIONS PERMITTED UNDER SECTION 7.05(J);

 

(XXII)        WITHOUT DUPLICATION OF ANY OTHER INDEBTEDNESS, NON-CASH ACCRUALS
OF INTEREST, ACCRETION OR AMORTIZATION OF ORIGINAL ISSUE DISCOUNT AND/OR
PAY-IN-KIND INTEREST TO THE EXTENT SUCH DEBT IS PERMITTED HEREUNDER; AND

 

(XXIII)       ALL PREMIUMS (IF ANY), INTEREST (INCLUDING POST-PETITION
INTEREST), FEES, EXPENSES, CHARGES AND ADDITIONAL OR CONTINGENT INTEREST ON
OBLIGATIONS DESCRIBED IN CLAUSES (A) THROUGH (XVI).

 

SECTION 7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, except that:

 


(A)           ANY RESTRICTED SUBSIDIARY MAY MERGE WITH OR LIQUIDATE INTO (I) ANY
BORROWER (INCLUDING A MERGER, THE PURPOSE OF WHICH IS TO REORGANIZE ANY BORROWER
INTO A NEW JURISDICTION SO LONG AS SUCH BORROWER REMAINS ORGANIZED UNDER THE
LAWS OF THE UNITED STATES, ANY STATE THEREOF OR THE DISTRICT OF COLUMBIA (THE
REQUIREMENTS SET FORTH IN THIS CLAUSE (I), AND THE LAST PROVISO OF THIS SECTION
7.04(A), THE “JURISDICTIONAL REQUIREMENT”)); PROVIDED THAT SUCH BORROWER SHALL
BE THE CONTINUING OR SURVIVING PERSON OR THE CONTINUING OR SURVIVING PERSON
SHALL EXPRESSLY ASSUME THE OBLIGATIONS OF SUCH BORROWER IN A MANNER REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT, OR (II) ANY ONE OR MORE OTHER RESTRICTED
SUBSIDIARIES; PROVIDED THAT WHEN ANY RESTRICTED SUBSIDIARY THAT IS A LOAN PARTY
IS MERGING WITH ANOTHER RESTRICTED SUBSIDIARY, (A) A LOAN PARTY SHALL BE THE
CONTINUING OR SURVIVING PERSON OR (B) TO THE EXTENT CONSTITUTING AN INVESTMENT,
SUCH INVESTMENT MUST BE AN INVESTMENT PERMITTED BY SECTION 7.02 AND ANY
INDEBTEDNESS CORRESPONDING TO SUCH INVESTMENT MUST BE PERMITTED BY SECTION 7.03;
PROVIDED FURTHER THAT, IF ANY SUCH MERGER RESULTS IN A NEW JURISDICTION OF
ORGANIZATION OF SUCH BORROWER OR OTHER LOAN PARTY, THE BORROWERS SHALL HAVE
PROVIDED THE ADMINISTRATIVE AGENT WITH PRIOR WRITTEN NOTICE OF SUCH CHANGE IN
JURISDICTION AND PROPER FINANCING STATEMENTS, DULY PREPARED FOR FILING UNDER THE
UNIFORM COMMERCIAL CODE IN SUCH JURISDICTION WITH RESPECT TO SUCH BORROWER OR
SUCH LOAN PARTY.


 


(B)           (I) ANY SUBSIDIARY THAT IS NOT A LOAN PARTY MAY MERGE OR
CONSOLIDATE WITH OR INTO ANY OTHER SUBSIDIARY THAT IS NOT A LOAN PARTY AND (II)
ANY SUBSIDIARY (OTHER THAN ANY BORROWER) MAY LIQUIDATE OR DISSOLVE OR CHANGE ITS
LEGAL FORM IF THE BORROWERS DETERMINE IN GOOD FAITH THAT SUCH ACTION IS IN THE
BEST INTERESTS OF THE BUSINESS OF THE BORROWERS;


 


(C)           SO LONG AS NO EVENT OF DEFAULT EXISTS OR WOULD RESULT THEREFROM,
ANY BORROWER OR ANY RESTRICTED SUBSIDIARY MAY MERGE WITH ANY OTHER PERSON IN
ORDER TO (I) EFFECT AN INVESTMENT PERMITTED PURSUANT TO SECTION 7.02 (PROVIDED
THAT (A) THE CONTINUING OR SURVIVING PERSON SHALL BE A RESTRICTED SUBSIDIARY,
WHICH TOGETHER WITH EACH OF ITS RESTRICTED SUBSIDIARIES, SHALL HAVE COMPLIED
WITH THE REQUIREMENTS OF SECTION 6.12 AND (B) TO THE EXTENT CONSTITUTING AN
INVESTMENT, SUCH INVESTMENT MUST BE A PERMITTED INVESTMENT IN ACCORDANCE WITH
SECTION 7.02) OR (II) TO EFFECT THE DESIGNATION OF A RESTRICTED SUBSIDIARY AS AN
UNRESTRICTED SUBSIDIARY OR AN UNRESTRICTED SUBSIDIARY AS A RESTRICTED SUBSIDIARY
IN ACCORDANCE WITH SECTION 6.16; PROVIDED THAT IF ANY BORROWER IS A PARTY TO ANY
TRANSACTION EFFECTED PURSUANT TO THIS SECTION 7.04(C), (1) SUCH BORROWER SHALL
BE THE CONTINUING AND SURVIVING PERSON OR THE CONTINUING OR SURVIVING PERSON
SHALL EXPRESSLY ASSUME THE OBLIGATIONS OF SUCH BORROWER IN A MANNER REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND (2) THE JURISDICTIONAL REQUIREMENT
SHALL BE SATISFIED;


 


(D)           UHS AND ITS RESTRICTED SUBSIDIARIES MAY CONSUMMATE THE ACQUISITION
AND THE TRANSACTIONS CONTEMPLATED THEREBY; AND

 

98

--------------------------------------------------------------------------------


 


(E)           SO LONG AS NO EVENT OF DEFAULT EXISTS OR WOULD RESULT THEREFROM, A
MERGER, DISSOLUTION, LIQUIDATION OR CONSOLIDATION, THE PURPOSE OF WHICH IS TO
EFFECT A DISPOSITION PERMITTED PURSUANT TO SECTION 7.05, MAY BE EFFECTED;
PROVIDED THAT IF ANY BORROWER IS A PARTY TO ANY TRANSACTION EFFECTED PURSUANT TO
THIS SECTION 7.04(E), (I) SUCH BORROWER SHALL BE THE CONTINUING OR SURVIVING
PERSON OR THE CONTINUING OR SURVIVING PERSON SHALL EXPRESSLY ASSUME THE
OBLIGATIONS OF SUCH BORROWER IN A MANNER REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AND (II) THE JURISDICTIONAL REQUIREMENT SHALL BE SATISFIED.


 

SECTION 7.05. Dispositions. Make any Disposition except:

 


(A)           DISPOSITIONS OF OBSOLETE, USED, SURPLUS OR WORN OUT PROPERTY,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED, IN THE ORDINARY COURSE OF BUSINESS,
DISPOSITIONS OF EQUIPMENT IN THE ORDINARY COURSE OF BUSINESS IN ACCORDING WITH
PAST PRACTICE AND DISPOSITIONS OF PROPERTY NO LONGER USED OR USEFUL IN THE
CONDUCT OF THE BUSINESS OF THE BORROWERS AND THE RESTRICTED SUBSIDIARIES;


 


(B)           SALE OR DISCOUNT WITHOUT RECOURSE OF ACCOUNTS RECEIVABLE ARISING
IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION WITH THE COMPROMISE OR
COLLECTION THEREOF;


 


(C)           DISPOSITIONS OF INVENTORY, CASH AND IMMATERIAL ASSETS IN THE
ORDINARY COURSE OF BUSINESS;


 


(D)           DISPOSITIONS OF PROPERTY TO THE EXTENT THAT (I) SUCH PROPERTY IS
EXCHANGED FOR CREDIT AGAINST THE PURCHASE PRICE OF SIMILAR REPLACEMENT PROPERTY
OR (II) THE PROCEEDS OF SUCH DISPOSITION ARE PROMPTLY APPLIED TO THE PURCHASE
PRICE OF SUCH REPLACEMENT PROPERTY;


 


(E)           DISPOSITIONS OF PROPERTY BY ANY BORROWER OR ANY RESTRICTED
SUBSIDIARY TO ANY BORROWER OR ANY OTHER RESTRICTED SUBSIDIARY (INCLUDING ANY
SUCH DISPOSITION EFFECTED PURSUANT TO A MERGER, LIQUIDATION OR DISSOLUTION);
PROVIDED THAT IF THE TRANSFEROR OF SUCH PROPERTY IS A GUARANTOR OR A BORROWER
(I) THE TRANSFEREE THEREOF MUST EITHER BE A BORROWER OR A GUARANTOR OR (II) TO
THE EXTENT SUCH TRANSACTION CONSTITUTES AN INVESTMENT, SUCH TRANSACTION IS
PERMITTED UNDER SECTION 7.02;


 


(F)            DISPOSITIONS PERMITTED BY SECTION 7.02, SECTION 7.04 AND SECTION
7.06 AND LIENS PERMITTED BY SECTION 7.01;


 


(G)           DISPOSITIONS OF CASH EQUIVALENTS;


 


(H)           DISPOSITIONS OF PAST DUE ACCOUNTS RECEIVABLE IN CONNECTION WITH
THE COLLECTION, WRITE DOWN OR COMPROMISE THEREOF;


 


(I)            LEASES, SUBLEASES, LICENSES, OR SUBLICENSES OF PROPERTY, AND
DISPOSITIONS OF IP RIGHTS IN THE ORDINARY COURSE OF BUSINESS, IN EACH CASE THAT
DO NOT MATERIALLY INTERFERE WITH THE BUSINESS OF THE BORROWERS AND THE
RESTRICTED SUBSIDIARIES, AND DISPOSITIONS OF IP RIGHTS UNDER A RESEARCH OR
DEVELOPMENT AGREEMENT IN WHICH THE OTHER PARTY RECEIVES A LICENSE TO IP RIGHTS
THAT RESULT FROM SUCH AGREEMENT;


 


(J)            TRANSFERS OF PROPERTY SUBJECT TO CASUALTY EVENTS UPON RECEIPT OF
THE NET CASH PROCEEDS OF SUCH CASUALTY EVENT;


 


(K)           DISPOSITIONS OF PROPERTY BY ANY BORROWER OR ANY RESTRICTED
SUBSIDIARY NOT OTHERWISE PERMITTED UNDER THIS SECTION 7.05 (INCLUDING PURSUANT
TO SALE-LEASEBACK TRANSACTIONS) WITH AGGREGATE FAIR MARKET VALUE NOT TO EXCEED
$10,000,000 IN ANY FISCAL YEAR;


 


(L)            DISPOSITIONS OF INVESTMENTS IN JOINT VENTURES;

 

99

--------------------------------------------------------------------------------


 


(M)          DISPOSITIONS IN THE ORDINARY COURSE OF BUSINESS CONSISTING OF THE
ABANDONMENT OF IP RIGHTS WHICH, IN THE REASONABLE GOOD FAITH DETERMINATION OF
ANY BORROWER OR ANY RESTRICTED SUBSIDIARY, ARE UNECONOMICAL, NEGLIGIBLE,
OBSOLETE OR OTHERWISE NOT MATERIAL IN THE CONDUCT OF ITS BUSINESS;


 


(N)           DISPOSITIONS OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (UPON
VOLUNTARY LIQUIDATION OR OTHERWISE) TO ANY BORROWER OR TO ANOTHER RESTRICTED
SUBSIDIARY; PROVIDED THAT IF THE TRANSFEROR IN SUCH A TRANSACTION IS A GUARANTOR
OR A BORROWER, THEN (I) THE TRANSFEREE MUST EITHER BE A BORROWER OR A GUARANTOR
OR (II) TO THE EXTENT CONSTITUTING AN INVESTMENT, SUCH INVESTMENT MUST BE AN
INVESTMENT PERMITTED BY SECTION 7.02 AND ANY INDEBTEDNESS CORRESPONDING TO SUCH
INVESTMENT MUST BE PERMITTED BY SECTION 7.03;


 


(O)           SALES OF NON-CORE ASSETS ACQUIRED IN CONNECTION WITH PERMITTED
ACQUISITIONS WHICH ARE NOT USED IN THE BUSINESS OF THE LOAN PARTIES;


 


(P)           ANY DISPOSITION OF REAL PROPERTY TO A GOVERNMENTAL AUTHORITY AS A
RESULT OF A CONDEMNATION OF SUCH REAL PROPERTY; AND


 


(Q)           EXCLUSIVE OR NON-EXCLUSIVE LICENSES OR SIMILAR AGREEMENTS IN
RESPECT OF IP RIGHTS;


 

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(a), (e), (f), (g), (h), (i), (j) and (m)),
shall be for not less than the fair market value of such property at the time of
such Disposition. To the extent any Collateral is Disposed of as expressly
permitted by this Section 7.05 to any Person other than a Loan Party, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and the Administrative Agent is hereby authorized by the Lenders to
take any actions deemed appropriate in order to effect the foregoing.

 

SECTION 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

 


(A)           EACH RESTRICTED SUBSIDIARY MAY MAKE RESTRICTED PAYMENTS TO ANY
BORROWER AND TO OTHER RESTRICTED SUBSIDIARIES (AND, IN THE CASE OF A RESTRICTED
PAYMENT BY A NON-WHOLLY OWNED RESTRICTED SUBSIDIARY, TO (I) A BORROWER OR SUCH
RESTRICTED SUBSIDIARY AND (II) TO EACH OTHER OWNER OF EQUITY INTERESTS OF SUCH
RESTRICTED SUBSIDIARY BASED ON THEIR RELATIVE OWNERSHIP INTERESTS);


 


(B)           PARENT, THE BORROWERS AND EACH RESTRICTED SUBSIDIARY MAY DECLARE
AND MAKE DIVIDEND PAYMENTS OR OTHER DISTRIBUTIONS PAYABLE SOLELY IN THE EQUITY
INTERESTS (OTHER THAN DISQUALIFIED EQUITY INTERESTS) OF SUCH PERSON;


 


(C)           TO THE EXTENT CONSTITUTING RESTRICTED PAYMENTS, THE BORROWERS AND
THE RESTRICTED SUBSIDIARIES MAY ENTER INTO TRANSACTIONS EXPRESSLY PERMITTED BY
SECTION 7.04, SECTION 7.05 OR SECTION 7.08;


 


(D)           THE BORROWERS AND THE RESTRICTED SUBSIDIARIES MAY MAKE RESTRICTED
PAYMENTS TO PARENT:


 

(I)            THE PROCEEDS OF WHICH SHALL BE USED BY PARENT TO PAY ITS
OPERATING EXPENSES INCURRED IN THE ORDINARY COURSE OF BUSINESS AND OTHER
CORPORATE OVERHEAD COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION,
ADMINISTRATIVE, LEGAL, ACCOUNTING AND SIMILAR EXPENSES PROVIDED BY THIRD
PARTIES), WHICH ARE REASONABLE AND CUSTOMARY AND INCURRED IN THE ORDINARY COURSE
OF BUSINESS, IN AN AGGREGATE AMOUNT NOT TO EXCEED $1,000,000 IN ANY FISCAL YEAR
PLUS ANY REASONABLE AND CUSTOMARY INDEMNIFICATION CLAIMS MADE BY DIRECTORS OR
OFFICERS OF PARENT ATTRIBUTABLE TO THE OWNERSHIP OR OPERATIONS OF THE BORROWERS
AND THE RESTRICTED SUBSIDIARIES;

 

100

--------------------------------------------------------------------------------


 

(II)           THE PROCEEDS OF WHICH SHALL BE USED BY PARENT TO PAY FRANCHISE
TAXES AND OTHER FEES, TAXES AND EXPENSES REQUIRED TO MAINTAIN PARENT’S CORPORATE
EXISTENCE;

 

(III)          SO LONG AS NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING OR WOULD RESULT THEREFROM, THE PROCEEDS OF WHICH WILL BE USED BY
PARENT TO PAY FOR THE REPURCHASE, RETIREMENT OR OTHER ACQUISITION OR RETIREMENT
FOR VALUE OF EQUITY INTERESTS OF PARENT (OR, AFTER A QUALIFYING IPO OF UHS, UHS)
HELD BY ANY FUTURE, PRESENT OR FORMER EMPLOYEE, DIRECTOR, OFFICER, MEMBER OF
MANAGEMENT OR CONSULTANT OF PARENT OR ANY OF ITS SUBSIDIARIES (OR THE ESTATE,
FAMILY MEMBERS, SPOUSE OR FORMER SPOUSE OF ANY OF THE FOREGOING); PROVIDED THAT
THE AGGREGATE AMOUNT OF RESTRICTED PAYMENTS MADE UNDER THIS CLAUSE (E)(IV) DOES
NOT EXCEED IN ANY CALENDAR YEAR $2,500,000 (WITH UNUSED AMOUNTS IN ANY CALENDAR
YEAR BEING CARRIED OVER TO SUCCEEDING CALENDAR YEARS); AND PROVIDED FURTHER THAT
SUCH AMOUNT IN ANY CALENDAR YEAR MAY BE INCREASED BY AN AMOUNT NOT TO EXCEED (1)
THE CASH PROCEEDS FROM THE SALE OF EQUITY INTERESTS TO EMPLOYEES, DIRECTORS,
OFFICERS, MEMBERS OF MANAGEMENT OR CONSULTANTS OF PARENT OR OF ITS SUBSIDIARIES
THAT OCCURS AFTER THE CLOSING DATE TO THE EXTENT SUCH PROCEEDS CONSTITUTE
ELIGIBLE EQUITY PROCEEDS PLUS (2) THE AMOUNT OF ANY CASH BONUSES OTHERWISE
PAYABLE TO EMPLOYEES, DIRECTORS, OFFICERS, MEMBERS OF MANAGEMENT OR CONSULTANTS
OF PARENT OR ANY OF ITS SUBSIDIARIES (OR THE ESTATE, FAMILY MEMBERS, SPOUSE OR
FORMER SPOUSE OF ANY OF THE FOREGOING) IN CONNECTION WITH THE TRANSACTIONS THAT
ARE FOREGONE IN RETURN FOR THE RECEIPT OF EQUITY INTERESTS OF PARENT PURSUANT TO
A DEFERRED COMPENSATION PLAN OF SUCH PERSON PLUS (3) THE CASH PROCEEDS OF KEY
MAN LIFE INSURANCE POLICIES RECEIVED BY PARENT (TO THE EXTENT SUCH PROCEEDS ARE
CONTRIBUTED TO UHS) OR ANY BORROWER OR ANY RESTRICTED SUBSIDIARY AFTER THE
CLOSING DATE (PROVIDED THAT THE BORROWERS MAY ELECT TO APPLY ALL OR ANY PORTION
OF THE AGGREGATE INCREASE CONTEMPLATED BY CLAUSES (1), (2) AND (3) ABOVE IN ANY
CALENDAR YEAR) LESS (4) THE AMOUNT OF ANY RESTRICTED PAYMENTS PREVIOUSLY MADE
PURSUANT TO CLAUSES (1), (2) AND (3) OF THIS CLAUSE (D)(IV);

 

(IV)          TO FINANCE ANY INVESTMENT PERMITTED TO BE MADE PURSUANT TO SECTION
7.02; PROVIDED THAT (A) SUCH RESTRICTED PAYMENT SHALL BE MADE SUBSTANTIALLY
CONCURRENTLY WITH THE CLOSING OR CONSUMMATION OF SUCH INVESTMENT OR AT FUTURE
TIMES AS MAY BE SCHEDULED AT THE TIME OF SUCH CLOSING OR CONSUMMATION TO BE MADE
THEREAFTER IN CONNECTION THEREWITH AND (B) PARENT SHALL, IMMEDIATELY FOLLOWING
THE CLOSING OR CONSUMMATION THEREOF, CAUSE OR HAVE CAUSED (1) ALL PROPERTY
ACQUIRED (WHETHER ASSETS OR EQUITY INTERESTS) TO BE CONTRIBUTED TO A BORROWER OR
A LOAN PARTY (OR A PERSON THAT WILL BECOME A LOAN PARTY UPON RECEIPT OF SUCH
CONTRIBUTION) OR (2) THE MERGER (TO THE EXTENT PERMITTED IN SECTION 7.04) OF THE
PERSON FORMED OR ACQUIRED INTO A BORROWER OR A LOAN PARTY IN ORDER TO CONSUMMATE
SUCH PERMITTED ACQUISITION, IN EACH CASE, IN ACCORDANCE WITH THE REQUIREMENTS OF
SECTION 6.12;

 

(V)           THE PROCEEDS OF WHICH SHALL BE USED BY PARENT TO MAKE CASH
PAYMENTS IN LIEU OF THE ISSUANCE OF FRACTIONAL SHARES IN CONNECTION WITH THE
EXERCISE OF WARRANTS, OPTIONS OR OTHER SECURITIES CONVERTIBLE INTO OR
EXCHANGEABLE FOR EQUITY INTERESTS OF PARENT (OR, AFTER A QUALIFYING IPO OF UHS,
OF UHS); PROVIDED THAT ANY SUCH CASH PAYMENT SHALL NOT BE FOR THE PURPOSE OF
EVADING THE LIMITATIONS SET FORTH IN THIS SECTION 7.06 (AS DETERMINED IN GOOD
FAITH BY THE BOARD OF DIRECTORS OR THE MANAGING BOARD, AS THE CASE MAY BE, OF
UHS (OR ANY AUTHORIZED COMMITTEE THEREOF));

 

(VI)          THE PROCEEDS OF WHICH SHALL BE USED BY PARENT FOR DISTRIBUTION TO
PARENT TO PAY FEES AND EXPENSES (OTHER THAN TO AFFILIATES) RELATED TO ANY
UNSUCCESSFUL EQUITY OR DEBT OFFERING PERMITTED BY THIS AGREEMENT;

 

(VII)         THE PROCEEDS OF WHICH SHALL BE USED BY PARENT TO PAY CUSTOMARY
SALARY, BONUS AND OTHER BENEFITS PAYABLE TO OFFICERS AND EMPLOYEES OF PARENT TO
THE EXTENT SUCH SALARIES, BONUSES AND

 

101

--------------------------------------------------------------------------------


 

OTHER BENEFITS ARE DIRECTLY ATTRIBUTABLE TO THE OWNERSHIP OR OPERATIONS OF THE
BORROWERS AND THE RESTRICTED SUBSIDIARIES; AND

 

(VIII)        THE PROCEEDS OF WHICH SHALL BE USED BY PARENT TO PAY AMOUNTS OWING
PURSUANT TO THE SPONSOR MANAGEMENT AGREEMENT, OR OTHER AMOUNTS OF THE TYPE
DESCRIBED IN SECTION 7.08(D) OR SECTION 7.08(K), IN EACH CASE TO THE EXTENT THE
APPLICABLE PAYMENT WOULD BE PERMITTED UNDER THE APPLICABLE CLAUSE IN SECTION
7.08 IF SUCH PAYMENT WERE TO BE MADE BY A LOAN PARTY; AND

 


(E)           SO LONG AS (I) NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING OR WOULD RESULT THEREFROM AND (II) THE LEVERAGE RATIO AS OF
THE LAST DAY OF THE IMMEDIATELY PRECEDING FOUR FISCAL QUARTERS WAS LESS THAN
6.5:1 (DETERMINED ON A PRO FORMA BASIS AFTER GIVING EFFECT TO ANY RESTRICTED
PAYMENT TO BE MADE PURSUANT TO THIS SECTION 7.06(E)), IN ADDITION TO THE
FOREGOING RESTRICTED PAYMENTS, PARENT, THE BORROWERS AND THE RESTRICTED
SUBSIDIARIES MAY MAKE ADDITIONAL RESTRICTED PAYMENTS TO THEIR RESPECTIVE
SHAREHOLDERS IN AN AMOUNT NOT TO EXCEED THE APPLICABLE AMOUNT AS IN EFFECT
IMMEDIATELY PRIOR TO THE TIME OF THE MAKING OF SUCH RESTRICTED PAYMENT;


 


(F)            FROM AND AFTER A QUALIFYING IPO OF UHS, UHS MAY MAKE RESTRICTED
PAYMENTS, IN EACH CASE IN ACCORDANCE WITH THE PROVISION THEREOF, DEEMED TO OCCUR
UPON EXERCISE OF STOCK OPTIONS OR WARRANTS IF SUCH EQUITY INTERESTS REPRESENT A
PORTION OF THE EXERCISE PRICE OF SUCH OPTIONS OR WARRANTS; AND


 


(G)           SO LONG AS NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING OR WOULD RESULT THEREFROM, OTHER RESTRICTED PAYMENTS IN AN
AGGREGATE AMOUNT NOT TO EXCEED $30,000,000 SINCE THE CLOSING DATE.


 

SECTION 7.07. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrowers and the Restricted Subsidiaries on the date hereof or any business
reasonably related, supportive, complementary or ancillary thereto.

 

SECTION 7.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrowers, whether or not in the ordinary course
of business, other than (a) transactions among Loan Parties or any entity that
becomes a Loan Party as a result of such transaction, (b) on fair and reasonable
terms substantially as favorable to the relevant Borrower or such Restricted
Subsidiary as would be obtainable by such Borrower or such Restricted Subsidiary
in a comparable arm’s-length transaction with a Person other than an Affiliate,
(c) the payment of fees, costs and expenses in connection with the consummation
of the Transactions, (d) so long as no Event of Default shall have occurred and
be continuing under Section 8.01(a), Section 8.01(f) or Section 8.01(g)(i), the
payment of fees, expenses or other payments to the Sponsor pursuant to the
Sponsor Management Agreement as such fee provisions are set forth in the Sponsor
Management Agreement as in effect on the Closing Date, (e) loans and other
transactions by the Borrowers and the Subsidiaries to the extent not prohibited
by this Agreement, (f) entering into employment and severance arrangements
between Parent, the Borrowers and the Restricted Subsidiaries and their
respective officers and employees, as determined in good faith by the board of
directors or senior management of the relevant Person, (g) payments by the
Borrowers and the Restricted Subsidiaries pursuant to the tax sharing agreements
among the Borrowers and the Restricted Subsidiaries on customary terms to the
extent attributable to the ownership or operations of the Borrowers and the
Subsidiaries, (h) the payment of customary fees and reimbursement of reasonable
out-of-pocket costs of, and customary indemnities provided to or on behalf of,
directors, officers and employees of Parent, the Borrowers and the Restricted
Subsidiaries in the ordinary course of business or the Sponsor or to its
Affiliates, to the extent attributable to the ownership or operations of the
Borrowers and the Restricted Subsidiaries, as determined in good faith by the
board of directors or senior management of the relevant Person, (i) transactions
pursuant to the other permitted agreements in existence on the Closing

 

102

--------------------------------------------------------------------------------


 

Date and set forth on Schedule 7.08 or any amendment thereto to the extent such
an amendment is not adverse to the Lenders in any material respect, (j)
Restricted Payments permitted under Section 7.06, (k) payments by the Borrowers
and the Restricted Subsidiaries to the Sponsor made for any customary financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities, including in connection with acquisitions,
financings or divestitures, which payments are approved by the board of
directors of the applicable Borrower in good faith, (l) the issuance of Equity
Interests to the management of UHS or any of its Subsidiaries in connection with
the Transaction, (m) payment of reasonable compensation to officers and
employees for services actually rendered to any Loan Party or any of its
Subsidiaries, (n) stock option and compensation plans of the Loan Parties and
their Subsidiaries, (o) advances and loans to officers, directors, members of
management and employees of Parent, any Borrower or any Restricted Subsidiary to
the extent specifically permitted under Section 7.02(b), (p) Investments
consisting of promissory notes issued by any Loan Party to future, present or
former officers, directors and employees, members of management, or consultants
of UHS or any of its Subsidiaries or their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of Parent (or,
after the occurrence of a Qualifying IPO of UHS, UHS), to the extent the
applicable Restricted Payment is permitted by Section 7.06, (q) any issuance of
Equity Interests (other than Disqualified Equity Interests), (r) Investments by
the Equity Investors in securities of Parent or any of its Restricted
Subsidiaries so long as the investments is being offered generally to other
investors on the same or more favorable terms and any other transaction
involving Parent or any Restricted Subsidiary, on the one hand, and Bear,
Stearns & Co. Inc. or any of its Affiliates, on the other hand, which
transactions, in the reasonable determination of the Board of Directors, are on
commercially reasonable terms, and (s) other transactions specifically permitted
under this Agreement (including, without limitation, sale/leaseback
transactions, Dispositions, Investments and Indebtedness).

 

SECTION 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document,
the Senior Indenture or customary terms in any documentation providing for any
Permitted Refinancing thereof) that limits the ability of (a) any Restricted
Subsidiary to make Restricted Payments to any Borrower or any Guarantor or to
otherwise transfer property to or invest in any Borrower or any Guarantor, or
(b) any Borrower or any Loan Party to create, incur, assume or suffer to exist
Liens on property of such Person for the benefit of the Secured Parties with
respect to the Facilities and the Obligations or under the Loan Documents;
provided that the foregoing shall not apply to Contractual Obligations which (i)
(x) arise under applicable law, (y) exist on the date hereof and (to the extent
not otherwise permitted by this Section 7.09) are listed on Schedule 7.09 hereto
or (z) to the extent Contractual Obligations permitted by clause (y) are set
forth in an agreement evidencing Indebtedness, are set forth in any agreement
evidencing any permitted renewal, extension or refinancing of such Indebtedness
so long as such renewal, extension or refinancing does not expand the scope of
the restrictions described in clause (a) or (b) that are contained in such
Contractual Obligation, (ii) are binding on a Restricted Subsidiary at the time
such Restricted Subsidiary first becomes a Restricted Subsidiary of a Borrower,
so long as such Contractual Obligations were not entered into in contemplation
of such Person becoming a Restricted Subsidiary of a Borrower, (iii) represent
Indebtedness of a Restricted Subsidiary which is permitted by Section 7.03,
(iv) arise in connection with any Disposition permitted by Section 7.05, (v) are
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted under Section 7.02 and applicable solely
to such joint venture, (vi) are negative pledges and restrictions on Liens in
favor of any holder of Indebtedness permitted under Section 7.03 but solely to
the extent any negative pledge relates to the property financed by or the
subject of such Indebtedness (and excluding in any event any Permitted
Subordinated Indebtedness) or that expressly permits Liens for the benefit of
the Agents and the Lenders with respect to the credit facilities established
hereunder and the Obligations under the Loan Documents on a senior basis without
the requirement that such holders of such Indebtedness be secured by such Liens
on an equal and ratable, or junior, basis, (vii) are customary restrictions on
leases, subleases, licenses or asset sale agreements otherwise permitted hereby
so long as such restrictions may relate to the assets

 

103

--------------------------------------------------------------------------------


 

subject thereto, (viii) comprise restrictions imposed by any agreement relating
to secured Indebtedness permitted pursuant to Section 7.03 to the extent that
such restrictions apply only to the property or assets securing such
Indebtedness, (ix) are customary provisions restricting subletting or assignment
of any lease governing a leasehold interest or (x) are customary provisions
restricting assignment or transfer of any agreement entered into in the ordinary
course of business.

 

SECTION 7.10. Holding Company. Parent shall not (a) engage in any business or
activity other than (i) the ownership of all the outstanding Equity Interests in
UHS (or other Equity Interests in accordance with clause (b) below) and
activities incidental thereto, (ii) activities necessary to consummate the
Acquisition and the Transactions and (iii) corporate maintenance activities
(including the payment of taxes and expenses associated with being a holding
company), (b) own or acquire any assets (other than Equity Interests in UHS or
other Subsidiaries of UHS and cash and Cash Equivalents in amounts reasonably
required in connection with its permitted business activities or representing
proceeds of a Restricted Payment permitted hereunder temporarily held pending
further distribution to the Permitted Holders), (c) create, incur, assume or
permit to exist any Lien on any property or asset owned by it, other than Liens
under the Loan Documents or non-consensual Liens permitted under Section 7.01,
(d) incur Indebtedness (other than Indebtedness permitted hereunder, liabilities
under the Loan Documents, unsecured Guarantees permitted hereunder, liabilities
relating to the performance of its obligations under such documents and other
liabilities (not including Indebtedness) incidental to its existence and
permitted business activities), (e) make any public offering of its common stock
or any other issuance of its Equity Interests not prohibited by Article 7, and
(f) engage in any transaction that Parent is permitted to enter into or
consummate under this Article 7.

 

SECTION 7.11. Financial Covenant. Interest Coverage Ratio. Permit the Interest
Coverage Ratio to be less than 1.50:1.00 as of the end of any fiscal quarter of
UHS during which Borrowing Availability has been less than $15,000,000 for three
(3) consecutive days during such quarter (beginning with the fiscal quarter
ending September 30, 2007, if applicable).

 


SECTION 7.12. AMENDMENTS OF CERTAIN DOCUMENTS. AMEND OR OTHERWISE MODIFY (A) ANY
OF ITS ORGANIZATION DOCUMENTS IN A MANNER THAT WOULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT, (B) THE MERGER AGREEMENT WITH RESPECT TO ANY
ECONOMIC PROVISIONS OR IN A MANNER MATERIALLY ADVERSE TO THE ADMINISTRATIVE
AGENT OR THE LENDERS OR (C) ANY OTHER RELATED DOCUMENT, INCLUDING ANY SENIOR
NOTES DOCUMENT OR SENIOR PIK/TOGGLE NOTES DOCUMENT, EXCEPT AS PERMITTED BY THE
INTERCREDITOR AGREEMENT, OR (D) ANY TERM OR CONDITION OF ANY JUNIOR FINANCING
DOCUMENTATION IN ANY MANNER MATERIALLY ADVERSE TO THE INTERESTS OF THE
ADMINISTRATIVE AGENT OR THE LENDERS, IN EACH CASE WITHOUT THE CONSENT OF THE
ADMINISTRATIVE AGENT.


 

SECTION 7.13. Accounting Changes. Make any change in (a) fiscal year or (b)
accounting policies or reporting policies except as required or permitted by
generally accepted accounting principles; provided, however, that the Borrowers
may, upon written notice to the Administrative Agent, change their fiscal year
to any other fiscal year reasonably acceptable to the Administrative Agent, in
which case, the Borrowers and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement and to the
covenants contained herein that are deemed reasonably necessary by the
Administrative Agent, and not objected to by the Required Lenders, to reflect
such change in fiscal year.

 

SECTION 7.14. Prepayments, Etc. of Permitted Subordinated Indebtedness. Prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner (it being understood that payments of regularly scheduled
interest shall be permitted) any Permitted Subordinated Indebtedness, except (a)
so long as no Event of Default shall have occurred and be continuing or would
result therefrom, (i) for an aggregate purchase price not to exceed $5,000,000;

 

104

--------------------------------------------------------------------------------


 

provided that, if the Leverage Ratio as of the last day of the immediately
preceding four fiscal quarters was less than 5.0:1, such amount may be increased
by an amount equal to the sum of (x) $5,000,000 and (y) an amount equal to 100%
of the Applicable Amount that is Not Otherwise Applied or (ii) the refinancing
thereof with the Net Cash Proceeds of any Permitted Subordinated Indebtedness or
Eligible Equity Proceeds that are Not Otherwise Applied and (b) the conversion
of any Permitted Subordinated Indebtedness to Equity Interests (other than
Disqualified Equity Interests).

 

SECTION 7.15. Designated Senior Debt. Designate any Indebtedness (other than
under this Agreement and the other Loan Documents) of the Borrowers or the
Restricted Subsidiaries as “Designated Senior Indebtedness” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation.

 

ARTICLE 8

 


EVENTS OF DEFAULT AND REMEDIES

 

SECTION 8.01. Events of Default. Any of the following shall constitute an Event
of Default:

 


(A)           NON-PAYMENT. ANY BORROWER OR ANY OTHER LOAN PARTY FAILS TO PAY (I)
WHEN DUE (WHETHER BY SCHEDULED MATURITY, REQUIRED PREPAYMENT, ACCELERATION,
DEMAND, OR OTHERWISE), ANY AMOUNT OF PRINCIPAL OF ANY LOAN OR ANY L/C BORROWING,
OR (II) WITHIN FIVE (5) BUSINESS DAYS AFTER THE SAME BECOMES DUE, ANY INTEREST
OR ANY FEE PAYABLE PURSUANT TO SECTION 2.09 OR ANY OTHER AMOUNT PAYABLE
HEREUNDER OR WITH RESPECT TO ANY OTHER LOAN DOCUMENT; OR


 


(B)           SPECIFIC COVENANTS. ANY LOAN PARTY FAILS TO PERFORM OR OBSERVE ANY
TERM, COVENANT OR AGREEMENT CONTAINED IN (I) ANY OF SECTION 6.03(A), SECTION
6.05(A) (SOLELY WITH RESPECT TO THE BORROWERS) OR SECTION 6.11 OR ARTICLE 7
(PROVIDED THAT ANY EVENT OF DEFAULT UNDER SECTION 7.11 IS SUBJECT TO CURE AS
CONTEMPLATED BY THE LAST PROVISO SET FORTH IN THE DEFINITION OF “CONSOLIDATED
EBITDA”), (II) ANY OF SECTION 6.01(E), SECTION 6.03(C) AND SECTION 6.07 AND SUCH
FAILURE CONTINUES FOR TEN (10) DAYS (PROVIDED THAT WITH RESPECT TO SECTION 6.07,
IF SUCH LOAN PARTY IS MAKING GOOD FAITH EFFORTS TO CURE SUCH FAILURE, SUCH CURE
PERIOD SHALL BE THIRTY (30) DAYS), OR (III) ANY OF SECTION 6.10 AND SECTION 5 OF
THE SECURITY AGREEMENT AND SUCH FAILURE CONTINUES FOR FIVE (5) BUSINESS DAYS; OR


 


(C)           OTHER DEFAULTS. ANY LOAN PARTY FAILS TO PERFORM OR OBSERVE ANY
OTHER COVENANT OR AGREEMENT (NOT SPECIFIED IN SECTION 8.01(A) OR (B) ABOVE)
CONTAINED IN ANY LOAN DOCUMENT ON ITS PART TO BE PERFORMED OR OBSERVED AND SUCH
FAILURE CONTINUES FOR THIRTY (30) DAYS AFTER KNOWLEDGE OF A RESPONSIBLE OFFICER
OR NOTICE THEREOF BY THE ADMINISTRATIVE AGENT TO THE BORROWERS; OR


 


(D)           REPRESENTATIONS AND WARRANTIES. ANY REPRESENTATION, WARRANTY,
CERTIFICATION OR STATEMENT OF FACT MADE OR DEEMED MADE BY OR ON BEHALF OF ANY
BORROWER OR ANY OTHER LOAN PARTY HEREIN, IN ANY OTHER LOAN DOCUMENT, OR IN ANY
DOCUMENT REQUIRED TO BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH SHALL BE
INCORRECT OR MISLEADING IN ANY MATERIAL RESPECT WHEN MADE OR, AS PROVIDED IN
SECTION 4.02, DEEMED MADE; OR


 


(E)           CROSS-DEFAULT. ANY LOAN PARTY OR ANY RESTRICTED SUBSIDIARY (I)
FAILS TO MAKE ANY PAYMENT BEYOND THE APPLICABLE GRACE PERIOD WITH RESPECT
THERETO, IF ANY (WHETHER BY SCHEDULED MATURITY, REQUIRED PREPAYMENT,
ACCELERATION, DEMAND, OR OTHERWISE) IN RESPECT OF ANY INDEBTEDNESS (OTHER THAN
INDEBTEDNESS HEREUNDER AND DETERMINED, IN THE CASE OF ANY SWAP CONTRACT, BY
REFERENCE TO THE SWAP TERMINATION VALUE OF SUCH SWAP CONTRACT) HAVING AN
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF NOT LESS THAN THE THRESHOLD AMOUNT, OR
(II) FAILS TO OBSERVE OR PERFORM ANY OTHER AGREEMENT OR CONDITION RELATING

 

105

--------------------------------------------------------------------------------


 


TO ANY SUCH INDEBTEDNESS, OR ANY OTHER EVENT OCCURS, THE EFFECT OF WHICH DEFAULT
OR OTHER EVENT IS TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS OF SUCH
INDEBTEDNESS (OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR HOLDERS OR
BENEFICIARY OR BENEFICIARIES) TO CAUSE, WITH THE GIVING OF NOTICE IF REQUIRED,
SUCH INDEBTEDNESS TO BECOME DUE OR TO BE REPURCHASED, PREPAID, DEFEASED OR
REDEEMED (AUTOMATICALLY OR OTHERWISE), OR AN OFFER TO REPURCHASE, PREPAY,
DEFEASE OR REDEEM SUCH INDEBTEDNESS TO BE MADE, PRIOR TO ITS STATED MATURITY;
PROVIDED THAT THIS CLAUSE (E)(II) SHALL NOT APPLY TO SECURED INDEBTEDNESS THAT
BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE OR TRANSFER OF THE PROPERTY OR
ASSETS SECURING SUCH INDEBTEDNESS, IF SUCH SALE OR TRANSFER IS PERMITTED
HEREUNDER AND UNDER THE DOCUMENTS PROVIDING FOR SUCH INDEBTEDNESS; OR


 


(F)            INSOLVENCY PROCEEDINGS, ETC. ANY LOAN PARTY OR ANY OF ITS
RESTRICTED SUBSIDIARIES INSTITUTES OR CONSENTS TO THE INSTITUTION OF ANY
PROCEEDING UNDER ANY DEBTOR RELIEF LAW, OR MAKES A GENERAL ASSIGNMENT FOR THE
BENEFIT OF CREDITORS; OR APPLIES FOR OR CONSENTS TO THE APPOINTMENT OF ANY
RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR, REHABILITATOR,
ADMINISTRATOR, ADMINISTRATIVE RECEIVER OR SIMILAR OFFICER FOR IT OR FOR ALL OR
ANY MATERIAL PART OF ITS PROPERTY; OR ANY RECEIVER, TRUSTEE, CUSTODIAN,
CONSERVATOR, LIQUIDATOR, REHABILITATOR, ADMINISTRATOR, ADMINISTRATIVE RECEIVER
OR SIMILAR OFFICER IS APPOINTED WITHOUT THE APPLICATION OR CONSENT OF SUCH
PERSON AND THE APPOINTMENT CONTINUES UNDISCHARGED OR UNSTAYED FOR SIXTY (60)
CALENDAR DAYS; OR ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW RELATING TO ANY
SUCH PERSON OR TO ALL OR ANY MATERIAL PART OF ITS PROPERTY IS INSTITUTED WITHOUT
THE CONSENT OF SUCH PERSON AND CONTINUES UNDISMISSED OR UNSTAYED FOR SIXTY (60)
CALENDAR DAYS, OR AN ORDER FOR RELIEF IS ENTERED IN ANY SUCH PROCEEDING; OR


 


(G)           INABILITY TO PAY DEBTS; ATTACHMENT. (I) ANY LOAN PARTY OR ANY
RESTRICTED SUBSIDIARY BECOMES UNABLE OR ADMITS IN WRITING ITS INABILITY OR FAILS
GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE, OR (II) ANY WRIT OR WARRANT OF
ATTACHMENT OR EXECUTION OR SIMILAR PROCESS IS ISSUED OR LEVIED AGAINST ALL OR
ANY MATERIAL PART OF THE PROPERTY OF ANY SUCH PERSON AND IS NOT RELEASED,
VACATED OR FULLY BONDED WITHIN SIXTY (60) DAYS AFTER ITS ISSUE OR LEVY; OR


 


(H)           JUDGMENTS. THERE IS ENTERED AGAINST ANY LOAN PARTY OR ANY
RESTRICTED SUBSIDIARY ONE OR MORE FINAL JUDGMENTS OR ORDERS FOR THE PAYMENT OF
MONEY IN AN AGGREGATE AMOUNT EXCEEDING THE THRESHOLD AMOUNT (TO THE EXTENT NOT
COVERED BY INDEPENDENT THIRD-PARTY INSURANCE AS TO WHICH SUCH INSURER HAS BEEN
NOTIFIED OF SUCH JUDGMENT OR ORDER AND HAS NOT DENIED COVERAGE) AND THERE IS A
PERIOD OF SIXTY (60) CONSECUTIVE DAYS DURING WHICH A STAY OF ENFORCEMENT OF SUCH
JUDGMENT, BY REASON OF A PENDING APPEAL OR OTHERWISE, IS NOT IN EFFECT; OR


 


(I)            ERISA. AN ERISA EVENT SHALL HAVE OCCURRED THAT, WHEN TAKEN
TOGETHER WITH ALL OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; OR


 


(J)            INVALIDITY OF LOAN DOCUMENTS. ANY MATERIAL PROVISION OF ANY LOAN
DOCUMENT, AT ANY TIME AFTER ITS EXECUTION AND DELIVERY AND FOR ANY REASON OTHER
THAN AS EXPRESSLY PERMITTED HEREUNDER OR THEREUNDER (INCLUDING AS A RESULT OF A
TRANSACTION PERMITTED UNDER SECTION 7.04 OR SECTION 7.05) OR SATISFACTION IN
FULL OF ALL THE OBLIGATIONS (OTHER THAN CONTINGENT INDEMNIFICATION OBLIGATIONS
NOT THEN DUE AND PAYABLE OR LETTERS OF CREDIT THAT ARE COLLATERALIZED IN A
MANNER REASONABLY SATISFACTORY TO THE APPLICABLE L/C ISSUER), CEASES TO BE IN
FULL FORCE AND EFFECT; OR ANY LOAN PARTY CONTESTS IN WRITING THE VALIDITY OR
ENFORCEABILITY OF ANY PROVISION OF ANY LOAN DOCUMENT; OR ANY LOAN PARTY DENIES
IN WRITING THAT IT HAS ANY OR FURTHER LIABILITY OR OBLIGATION UNDER ANY LOAN
DOCUMENT (OTHER THAN AS A RESULT OF REPAYMENT IN FULL OF THE OBLIGATIONS (OTHER
THAN CONTINGENT INDEMNIFICATION OBLIGATIONS NOT THEN DUE AND PAYABLE OR LETTERS
OF CREDIT THAT ARE COLLATERALIZED IN A MANNER REASONABLY SATISFACTORY TO THE
APPLICABLE L/C ISSUER) AND TERMINATION OF THE AGGREGATE COMMITMENTS OR AS A
RESULT OF A TRANSACTION PERMITTED HEREUNDER OR THEREUNDER (INCLUDING UNDER
SECTION 7.04 OR SECTION 7.05)), OR PURPORTS IN WRITING TO REVOKE OR RESCIND ANY
LOAN DOCUMENT; OR

 

106

--------------------------------------------------------------------------------


 


(K)           CHANGE OF CONTROL. THERE OCCURS ANY CHANGE OF CONTROL; OR


 


(L)            COLLATERAL DOCUMENTS. ANY COLLATERAL DOCUMENT AFTER DELIVERY
THEREOF PURSUANT TO SECTION 4.02 OR SECTION 6.12 SHALL FOR ANY REASON (OTHER
THAN PURSUANT TO THE TERMS THEREOF INCLUDING AS A RESULT OF A TRANSACTION
PERMITTED UNDER SECTION 7.04 OR SECTION 7.05) CEASE TO CREATE A VALID AND
PERFECTED, SUBJECT TO LIMITATIONS SET FORTH IN THE LOAN DOCUMENTS, FIRST
PRIORITY LIEN ON AND SECURITY INTEREST IN ANY COLLATERAL COVERED THEREBY,
SUBJECT TO PERMITTED LIENS, OR ANY LOAN PARTY SHALL ASSERT IN WRITING SUCH
INVALIDITY OR LACK OF PERFECTION OR PRIORITY (OTHER THAN IN AN INFORMATIONAL
NOTICE TO THE ADMINISTRATIVE AGENT), EXCEPT (I) TO THE EXTENT THAT ANY SUCH LOSS
OF PERFECTION OR PRIORITY RESULTS FROM THE FAILURE OF THE ADMINISTRATIVE AGENT
TO MAINTAIN POSSESSION OF CERTIFICATES ACTUALLY DELIVERED TO IT REPRESENTING
SECURITIES PLEDGED UNDER THE COLLATERAL DOCUMENTS OR TO FILE UNIFORM COMMERCIAL
CODE CONTINUATION STATEMENTS, (II) AS TO COLLATERAL CONSISTING OF REAL PROPERTY,
TO THE EXTENT THAT SUCH LOSSES ARE COVERED BY A LENDER’S TITLE INSURANCE POLICY
AND THE RELATED INSURER SHALL NOT HAVE ULTIMATELY DENIED OR DISCLAIMED IN
WRITING THAT SUCH LOSSES ARE COVERED BY SUCH TITLE INSURANCE, NOTWITHSTANDING
ANY INITIAL DENIAL OR DISCLAIMER OF COVERAGE BY THE TITLE COMPANY UNDER LENDER’S
TITLE INSURANCE POLICY, (III) AS A RESULT OF THE SALE, RELEASE OR OTHER
DISPOSITION OF THE APPLICABLE COLLATERAL IN A TRANSACTION PERMITTED UNDER THE
LOAN DOCUMENTS AND (IV) RELATING TO AN IMMATERIAL AMOUNT OF THE COLLATERAL; OR


 


(M)          ANY INFORMATION CONTAINED IN ANY BORROWING BASE CERTIFICATE OR
ALTERNATIVE BORROWING BASE CERTIFICATE IS UNTRUE OR INCORRECT IN ANY RESPECT
(OTHER THAN INADVERTENT ERRORS NOT EXCEEDING $1,000,000 IN THE AGGREGATE IN ANY
BORROWING BASE CERTIFICATE OR ALTERNATIVE BORROWING BASE CERTIFICATE, AS THE
CASE MAY BE) AND, AFTER GIVING EFFECT TO THE CORRECTION OF SUCH ERRORS AND AS A
RESULT THEREOF (I) BORROWING AVAILABILITY IS LESS THAN $15,000,000 AND (II) THE
INTEREST COVERAGE RATIO AS OF THE LAST DAY OF THE NEXT ENDING FISCAL QUARTER OF
UHS IS LESS THAN 1.50:1.00.


 

SECTION 8.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 


(A)           DECLARE THE REVOLVING CREDIT COMMITMENT OF EACH LENDER TO MAKE
LOANS AND ANY OBLIGATION OF THE L/C ISSUER TO MAKE L/C CREDIT EXTENSIONS TO BE
TERMINATED, WHEREUPON SUCH REVOLVING CREDIT COMMITMENTS AND OBLIGATION SHALL BE
TERMINATED;


 


(B)           DECLARE THE UNPAID PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS, ALL
INTEREST ACCRUED AND UNPAID THEREON, AND ALL OTHER AMOUNTS OWING OR PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO BE IMMEDIATELY DUE AND PAYABLE,
WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH
ARE HEREBY EXPRESSLY WAIVED BY THE BORROWERS;


 


(C)           REQUIRE THAT THE BORROWERS CASH COLLATERALIZE THE L/C OBLIGATIONS
(IN AN AMOUNT EQUAL TO THE THEN OUTSTANDING AMOUNT THEREOF); AND


 


(D)           EXERCISE ON BEHALF OF ITSELF AND THE LENDERS ALL RIGHTS AND
REMEDIES AVAILABLE TO IT AND THE LENDERS UNDER THE LOAN DOCUMENTS OR APPLICABLE
LAW;


 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

107

--------------------------------------------------------------------------------


 

SECTION 8.03. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs payable under
Section 10.04 and amounts payable under Article 3, but not including principal
of or interest on any Loan) payable to the Administrative Agent in its capacity
as such;

 

Second, to the payment in full of the Unfunded Advances/Participations (the
amounts so applied to be distributed between or among the Administrative Agent,
the Swing Line Lender and any L/C Issuer pro rata in accordance with the amounts
of Unfunded Advances/Participations owed to them on the date of any
distribution);

 

Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and any L/C Issuer (including Attorney Costs payable under Section 10.05
and amounts payable under Article 3), ratably among them in proportion to the
amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth payable to
them;

 

Fifth, ratably to (a) the Administrative Agent for the account of the L/C
Issuer, to Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit and (b) to payment of that portion
of the Obligations constituting unpaid principal of the Loans, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Fifth held by them;

 

Sixth, to the payment of the Secured Hedge Obligations, the Cash Management
Obligations and all other Obligations of the Loan Parties that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

 

Last, the balance, if any, after all of the Obligations (other than contingent
indemnification obligations not then due and payable and Letters of Credit that
are cash collateralized on terms reasonably satisfactory to the applicable L/C
Issuer) have been paid in full, to the Borrowers or as otherwise required by
Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth (b) above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, delivered to the Borrowers.

 

108

--------------------------------------------------------------------------------

 

ARTICLE 9

 


ADMINISTRATIVE AGENT AND OTHER AGENTS

 

SECTION 9.01. Authorization and Action. (a)  Each Lender (in its capacities as a
Lender, a Swing Line Lender (if applicable), an Issuing Bank (if applicable) and
on behalf of itself and its Affiliates as potential Hedge Banks) hereby appoints
and authorizes each Agent to take such action as agent on its behalf and to
exercise such powers and discretion under this Agreement and the other Loan
Documents as are delegated to such Agent by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto.
As to any matters not expressly provided for by the Loan Documents (including,
without limitation, enforcement or collection of the Loans), no Agent shall be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders, all Hedge Banks and all holders
of Notes; provided, however, that, whether or not expressly provided fro in this
Agreement or the other Loan Documents, no Agent shall be required to take any
action that exposes or which such Agent reasonably believes exposes such Agent
to personal liability or that is contrary to this Agreement or applicable law.
Each Agent agrees to give to each Lender prompt notice of each notice given to
it by the Borrowers pursuant to the terms of this Agreement.

 


(B)           IN FURTHERANCE OF THE FOREGOING, EACH LENDER (IN ITS CAPACITIES AS
A LENDER, A SWING LINE LENDER (IF APPLICABLE), AN ISSUING BANK (IF APPLICABLE)
AND ON BEHALF OF ITSELF AND ITS AFFILIATES AS POTENTIAL HEDGE BANKS) HEREBY
APPOINTS AND AUTHORIZES THE COLLATERAL AGENT TO ACT AS THE AGENT OF SUCH LENDER
FOR PURPOSES OF ACQUIRING, HOLDING AND ENFORCING ANY AND ALL LIENS ON COLLATERAL
GRANTED BY ANY OF THE LOAN PARTIES TO SECURE ANY OF THE SECURED OBLIGATIONS,
TOGETHER WITH SUCH POWERS AND DISCRETION AS ARE REASONABLY INCIDENTAL THERETO.
IN THIS CONNECTION, THE COLLATERAL AGENT (AND ANY SUPPLEMENTAL COLLATERAL AGENTS
APPOINTED BY THE COLLATERAL AGENT PURSUANT TO SECTION 9.01(C) FOR PURPOSES OF
HOLDING OR ENFORCING ANY LIEN ON THE COLLATERAL (OR ANY PORTION THEREOF) GRANTED
UNDER THE COLLATERAL DOCUMENTS, OR FOR EXERCISING ANY RIGHTS OR REMEDIES
THEREUNDER AT THE DIRECTION OF THE COLLATERAL AGENT), SHALL BE ENTITLED TO THE
BENEFITS OF THIS ARTICLE 9 (INCLUDING, WITHOUT LIMITATION, SECTION 9.05 AS
THOUGH ANY SUCH SUPPLEMENTAL COLLATERAL AGENTS WERE AN “AGENT” UNDER THE LOAN
DOCUMENTS) AS IF SET FORTH IN FULL HEREIN WITH RESPECT THERETO.


 


(C)           ANY AGENT MAY EXECUTE ANY OF ITS DUTIES UNDER THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (INCLUDING FOR PURPOSES OF HOLDING OR ENFORCING ANY LIEN
ON THE COLLATERAL (OR ANY PORTION THEREOF) GRANTED UNDER THE COLLATERAL
DOCUMENTS OR OF EXERCISING ANY RIGHTS AND REMEDIES THEREUNDER AT THE DIRECTION
OF THE COLLATERAL AGENT) BY OR THROUGH AGENTS, EMPLOYEES OR ATTORNEYS-IN-FACT
AND SHALL BE ENTITLED TO ADVICE OF COUNSEL AND OTHER CONSULTANTS OR EXPERTS
CONCERNING ALL MATTERS PERTAINING TO SUCH DUTIES. THE COLLATERAL AGENT MAY ALSO
FROM TIME TO TIME, WHEN THE COLLATERAL AGENT DEEMS IT TO BE NECESSARY OR
DESIRABLE, APPOINT ONE OR MORE TRUSTEES, CO-TRUSTEES, COLLATERAL CO-AGENTS,
COLLATERAL SUBAGENTS OR ATTORNEYS-IN-FACT (EACH, A “SUPPLEMENTAL COLLATERAL
AGENT”) WITH RESPECT TO ALL OR ANY PART OF THE COLLATERAL; PROVIDED, HOWEVER,
THAT NO SUCH SUPPLEMENTAL COLLATERAL AGENT SHALL BE AUTHORIZED TO TAKE ANY
ACTION WITH RESPECT TO ANY COLLATERAL UNLESS AND EXCEPT TO THE EXTENT EXPRESSLY
AUTHORIZED IN WRITING BY THE COLLATERAL AGENT. SHOULD ANY INSTRUMENT IN WRITING
FROM THE BORROWERS OR ANY OTHER LOAN PARTY BE REQUIRED BY ANY SUPPLEMENTAL
COLLATERAL AGENT SO APPOINTED BY THE COLLATERAL AGENT TO MORE FULLY OR CERTAINLY
VEST IN AND CONFIRM TO SUCH SUPPLEMENTAL COLLATERAL AGENT SUCH RIGHTS, POWERS,
PRIVILEGES AND DUTIES, THE BORROWERS SHALL, OR SHALL CAUSE SUCH LOAN PARTY TO,
EXECUTE, ACKNOWLEDGE AND DELIVER ANY AND ALL SUCH INSTRUMENTS PROMPTLY UPON
REQUEST BY THE COLLATERAL AGENT. IF ANY SUPPLEMENTAL COLLATERAL AGENT, OR
SUCCESSOR THERETO, SHALL DIE, BECOME INCAPABLE OF ACTING, RESIGN OR BE REMOVED,
ALL RIGHTS, POWERS, PRIVILEGES AND DUTIES OF SUCH SUPPLEMENTAL COLLATERAL AGENT,
TO THE EXTENT PERMITTED BY LAW, SHALL AUTOMATICALLY VEST IN AND BE EXERCISED BY
THE COLLATERAL AGENT UNTIL THE APPOINTMENT OF A NEW

 

109

--------------------------------------------------------------------------------


 


SUPPLEMENTAL COLLATERAL AGENT. NO AGENT SHALL BE RESPONSIBLE FOR THE NEGLIGENCE
OR MISCONDUCT OF ANY AGENT, ATTORNEY-IN-FACT OR SUPPLEMENTAL COLLATERAL AGENT
THAT IT SELECTS IN ACCORDANCE WITH THE FOREGOING PROVISIONS OF THIS SECTION
9.01(C) IN THE ABSENCE OF SUCH AGENT’S GROSS NEGLIGENCE, BAD FAITH OR WILLFUL
MISCONDUCT.


 

SECTION 9.02. Agents’ Reliance, Etc. Neither any Agent nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
the Loan Documents, except for its or their own gross negligence, bad faith or
willful misconduct. Without limitation of the generality of the foregoing, each
Agent:  (a) may consult with legal counsel (including counsel for any Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts; (b)
makes no warranty or representation to any Lender and shall not be responsible
to any Lender for any statements, warranties or representations (whether written
or oral) made in or in connection with the Loan Documents; (c) shall not have
any duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of any Loan Document
on the part of any Loan Party or the existence at any time of any Default under
the Loan Documents or to inspect the property (including the books and records)
of any Loan Party; (d) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; and (e) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram or
telecopy) believed by it to be genuine and signed or sent by the proper party or
parties.

 

SECTION 9.03. Merrill Lynch Capital, a division of Merrill Lynch Business
Financial Services, Inc. and Affiliates. With respect to its Revolving Credit
Commitments, the Loans made by it and any Notes issued to it, ML Capital shall
have the same rights and powers under the Loan Documents as any other Lender and
may exercise the same as though it was not an Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include ML Capital in its
individual capacities. ML Capital and its affiliates may accept deposits from,
lend money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with, any Loan
Party, any of its Subsidiaries and any Person that may do business with or own
securities of any Loan Party or any such Subsidiary, all as if ML Capital was
not an Agent and without any duty to account therefor to the Lenders. No Agent
shall have any duty to disclose any information obtained or received by it or
any of its Affiliates relating to any Loan Party or any of its Subsidiaries to
the extent such information was obtained or received in any capacity other than
as such Agent.

 

SECTION 9.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on the financial statements referred to in Section 5.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

 

SECTION 9.05. Indemnification. (a)  Each Lender severally agrees to indemnify
each Agent (to the extent not promptly reimbursed by the Borrowers) from and
against such Lender’s ratable share (determined as provided below) of any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever

 

110

--------------------------------------------------------------------------------


 

that may be imposed on, incurred by, or asserted against such Agent in any way
relating to or arising out of the Loan Documents or any action taken or omitted
by such Agent under the Loan Documents (collectively, the “Indemnified Costs”);
provided, however, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as found in a final, non-appealable judgment by a court of
competent jurisdiction. Without limitation of the foregoing, each Lender agrees
to reimburse each Agent promptly upon demand for its ratable share of any costs
and expenses (including, without limitation, reasonable fees and expenses of
counsel) payable by the Borrowers under Section 10.04, to the extent that such
Agent is not promptly reimbursed for such costs and expenses by the Borrowers.
In the case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 9.05 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person.

 


(B)           EACH LENDER SEVERALLY AGREES TO INDEMNIFY THE ISSUING BANK (TO THE
EXTENT NOT PROMPTLY REIMBURSED BY THE BORROWERS) FROM AND AGAINST SUCH LENDER’S
RATABLE SHARE (DETERMINED AS PROVIDED BELOW) OF ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER THAT MAY BE IMPOSED
ON, INCURRED BY, OR ASSERTED AGAINST THE ISSUING BANK IN ANY WAY RELATING TO OR
ARISING OUT OF THE LETTERS OF CREDIT OR THE LOAN DOCUMENTS OR ANY ACTION TAKEN
OR OMITTED BY THE ISSUING BANK UNDER THE LETTERS OF CREDIT OR THE LOAN
DOCUMENTS; PROVIDED, HOWEVER, THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF
SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS,
SUITS, COSTS, EXPENSES OR DISBURSEMENTS RESULTING FROM THE ISSUING BANK’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT AS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY
A COURT OF COMPETENT JURISDICTION. WITHOUT LIMITATION OF THE FOREGOING, EACH
LENDER AGREES TO REIMBURSE THE ISSUING BANK PROMPTLY UPON DEMAND FOR ITS RATABLE
SHARE OF ANY COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE FEES
AND EXPENSES OF COUNSEL) PAYABLE BY THE BORROWERS UNDER SECTION 9.04, TO THE
EXTENT THAT THE ISSUING BANK IS NOT PROMPTLY REIMBURSED FOR SUCH COSTS AND
EXPENSES BY THE BORROWERS.


 


(C)           FOR PURPOSES OF THIS SECTION 9.05, EACH LENDER’S RESPECTIVE
RATABLE SHARE OF ANY AMOUNT SHALL BE DETERMINED, AT ANY TIME, ACCORDING TO THE
SUM OF (I) THE AGGREGATE PRINCIPAL AMOUNT OF THE LOANS OUTSTANDING AT SUCH TIME
AND OWING TO SUCH LENDER, (II) SUCH LENDER’S PRO RATA SHARE OF THE AGGREGATE
AVAILABLE AMOUNT OF ALL LETTERS OF CREDIT OUTSTANDING AT SUCH TIME, AND (III)
SUCH LENDER’S UNUSED REVOLVING CREDIT COMMITMENTS AT SUCH TIME; PROVIDED THAT
THE AGGREGATE PRINCIPAL AMOUNT OF SWING LINE LOANS OWING TO THE SWING LINE
LENDER AND OF LETTER OF CREDIT LOANS OWING TO THE ISSUING BANK SHALL BE
CONSIDERED TO BE OWED TO THE LENDERS RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE
REVOLVING CREDIT COMMITMENTS. THE FAILURE OF ANY LENDER TO REIMBURSE ANY AGENT
OR THE ISSUING BANK, AS THE CASE MAY BE, PROMPTLY UPON DEMAND FOR ITS RATABLE
SHARE OF ANY AMOUNT REQUIRED TO BE PAID BY THE LENDERS TO SUCH AGENT OR THE
ISSUING BANK, AS THE CASE MAY BE, AS PROVIDED HEREIN SHALL NOT RELIEVE ANY OTHER
LENDER OF ITS OBLIGATION HEREUNDER TO REIMBURSE SUCH AGENT OR THE ISSUING BANK,
AS THE CASE MAY BE, FOR ITS RATABLE SHARE OF SUCH AMOUNT, BUT NO LENDER SHALL BE
RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO REIMBURSE SUCH AGENT OR THE
ISSUING BANK, AS THE CASE MAY BE, FOR SUCH OTHER LENDER’S RATABLE SHARE OF SUCH
AMOUNT. WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT OF ANY LENDER
HEREUNDER, THE AGREEMENT AND OBLIGATIONS OF EACH LENDER CONTAINED IN THIS
SECTION 9.05 SHALL SURVIVE THE PAYMENT IN FULL OF PRINCIPAL, INTEREST AND ALL
OTHER AMOUNTS PAYABLE HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS.


 

SECTION 9.06. Successor Agents. Any Agent may resign as to any or all of the
Facilities at any time by giving written notice thereof to the Lenders and the
Borrowers and may be removed as to all of the Facilities at any time with or
without cause by the Required Lenders; provided, however, that any removal of
the Administrative Agent will not be effective until it or its Affiliate has
also been replaced as Collateral Agent, Swing Line Lender and Issuing Bank and
discharged from all of its obligations in respect thereof. Upon any such
resignation or removal, the Required Lenders shall have

 

111

--------------------------------------------------------------------------------


 

the right (with the consent of the Borrowers, so long as no Event of Default
under Section 8.01(a) or (f) has occurred or is continuing) to appoint a
successor Agent as to such of the Facilities as to which such Agent has resigned
or been removed. If no successor Agent shall have been so appointed by the
Required Lenders (or, so long as no Event of Default Section 8.01(a) or (f) has
occurred or is continuing, consented to by the Borrowers), and shall have
accepted such appointment, within 30 days after the retiring Agent’s giving of
notice of resignation or the Required Lenders’ removal of the retiring Agent,
then the retiring Agent may, on behalf of the Lenders, appoint a successor
Agent, which shall be a commercial bank organized under the laws of the United
States or of any State thereof and having a combined capital and surplus of at
least $250,000,000. Upon the acceptance of any appointment as Agent hereunder by
a successor Agent as to all of the Facilities and, in the case of a successor
Collateral Agent, upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may reasonably request, in order to
continue the perfection of the Liens granted or purported to be granted by the
Collateral Documents, such successor Agent shall succeed to and become vested
with all the rights, powers, discretion, privileges and duties of the retiring
Agent, and the retiring Agent shall be discharged from its duties and
obligations under the Loan Documents. Upon the acceptance of any appointment as
Agent hereunder by a successor Agent as to less than all of the Facilities and,
in the case of a successor Collateral Agent, upon the execution and filing or
recording of such financing statements, or amendments thereto, and such
amendments or supplements to the Mortgages, and such other instruments or
notices, as may be reasonably necessary or desirable, or as the Required Lenders
may request, in order to continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents, such successor Agent shall
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Agent as to such Facilities, other than with respect
to funds transfers and other similar aspects of the administration of Borrowings
under such Facilities, issuances of Letters of Credit (notwithstanding any
resignation as Agent with respect to the Letter of Credit Facility) and payments
by the Borrowers in respect of such Facilities, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement
as to such Facilities, other than as aforesaid. If within 45 days after written
notice is given of the retiring Agent’s resignation or removal under this
Section 9.06 no successor Agent shall have been appointed and shall have
accepted such appointment, then on such 45th day (a) the retiring Agent’s
resignation or removal shall become effective, (b) the retiring Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (c) the Required Lenders shall thereafter perform all duties of the retiring
Agent under the Loan Documents until such time, if any, as the Required Lenders
appoint a successor Agent as provided above. After any retiring Agent’s
resignation or removal hereunder as Agent as to any of the Facilities shall have
become effective, the provisions of this Article 9 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Agent as to such
Facilities under this Agreement.

 

SECTION 9.07. Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “bookrunner,” or “lead arranger”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than to the extent expressly set forth herein and, in the
case of such Lenders, those applicable to all Lenders as such. Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

SECTION 9.08. Intercreditor Agreement. Each of the Lenders and each L/C Issuer
hereby acknowledges that it has received and reviewed the Intercreditor
Agreement and agrees to be bound by the terms thereof. Each Lender and L/C
Issuer (and each Person that becomes a Lender or L/C Issuer hereunder pursuant
to Section 10.07) hereby (a) acknowledges that ML Capital is acting under

 

112

--------------------------------------------------------------------------------


 

the Intercreditor Agreement in its capacity as the Collateral Agent and Wells
Fargo Bank, National Association is acting under the Intercreditor Agreement in
its capacity as the Second Lien Collateral Agent and (b) waives any conflict of
interest, now contemplated or arising hereafter, in connection therewith and
agrees not to assert against ML Capital any claims, causes of action, damages or
liabilities of whatever kind or nature relating thereto. Each Lender and each
L/C Issuer (and each Person that becomes a Lender or L/C Issuer hereunder
pursuant to Section 10.07) hereby authorizes and directs ML Capital to enter
into the Intercreditor Agreement on behalf of such Lender or L/C Issuer and
agrees that ML Capital, in its capacity thereunder, may take such actions on its
behalf as is contemplated by the terms of the Intercreditor Agreement.

 

ARTICLE 10

 


MISCELLANEOUS

 

SECTION 10.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Borrower or any other Loan Party therefrom, shall be effective unless (x) in the
case of any amendment necessary to implement the terms of any Additional
Revolving Credit Loans, as applicable, in accordance with the terms hereof, in
writing signed by the relevant Borrower, the Administrative Agent and the
relevant Additional Lenders, as applicable, and (y) in the case of any other
amendment, in writing signed by the Required Lenders (or by the Administrative
Agent with the consent of the Required Lenders) and the relevant Borrower or the
applicable Loan Party, as the case may be, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that no such amendment, waiver or consent shall:

 


(A)           EXTEND OR INCREASE THE REVOLVING CREDIT COMMITMENT OF ANY LENDER
WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY (IT BEING
UNDERSTOOD THAT A WAIVER OF ANY CONDITION PRECEDENT SET FORTH IN SECTION 4.01 OR
SECTION 4.02, OR THE WAIVER OF ANY DEFAULT, EVENT OF DEFAULT, MANDATORY
PREPAYMENT OR MANDATORY REDUCTION OF THE REVOLVING CREDIT COMMITMENTS SHALL NOT
CONSTITUTE AN EXTENSION OR INCREASE OF ANY REVOLVING CREDIT COMMITMENT OF ANY
LENDER);


 


(B)           POSTPONE ANY DATE SCHEDULED FOR ANY PAYMENT OF PRINCIPAL OR
INTEREST UNDER SECTION 2.07 OR SECTION 2.08 OR FEES UNDER SECTION 2.03(I) OR
SECTION 2.09(A), WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED
THEREBY;


 


(C)           REDUCE OR FORGIVE THE PRINCIPAL OF, OR THE RATE OF INTEREST
SPECIFIED HEREIN ON, ANY LOAN OR L/C BORROWING, OR (SUBJECT TO CLAUSE (III) OF
THE SECOND PROVISO TO THIS SECTION 10.01) ANY FEES OR OTHER AMOUNTS PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH
LENDER DIRECTLY AFFECTED THEREBY, IT BEING UNDERSTOOD THAT ANY CHANGE TO THE
DEFINITION OF LEVERAGE RATIO OR IN THE COMPONENT DEFINITIONS THEREOF SHALL NOT
CONSTITUTE A REDUCTION IN ANY RATE OF INTEREST; PROVIDED THAT ONLY THE CONSENT
OF THE REQUIRED LENDERS SHALL BE NECESSARY TO AMEND THE DEFINITION OF “DEFAULT
RATE” OR TO WAIVE ANY OBLIGATION OF THE BORROWERS TO PAY INTEREST AT THE DEFAULT
RATE;


 


(D)           CHANGE ANY PROVISION OF THIS SECTION 10.01, THE DEFINITION OF
“REQUIRED LENDERS” OR THE DEFINITION OF “SUPERMAJORITY REQUIRED LENDERS”;


 


(E)           CHANGE THE DEFINITION OF “PRO RATA SHARE”, SECTION 2.12(A),
SECTION 2.13 OR SECTION 8.03 IN ANY MANNER THAT WOULD ALTER THE PRO RATA SHARING
OF PAYMENTS OR OTHER AMOUNTS REQUIRED THEREBY WITHOUT THE WRITTEN CONSENT OF
EACH LENDER AFFECTED THEREBY;

 

113

--------------------------------------------------------------------------------


 


(F)            RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL IN ANY
TRANSACTION OR SERIES OF RELATED TRANSACTIONS (IT BEING UNDERSTOOD THAT A
TRANSACTION PERMITTED UNDER SECTION 7.05 SHALL NOT CONSTITUTE THE RELEASE OF ALL
OR SUBSTANTIALLY ALL OF THE COLLATERAL), WITHOUT THE WRITTEN CONSENT OF EACH
LENDER; OR


 


(G)           OTHER THAN IN CONNECTION WITH A TRANSACTION PERMITTED UNDER
SECTION 7.04 OR SECTION 7.05, RELEASE ANY MATERIAL GUARANTOR FROM ITS
OBLIGATIONS UNDER THE GUARANTY, WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


 

provided further that no such amendment, waiver or consent shall increase the
percentage advance rates set forth in the definition of the Borrowing Base, or
make less restrictive the nondiscretionary criteria for exclusion from Eligible
Accounts, Eligible Unbilled Accounts, Eligible Rental Equipment, Eligible
Wholesale Disposables and Eligible Equipment Disposables set forth in Sections
2.15 and 2.16 without the written consent of Supermajority Required Lenders, and
provided still further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; and (iv) Section 10.07(g)
may not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification. Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the Revolving
Credit Commitment of such Lender may not be increased or extended without the
consent of such Lender (it being understood that any Revolving Credit
Commitments or Loans held or deemed held by any Defaulting Lender shall be
excluded from a vote of the Lenders hereunder requiring any consent of the
Lenders).

 

Notwithstanding anything to the contrary contained in Section 10.01, in the
event that the Borrowers request that this Agreement be modified or amended in a
manner that would require the unanimous consent of all of the Lenders and such
modification or amendment is agreed to by the Required Lenders, then with the
consent of the Borrowers and the Required Lenders, the Borrowers and the
Required Lenders shall be permitted to amend the Agreement without the consent
of the Non-Consenting Lenders to provide for the termination of the Revolving
Credit Commitment of each Non-Consenting Lender at the election of the Borrowers
and the Required Lenders, (b) the addition to this Agreement of one or more
other financial institutions (each of which shall be an Eligible Assignee), or
an increase in the Revolving Credit Commitment of one or more of the Required
Lenders (with the written consent thereof), so that the total Revolving Credit
Commitment after giving effect to such amendment shall be in the same amount as
the total Revolving Credit Commitment immediately before giving effect to such
amendment, (c) if any Loans are outstanding at the time of such amendment, the
making of such additional Loans by such new financial institutions or Required
Lender or Lenders, as the case may be, as may be necessary to repay in full with
accrued interest and fees, at par, the outstanding Loans of the Non-Consenting
Lenders immediately before giving effect to such amendment and (d) such other
modifications to this Agreement as may be appropriate to effect the foregoing
clauses (a), (b) and (c).

 

Further, notwithstanding anything to the contrary contained in Section 10.01, if
within thirty (30) days following the Closing Date, the Administrative Agent and
the Borrowers shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature, in each case, in any provision of
the Loan Documents, then the Administrative Agent and the Borrowers shall be
permitted to

 

114

--------------------------------------------------------------------------------


 

amend such provision and such amendment shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Lenders within five (5) Business Days
following receipt of notice thereof.

 

SECTION 10.02. Notices and Other Communications; Facsimile Copies. (a)  General.
Unless otherwise expressly provided herein, all notices and other communications
provided for hereunder or any other Loan Document shall be in writing (including
by facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or (subject to
Section 10.02(c)) electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(I)            IF TO ANY BORROWER, ANY GUARANTOR, THE ADMINISTRATIVE AGENT, THE
L/C ISSUER OR THE SWING LINE LENDER, TO THE ADDRESS, FACSIMILE NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED FOR SUCH PERSON ON
SCHEDULE 10.02 OR TO SUCH OTHER ADDRESS, FACSIMILE NUMBER, ELECTRONIC MAIL
ADDRESS OR TELEPHONE NUMBER AS SHALL BE DESIGNATED BY SUCH PARTY IN A NOTICE TO
THE OTHER PARTIES; AND

 

(II)           IF TO ANY OTHER LENDER, TO THE ADDRESS, FACSIMILE NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE OR TO SUCH OTHER ADDRESS, FACSIMILE NUMBER, ELECTRONIC MAIL
ADDRESS OR TELEPHONE NUMBER AS SHALL BE DESIGNATED BY SUCH PARTY IN A NOTICE TO
THE RELEVANT BORROWER, THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE SWING
LINE LENDER.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed; and (D) if delivered by electronic mail
(which form of delivery is subject to the provisions of Section 10.02(c)), when
delivered; provided that notices and other communications to the Administrative
Agent, the L/C Issuer and the Swing Line Lender pursuant to Article 2 shall not
be effective until actually received by such Person. In no event shall a voice
mail message be effective as a notice, communication or confirmation hereunder.

 


(B)           EFFECTIVENESS OF FACSIMILE DOCUMENTS AND SIGNATURES. LOAN
DOCUMENTS MAY BE TRANSMITTED AND/OR SIGNED BY FACSIMILE. THE EFFECTIVENESS OF
ANY SUCH DOCUMENTS AND SIGNATURES SHALL, SUBJECT TO APPLICABLE LAW, HAVE THE
SAME FORCE AND EFFECT AS MANUALLY SIGNED ORIGINALS AND SHALL BE BINDING ON ALL
LOAN PARTIES, THE AGENTS AND THE LENDERS. THE ADMINISTRATIVE AGENT MAY ALSO
REQUIRE THAT ANY SUCH DOCUMENTS AND SIGNATURES BE CONFIRMED BY A MANUALLY SIGNED
ORIGINAL THEREOF; PROVIDED THAT THE FAILURE TO REQUEST OR DELIVER THE SAME SHALL
NOT LIMIT THE EFFECTIVENESS OF ANY FACSIMILE DOCUMENT OR SIGNATURE.


 


(C)           RELIANCE BY AGENTS AND LENDERS. THE ADMINISTRATIVE AGENT AND THE
LENDERS SHALL BE ENTITLED TO RELY AND ACT UPON ANY NOTICES (INCLUDING TELEPHONIC
COMMITTED LOAN NOTICES AND SWING LINE LOAN NOTICES) PURPORTEDLY GIVEN BY OR ON
BEHALF OF ANY BORROWER EVEN IF (I) SUCH NOTICES WERE NOT MADE IN A MANNER
SPECIFIED HEREIN, WERE INCOMPLETE OR WERE NOT PRECEDED OR FOLLOWED BY ANY OTHER
FORM OF NOTICE SPECIFIED HEREIN, OR (II) THE TERMS THEREOF, AS UNDERSTOOD BY THE
RECIPIENT, VARIED FROM ANY CONFIRMATION THEREOF. THE BORROWERS SHALL INDEMNIFY
EACH AGENT-RELATED PERSON AND EACH LENDER FROM ALL ACTUAL LOSSES, COSTS,
EXPENSES AND LIABILITIES RESULTING FROM THE RELIANCE BY SUCH PERSON ON EACH
NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF ANY BORROWER IN THE ABSENCE OF GROSS
NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT.

 

115

--------------------------------------------------------------------------------


 

SECTION 10.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

 

SECTION 10.04. Attorney Costs, Expenses and Taxes. The Borrowers agree upon and
following the Closing Date (a) to pay or reimburse the Administrative Agent for
all reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents, and any amendment, waiver, consent or other modification
of the provisions hereof and thereof, and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs
of one attorney for all Lenders and the Administrative Agent (which shall be
Shearman & Sterling LLP) and such other local counsel in each foreign
jurisdiction as agreed between the Administrative Agent and the Borrowers, and
(b) to pay or reimburse the Administrative Agent and each Lender for all
reasonable out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law), including all
Attorney Costs of counsel (which counsel shall be limited as provided in Section
10.05). The foregoing costs and expenses shall include all reasonable search,
filing, recording, title insurance and appraisal charges and fees and taxes
related thereto, and other reasonable out-of-pocket expenses incurred by any
Agent. All amounts due under this Section 10.04 shall be paid promptly (but in
any event within 30 days) following receipt by the Borrowers of an invoice
relating thereto setting forth such expenses in reasonable detail. The
agreements in this Section 10.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations. If any Loan Party fails to
pay when due any costs, expenses or other amounts payable by it hereunder or
under any Loan Document, such amount may be paid on behalf of such Loan Party by
the Administrative Agent or any Lender, in its sole discretion.

 

SECTION 10.05. Indemnification by the Borrowers. The Borrowers shall indemnify
and hold harmless each Agent-Related Person, each Lender, each L/C Issuer and
their respective Affiliates, directors, officers, employees, counsel, agents,
attorneys-in-fact, trustees and advisors (collectively the “Indemnitees”) from
and against any and all liabilities, obligations, actual losses, actual damages,
penalties, claims, demands, actions, judgments, suits, reasonable costs,
reasonable expenses and reasonable disbursements (including Attorney Costs
(which shall be limited to one (1) counsel to the Administrative Agent and the
Lenders (exclusive of one local counsel to the Administrative Agent and the
Lenders in each appropriate jurisdiction), unless (x) the interests of the
Administrative Agent and the Lenders are sufficiently divergent, in which case
one (1) additional counsel may be appointed and (y) if the interests of any
Lender or group of Lenders (other than all of the Lenders) are distinctly or
disproportionately affected, one (1) additional counsel for such Lender or group
of Lenders in the case of clause (a) below)) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with (a)
the execution, delivery, enforcement, performance or administration of any Loan
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Revolving Credit Commitment, Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), or (c) any actual or alleged
presence or release of Hazardous Materials on or from any property currently or
formerly owned or operated by any Borrower, any Subsidiary or any other Loan
Party, or any

 

116

--------------------------------------------------------------------------------


 

Environmental Liability related in any way to any Borrower, any Subsidiary or
any other Loan Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (and
regardless of whether such matter is instituted by a third party or by any
Borrower or any other Loan Party) (all the foregoing, collectively, the
“Indemnified Liabilities”), in all cases, whether or not caused by or arising,
in whole or in part, out of the negligence of the Indemnitee; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements (x) have been determined in
the final judgment of a court of competent jurisdiction to have resulted from
the gross negligence, bad faith or willful misconduct of any Indemnitee or any
of its directors, officers or employees or a material breach of the Loan
Documents by any Indemnitee or (y) arise from claims of any of the Lenders
solely against one or more Lenders (and not by one or more Lenders against the
Administrative Agent or one or more of the other Agents) that have not resulted
from the action, inaction, participation or contribution of any Borrower or
their respective Subsidiaries or other Affiliates or any of their respective
officers, directors, stockholders, partners, members, employees, agents,
representatives or advisors. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee or any Loan Party have
any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date). In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, shareholders or creditors or an Indemnitee or
any other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated. All amounts due under this Section
10.05 shall be paid promptly (but in any event within thirty (30) days) after
written demand therefor; provided, however, that such Indemnitee shall promptly
refund such amount to the extent that there is a final judicial or arbitral
determination that such Indemnitee was not entitled to indemnification or
contribution rights with respect to such payment pursuant to the express terms
of this Section 10.05. The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

SECTION 10.06. Payments Set Aside. To the extent that any payment by or on
behalf of any Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Federal Funds Rate from time to time in
effect.

 

SECTION 10.07. Successors and Assigns. (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or

 

117

--------------------------------------------------------------------------------


 

obligations hereunder without the prior written consent of each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 10.07(b), (ii) by way of participation in accordance with the
provisions of Section 10.07(d), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.07(f) or Section
10.07(h), as the case may be, or (iv) to an SPC in accordance with the
provisions of Section 10.07(g) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.07(d) and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 


(B)           ANY LENDER MAY AT ANY TIME ASSIGN TO ONE OR MORE ELIGIBLE
ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS REVOLVING CREDIT COMMITMENT AND THE LOANS
(INCLUDING FOR PURPOSES OF THIS SECTION 10.07(B), PARTICIPATIONS IN L/C
OBLIGATIONS AND IN SWING LINE LOANS) AT THE TIME OWING TO IT); PROVIDED THAT (I)
EXCEPT IN THE CASE OF AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE
ASSIGNING LENDER’S REVOLVING CREDIT COMMITMENT AND THE LOANS AT THE TIME OWING
TO IT OR IN THE CASE OF AN ASSIGNMENT TO A LENDER OR AN AFFILIATE OF A LENDER OR
AN APPROVED FUND WITH RESPECT TO A LENDER, THE AGGREGATE AMOUNT OF THE REVOLVING
CREDIT COMMITMENT (WHICH FOR THIS PURPOSE INCLUDES LOANS OUTSTANDING THEREUNDER)
OR, IF THE APPLICABLE REVOLVING CREDIT COMMITMENT IS NOT THEN IN EFFECT, THE
OUTSTANDING PRINCIPAL BALANCE OF THE LOAN OF THE ASSIGNING LENDER SUBJECT TO
EACH SUCH ASSIGNMENT, DETERMINED AS OF THE DATE THE ASSIGNMENT AND ASSUMPTION
WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT SHALL
NOT BE LESS THAN $1,000,000, IN THE CASE OF ANY ASSIGNMENT IN RESPECT OF THE
REVOLVING CREDIT FACILITY; (II) EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER,
AN AFFILIATE OF A LENDER OR AN APPROVED FUND (BUT SUBJECT TO CLAUSE (IV) BELOW),
EACH OF THE ADMINISTRATIVE AGENT AND, SO LONG AS NO EVENT OF DEFAULT IN RESPECT
OF SECTION 8.01(A), SECTION 8.01(F) OR SECTION 8.01(G)(I) HAS OCCURRED AND IS
CONTINUING AND EXCEPT FOR ASSIGNMENTS IN CONNECTION WITH THE EXCHANGE OF
LENDERS’ INTERESTS PURSUANT TO ARRANGEMENTS RELATING THERETO AMONG THE LENDERS
FOLLOWING THE DATE ON WHICH EITHER ANY EVENT OF DEFAULT REFERRED TO IN SECTION
8.01(F) OR SECTION 8.01(G)(I) SHALL HAVE OCCURRED AND BE CONTINUING IN RESPECT
OF ANY BORROWER OR THE LOANS SHALL HAVE BEEN DECLARED IMMEDIATELY DUE AND
PAYABLE PURSUANT TO SECTION 8.02, EACH BORROWER CONSENTS TO SUCH ASSIGNMENT
(EACH SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED); (III) ANY
ASSIGNMENT MUST BE APPROVED BY THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE
SWING LINE LENDER (EACH SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR
DELAYED); (V) THE PARTIES (OTHER THAN THE RELEVANT BORROWER UNLESS ITS CONSENT
TO SUCH ASSIGNMENT IS REQUIRED HEREUNDER) TO EACH ASSIGNMENT SHALL (A) EXECUTE
AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION VIA AN
ELECTRONIC SETTLEMENT SYSTEM ACCEPTABLE TO THE ADMINISTRATIVE AGENT (WHICH
INITIALLY MAY BE CLEARPAR, LLC) OR (B) MANUALLY EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION; AND (VI) THE ASSIGNING LENDER
SHALL DELIVER ANY NOTES EVIDENCING SUCH LOANS TO THE RELEVANT BORROWER OR THE
ADMINISTRATIVE AGENT. SUBJECT TO ACCEPTANCE AND RECORDING THEREOF BY THE
ADMINISTRATIVE AGENT PURSUANT TO SECTION 10.07(C), FROM AND AFTER THE EFFECTIVE
DATE SPECIFIED IN EACH ASSIGNMENT AND ASSUMPTION, THE ELIGIBLE ASSIGNEE
THEREUNDER SHALL BE A PARTY TO THIS AGREEMENT AND, TO THE EXTENT OF THE INTEREST
ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, HAVE THE RIGHTS AND OBLIGATIONS OF A
LENDER UNDER THIS AGREEMENT, AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE
EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED
FROM ITS OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND
ASSUMPTION COVERING ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE
TO BE ENTITLED TO THE BENEFITS OF SECTION 3.01, SECTION 3.04, SECTION 3.05,
SECTION 10.04 AND SECTION 10.05 WITH RESPECT TO FACTS AND CIRCUMSTANCES
OCCURRING PRIOR TO THE EFFECTIVE DATE OF SUCH ASSIGNMENT). UPON REQUEST, AND THE
SURRENDER BY THE ASSIGNING LENDER OF ITS NOTE, THE RELEVANT BORROWER (AT ITS
EXPENSE) SHALL EXECUTE AND DELIVER A NOTE TO THE ASSIGNEE LENDER. ANY ASSIGNMENT
OR TRANSFER BY A LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES
NOT COMPLY WITH THIS CLAUSE (B) SHALL BE

 

118

--------------------------------------------------------------------------------


 


TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A
PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH SECTION
10.07(D).


 


(C)           THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS PURPOSE AS AN
AGENT OF THE BORROWERS, SHALL MAINTAIN AT THE ADMINISTRATIVE AGENT’S OFFICE A
COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE REVOLVING CREDIT
COMMITMENTS OF, AND PRINCIPAL AMOUNTS (AND RELATED INTEREST AMOUNTS) OF THE
LOANS, L/C OBLIGATIONS (SPECIFYING THE UNREIMBURSED AMOUNTS), L/C BORROWINGS AND
AMOUNTS DUE UNDER SECTION 2.03, OWING TO, EACH LENDER PURSUANT TO THE TERMS
HEREOF FROM TIME TO TIME (THE “REGISTER”). THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE, ABSENT MANIFEST ERROR, AND THE BORROWERS, THE AGENTS AND THE LENDERS
SHALL TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE
TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT,
NOTWITHSTANDING NOTICE TO THE CONTRARY. THE REGISTER SHALL BE AVAILABLE FOR
INSPECTION BY ANY BORROWER, ANY AGENT AND ANY LENDER, AT ANY REASONABLE TIME AND
FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


 


(D)           ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT OF, OR NOTICE TO,
ANY BORROWER OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ANY PERSON
(OTHER THAN A NATURAL PERSON) (EACH, A “PARTICIPANT”) IN ALL OR A PORTION OF
SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS REVOLVING CREDIT COMMITMENT AND/OR THE LOANS (INCLUDING SUCH
LENDER’S PARTICIPATIONS IN L/C OBLIGATIONS AND/OR SWING LINE LOANS) OWING TO
IT); PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL
REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER
PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWERS,
THE AGENTS AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH
SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT. ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A
PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO
ENFORCE THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND TO APPROVE ANY
AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE
THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY
AMENDMENT, WAIVER OR OTHER MODIFICATION DESCRIBED IN THE FIRST PROVISO TO
SECTION 10.01 THAT DIRECTLY AFFECTS SUCH PARTICIPANT. SUBJECT TO SECTION
10.07(E), THE BORROWERS AGREE THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE
BENEFITS OF SECTION 3.01, SECTION 3.04 AND SECTION 3.05 TO THE SAME EXTENT AS IF
IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO SECTION
10.07(B) AND SUCH PARTICIPANT AGREES TO BE BOUND BY SUCH SECTIONS AND SECTION
3.06. TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO
THE BENEFITS OF SECTION 10.09 AS THOUGH IT WERE A LENDER; PROVIDED THAT SUCH
PARTICIPANT AGREES TO BE SUBJECT TO SECTION 2.13 AS THOUGH IT WERE A LENDER.


 


(E)           A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT
UNDER SECTION 3.01, SECTION 3.04 OR SECTION 3.05 THAN THE APPLICABLE LENDER
WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO
SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS
MADE WITH THE RELEVANT BORROWER’S PRIOR WRITTEN CONSENT AND SUCH PARTICIPANT
COMPLIES WITH SECTION 3.01, SECTION 3.06 AND SECTION 10.15 AS IF SUCH
PARTICIPANT WERE A LENDER UNDER SECTION 10.15. A PARTICIPANT SHALL NOT BE
ENTITLED TO THE BENEFITS OF SECTION 3.01 UNLESS THE RELEVANT BORROWER IS
NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT
AGREES, FOR THE BENEFIT OF THE RELEVANT BORROWER, TO COMPLY WITH SECTION 3.01,
SECTION 3.06 AND SECTION 10.15 AS THOUGH IT WERE A LENDER.


 


(F)            ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST
IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT (INCLUDING UNDER ITS
NOTE, IF ANY) TO SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING ANY PLEDGE OR
ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE BANK; PROVIDED THAT NO
SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH LENDER FROM ANY OF ITS OBLIGATIONS
HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY
HERETO.

 

119

--------------------------------------------------------------------------------


 


(G)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
LENDER (A “GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE
IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE GRANTING LENDER TO THE
ADMINISTRATIVE AGENT AND THE RELEVANT BORROWER (AN “SPC”) THE OPTION TO PROVIDE
ALL OR ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE BE
OBLIGATED TO MAKE PURSUANT TO THIS AGREEMENT; PROVIDED THAT (I) NOTHING HEREIN
SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO FUND ANY LOAN, AND (II) IF AN SPC
ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO MAKE ALL OR ANY PART OF
SUCH LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH LOAN PURSUANT TO
THE TERMS HEREOF. EACH PARTY HERETO HEREBY AGREES THAT (I) NEITHER THE GRANT TO
ANY SPC NOR THE EXERCISE BY ANY SPC OF SUCH OPTION SHALL INCREASE THE COSTS OR
EXPENSES OR OTHERWISE INCREASE OR CHANGE THE OBLIGATIONS OF THE RELEVANT
BORROWER UNDER THIS AGREEMENT (INCLUDING ITS OBLIGATIONS UNDER SECTION 3.01,
SECTION 3.04 OR SECTION 3.05), (II) NO SPC SHALL BE LIABLE FOR ANY INDEMNITY OR
SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT FOR WHICH A LENDER WOULD BE
LIABLE, AND (III) THE GRANTING LENDER SHALL FOR ALL PURPOSES, INCLUDING THE
APPROVAL OF ANY AMENDMENT, WAIVER OR OTHER MODIFICATION OF ANY PROVISION OF ANY
LOAN DOCUMENT, REMAIN THE LENDER OF RECORD HEREUNDER. THE MAKING OF A LOAN BY AN
SPC HEREUNDER SHALL UTILIZE THE REVOLVING CREDIT COMMITMENT OF THE GRANTING
LENDER TO THE SAME EXTENT, AND AS IF, SUCH LOAN WERE MADE BY SUCH GRANTING
LENDER. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY SPC MAY
(I) WITH NOTICE TO, BUT WITHOUT PRIOR CONSENT OF THE RELEVANT BORROWER AND THE
ADMINISTRATIVE AGENT, ASSIGN ALL OR ANY PORTION OF ITS RIGHT TO RECEIVE PAYMENT
WITH RESPECT TO ANY LOAN TO THE GRANTING LENDER AND (II) DISCLOSE ON A
CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS FUNDING OF LOANS
TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF ANY SURETY OR
GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPC.


 


(H)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
LENDER THAT IS A FUND MAY, WITHOUT THE CONSENT OF OR NOTICE TO THE
ADMINISTRATIVE AGENT OR ANY BORROWER, CREATE A SECURITY INTEREST IN ALL OR ANY
PORTION OF THE LOANS OWING TO IT AND THE NOTE, IF ANY, HELD BY IT TO THE TRUSTEE
FOR HOLDERS OF OBLIGATIONS OWED, OR SECURITIES ISSUED, BY SUCH FUND AS SECURITY
FOR SUCH OBLIGATIONS OR SECURITIES; PROVIDED THAT UNLESS AND UNTIL SUCH TRUSTEE
ACTUALLY BECOMES A LENDER IN COMPLIANCE WITH THE OTHER PROVISIONS OF THIS
SECTION 10.07, (I) NO SUCH PLEDGE SHALL RELEASE THE PLEDGING LENDER FROM ANY OF
ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS AND, (II) SUCH TRUSTEE SHALL NOT BE
ENTITLED TO EXERCISE ANY OF THE RIGHTS OF A LENDER UNDER THE LOAN DOCUMENTS EVEN
THOUGH SUCH TRUSTEE MAY HAVE ACQUIRED OWNERSHIP RIGHTS WITH RESPECT TO THE
PLEDGED INTEREST THROUGH FORECLOSURE OR OTHERWISE (UNLESS SUCH TRUSTEE IS AN
ELIGIBLE ASSIGNEE WHICH HAS COMPLIED WITH THE REQUIREMENTS OF SECTION 10.07(B)).


 


(I)            NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
L/C ISSUER OR THE SWING LINE LENDER MAY, UPON THIRTY (30) DAYS’ NOTICE TO THE
BORROWERS AND THE LENDERS, RESIGN AS A L/C ISSUER AND/OR THE SWING LINE LENDER;
PROVIDED THAT ON OR PRIOR TO THE EXPIRATION OF SUCH 30-DAY PERIOD WITH RESPECT
TO SUCH L/C ISSUER’S RESIGNATION AS A L/C ISSUER, SUCH L/C ISSUER SHALL HAVE
IDENTIFIED A SUCCESSOR L/C ISSUER REASONABLY ACCEPTABLE TO THE BORROWERS WILLING
TO ACCEPT ITS APPOINTMENT AS A SUCCESSOR L/C ISSUER. IN THE EVENT OF ANY SUCH
RESIGNATION AS A L/C ISSUER OR THE SWING LINE LENDER, THE BORROWERS SHALL BE
ENTITLED TO APPOINT FROM AMONG THE LENDERS WILLING TO ACCEPT SUCH APPOINTMENT A
SUCCESSOR L/C ISSUER OR SWING LINE LENDER HEREUNDER; PROVIDED THAT NO FAILURE BY
THE BORROWERS TO APPOINT ANY SUCH SUCCESSOR SHALL AFFECT THE RESIGNATION OF SUCH
L/C ISSUER AS A L/C ISSUER OR THE SWING LINE LENDER, AS THE CASE MAY BE, EXCEPT
AS EXPRESSLY PROVIDED ABOVE. IF ANY L/C ISSUER RESIGNS AS A L/C ISSUER, IT SHALL
RETAIN ALL THE RIGHTS AND OBLIGATIONS OF A L/C ISSUER HEREUNDER WITH RESPECT TO
ALL LETTERS OF CREDIT OUTSTANDING AS OF THE EFFECTIVE DATE OF ITS RESIGNATION AS
A L/C ISSUER AND ALL L/C OBLIGATIONS WITH RESPECT THERETO (INCLUDING THE RIGHT
TO REQUIRE THE LENDERS TO MAKE BASE RATE LOANS OR FUND RISK PARTICIPATIONS IN
UNREIMBURSED AMOUNTS PURSUANT TO SECTION 2.03(C)). IF THE SWING LINE LENDER
RESIGNS AS SWING LINE LENDER, IT SHALL RETAIN ALL THE RIGHTS OF THE SWING LINE
LENDER PROVIDED FOR HEREUNDER WITH RESPECT TO SWING LINE LOANS MADE BY IT AND
OUTSTANDING AS OF THE EFFECTIVE DATE OF SUCH RESIGNATION, INCLUDING THE RIGHT TO
REQUIRE THE LENDERS TO MAKE BASE RATE LOANS OR FUND RISK PARTICIPATIONS IN
OUTSTANDING SWING LINE LOANS PURSUANT TO SECTION 2.04(C).

 

120

--------------------------------------------------------------------------------


 

SECTION 10.08. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to it and its Affiliates’ directors, officers, employees, trustees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential in accordance with this Section 10.08); (b) to the
extent requested by any regulatory authority; (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process;
(provided that the Agent or Lender that discloses any Information pursuant to
this clause (c) shall provide the Loan Parties prompt notice of such disclosure
to the extent permitted by applicable Law so that such Loan Parties may seek an
appropriate protective order or other appropriate remedy); (d) to any other
party to this Agreement; (e) subject to an agreement containing provisions no
less restrictive than those of this Section 10.08 (or as may otherwise be
reasonably acceptable to the Loan Parties), to any Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Agreement; (f) with the specific prior
written consent of the Responsible Officers of the applicable Loan Party; (g) to
the extent such Information becomes publicly available other than as a result of
a breach of this Section 10.08; (h) to any state, Federal or foreign authority
or examiner (including the National Association of Insurance Commissioners or
any other similar organization) regulating any Lender; (i) to any rating agency
when required by it (it being understood that, prior to any such disclosure,
such rating agency shall undertake to preserve the confidentiality of any
Information relating to the Loan Parties received by it from such Lender in
accordance herewith); (j) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder to the extent reasonably necessary in connection with
such enforcement or (k) to any direct or indirect contractual counterparty in
swap agreements or such contractual counterparty’s professional advisor (so long
as such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 10.08). In
addition, the Agents and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement, the other Loan Documents, the Revolving Credit Commitments, and
the Credit Extensions. For the purposes of this Section 10.08, “Information”
means all information received from any Loan Party relating to any Loan Party or
its business, other than any such information that is publicly available to any
Agent or any Lender on a non-confidential basis prior to disclosure by any Loan
Party other than as a result of a breach of this Section 10.08.

 

SECTION 10.09. Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, after obtaining the prior written consent of the Administrative Agent,
each Lender is authorized at any time and from time to time, without prior
notice to the Borrowers or any other Loan Party, any such notice being waived by
each of the Borrowers (on its own behalf and on behalf of each Loan Party) to
the fullest extent permitted by Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other Indebtedness at any time owing by, such Lender to or for the credit or
the account of the respective Loan Parties against any and all Obligations owing
to such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender shall have
made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured. Each Lender agrees promptly to
notify the Borrowers and the Administrative Agent after any such set off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of the
Administrative Agent and each Lender under this Section 10.09 are in addition to
other rights and remedies (including, without limitation, other rights of
setoff) that the Administrative Agent and such Lender may have.

 

121

--------------------------------------------------------------------------------


 

SECTION 10.10. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrowers. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

SECTION 10.11. Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier or “pdf” of an executed counterpart of a signature page to this
Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
telecopier or “pdf” be confirmed by a manually signed original thereof; provided
that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by telecopier or “pdf”.

 

SECTION 10.12. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

 

SECTION 10.13. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation (other than contingent indemnification obligations to the extent not
then due and payable or Letters of Credit that have been cash collateralized in
a manner satisfactory to the applicable L/C Issuer) hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding except as
set forth in Section 2.03(g).

 

SECTION 10.14. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

SECTION 10.15. Tax Forms. (a)  (i)  Each Lender and Agent that is not a “United
States person” within the meaning of Section 7701(a)(30) of the Code that lends
to the Borrowers (each, a

 

122

--------------------------------------------------------------------------------


 

“Non-US Lender”) shall deliver to the Borrowers and the Administrative Agent, on
or prior to the date which is ten (10) Business Days after the Closing Date (or
upon accepting an assignment of an interest herein), two duly signed, properly
completed copies of either IRS Form W-8BEN or any successor thereto (relating to
such Non-US Lender and entitling it to an exemption from, or reduction of,
United States withholding tax on all payments to be made to such Non-US Lender
by the Borrowers pursuant to this Agreement or any other Loan Document) or IRS
Form W-8ECI or any successor thereto (relating to all payments to be made to
such Non-US Lender by the Borrowers pursuant to this Agreement or any other Loan
Document) or such other evidence reasonably satisfactory to the Borrowers and
the Administrative Agent that such Non-US Lender is entitled to an exemption
from, or reduction of, United States withholding tax, including any exemption
pursuant to Section 881(c) of the Code, and in the case of a Non-US Lender
claiming such an exemption under Section 881(c) of the Code, a certificate that
establishes in writing to the Borrowers and the Administrative Agent that such
Non-US Lender is not (i) a “bank” as defined in Section 881(c)(3)(A) of the
Code, (ii) a 10 percent shareholder within the meaning of Section 871(h)(3)(B)
of the Code, or (iii) a controlled foreign corporation related to the Borrowers
with the meaning of Section 864(d) of the Code. Thereafter and from time to
time, each such Non-US Lender shall (A) promptly submit to the Borrowers and the
Administrative Agent such additional duly and properly completed and signed
copies of one or more of such forms or certificates (or such successor forms or
certificates as shall be adopted from time to time by the relevant United States
taxing authorities) as may then be available under then current United States
laws and regulations to avoid, or such evidence as is reasonably satisfactory to
the Borrowers and the Administrative Agent of any available exemption from, or
reduction of, United States withholding taxes in respect of all payments to be
made to such Non-US Lender by the Borrowers pursuant to this Agreement, or any
other Loan Document, in each case, (1) on or before the date that any such form,
certificate or other evidence expires or becomes obsolete, (2) after the
occurrence of any event requiring a change in the most recent form, certificate
or evidence previously delivered by it to the Borrowers and the Administrative
Agent and (3) from time to time thereafter if reasonably requested by the
Borrowers or the Administrative Agent, and (B) promptly notify the Borrowers and
the Administrative Agent of any change in circumstances which would modify or
render invalid any claimed exemption or reduction.

 

(II)           EACH NON-US LENDER, TO THE EXTENT IT DOES NOT ACT OR CEASES TO
ACT FOR ITS OWN ACCOUNT WITH RESPECT TO ANY PORTION OF ANY SUMS PAID OR PAYABLE
TO SUCH NON-US LENDER UNDER ANY OF THE LOAN DOCUMENTS (FOR EXAMPLE, IN THE CASE
OF A TYPICAL PARTICIPATION BY SUCH NON-US LENDER), SHALL DELIVER TO THE
BORROWERS AND THE ADMINISTRATIVE AGENT ON THE DATE WHEN SUCH NON-US LENDER
CEASES TO ACT FOR ITS OWN ACCOUNT WITH RESPECT TO ANY PORTION OF ANY SUCH SUMS
PAID OR PAYABLE, AND AT SUCH OTHER TIMES AS MAY BE NECESSARY IN THE
DETERMINATION OF THE BORROWERS OR THE ADMINISTRATIVE AGENT (IN EITHER CASE, IN
THE REASONABLE EXERCISE OF ITS DISCRETION), (A) TWO DULY SIGNED, PROPERLY
COMPLETED COPIES OF THE FORMS OR STATEMENTS REQUIRED TO BE PROVIDED BY SUCH
NON-US LENDER AS SET FORTH ABOVE, TO ESTABLISH THE PORTION OF ANY SUCH SUMS PAID
OR PAYABLE WITH RESPECT TO WHICH SUCH NON-US LENDER ACTS FOR ITS OWN ACCOUNT
THAT IS NOT SUBJECT TO UNITED STATES WITHHOLDING TAX, AND (B) TWO DULY SIGNED,
PROPERLY COMPLETED COPIES OF IRS FORM W-8IMY (OR ANY SUCCESSOR THERETO),
TOGETHER WITH ANY INFORMATION SUCH NON-US LENDER CHOOSES TO TRANSMIT WITH SUCH
FORM, AND ANY OTHER CERTIFICATE OR STATEMENT OF EXEMPTION REQUIRED UNDER THE
CODE, TO ESTABLISH THAT SUCH NON-US LENDER IS NOT ACTING FOR ITS OWN ACCOUNT
WITH RESPECT TO A PORTION OF ANY SUCH SUMS PAYABLE TO SUCH NON-US LENDER.

 

(III)          IF ANY FORM OR DOCUMENT REFERRED TO IN THIS SECTION 10.15
REQUIRES THE DISCLOSURE OF INFORMATION, OTHER THAN INFORMATION NECESSARY TO
COMPUTE THE TAX PAYABLE AND INFORMATION REQUIRED ON THE DATE HEREOF BY INTERNAL
REVENUE SERVICE, THAT THE APPLICABLE NON-US LENDER REASONABLY CONSIDERS TO BE
CONFIDENTIAL, SUCH LENDER SHALL GIVE NOTICE THEREOF TO THE BORROWERS AND SHALL
NOT BE OBLIGATED TO INCLUDE IN SUCH FORM OR DOCUMENT SUCH CONFIDENTIAL
INFORMATION.

 

123

--------------------------------------------------------------------------------


 

(IV)          THE BORROWERS SHALL NOT BE REQUIRED TO PAY ANY ADDITIONAL AMOUNT
OR ANY INDEMNITY PAYMENT UNDER SECTION 3.01 TO (A) ANY NON-US LENDER WITH
RESPECT TO ANY TAXES REQUIRED TO BE DEDUCTED OR WITHHELD ON THE BASIS OF THE
INFORMATION, CERTIFICATES OR STATEMENTS OF EXEMPTION SUCH LENDER TRANSMITS
PURSUANT TO THIS SECTION 10.15(A), OR (B) ANY NON-US LENDER WITH RESPECT TO ANY
TAXES REQUIRED TO THE DEDUCTED OR WITHHELD BY REASON OF SUCH NON-US LENDER’S
FAILURE TO SATISFY THE FOREGOING PROVISIONS OF THIS SECTION 10.15(A), WITH
RESPECT TO TAXES REQUIRED TO BE DEDUCTED OR WITHHELD BY REASON OF SUCH US
LENDER’S FAILURE; PROVIDED THAT IF SUCH LENDER SHALL HAVE SATISFIED THE
REQUIREMENT OF THIS SECTION 10.15(A) ON THE DATE SUCH LENDER BECAME A LENDER TO
THE BORROWERS OR CEASED TO ACT FOR ITS OWN ACCOUNT WITH RESPECT TO ANY PAYMENT
UNDER ANY OF THE LOAN DOCUMENTS, NOTHING IN THIS SECTION 10.15(A) SHALL RELIEVE
THE BORROWERS OF THEIR OBLIGATION TO PAY ANY AMOUNTS PURSUANT TO SECTION 3.01 IF
SUCH LENDER’S FAILURE TO SATISFY THE PROVISIONS OF SECTION 10.15(A) IS
REASONABLY THE RESULT OF ANY CHANGE IN ANY APPLICABLE LAW, TREATY OR
GOVERNMENTAL RULE, REGULATION OR ORDER, OR ANY CHANGE IN THE INTERPRETATION,
ADMINISTRATION OR APPLICATION THEREOF.

 

(V)           THE ADMINISTRATIVE AGENT MAY DEDUCT AND WITHHOLD ANY TAXES
REQUIRED BY ANY LAWS TO BE DEDUCTED AND WITHHELD FROM ANY PAYMENT UNDER ANY OF
THE LOAN DOCUMENTS.

 

SECTION 10.16. Process Agent. Each party to this Agreement irrevocably consents
to service of process in the manner provided for notices in Section 10.02. In
addition, each Loan Party not organized in the United States of America or a
state thereof hereby irrevocably appoints National Registered Agents, Inc. (the
“Process Agent”) with an office on the date hereof at 111 Eighth Avenue, New
York, New York 10011 in the United States, as its agent to receive on behalf of
such Loan Party and its property service of copies of the summons and complaint
and any other process that may be served in any such action or proceeding. Such
service may be made by mailing or delivering a copy of such process to such Loan
Party in care of the Process Agent at the Process Agent’s above address, and
such Loan Party hereby irrevocably authorizes and directs the Process Agent to
accept such service on its behalf. As an alternative method of service, each
Loan Party not organized in the United States of America or a state thereof also
irrevocably consents to the service of any and all process in any such action or
proceeding by the mailing of copies of such process to such Loan Party at its
address specified in Section 10.02 (such service to be effective seven days
after mailing thereof). Each Loan Party not organized in the United States of
America or a state thereof covenants and agrees that it shall take any and all
reasonable action, including the execution and filing of any and all documents,
that may be necessary to continue the designation of the Process Agent above in
full force and effect, and to cause the Process Agent to continue to act as
such. Nothing in this Section 10.16 shall affect the right of any Lender or the
Administrative Agent to serve legal process in any other manner permitted by
applicable law or affect the right of any Lender or the Administrative Agent to
bring any suit, action or proceeding against each Loan Party or its property in
the courts of other jurisdictions.

 

SECTION 10.17. Release of Collateral. Upon the sale, lease, transfer or other
disposition of any item of Collateral of or by any Loan Party (including,
without limitation, as a result of the sale, in accordance with the terms of the
Loan Documents, of the Loan Party that owns such Collateral) in accordance with
the terms of the Loan Documents, the security interest granted under the
Collateral Documents in such Collateral shall automatically terminate and the
Collateral Agent will, promptly and at the Borrowers’ expense, promptly execute
and deliver to such Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the Liens
granted under the Collateral Documents in accordance with the terms of the Loan
Documents.

 

SECTION 10.18. GOVERNING LAW. (a)  THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

 

124

--------------------------------------------------------------------------------


 


(B)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH BORROWER, EACH
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH BORROWER, EACH AGENT AND
EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.


 

SECTION 10.19. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.19 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

SECTION 10.20. Binding Effect. This Agreement shall become effective when it
shall have been executed by each Borrower and the Administrative Agent shall
have been notified by each Lender, Swing Line Lender and the L/C Issuer that
each such Lender, Swing Line Lender and the L/C Issuer has executed it and the
conditions set forth in Section 4.01 shall have been satisfied or waived, and
thereafter shall be binding upon and inure to the benefit of each Borrower, each
Agent and each Lender and their respective successors and assigns, except that
no Borrower shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders except as permitted by
Section 7.04.

 

SECTION 10.21. USA Patriot Act Notice. Each Lender that is subject to the
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Borrower, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Borrower in accordance
with the Act.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

125

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

UHS MERGER SUB, INC.,

 

as Borrower

 

 

 

 

 

 

 

By:

/s/ Robert Juneja

 

 

 

Name: Robert Juneja

 

 

Title: President

 

 

 

 

--------------------------------------------------------------------------------


 

 

UNIVERSAL HOSPITAL SERVICES, INC.,

 

after giving effect to the Acquisition, as
Borrower

 

 

 

 

 

 

 

By:

/s/ Rex T. Clevenger

 

 

 

Name: Rex T. Clevenger

 

 

Title: CFO and Executive Vice President

 

 

 

 

--------------------------------------------------------------------------------


 

 

UHS HOLDCO, INC.,

 

as Parent

 

 

 

 

 

 

 

By:

/s/ Rex T. Clevenger

 

 

 

Name: Rex T. Clevenger

 

 

Title: CFO and Executive Vice President

 

 

 

 

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH CAPITAL, a division of

 

MERRILL LYNCH BUSINESS
FINANCIAL SERVICES INC.,
individually as an Initial Lender and as
Administrative Agent, Syndication Agent,
Initial L/C Issuer and Initial Swing Line
Lender

 

 

 

 

 

 

 

By:

/s/ Garrett W. Fletcher

 

 

 

Name: Garrett W. Fletcher

 

 

Title: Vice President

 

 

 

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

individually as an Initial Lender and as
Documentation Agent

 

 

 

 

 

 

 

By:

/s/ Edgar Ezerim

 

 

 

Name: Edgar Ezerim

 

 

Title: Senior Vice President

 

 

 

 

--------------------------------------------------------------------------------


 

 

WACHOVIA CAPITAL FINANCE
CORPORATION (CENTRAL),

 

as an Initial Lender

 

 

 

 

 

 

 

By:

/s/ Scott T. Collins

 

 

 

Name: Scott T. Collins

 

 

Title: Director

 

 

 

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION,

 

as an L/C Issuer

 

 

 

 

 

 

 

By:

/s/ Jennifer Avrigian

 

 

 

Name: Jennifer Avrigian

 

 

Title: Director

 

 

 

 

--------------------------------------------------------------------------------
